
	
		IB
		Union Calendar No. 481
		112th CONGRESS
		2d Session
		H. R. 6083
		[Report No.
		  112–669]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			July 9, 2012
			Mr. Lucas (for
			 himself and Mr. Peterson) introduced
			 the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		
			September 13, 2012
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
			For text of introduced bill, see copy of bill as
			 introduced on July 9, 2012
		
		
			
		
		A BILL
		To provide for the reform and continuation
		  of agricultural and other programs of the Department of Agriculture through
		  fiscal year 2017, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Federal Agriculture Reform and
			 Risk Management Act of 2012.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Definition of Secretary of
				Agriculture.
					Title I—Commodities
					Subtitle A—Repeals and reforms
					Sec. 1101. Repeal of direct
				payments.
					Sec. 1102. Repeal of counter-cyclical
				payments.
					Sec. 1103. Repeal of average crop revenue
				election program.
					Sec. 1104. Definitions.
					Sec. 1105. Base acres.
					Sec. 1106. Payment yields.
					Sec. 1107. Farm risk management
				election.
					Sec. 1108. Producer agreements.
					Sec. 1109. Period of effectiveness.
					Subtitle B—Marketing loans
					Sec. 1201. Availability of nonrecourse
				marketing assistance loans for loan commodities.
					Sec. 1202. Loan rates for nonrecourse marketing
				assistance loans.
					Sec. 1203. Term of loans.
					Sec. 1204. Repayment of loans.
					Sec. 1205. Loan deficiency
				payments.
					Sec. 1206. Payments in lieu of loan deficiency
				payments for grazed acreage.
					Sec. 1207. Special marketing loan provisions
				for upland cotton.
					Sec. 1208. Special competitive provisions for
				extra long staple cotton.
					Sec. 1209. Availability of recourse loans for
				high moisture feed grains and seed cotton.
					Sec. 1210. Adjustments of loans.
					Subtitle C—Sugar
					Sec. 1301. Sugar program.
					Subtitle D—Dairy
					Part I—Dairy producer margin protection and
				dairy market stabilization programs
					Sec. 1401. Definitions.
					Sec. 1402. Calculation of average feed cost and
				actual dairy producer margins.
					Subpart A—Dairy producer margin protection
				program
					Sec. 1411. Establishment of dairy producer
				margin protection program.
					Sec. 1412. Participation of dairy producers in
				margin protection program.
					Sec. 1413. Production history of participating
				dairy producers.
					Sec. 1414. Basic margin protection.
					Sec. 1415. Supplemental margin
				protection.
					Sec. 1416. Effect of failure to pay
				administrative fees or premiums.
					Subpart B—Dairy Market Stabilization
				Program
					Sec. 1431. Establishment of dairy market
				stabilization program.
					Sec. 1432. Threshold for implementation and
				reduction in dairy producer payments.
					Sec. 1433. Producer milk marketing
				information.
					Sec. 1434. Calculation and collection of
				reduced dairy producer payments.
					Sec. 1435. Remitting monies to the Secretary
				and use of monies.
					Sec. 1436. Suspension of reduced payment
				requirement.
					Sec. 1437. Enforcement.
					Sec. 1438. Audit requirements.
					Subpart C—Commodity Credit
				Corporation
					Sec. 1451. Use of Commodity Credit
				Corporation.
					Subpart D—Initiation and duration
					Sec. 1461. Rulemaking.
					Sec. 1462. Duration.
					Part II—Repeal or reauthorization of other
				dairy-related provisions
					Sec. 1481. Repeal of dairy product price
				support and milk income loss contract programs.
					Sec. 1482. Repeal of dairy export incentive
				program.
					Sec. 1483. Extension of dairy forward pricing
				program.
					Sec. 1484. Extension of dairy indemnity
				program.
					Sec. 1485. Extension of dairy promotion and
				research program.
					Sec. 1486. Repeal of Federal Milk Marketing
				Order Review Commission.
					Part III—Effective date
					Sec. 1491. Effective date.
					Subtitle E—Supplemental Agricultural Disaster
				Assistance Programs
					Sec. 1501. Supplemental agricultural disaster
				assistance.
					Subtitle F—Administration
					Sec. 1601. Administration
				generally.
					Sec. 1602. Suspension of permanent price
				support authority.
					Sec. 1603. Payment limitations.
					Sec. 1604. Adjusted gross income
				limitation.
					Sec. 1605. Geographically disadvantaged farmers
				and ranchers.
					Sec. 1606. Personal liability of producers for
				deficiencies.
					Sec. 1607. Prevention of deceased individuals
				receiving payments under farm commodity programs.
					Sec. 1608. Technical corrections.
					Sec. 1609. Assignment of payments.
					Sec. 1610. Tracking of benefits.
					Sec. 1611. Signature authority.
					Sec. 1612. Implementation.
					Title II—Conservation
					Subtitle A—Conservation Reserve
				Program
					Sec. 2001. Extension and enrollment
				requirements of conservation reserve program.
					Sec. 2002. Farmable wetland
				program.
					Sec. 2003. Duties of owners and
				operators.
					Sec. 2004. Duties of the Secretary.
					Sec. 2005. Payments.
					Sec. 2006. Contract requirements.
					Sec. 2007. Conversion of land subject to
				contract to other conserving uses.
					Sec. 2008. Effective date.
					Subtitle B—Conservation Stewardship
				Program
					Sec. 2101. Conservation stewardship
				program.
					Subtitle C—Environmental Quality Incentives
				Program
					Sec. 2201. Purposes.
					Sec. 2202. Establishment and
				administration.
					Sec. 2203. Evaluation of
				applications.
					Sec. 2204. Duties of producers.
					Sec. 2205. Limitation on payments.
					Sec. 2206. Conservation innovation grants and
				payments.
					Sec. 2207. Effective date.
					Subtitle D—Agricultural Conservation Easement
				Program
					Sec. 2301. Agricultural conservation easement
				program.
					Subtitle E—Regional Conservation Partnership
				Program
					Sec. 2401. Regional conservation partnership
				program.
					Subtitle F—Other Conservation
				Programs
					Sec. 2501. Conservation of private grazing
				land.
					Sec. 2502. Grassroots source water protection
				program.
					Sec. 2503. Voluntary public access and habitat
				incentive program.
					Sec. 2504. Agriculture conservation experienced
				services program.
					Sec. 2505. Small watershed rehabilitation
				program.
					Sec. 2506. Agricultural management assistance
				program.
					Subtitle G—Funding and
				Administration
					Sec. 2601. Funding.
					Sec. 2602. Technical assistance.
					Sec. 2603. Regional equity.
					Sec. 2604. Reservation of funds to provide
				assistance to certain farmers or ranchers for conservation access.
					Sec. 2605. Annual report on program enrollments
				and assistance.
					Sec. 2606. Review of conservation practice
				standards.
					Sec. 2607. Administrative requirements
				applicable to all conservation programs.
					Sec. 2608. Standards for State technical
				committees.
					Sec. 2609. Rulemaking authority.
					Subtitle H—Repeal of Superseded Program
				Authorities and Transitional Provisions; Technical Amendments
					Sec. 2701. Comprehensive conservation
				enhancement program.
					Sec. 2702. Emergency forestry conservation
				reserve program.
					Sec. 2703. Wetlands reserve
				program.
					Sec. 2704. Farmland protection program and farm
				viability program.
					Sec. 2705. Grassland reserve
				program.
					Sec. 2706. Agricultural water enhancement
				program.
					Sec. 2707. Wildlife habitat incentive
				program.
					Sec. 2708. Great Lakes basin
				program.
					Sec. 2709. Chesapeake Bay watershed
				program.
					Sec. 2710. Cooperative conservation partnership
				initiative.
					Sec. 2711. Environmental easement
				program.
					Sec. 2712. Technical amendments.
					Title III—Trade
					Subtitle A—Food for Peace Act
					Sec. 3001. General authority.
					Sec. 3002. Support for organizations through
				which assistance is provided.
					Sec. 3003. Food aid quality.
					Sec. 3004. Minimum levels of
				assistance.
					Sec. 3005. Food Aid Consultative
				Group.
					Sec. 3006. Oversight, monitoring, and
				evaluation.
					Sec. 3007. Assistance for stockpiling and rapid
				transportation, delivery, and distribution of shelf-stable prepackaged
				foods.
					Sec. 3008. General provisions.
					Sec. 3009. Prepositioning of agricultural
				commodities.
					Sec. 3010. Annual report regarding food aid
				programs and activities.
					Sec. 3011. Deadline for agreements to finance
				sales or to provide other assistance.
					Sec. 3012. Authorization of
				appropriations.
					Sec. 3013. Micronutrient fortification
				programs.
					Sec. 3014. John Ogonowski and Doug Bereuter
				Farmer-to-Farmer Program.
					Subtitle B—Agricultural Trade Act of
				1978
					Sec. 3101. Funding for export credit guarantee
				program.
					Sec. 3102. Funding for market access
				program.
					Sec. 3103. Foreign market development
				cooperator program.
					Subtitle C—Other Agricultural Trade
				Laws
					Sec. 3201. Food for Progress Act of
				1985.
					Sec. 3202. Bill Emerson Humanitarian
				Trust.
					Sec. 3203. Promotion of agricultural exports to
				emerging markets.
					Sec. 3204. McGovern-Dole International Food for
				Education and Child Nutrition Program.
					Sec. 3205. Technical assistance for specialty
				crops.
					Sec. 3206. Global Crop Diversity
				Trust.
					Sec. 3207. Under Secretary of Agriculture for
				Foreign Agricultural Services.
					Title IV—Nutrition
					Subtitle A—Supplemental nutrition assistance
				program
					Sec. 4001. Retailers.
					Sec. 4002. Enhancing services to elderly and
				disabled supplemental nutrition assistance program recipients.
					Sec. 4003. Food distribution program on Indian
				reservations.
					Sec. 4004. Updating program
				eligibility.
					Sec. 4005. Exclusion of medical marijuana from
				excess medical expense deduction.
					Sec. 4006. Standard utility allowances based on
				the receipt of energy assistance payments.
					Sec. 4007. Eligibility
				disqualifications.
					Sec. 4008. Ending supplemental nutrition
				assistance program benefits for lottery or gambling winners.
					Sec. 4009. Improving security of food
				assistance.
					Sec. 4010. Demonstration projects on acceptance
				of benefits of mobile transactions.
					Sec. 4011. Use of benefits for purchase of
				community-supported agriculture share.
					Sec. 4012. Restaurant meals
				program.
					Sec. 4013. State verification
				option.
					Sec. 4014. Repeal of grant program.
					Sec. 4015. Data exchange standardization for
				improved interoperability.
					Sec. 4016. Repeal of bonus program.
					Sec. 4017. Funding of employment and training
				programs.
					Sec. 4018. Monitoring employment and training
				program.
					Sec. 4019. Cooperation with program research
				and evaluation.
					Sec. 4020. Authorization of
				appropriations.
					Sec. 4021. Limitation on use of block grant to
				Puerto Rico.
					Sec. 4022. Assistance for community food
				projects.
					Sec. 4023. Emergency food
				assistance.
					Sec. 4024. Nutrition education.
					Sec. 4025. Retailer trafficking.
					Sec. 4026. Technical and conforming
				amendments.
					Sec. 4027. Tolerance level for excluding small
				errors.
					Sec. 4028. Commonwealth of the Northern Mariana
				Islands pilot program.
					Sec. 4029. Annual State report on verification
				of SNAP participation.
					Subtitle B—Commodity distribution
				programs
					Sec. 4101. Commodity distribution
				program.
					Sec. 4102. Commodity supplemental food
				program.
					Sec. 4103. Distribution of surplus commodities
				to special nutrition projects.
					Sec. 4104. Processing of
				commodities.
					Subtitle C—Miscellaneous
					Sec. 4201. Farmers’ market nutrition
				program.
					Sec. 4202. Nutrition information and awareness
				pilot program.
					Sec. 4203. Fresh fruit and vegetable
				program.
					Sec. 4204. Additional authority for purchase of
				fresh fruits, vegetables, and other specialty food crops.
					Sec. 4205. Encouraging locally and regionally
				grown and raised food.
					Title V—Credit
					Subtitle A—Farm ownership loans
					Sec. 5001. Eligibility for farm ownership
				loans.
					Sec. 5002. Conservation loan and loan guarantee
				program.
					Sec. 5003. Down payment loan
				program.
					Sec. 5004. Elimination of mineral rights
				appraisal requirement.
					Subtitle B—Operating loans
					Sec. 5101. Eligibility for farm operating
				loans.
					Sec. 5102. Elimination of rural residency
				requirement for operating loans to youth.
					Sec. 5103. Authority to waive personal
				liability for youth loans due to circumstances beyond borrower
				control.
					Sec. 5104. Microloans.
					Subtitle C—Emergency loans
					Sec. 5201. Eligibility for emergency
				loans.
					Subtitle D—Administrative
				provisions
					Sec. 5301. Beginning farmer and rancher
				individual development accounts pilot program.
					Sec. 5302. Eligible beginning farmers and
				ranchers.
					Sec. 5303. Loan authorization
				levels.
					Sec. 5304. Priority for participation
				loans.
					Sec. 5305. Loan fund set-asides.
					Sec. 5306. Conforming amendment to borrower
				training provision, relating to eligibility changes.
					Subtitle E—State agricultural mediation
				programs
					Sec. 5401. State agricultural mediation
				programs.
					Subtitle F—Loans to purchasers of highly
				fractionated land
					Sec. 5501. Loans to purchasers of highly
				fractionated land.
					Title VI—Rural development
					Subtitle A—Consolidated Farm and Rural
				Development Act
					Sec. 6001. Water, waste disposal, and
				wastewater facility grants.
					Sec. 6002. Rural business opportunity
				grants.
					Sec. 6003. Elimination of reservation of
				community facilities grant program funds.
					Sec. 6004. Rural water and wastewater circuit
				rider program.
					Sec. 6005. Tribal college and university
				essential community facilities.
					Sec. 6006. Emergency and imminent community
				water assistance grant program.
					Sec. 6007. Grants to nonprofit organizations to
				finance the construction, refurbishing, and servicing of individually-owned
				household water well systems in rural areas for individuals with low or
				moderate incomes.
					Sec. 6008. Rural business and industry loan
				program.
					Sec. 6009. Rural cooperative development
				grants.
					Sec. 6010. Locally or regionally produced
				agricultural food products.
					Sec. 6011. Intermediary relending
				program.
					Sec. 6012. Enhancing public/private
				partnerships to support rural water and waste disposal
				infrastructure.
					Sec. 6013. Simplified applications.
					Sec. 6014. Reauthorization of State rural
				development councils.
					Sec. 6015. Grants for NOAA weather radio
				transmitters.
					Sec. 6016. Rural microentrepreneur assistance
				program.
					Sec. 6017. Delta Regional
				Authority.
					Sec. 6018. Northern Great Plains Regional
				Authority.
					Sec. 6019. Rural business investment
				program.
					Subtitle B—Rural Electrification Act of
				1936
					Sec. 6101. Relending for certain
				purposes.
					Sec. 6102. Fees for certain loan
				guarantees.
					Sec. 6103. Guarantees for bonds and notes
				issued for electrification or telephone purposes.
					Sec. 6104. Expansion of 911 access.
					Sec. 6105. Access to broadband
				telecommunications services in rural areas.
					Subtitle C—Miscellaneous
					Sec. 6201. Distance learning and
				telemedicine.
					Sec. 6202. Value-added agricultural market
				development program grants.
					Sec. 6203. Agriculture innovation center
				demonstration program.
					Sec. 6204. Program metrics.
					Sec. 6205. Study of rural transportation
				issues.
					Sec. 6206. Agricultural transportation
				policy.
					Sec. 6207. Certain Federal actions not to be
				considered major for purposes of environmental review.
					Title VII—Research, Extension, and Related
				Matters
					Subtitle A—National Agricultural Research,
				Extension, and Teaching Policy Act of 1977
					Sec. 7101. Option to not be included as
				Hispanic-serving agricultural college or university.
					Sec. 7102. National Agricultural Research,
				Extension, Education, and Economics Advisory Board.
					Sec. 7103. Specialty crop
				committee.
					Sec. 7104. Veterinary services grant
				program.
					Sec. 7105. Grants and fellowships for food and
				agriculture sciences education.
					Sec. 7106. Policy research centers.
					Sec. 7107. Repeal of human nutrition
				intervention and health promotion research program.
					Sec. 7108. Repeal of pilot research program to
				combine medical and agricultural research.
					Sec. 7109. Nutrition education
				program.
					Sec. 7110. Continuing animal health and disease
				research programs.
					Sec. 7111. Repeal of appropriations for
				research on national or regional problems.
					Sec. 7112. Grants to upgrade agricultural and
				food sciences facilities at 1890 land-grant colleges, including Tuskegee
				University.
					Sec. 7113. Grants to upgrade agriculture and
				food science facilities and equipment at insular area land-grant
				institutions.
					Sec. 7114. Repeal of national research and
				training virtual centers.
					Sec. 7115. Hispanic-serving
				institutions.
					Sec. 7116. Competitive grants for international
				agricultural science and education programs.
					Sec. 7117. Repeal of research equipment
				grants.
					Sec. 7118. University research.
					Sec. 7119. Extension service.
					Sec. 7120. Auditing, reporting, bookkeeping,
				and administrative requirements.
					Sec. 7121. Supplemental and alternative
				crops.
					Sec. 7122. Capacity building grants for NLGCA
				institutions.
					Sec. 7123. Aquaculture assistance
				programs.
					Sec. 7124. Rangeland research
				programs.
					Sec. 7125. Special authorization for
				biosecurity planning and response.
					Sec. 7126. Distance education and resident
				instruction grants program for insular area institutions of higher
				education.
					Sec. 7127. Matching funds
				requirement.
					Subtitle B—Food, Agriculture, Conservation, and
				Trade Act of 1990
					Sec. 7201. Best utilization of biological
				applications.
					Sec. 7202. Integrated management
				systems.
					Sec. 7203. Sustainable agriculture technology
				development and transfer program.
					Sec. 7204. National training
				program.
					Sec. 7205. National Genetics Resources
				Program.
					Sec. 7206. Repeal of National Agricultural
				Weather Information System.
					Sec. 7207. Repeal of rural electronic commerce
				extension program.
					Sec. 7208. Repeal of agricultural genome
				initiative.
					Sec. 7209. High-priority research and extension
				initiatives.
					Sec. 7210. Repeal of nutrient management
				research and extension initiative.
					Sec. 7211. Organic agriculture research and
				extension initiative.
					Sec. 7212. Repeal of agricultural bioenergy
				feedstock and energy efficiency research and extension initiative.
					Sec. 7213. Farm business
				management.
					Sec. 7214. Regional centers of
				excellence.
					Sec. 7215. Repeal of red meat safety research
				center.
					Sec. 7216. Assistive technology program for
				farmers with disabilities.
					Sec. 7217. National rural information center
				clearinghouse.
					Subtitle C—Agricultural Research, Extension,
				and Education Reform Act of 1998
					Sec. 7301. Relevance and merit of agricultural
				research, extension, and education funded by the Department.
					Sec. 7302. Integrated research, education, and
				extension competitive grants program.
					Sec. 7303. Repeal of coordinated program of
				research, extension, and education to improve viability of small and medium
				size dairy, livestock, and poultry operations.
					Sec. 7304. Repeal of Bovine Johne's disease
				control program.
					Sec. 7305. Grants for youth
				organizations.
					Sec. 7306. Specialty crop research
				initiative.
					Sec. 7307. Food animal residue avoidance
				database program.
					Sec. 7308. Repeal of national swine research
				center.
					Sec. 7309. Office of pest management
				policy.
					Sec. 7310. Repeal of studies of agricultural
				research, extension, and education.
					Subtitle D—Other Laws
					Sec. 7401. Critical Agricultural Materials
				Act.
					Sec. 7402. Equity in Educational Land-grant
				Status Act of 1994.
					Sec. 7403. Research Facilities Act.
					Sec. 7404. Repeal of carbon cycle
				research.
					Sec. 7405. Competitive, Special, and Facilities
				Research Grant Act.
					Sec. 7406. Renewable Resources Extension Act of
				1978.
					Sec. 7407. National Aquaculture Act of
				1980.
					Sec. 7408. Repeal of use of remote sensing
				data.
					Sec. 7409. Repeal of reports under Farm
				Security and Rural Investment Act of
				2002.
					Sec. 7410. Beginning farmer and rancher
				development program.
					Sec. 7411. Inclusion of Northern Mariana
				Islands as a State under McIntire-Stennis Cooperative Forestry Act.
					Subtitle E—Food, Conservation, and Energy Act
				of 2008
					Part 1—Agricultural Security
					Sec. 7501. Agricultural biosecurity
				communication center.
					Sec. 7502. Assistance to build local capacity
				in agricultural biosecurity planning, preparation, and response.
					Sec. 7503. Research and development of
				agricultural countermeasures.
					Sec. 7504. Agricultural biosecurity grant
				program.
					Part 2—Miscellaneous
					Sec. 7511. Enhanced use lease authority pilot
				program.
					Sec. 7512. Grazinglands research
				laboratory.
					Sec. 7513. Budget submission and
				funding.
					Sec. 7514. Repeal of research and education
				grants for the study of antibiotic-resistant bacteria.
					Sec. 7515. Repeal of farm and ranch stress
				assistance network.
					Sec. 7516. Repeal of seed
				distribution.
					Sec. 7517. Natural products research
				program.
					Sec. 7518. Sun grant program.
					Sec. 7519. Repeal of study and report on food
				deserts.
					Sec. 7520. Repeal of agricultural and rural
				transportation research and education.
					Sec. 7521. Conveyance of land comprising
				Subtropical Horticulture Research Station.
					Sec. 7522. Concessions, fees, and voluntary
				services at National Arboretum.
					Sec. 7523. Cotton Disease Research
				Report.
					Sec. 7524. Miscellaneous technical
				corrections.
					Title VIII—Forestry
					Subtitle A—Repeal of Certain Forestry
				Programs
					Sec. 8001. Forest land enhancement
				program.
					Sec. 8002. Watershed forestry assistance
				program.
					Sec. 8003. Expired cooperative national forest
				products marketing program.
					Sec. 8004. Hispanic-serving institution
				agricultural land national resources leadership program.
					Sec. 8005. Tribal watershed forestry assistance
				program.
					Sec. 8006. Separate Forest Service
				decisionmaking and appeals process.
					Subtitle B—Reauthorization of Cooperative
				Forestry Assistance Act of 1978 Programs
					Sec. 8101. Forest Legacy Program.
					Sec. 8102. Community forest and open space
				conservation program.
					Subtitle C—Reauthorization of Other
				Forestry-Related Laws
					Sec. 8201. Rural revitalization
				technologies.
					Sec. 8202. Office of International
				Forestry.
					Sec. 8203. Change in funding source for healthy
				forests reserve program.
					Sec. 8204. Stewardship end result contracting
				project authority.
					Subtitle D—National Forest Critical Area
				Response
					Sec. 8301. Definitions.
					Sec. 8302. Designation of critical
				areas.
					Sec. 8303. Application of expedited procedures
				and activities of the Healthy Forests Restoration Act of 2003 to critical
				areas.
					Sec. 8304. Good neighbor authority.
					Subtitle E—Miscellaneous Provisions
					Sec. 8401. Revision of strategic plan for
				forest inventory and analysis.
					Sec. 8402. Forest Service participation in ACES
				Program.
					Title IX—Energy
					Sec. 9001. Definition of renewable energy
				system.
					Sec. 9002. Biobased markets
				program.
					Sec. 9003. Biorefinery Assistance.
					Sec. 9004. Repeal of repowering assistance
				program and transfer of remaining funds.
					Sec. 9005. Bioenergy Program for Advanced
				Biofuels.
					Sec. 9006. Biodiesel Fuel Education
				Program.
					Sec. 9007. Rural Energy for America
				Program.
					Sec. 9008. Biomass Research and
				Development.
					Sec. 9009. Feedstock Flexibility Program for
				Bioenergy Producers.
					Sec. 9010. Biomass Crop Assistance
				Program.
					Sec. 9011. Community wood energy
				program.
					Sec. 9012. Repeal of biofuels infrastructure
				study.
					Sec. 9013. Repeal of renewable fertilizer
				study.
					Title X—Horticulture
					Sec. 10001. Specialty crops market news
				allocation.
					Sec. 10002. Repeal of grant program to improve
				movement of specialty crops.
					Sec. 10003. Farmers market and local food
				promotion program.
					Sec. 10004. Organic agriculture.
					Sec. 10005. Investigations and enforcement of
				the Organic Foods Production Act of
				1990.
					Sec. 10006. Food safety education
				initiatives.
					Sec. 10007. Specialty crop block
				grants.
					Sec. 10008. Report on specialty crop production
				by certain farmers.
					Sec. 10009. Report on honey.
					Sec. 10010. Bulk shipments of apples to
				Canada.
					Sec. 10011. Inclusion of olive oil in import
				controls under the Agricultural Adjustment Act.
					Sec. 10012. Petitions to determine organism not
				a plant pest.
					Sec. 10013. Consolidation of plant pest and
				disease management and disaster prevention programs.
					Sec. 10014. Authority for regulation of
				plants.
					Sec. 10015. Report to Congress on regulation of
				biotechnology.
					Sec. 10016. Pesticide Registration
				Improvement.
					Sec. 10017. Modification, cancellation, or
				suspension on basis of a biological opinion.
					Sec. 10018. Use and discharges of authorized
				pesticides.
					Sec. 10019. Inclusion of Bed Bugs in Definition
				of Vector Organisms.
					Sec. 10020. Effective date.
					Title XI—Crop Insurance
					Sec. 11001. Information sharing.
					Sec. 11002. Publication of information on
				violations of prohibition on premium adjustments.
					Sec. 11003. Supplemental coverage
				option.
					Sec. 11004. Premium amounts for catastrophic
				risk protection.
					Sec. 11005. Repeal of performance-based
				discount.
					Sec. 11006. Permanent enterprise unit
				subsidy.
					Sec. 11007. Enterprise units for irrigated and
				nonirrigated crops.
					Sec. 11008. Data collection.
					Sec. 11009. Adjustment in actual production
				history to establish insurable yields.
					Sec. 11010. Submission and review of
				policies.
					Sec. 11011. Equitable relief for specialty crop
				policies.
					Sec. 11012. Budget limitations on renegotiation
				of the standard reinsurance agreement.
					Sec. 11013. Crop production on native
				sod.
					Sec. 11014. Coverage levels by
				practice.
					Sec. 11015. Beginning farmer and rancher
				provisions.
					Sec. 11016. Stacked income protection plan for
				producers of upland cotton.
					Sec. 11017. Peanut revenue crop
				insurance.
					Sec. 11018. Authority to correct
				errors.
					Sec. 11019. Implementation.
					Sec. 11020. Research and development
				priorities.
					Sec. 11021. Additional research and development
				contracting requirements.
					Sec. 11022. Pilot programs.
					Sec. 11023. Limitation on expenditures for
				livestock pilot programs.
					Sec. 11024. Noninsured crop assistance
				program.
					Sec. 11025. Technical amendments.
					Title XII—Miscellaneous
					Subtitle A—Livestock
					Sec. 12101. National Sheep Industry Improvement
				Center.
					Sec. 12102. Trichinae certification
				program.
					Sec. 12103. National Aquatic Animal Health
				Plan.
					Sec. 12104. Report on compliance with World
				Trade Organization decision regarding country of origin labeling.
					Sec. 12105. Repeal of certain regulations under
				the Packers and Stockyards Act,
				1921.
					Sec. 12106. Meat and poultry processing
				report.
					Subtitle B—Socially disadvantaged producers and
				limited resource producers
					Sec. 12201. Outreach and assistance for
				socially disadvantaged farmers and ranchers and veteran farmers and
				ranchers.
					Sec. 12202. Office of Advocacy and
				Outreach.
					Subtitle C—Other miscellaneous
				provisions
					Sec. 12301. Grants to improve supply,
				stability, safety, and training of agricultural labor force.
					Sec. 12302. Evaluation required for purposes of
				prohibition on closure or relocation of county offices for the Farm Service
				Agency.
					Sec. 12303. Prohibition on attending an animal
				fight or causing a minor to attend an animal fight.
					Sec. 12304. Program benefit eligibility status
				for participants in high plains water study.
					Sec. 12305. Office of Tribal
				Relations.
					Sec. 12306. Military Veterans Agricultural
				Liaison.
					Sec. 12307. Acer access and development
				program.
					Sec. 12308. Prohibition against interference by
				State and local governments with production or manufacture of items in other
				States.
					Sec. 12309. Increased protection for
				agricultural interests in the Missouri River basin.
				
			2.Definition of Secretary
			 of AgricultureIn this Act,
			 the term Secretary means the Secretary of Agriculture.
		ICommodities
			ARepeals and
			 reforms
				1101.Repeal of direct
			 payments
					(a)RepealSections 1103 and 1303 of the Food,
			 Conservation, and Energy Act of 2008 (7 U.S.C. 8713, 8753) are repealed.
					(b)Continued application
			 for 2012 crop yearSections 1103 and 1303 of the Food,
			 Conservation, and Energy Act of 2008 (7 U.S.C. 8713, 8753), as in effect on the
			 day before the date of enactment of this Act, shall continue to apply through
			 the 2012 crop year with respect to all covered commodities (as defined in
			 section 1001 of that Act (7 U.S.C. 8702)) and peanuts on a farm.
					1102.Repeal of
			 counter-cyclical payments
					(a)RepealSections 1104 and 1304 of the Food,
			 Conservation, and Energy Act of 2008 (7 U.S.C. 8714, 8754) are repealed.
					(b)Continued application
			 for 2012 crop yearSections 1104 and 1304 of the Food,
			 Conservation, and Energy Act of 2008 (7 U.S.C. 8714, 8754), as in effect on the
			 day before the date of enactment of this Act, shall continue to apply through
			 the 2012 crop year with respect to all covered commodities (as defined in
			 section 1001 of that Act (7 U.S.C. 8702)) and peanuts on a farm.
					1103.Repeal of average
			 crop revenue election program
					(a)RepealSection
			 1105 of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8715) is
			 repealed.
					(b)Continued application
			 for 2012 crop yearSection 1105 of the Food, Conservation, and
			 Energy Act of 2008 (7 U.S.C. 8715), as in effect on the day before the date of
			 enactment of this Act, shall continue to apply through the 2012 crop year with
			 respect to all covered commodities (as defined in section 1001 of that Act (7
			 U.S.C. 8702)) and peanuts on a farm for which the irrevocable election under
			 section 1105 of that Act was made before the date of enactment of this
			 Act.
					1104.DefinitionsIn this subtitle and subtitle B:
					(1)Actual county
			 revenueThe term actual county revenue, with respect
			 to a covered commodity for a crop year, means the amount determined by the
			 Secretary under section 1107(c)(4) to determine whether revenue loss coverage
			 payments are required to be provided for that crop year.
					(2)Base
			 acresThe term base acres, with respect to a covered
			 commodity and cotton on a farm, means the number of acres established under
			 section 1101 and 1302 of the Farm Security and Rural Investment Act of 2002 (7
			 U.S.C. 7911, 7952) or section 1101 and 1302 of the Food, Conservation, and
			 Energy Act of 2008 (7 U.S.C. 8711, 8752), as in effect on September 30, 2012,
			 subject to any adjustment under section 1105 of this Act.
					(3)County revenue loss
			 coverage triggerThe term county revenue loss coverage
			 trigger, with respect to a covered commodity for a crop year, means the
			 amount determined by the Secretary under section 1107(c)(5) to determine
			 whether revenue loss coverage payments are required to be provided for that
			 crop year.
					(4)Covered
			 commodityThe term
			 covered commodity means wheat, oats, and barley (including wheat,
			 oats, and barley used for haying and grazing), corn, grain sorghum, long grain
			 rice, medium grain rice, pulse crops, soybeans, other oilseeds, and
			 peanuts.
					(5)Effective
			 priceThe term
			 effective price, with respect to a covered commodity for a crop
			 year, means the price calculated by the Secretary under section 1107(b)(2) to
			 determine whether price loss coverage payments are required to be provided for
			 that crop year.
					(6)Extra long staple
			 cottonThe term extra long staple cotton means
			 cotton that—
						(A)is produced from pure
			 strain varieties of the Barbadense species or any hybrid of the species, or
			 other similar types of extra long staple cotton, designated by the Secretary,
			 having characteristics needed for various end uses for which United States
			 upland cotton is not suitable and grown in irrigated cotton-growing regions of
			 the United States designated by the Secretary or other areas designated by the
			 Secretary as suitable for the production of the varieties or types; and
						(B)is ginned on a
			 roller-type gin or, if authorized by the Secretary, ginned on another type gin
			 for experimental purposes.
						(7)Farm base
			 acresThe term farm base acres means the sum of the
			 base acreage for all covered commodities and cotton on a farm in effect as of
			 September 30, 2012, and subject to any adjustment under section 1105.
					(8)Medium grain
			 riceThe term medium grain rice includes short grain
			 rice.
					(9)Midseason
			 priceThe term midseason price means the applicable
			 national average market price received by producers for the first 5 months of
			 the applicable marketing year, as determined by the Secretary.
					(10)Other
			 oilseedThe term other oilseed means a crop of
			 sunflower seed, rapeseed, canola, safflower, flaxseed, mustard seed, crambe,
			 sesame seed, or any oilseed designated by the Secretary.
					(11)Payment acres
						(A)In
			 generalExcept as provided in
			 subparagraphs (B) through (D), the term payment acres, with
			 respect to the provision of price loss coverage payments and revenue loss
			 coverage payments, means—
							(i)85 percent of total acres
			 planted for the year to each covered commodity on a farm; and
							(ii)30 percent of approved
			 total acres prevented from being planted for the year to each covered commodity
			 on a farm.
							(B)MaximumThe
			 total quantity of payment acres determined under subparagraph (A) shall not
			 exceed the farm base acres.
						(C)ReductionIf the sum of all payment acres for a farm
			 exceeds the limits established under subparagraph (B), the Secretary shall
			 reduce the payment acres applicable to each crop proportionately.
						(D)ExclusionThe term payment acres does
			 not include any crop subsequently planted during the same crop year on the same
			 land for which the first crop is eligible for payments under this subtitle,
			 unless the crop was approved for double cropping in the county, as determined
			 by the Secretary.
						(12)Payment
			 yieldThe term payment yield means the yield
			 established for counter-cyclical payments under section 1102 or 1302 of the
			 Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7912, 7952), section
			 1102 of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8712), as in
			 effect on September 30, 2012, or under section 1106 of this Act, for a farm for
			 a covered commodity.
					(13)Price loss
			 coverageThe term price loss coverage means coverage
			 provided under section 1107(b).
					(14)Producer
						(A)In
			 generalThe term producer means an owner, operator,
			 landlord, tenant, or sharecropper that shares in the risk of producing a crop
			 and is entitled to share in the crop available for marketing from the farm, or
			 would have shared had the crop been produced.
						(B)Hybrid
			 seedIn determining whether a grower of hybrid seed is a
			 producer, the Secretary shall—
							(i)not take into
			 consideration the existence of a hybrid seed contract; and
							(ii)ensure that program
			 requirements do not adversely affect the ability of the grower to receive a
			 payment under this title.
							(15)Pulse
			 cropThe term pulse crop means dry peas, lentils,
			 small chickpeas, and large chickpeas.
					(16)Reference
			 priceThe term reference price, with respect to a
			 covered commodity for a crop year, means the following:
						(A)Wheat, $5.50 per
			 bushel.
						(B)Corn, $3.70 per
			 bushel.
						(C)Grain sorghum, $3.95 per
			 bushel.
						(D)Barley, $4.95 per
			 bushel.
						(E)Oats, $2.40 per
			 bushel.
						(F)Long grain rice, $14.00
			 per hundredweight.
						(G)Medium grain rice, $14.00
			 per hundredweight.
						(H)Soybeans, $8.40 per
			 bushel.
						(I)Other oilseeds, $20.15
			 per hundredweight.
						(J)Peanuts $535.00 per
			 ton.
						(K)Dry peas, $11.00 per
			 hundredweight.
						(L)Lentils, $19.97 per
			 hundredweight.
						(M)Small chickpeas, $19.04
			 per hundredweight.
						(N)Large chickpeas, $21.54
			 per hundredweight.
						(17)Revenue loss
			 coverageThe term revenue loss coverage means
			 coverage provided under section 1107(c).
					(18)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
					(19)StateThe
			 term State means—
						(A)a State;
						(B)the District of
			 Columbia;
						(C)the Commonwealth of
			 Puerto Rico; and
						(D)any other territory or
			 possession of the United States.
						(20)Transitional
			 yieldThe term
			 transitional yield has the meaning given the term in section
			 502(b) of the Federal Crop Insurance Act (7 U.S.C. 1502(b)).
					(21)United
			 StatesThe term United States, when used in a
			 geographical sense, means all of the States.
					(22)United States premium
			 factorThe term United States Premium Factor means
			 the percentage by which the difference in the United States loan schedule
			 premiums for Strict Middling (SM) 11/8-inch upland cotton
			 and for Middling (M) 13/32-inch upland cotton exceeds the
			 difference in the applicable premiums for comparable international
			 qualities.
					1105.Base acres
					(a)Adjustment of base
			 acres
						(1)In
			 generalThe Secretary shall provide for an adjustment, as
			 appropriate, in the base acres for covered commodities and cotton for a farm
			 whenever any of the following circumstances occurs:
							(A)A conservation reserve
			 contract entered into under section 1231 of the Food Security Act of 1985 (16
			 U.S.C. 3831) with respect to the farm expires or is voluntarily
			 terminated.
							(B)Cropland is released from
			 coverage under a conservation reserve contract by the Secretary.
							(C)The producer has eligible
			 oilseed acreage as the result of the Secretary designating additional oilseeds,
			 which shall be determined in the same manner as eligible oilseed acreage under
			 section 1101(a)(1)(D) of the Food, Conservation, and Energy Act of 2008 (7
			 U.S.C. 8711(a)(1)(D)).
							(2)Special conservation
			 reserve acreage payment rulesFor the crop year in which a base acres
			 adjustment under subparagraph (A) or (B) of paragraph (1) is first made, the
			 owner of the farm shall elect to receive price loss coverage or revenue loss
			 coverage with respect to the acreage added to the farm under this subsection or
			 a prorated payment under the conservation reserve contract, but not
			 both.
						(b)Prevention of excess
			 base acres
						(1)Required
			 reductionIf the sum of the base acres for a farm, together with
			 the acreage described in paragraph (2) exceeds the actual cropland acreage of
			 the farm, the Secretary shall reduce the base acres for 1 or more covered
			 commodities or cotton for the farm so that the sum of the base acres and
			 acreage described in paragraph (2) does not exceed the actual cropland acreage
			 of the farm.
						(2)Other
			 acreageFor purposes of paragraph (1), the Secretary shall
			 include the following:
							(A)Any acreage on the farm
			 enrolled in the conservation reserve program or wetlands reserve program (or
			 successor programs) under chapter 1 of subtitle D of title XII of the Food
			 Security Act of 1985 (16 U.S.C. 3830 et seq.).
							(B)Any other acreage on the
			 farm enrolled in a Federal conservation program for which payments are made in
			 exchange for not producing an agricultural commodity on the acreage.
							(C)If the Secretary
			 designates additional oilseeds, any eligible oilseed acreage, which shall be
			 determined in the same manner as eligible oilseed acreage under subsection
			 (a)(1)(C).
							(3)Selection of
			 acresThe Secretary shall give the owner of the farm the
			 opportunity to select the base acres for a covered commodity or cotton for the
			 farm against which the reduction required by paragraph (1) will be made.
						(4)Exception for
			 double-cropped acreageIn applying paragraph (1), the Secretary
			 shall make an exception in the case of double cropping, as determined by the
			 Secretary.
						(c)Reduction in base
			 acres
						(1)Reduction at option of
			 owner
							(A)In
			 generalThe owner of a farm may reduce, at any time, the base
			 acres for any covered commodity or cotton for the farm.
							(B)Effect of
			 reductionA reduction under subparagraph (A) shall be permanent
			 and made in a manner prescribed by the Secretary.
							(2)Required action by
			 Secretary
							(A)In
			 generalThe Secretary shall proportionately reduce base acres on
			 a farm for covered commodities and cotton for land that has been subdivided and
			 developed for multiple residential units or other nonfarming uses if the size
			 of the tracts and the density of the subdivision is such that the land is
			 unlikely to return to the previous agricultural use, unless the producers on
			 the farm demonstrate that the land—
								(i)remains devoted to
			 commercial agricultural production; or
								(ii)is likely to be returned
			 to the previous agricultural use.
								(B)RequirementThe
			 Secretary shall establish procedures to identify land described in subparagraph
			 (A).
							1106.Payment
			 yields
					(a)Establishment and
			 purposeFor the purpose of making payments under this subtitle,
			 the Secretary shall provide for the establishment of a yield for each farm for
			 any designated oilseed for which a payment yield was not established under
			 section 1102 of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8712)
			 in accordance with this section.
					(b)Payment yields for
			 designated oilseeds
						(1)Determination of
			 average yieldIn the case of designated oilseeds, the Secretary
			 shall determine the average yield per planted acre for the designated oilseed
			 on a farm for the 1998 through 2001 crop years, excluding any crop year in
			 which the acreage planted to the designated oilseed was zero.
						(2)Adjustment for payment
			 yield
							(A)In
			 generalThe payment yield for a farm for a designated oilseed
			 shall be equal to the product of the following:
								(i)The average yield for the
			 designated oilseed determined under paragraph (1).
								(ii)The ratio resulting from
			 dividing the national average yield for the designated oilseed for the 1981
			 through 1985 crops by the national average yield for the designated oilseed for
			 the 1998 through 2001 crops.
								(B)No national average
			 yield information availableTo the extent that national average
			 yield information for a designated oilseed is not available, the Secretary
			 shall use such information as the Secretary determines to be fair and equitable
			 to establish a national average yield under this section.
							(3)Use of county average
			 yieldIf the yield per planted acre for a crop of a designated
			 oilseed for a farm for any of the 1998 through 2001 crop years was less than 75
			 percent of the county yield for that designated oilseed, the Secretary shall
			 assign a yield for that crop year equal to 75 percent of the county yield for
			 the purpose of determining the average under paragraph (1).
						(4)No historic yield data
			 availableIn the case of establishing yields for designated
			 oilseeds, if historic yield data is not available, the Secretary shall use the
			 ratio for dry peas calculated under paragraph (2)(A)(ii) in determining the
			 yields for designated oilseeds, as determined to be fair and equitable by the
			 Secretary.
						(c)Effect of lack of
			 payment yield
						(1)Establishment by
			 secretaryIf no payment yield
			 is otherwise established for a farm for which a covered commodity is planted
			 and eligible to receive price loss coverage payments, the Secretary shall
			 establish an appropriate payment yield for the covered commodity on the farm
			 under paragraph (2).
						(2)Use of similarly
			 situated farmsNotwithstanding any other provision of law,
			 to establish an appropriate payment yield for a covered commodity on a farm as
			 required by paragraph (1), the Secretary shall take into consideration the farm
			 program payment yields applicable to that covered commodity for similarly
			 situated farms.
						(d)Single opportunity to
			 update yields used to determine price loss coverage payments
						(1)Election to
			 updateAt the sole discretion
			 of the owner of a farm, the owner of a farm shall have a 1-time opportunity to
			 update the payment yields on a covered commodity-by-covered commodity basis
			 that would otherwise be used in calculating any price loss coverage payment for
			 covered commodities on the farm.
						(2)Time for
			 electionThe election under paragraph (1) shall be made at a time
			 and manner to be in effect for the 2013 crop year as determined by the
			 Secretary.
						(3)Method of updating
			 yieldsIf the owner of a farm
			 elects to update yields under this subsection, the payment yield for a covered
			 commodity on the farm, for the purpose of calculating price loss coverage
			 payments only, shall be equal to 90 percent of the average of the yield per
			 planted acre for the crop of the covered commodity on the farm for the 2008
			 through 2012 crop years, as determined by the Secretary, excluding any crop
			 year in which the acreage planted to the crop of the covered commodity was
			 zero.
						(4)Use of county average
			 yieldIf the yield per planted acre for a crop of the covered
			 commodity for a farm for any of the 2008 through 2012 crop years was less than
			 75 percent of the average of the 2008 through 2012 county yield for that
			 commodity, the Secretary shall assign a yield for that crop year equal to 75
			 percent of the average of the 2008 through 2012 county yield for the purposes
			 of determining the average yield under paragraph (3).
						(5)Effect of lack of
			 payment yield
							(A)Establishment by
			 secretaryFor purposes of
			 this subsection, if no payment yield is otherwise established for a covered
			 commodity on a farm, the Secretary shall establish an appropriate updated
			 payment yield for the covered commodity on the farm under subparagraph
			 (B).
							(B)Use of similarly
			 situated farmsNotwithstanding any other provision of law,
			 to establish an appropriate updated payment yield for a covered commodity on a
			 farm as required by subparagraph (A), the Secretary shall take into
			 consideration the farm program payment yields applicable to that covered
			 commodity for similarly situated farms, but before the yields for the similarly
			 situated farms are updated as provided in this subsection.
							1107.Farm risk management
			 election
					(a)In general
						(1)Payments
			 requiredExcept as provided
			 in paragraph (2), if the Secretary determines that payments are required under
			 subsection (b)(1) or (c)(2) for a covered commodity, the Secretary shall make
			 payments for that covered commodity available under such subsection to
			 producers on a farm pursuant to the terms and conditions of this
			 section.
						(2)Prohibition on
			 payments; exceptionsNotwithstanding any other provision of this
			 title, a producer on a farm may not receive price loss coverage payments or
			 revenue loss coverage payments if the sum of the planted acres of covered
			 commodities on the farm is 10 acres or less, as determined by the Secretary,
			 unless the producer is—
							(A)a socially disadvantaged farmer or rancher
			 (as defined in section 355(e) of the Consolidated Farm and Rural Development
			 Act (7 U.S.C. 2003(e))); or
							(B)a limited resource farmer
			 or rancher, as defined by the Secretary.
							(b)Price loss
			 coverage
						(1)PaymentsFor each of the 2013 through 2017 crop
			 years, the Secretary shall make price loss coverage payments to producers on a
			 farm for a covered commodity if the Secretary determines that—
							(A)the effective price for the covered
			 commodity for the crop year; is less than
							(B)the reference price for
			 the covered commodity for the crop year.
							(2)Effective
			 priceThe effective price for a covered commodity for a crop year
			 shall be the higher of—
							(A)the midseason price;
			 or
							(B)the national average loan
			 rate for a marketing assistance loan for the covered commodity in effect for
			 crop years 2013 through 2017 under subtitle B.
							(3)Payment
			 rateThe payment rate shall be equal to the difference
			 between—
							(A)the reference price for
			 the covered commodity; and
							(B)the effective price
			 determined under paragraph (2) for the covered commodity.
							(4)Payment
			 amountIf price loss coverage
			 payments are required to be provided under this subsection for any of the 2013
			 through 2017 crop years for a covered commodity, the amount of the price loss
			 coverage payment to be paid to the producers on a farm for the crop year shall
			 be equal to the product obtained by multiplying—
							(A)the payment rate for the
			 covered commodity under paragraph (3);
							(B)the payment yield for the
			 covered commodity; and
							(C)the payment acres for the
			 covered commodity.
							(5)Time for
			 paymentsIf the Secretary
			 determines under this subsection that price loss coverage payments are required
			 to be provided for the covered commodity, the payments shall be made beginning
			 October 1, or as soon as practicable thereafter, after the end of the
			 applicable marketing year for the covered commodity.
						(6)Special
			 ruleIn determining the
			 effective price for barley in paragraph (2), the Secretary shall use the
			 all-barley price.
						(c)Revenue loss
			 coverage
						(1)Available as an
			 alternativeAs an alternative
			 to receiving price loss coverage payments under subsection (b) for a covered
			 commodity, all of the owners of the farm may make a one-time, irrevocable
			 election on a covered commodity-by-covered commodity basis to receive revenue
			 loss coverage payments for each covered commodity in accordance with this
			 subsection. If any of the owners of the farm make different elections on the
			 same covered commodity on the farm, all of the owners of the farm shall be
			 deemed to have not made the election available under this paragraph.
						(2)PaymentsIn the case of owners of a farm that make
			 the election described in paragraph (1) for a covered commodity, the Secretary
			 shall make revenue loss coverage payments available under this subsection for
			 each of the 2013 through 2017 crop years if the Secretary determines
			 that—
							(A)the actual county revenue
			 for the crop year for the covered commodity; is less than
							(B)the county revenue loss coverage trigger
			 for the crop year for the covered commodity.
							(3)Time for
			 paymentsIf the Secretary
			 determines under this subsection that revenue loss coverage payments are
			 required to be provided for the covered commodity, payments shall be made
			 beginning October 1, or as soon as practicable thereafter, after the end of the
			 applicable marketing year for the covered commodity.
						(4)Actual county
			 revenueThe amount of the actual county revenue for a crop year
			 of a covered commodity shall be equal to the product obtained by
			 multiplying—
							(A)the actual county yield,
			 as determined by the Secretary, for each planted acre for the crop year for the
			 covered commodity; and
							(B)the higher of—
								(i)the midseason price;
			 or
								(ii)the national average loan rate for a
			 marketing assistance loan for the covered commodity in effect for crop years
			 2013 through 2017 under subtitle B.
								(5)County revenue loss
			 coverage trigger
							(A)In
			 generalThe county revenue
			 loss coverage trigger for a crop year for a covered commodity on a farm shall
			 equal 85 percent of the benchmark county revenue.
							(B)Benchmark county
			 revenue
								(i)In
			 generalThe benchmark county
			 revenue shall be the product obtained by multiplying—
									(I)subject to clause (ii),
			 the average historical county yield as determined by the Secretary for the most
			 recent 5 crop years, excluding each of the crop years with the highest and
			 lowest yields; and
									(II)subject to clause (iii),
			 the average national marketing year average price for the most recent 5 crop
			 years, excluding each of the crop years with the highest and lowest
			 prices.
									(ii)Yield
			 conditionsIf the historical
			 county yield in clause (i)(I) for any of the 5 most recent crop years, as
			 determined by the Secretary, is less than 70 percent of the transitional yield,
			 as determined by the Secretary, the amounts used for any of those years in
			 clause (i)(I) shall be 70 percent of the transitional yield.
								(iii)Reference
			 priceIf the national
			 marketing year average price in clause (i)(II) for any of the 5 most recent
			 crop years is lower than the reference price for the covered commodity, the
			 Secretary shall use the reference price for any of those years for the amounts
			 in clause (i)(II).
								(6)Payment
			 rateThe payment rate shall be equal to the lesser of—
							(A)the difference
			 between—
								(i)the county revenue loss coverage trigger
			 for the covered commodity; and
								(ii)the actual county
			 revenue for the crop year for the covered commodity; or
								(B)10 percent of the
			 benchmark county revenue for the crop year for the covered commodity.
							(7)Payment
			 amountIf revenue loss
			 coverage payments under this subsection are required to be provided for any of
			 the 2013 through 2017 crop years of a covered commodity, the amount of the
			 revenue loss coverage payment to be provided to the producers on a farm for the
			 crop year shall be equal to the product obtained by multiplying—
							(A)the payment rate under
			 paragraph (6); and
							(B)the payment acres of the
			 covered commodity on the farm.
							(8)Duties of the
			 secretaryIn providing
			 revenue loss coverage payments under this subsection, the Secretary—
							(A)shall ensure that
			 producers on a farm do not reconstitute the farm of the producers to void or
			 change the election made under paragraph (1);
							(B)to the maximum extent practicable, shall
			 use all available information and analysis, including data mining, to check for
			 anomalies in the provision of revenue loss coverage payments;
							(C)to the maximum extent practicable, shall
			 calculate a separate county revenue loss coverage trigger for irrigated and
			 nonirrigated covered commodities and a separate actual county revenue for
			 irrigated and nonirrigated covered commodities;
							(D)shall assign a benchmark
			 county yield for each planted acre for the crop year for the covered commodity
			 on the basis of the yield history of representative farms in the State, region,
			 or crop reporting district, as determined by the Secretary, if—
								(i)the Secretary cannot
			 establish the benchmark county yield for each planted acre for a crop year for
			 a covered commodity in the county in accordance with paragraph (5); or
								(ii)the yield determined
			 under paragraph (5) is an unrepresentative average yield for the county (as
			 determined by the Secretary); and
								(E)to the maximum extent practicable, shall
			 ensure that in order to be eligible for a payment under this subsection, the
			 producers on the farm suffered an actual loss on the covered commodity for the
			 crop year for which payment is sought.
							1108.Producer
			 agreements
					(a)Compliance with certain
			 requirements
						(1)RequirementsBefore the producers on a farm may receive
			 price loss coverage payments or revenue loss coverage payments with respect to
			 the farm, the producers shall agree, during the crop year for which the
			 payments are made and in exchange for the payments—
							(A)to comply with applicable
			 conservation requirements under subtitle B of title XII of the Food Security
			 Act of 1985 (16 U.S.C. 3811 et seq.);
							(B)to comply with applicable
			 wetland protection requirements under subtitle C of title XII of that Act (16
			 U.S.C. 3821 et seq.); and
							(C)to effectively control
			 noxious weeds and otherwise maintain the land in accordance with sound
			 agricultural practices, as determined by the Secretary.
							(2)ComplianceThe
			 Secretary may issue such rules as the Secretary considers necessary to ensure
			 producer compliance with the requirements of paragraph (1).
						(3)ModificationAt
			 the request of the transferee or owner, the Secretary may modify the
			 requirements of this subsection if the modifications are consistent with the
			 objectives of this subsection, as determined by the Secretary.
						(b)Transfer or change of
			 interest in farm
						(1)Termination
							(A)In
			 generalExcept as provided in
			 paragraph (2), a transfer of (or change in) the interest of the producers on a
			 farm for which price loss coverage payments or revenue loss coverage payments
			 are provided shall result in the termination of the price loss coverage and
			 revenue loss coverage, unless the transferee or owner of the acreage agrees to
			 assume all obligations under subsection (a).
							(B)Effective
			 dateThe termination shall take effect on the date determined by
			 the Secretary.
							(2)ExceptionIf a producer entitled to a price loss
			 coverage payment or revenue loss coverage payment dies, becomes incompetent, or
			 is otherwise unable to receive the payment, the Secretary shall make the
			 payment in accordance with rules issued by the Secretary.
						(c)Acreage
			 reportsAs a condition on the receipt of any benefits under this
			 subtitle or subtitle B, the Secretary shall require producers on a farm to
			 submit to the Secretary annual acreage reports with respect to all cropland on
			 the farm.
					(d)Tenants and
			 sharecroppersIn carrying out this subtitle, the Secretary shall
			 provide adequate safeguards to protect the interests of tenants and
			 sharecroppers.
					(e)Sharing of
			 paymentsThe Secretary shall
			 provide for the sharing of price loss coverage payments and revenue loss
			 coverage payments among the producers on a farm on a fair and equitable
			 basis.
					1109.Period of
			 effectivenessThis subtitle
			 shall be effective beginning with the 2013 crop year of each covered commodity
			 through the 2017 crop year.
				BMarketing loans
				1201.Availability of
			 nonrecourse marketing assistance loans for loan commodities
					(a)Definition of loan
			 commodityIn this subtitle, the term loan commodity
			 means wheat, corn, grain sorghum, barley, oats, upland cotton, extra long
			 staple cotton, long grain rice, medium grain rice, peanuts, soybeans, other
			 oilseeds, graded wool, nongraded wool, mohair, honey, dry peas, lentils, small
			 chickpeas, and large chickpeas.
					(b)Nonrecourse loans
			 available
						(1)In
			 generalFor each of the 2013 through 2017 crops of each loan
			 commodity, the Secretary shall make available to producers on a farm
			 nonrecourse marketing assistance loans for loan commodities produced on the
			 farm.
						(2)Terms and
			 conditionsThe marketing assistance loans shall be made under
			 terms and conditions that are prescribed by the Secretary and at the loan rate
			 established under section 1202 for the loan commodity.
						(c)Eligible
			 productionThe producers on a farm shall be eligible for a
			 marketing assistance loan under subsection (b) for any quantity of a loan
			 commodity produced on the farm.
					(d)Compliance with
			 conservation and wetlands requirementsAs a condition of the
			 receipt of a marketing assistance loan under subsection (b), the producer shall
			 comply with applicable conservation requirements under subtitle B of title XII
			 of the Food Security Act of 1985 (16 U.S.C. 3811 et seq.) and applicable
			 wetland protection requirements under subtitle C of title XII of that Act (16
			 U.S.C. 3821 et seq.) during the term of the loan.
					(e)Special rules for
			 peanuts
						(1)In
			 generalThis subsection shall apply only to producers of
			 peanuts.
						(2)Options for obtaining
			 loanA marketing assistance loan under this section, and loan
			 deficiency payments under section 1205, may be obtained at the option of the
			 producers on a farm through—
							(A)a designated marketing
			 association or marketing cooperative of producers that is approved by the
			 Secretary; or
							(B)the Farm Service
			 Agency.
							(3)Storage of loan
			 peanutsAs a condition on the approval by the Secretary of an
			 individual or entity to provide storage for peanuts for which a marketing
			 assistance loan is made under this section, the individual or entity shall
			 agree—
							(A)to provide the storage on
			 a nondiscriminatory basis; and
							(B)to comply with such
			 additional requirements as the Secretary considers appropriate to accomplish
			 the purposes of this section and promote fairness in the administration of the
			 benefits of this section.
							(4)Storage, handling, and
			 associated costs
							(A)In
			 generalTo ensure proper storage of peanuts for which a loan is
			 made under this section, the Secretary shall pay handling and other associated
			 costs (other than storage costs) incurred at the time at which the peanuts are
			 placed under loan, as determined by the Secretary.
							(B)Redemption and
			 forfeitureThe Secretary shall—
								(i)require the repayment of
			 handling and other associated costs paid under subparagraph (A) for all peanuts
			 pledged as collateral for a loan that is redeemed under this section;
			 and
								(ii)pay storage, handling,
			 and other associated costs for all peanuts pledged as collateral that are
			 forfeited under this section.
								(5)MarketingA
			 marketing association or cooperative may market peanuts for which a loan is
			 made under this section in any manner that conforms to consumer needs,
			 including the separation of peanuts by type and quality.
						(6)Reimbursable agreements
			 and payment of administrative expensesThe Secretary may
			 implement any reimbursable agreements or provide for the payment of
			 administrative expenses under this subsection only in a manner that is
			 consistent with those activities in regard to other loan commodities.
						1202.Loan rates for
			 nonrecourse marketing assistance loans
					(a)In
			 generalFor purposes of each of the 2013 through 2017 crop years,
			 the loan rate for a marketing assistance loan under section 1201 for a loan
			 commodity shall be equal to the following:
						(1)In the case of wheat,
			 $2.94 per bushel.
						(2)In the case of corn,
			 $1.95 per bushel.
						(3)In the case of grain
			 sorghum, $1.95 per bushel.
						(4)In the case of barley,
			 $1.95 per bushel.
						(5)In the case of oats,
			 $1.39 per bushel.
						(6)In the case of base
			 quality of upland cotton, for the 2013 and each subsequent crop year, the
			 simple average of the adjusted prevailing world price for the 2 immediately
			 preceding marketing years, as determined by the Secretary and announced October
			 1 preceding the next domestic plantings, but in no case less than $0.47 per
			 pound or more than $0.52 per pound.
						(7)In the case of extra long
			 staple cotton, $0.7977 per pound.
						(8)In the case of long grain
			 rice, $6.50 per hundredweight.
						(9)In the case of medium
			 grain rice, $6.50 per hundredweight.
						(10)In the case of soybeans,
			 $5.00 per bushel.
						(11)In the case of other
			 oilseeds, $10.09 per hundredweight for each of the following kinds of
			 oilseeds:
							(A)Sunflower seed.
							(B)Rapeseed.
							(C)Canola.
							(D)Safflower.
							(E)Flaxseed.
							(F)Mustard seed.
							(G)Crambe.
							(H)Sesame seed.
							(I)Other oilseeds designated
			 by the Secretary.
							(12)In the case of dry peas,
			 $5.40 per hundredweight.
						(13)In the case of lentils,
			 $11.28 per hundredweight.
						(14)In the case of small
			 chickpeas, $7.43 per hundredweight.
						(15)In the case of large
			 chickpeas, $11.28 per hundredweight.
						(16)In the case of graded
			 wool, $1.15 per pound.
						(17)In the case of nongraded
			 wool, $0.40 per pound.
						(18)In the case of mohair,
			 $4.20 per pound.
						(19)In the case of honey,
			 $0.69 per pound.
						(20)In the case of peanuts,
			 $355 per ton.
						(b)Single county loan rate
			 for other oilseedsThe Secretary shall establish a single loan
			 rate in each county for each kind of other oilseeds described in subsection
			 (a)(11).
					1203.Term of
			 loans
					(a)Term of
			 loanIn the case of each loan commodity, a marketing assistance
			 loan under section 1201 shall have a term of 9 months beginning on the first
			 day of the first month after the month in which the loan is made.
					(b)Extensions
			 prohibitedThe Secretary may not extend the term of a marketing
			 assistance loan for any loan commodity.
					1204.Repayment of
			 loans
					(a)General
			 ruleThe Secretary shall permit the producers on a farm to repay
			 a marketing assistance loan under section 1201 for a loan commodity (other than
			 upland cotton, long grain rice, medium grain rice, extra long staple cotton,
			 peanuts and confectionery and each other kind of sunflower seed (other than oil
			 sunflower seed)) at a rate that is the lesser of—
						(1)the loan rate established
			 for the commodity under section 1202, plus interest (determined in accordance
			 with section 163 of the Federal Agriculture Improvement and Reform Act of 1996
			 (7 U.S.C. 7283));
						(2)a rate (as determined by
			 the Secretary) that—
							(A)is calculated based on
			 average market prices for the loan commodity during the preceding 30-day
			 period; and
							(B)will minimize
			 discrepancies in marketing loan benefits across State boundaries and across
			 county boundaries; or
							(3)a rate that the Secretary
			 may develop using alternative methods for calculating a repayment rate for a
			 loan commodity that the Secretary determines will—
							(A)minimize potential loan
			 forfeitures;
							(B)minimize the accumulation
			 of stocks of the commodity by the Federal Government;
							(C)minimize the cost
			 incurred by the Federal Government in storing the commodity;
							(D)allow the commodity
			 produced in the United States to be marketed freely and competitively, both
			 domestically and internationally; and
							(E)minimize discrepancies in
			 marketing loan benefits across State boundaries and across county
			 boundaries.
							(b)Repayment rates for
			 upland cotton, long grain rice, and medium grain riceThe
			 Secretary shall permit producers to repay a marketing assistance loan under
			 section 1201 for upland cotton, long grain rice, and medium grain rice at a
			 rate that is the lesser of—
						(1)the loan rate established
			 for the commodity under section 1202, plus interest (determined in accordance
			 with section 163 of the Federal Agriculture Improvement and Reform Act of 1996
			 (7 U.S.C. 7283)); or
						(2)the prevailing world
			 market price for the commodity, as determined and adjusted by the Secretary in
			 accordance with this section.
						(c)Repayment rates for
			 extra long staple cottonRepayment of a marketing assistance loan
			 for extra long staple cotton shall be at the loan rate established for the
			 commodity under section 1202, plus interest (determined in accordance with
			 section 163 of the Federal Agriculture Improvement and Reform Act of 1996 (7
			 U.S.C. 7283)).
					(d)Prevailing world market
			 priceFor purposes of this section and section 1207, the
			 Secretary shall prescribe by regulation—
						(1)a formula to determine
			 the prevailing world market price for each of upland cotton, long grain rice,
			 and medium grain rice; and
						(2)a mechanism by which the
			 Secretary shall announce periodically those prevailing world market
			 prices.
						(e)Adjustment of
			 prevailing world market price for upland cotton, long grain rice, and medium
			 grain rice
						(1)RiceThe
			 prevailing world market price for long grain rice and medium grain rice
			 determined under subsection (d) shall be adjusted to United States quality and
			 location.
						(2)CottonThe
			 prevailing world market price for upland cotton determined under subsection
			 (d)—
							(A)shall be adjusted to
			 United States quality and location, with the adjustment to include—
								(i)a reduction equal to any
			 United States Premium Factor for upland cotton of a quality higher than
			 Middling (M) 13/32-inch; and
								(ii)the average costs to
			 market the commodity, including average transportation costs, as determined by
			 the Secretary; and
								(B)may be further adjusted,
			 during the period beginning on the date of enactment of this Act and ending on
			 July 31, 2018, if the Secretary determines the adjustment is necessary—
								(i)to minimize potential
			 loan forfeitures;
								(ii)to minimize the
			 accumulation of stocks of upland cotton by the Federal Government;
								(iii)to ensure that upland
			 cotton produced in the United States can be marketed freely and competitively,
			 both domestically and internationally; and
								(iv)to ensure an appropriate
			 transition between current-crop and forward-crop price quotations, except that
			 the Secretary may use forward-crop price quotations prior to July 31 of a
			 marketing year only if—
									(I)there are insufficient
			 current-crop price quotations; and
									(II)the forward-crop price
			 quotation is the lowest such quotation available.
									(3)Guidelines for
			 additional adjustmentsIn making adjustments under this
			 subsection, the Secretary shall establish a mechanism for determining and
			 announcing the adjustments in order to avoid undue disruption in the United
			 States market.
						(f)Repayment rates for
			 confectionery and other kinds of sunflower seedsThe Secretary
			 shall permit the producers on a farm to repay a marketing assistance loan under
			 section 1201 for confectionery and each other kind of sunflower seed (other
			 than oil sunflower seed) at a rate that is the lesser of—
						(1)the loan rate established
			 for the commodity under section 1202, plus interest (determined in accordance
			 with section 163 of the Federal Agriculture Improvement and Reform Act of 1996
			 (7 U.S.C. 7283)); or
						(2)the repayment rate
			 established for oil sunflower seed.
						(g)Payment of cotton
			 storage costsEffective for each of the 2013 through 2017 crop
			 years, the Secretary shall make cotton storage payments available in the same
			 manner, and at the same rates as the Secretary provided storage payments for
			 the 2006 crop of cotton, except that the rates shall be reduced by 10
			 percent.
					(h)Repayment rate for
			 peanutsThe Secretary shall permit producers on a farm to repay a
			 marketing assistance loan for peanuts under subsection (a) at a rate that is
			 the lesser of—
						(1)the loan rate established
			 for peanuts under subsection (b), plus interest (determined in accordance with
			 section 163 of the Federal Agriculture Improvement and Reform Act of 1996 (7
			 U.S.C. 7283)); or
						(2)a rate that the Secretary
			 determines will—
							(A)minimize potential loan
			 forfeitures;
							(B)minimize the accumulation
			 of stocks of peanuts by the Federal Government;
							(C)minimize the cost
			 incurred by the Federal Government in storing peanuts; and
							(D)allow peanuts produced in
			 the United States to be marketed freely and competitively, both domestically
			 and internationally.
							(i)Authority to
			 temporarily adjust repayment rates
						(1)Adjustment
			 authorityIn the event of a severe disruption to marketing,
			 transportation, or related infrastructure, the Secretary may modify the
			 repayment rate otherwise applicable under this section for marketing assistance
			 loans under section 1201 for a loan commodity.
						(2)DurationAny
			 adjustment made under paragraph (1) in the repayment rate for marketing
			 assistance loans for a loan commodity shall be in effect on a short-term and
			 temporary basis, as determined by the Secretary.
						1205.Loan deficiency
			 payments
					(a)Availability of loan
			 deficiency payments
						(1)In
			 generalExcept as provided in subsection (d), the Secretary may
			 make loan deficiency payments available to producers on a farm that, although
			 eligible to obtain a marketing assistance loan under section 1201 with respect
			 to a loan commodity, agree to forgo obtaining the loan for the commodity in
			 return for loan deficiency payments under this section.
						(2)Unshorn pelts, hay, and
			 silage
							(A)Marketing assistance
			 loansSubject to subparagraph (B), nongraded wool in the form of
			 unshorn pelts and hay and silage derived from a loan commodity are not eligible
			 for a marketing assistance loan under section 1201.
							(B)Loan deficiency
			 paymentEffective for the 2013 through 2017 crop years, the
			 Secretary may make loan deficiency payments available under this section to
			 producers on a farm that produce unshorn pelts or hay and silage derived from a
			 loan commodity.
							(b)ComputationA
			 loan deficiency payment for a loan commodity or commodity referred to in
			 subsection (a)(2) shall be equal to the product obtained by multiplying—
						(1)the payment rate
			 determined under subsection (c) for the commodity; by
						(2)the quantity of the
			 commodity produced by the eligible producers, excluding any quantity for which
			 the producers obtain a marketing assistance loan under section 1201.
						(c)Payment rate
						(1)In
			 generalIn the case of a loan commodity, the payment rate shall
			 be the amount by which—
							(A)the loan rate established
			 under section 1202 for the loan commodity; exceeds
							(B)the rate at which a
			 marketing assistance loan for the loan commodity may be repaid under section
			 1204.
							(2)Unshorn
			 peltsIn the case of unshorn pelts, the payment rate shall be the
			 amount by which—
							(A)the loan rate established
			 under section 1202 for ungraded wool; exceeds
							(B)the rate at which a
			 marketing assistance loan for ungraded wool may be repaid under section
			 1204.
							(3)Hay and
			 silageIn the case of hay or silage derived from a loan
			 commodity, the payment rate shall be the amount by which—
							(A)the loan rate established
			 under section 1202 for the loan commodity from which the hay or silage is
			 derived; exceeds
							(B)the rate at which a
			 marketing assistance loan for the loan commodity may be repaid under section
			 1204.
							(d)Exception for extra
			 long staple cottonThis section shall not apply with respect to
			 extra long staple cotton.
					(e)Effective date for
			 payment rate determinationThe Secretary shall determine the
			 amount of the loan deficiency payment to be made under this section to the
			 producers on a farm with respect to a quantity of a loan commodity or commodity
			 referred to in subsection (a)(2) using the payment rate in effect under
			 subsection (c) as of the date the producers request the payment.
					1206.Payments in lieu of
			 loan deficiency payments for grazed acreage
					(a)Eligible
			 producers
						(1)In
			 generalEffective for the 2013 through 2017 crop years, in the
			 case of a producer that would be eligible for a loan deficiency payment under
			 section 1205 for wheat, barley, or oats, but that elects to use acreage planted
			 to the wheat, barley, or oats for the grazing of livestock, the Secretary shall
			 make a payment to the producer under this section if the producer enters into
			 an agreement with the Secretary to forgo any other harvesting of the wheat,
			 barley, or oats on that acreage.
						(2)Grazing of triticale
			 acreageEffective for the 2013 through 2017 crop years, with
			 respect to a producer on a farm that uses acreage planted to triticale for the
			 grazing of livestock, the Secretary shall make a payment to the producer under
			 this section if the producer enters into an agreement with the Secretary to
			 forgo any other harvesting of triticale on that acreage.
						(b)Payment amount
						(1)In
			 generalThe amount of a payment made under this section to a
			 producer on a farm described in subsection (a)(1) shall be equal to the amount
			 determined by multiplying—
							(A)the loan deficiency
			 payment rate determined under section 1205(c) in effect, as of the date of the
			 agreement, for the county in which the farm is located; by
							(B)the payment quantity
			 determined by multiplying—
								(i)the quantity of the
			 grazed acreage on the farm with respect to which the producer elects to forgo
			 harvesting of wheat, barley, or oats; and
								(ii)(I)the payment yield in effect for the
			 calculation of price loss coverage under subtitle A with respect to that loan
			 commodity on the farm; or
									(II)in the case of a farm
			 without a payment yield for that loan commodity, an appropriate yield
			 established by the Secretary in a manner consistent with section 1106(c) of
			 this Act.
									(2)Grazing of triticale
			 acreageThe amount of a payment made under this section to a
			 producer on a farm described in subsection (a)(2) shall be equal to the amount
			 determined by multiplying—
							(A)the loan deficiency
			 payment rate determined under section 1205(c) in effect for wheat, as of the
			 date of the agreement, for the county in which the farm is located; by
							(B)the payment quantity
			 determined by multiplying—
								(i)the quantity of the
			 grazed acreage on the farm with respect to which the producer elects to forgo
			 harvesting of triticale; and
								(ii)(I)the payment yield in effect for the
			 calculation of price loss coverage under subtitle A with respect to wheat on
			 the farm; or
									(II)in the case of a farm
			 without a payment yield for wheat, an appropriate yield established by the
			 Secretary in a manner consistent with section 1106(c) of this Act.
									(c)Time, manner, and
			 availability of payment
						(1)Time and
			 mannerA payment under this section shall be made at the same
			 time and in the same manner as loan deficiency payments are made under section
			 1205.
						(2)Availability
							(A)In
			 generalThe Secretary shall establish an availability period for
			 the payments authorized by this section.
							(B)Certain
			 commoditiesIn the case of wheat, barley, and oats, the
			 availability period shall be consistent with the availability period for the
			 commodity established by the Secretary for marketing assistance loans
			 authorized by this subtitle.
							(d)Prohibition on crop
			 insurance indemnity or noninsured crop assistanceA 2013 through
			 2017 crop of wheat, barley, oats, or triticale planted on acreage that a
			 producer elects, in the agreement required by subsection (a), to use for the
			 grazing of livestock in lieu of any other harvesting of the crop shall not be
			 eligible for an indemnity under a policy or plan of insurance authorized under
			 the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) or noninsured crop
			 assistance under section 196 of the Federal Agriculture Improvement and Reform
			 Act of 1996 (7 U.S.C. 7333).
					1207.Special marketing
			 loan provisions for upland cotton
					(a)Special import
			 quota
						(1)Definition of special
			 import quotaIn this subsection, the term special import
			 quota means a quantity of imports that is not subject to the over-quota
			 tariff rate of a tariff-rate quota.
						(2)Establishment
							(A)In
			 generalThe President shall carry out an import quota program
			 during the period beginning on August 1, 2013, and ending on July 31, 2018, as
			 provided in this subsection.
							(B)Program
			 requirementsWhenever the Secretary determines and announces that
			 for any consecutive 4-week period, the Friday through Thursday average price
			 quotation for the lowest-priced United States growth, as quoted for Middling
			 (M) 13/32-inch cotton, delivered to a definable and
			 significant international market, as determined by the Secretary, exceeds the
			 prevailing world market price, there shall immediately be in effect a special
			 import quota.
							(3)QuantityThe quota shall be equal to the consumption
			 during a 1-week period of cotton by domestic mills at the seasonally adjusted
			 average rate of the most recent 3 months for which official data of the
			 Department of Agriculture are available or, in the absence of sufficient data,
			 as estimated by the Secretary.
						(4)ApplicationThe
			 quota shall apply to upland cotton purchased not later than 90 days after the
			 date of the Secretary’s announcement under paragraph (2) and entered into the
			 United States not later than 180 days after that date.
						(5)OverlapA
			 special quota period may be established that overlaps any existing quota period
			 if required by paragraph (2), except that a special quota period may not be
			 established under this subsection if a quota period has been established under
			 subsection (b).
						(6)Preferential tariff
			 treatmentThe quantity under a special import quota shall be
			 considered to be an in-quota quantity for purposes of—
							(A)section 213(d) of the
			 Caribbean Basin Economic Recovery Act (19 U.S.C. 2703(d));
							(B)section 204 of the Andean
			 Trade Preference Act (19 U.S.C. 3203);
							(C)section 503(d) of the
			 Trade Act of 1974 (19 U.S.C. 2463(d)); and
							(D)General Note 3(a)(iv) to
			 the Harmonized Tariff Schedule.
							(7)LimitationThe
			 quantity of cotton entered into the United States during any marketing year
			 under the special import quota established under this subsection may not exceed
			 the equivalent of 10 week’s consumption of upland cotton by domestic mills at
			 the seasonally adjusted average rate of the 3 months immediately preceding the
			 first special import quota established in any marketing year.
						(b)Limited global import
			 quota for upland cotton
						(1)DefinitionsIn
			 this subsection:
							(A)DemandThe
			 term demand means—
								(i)the average seasonally adjusted annual rate
			 of domestic mill consumption of cotton during the most recent 3 months for
			 which official data of the Department of Agriculture are available or, in the
			 absence of sufficient data, as estimated by the Secretary; and
								(ii)the larger of—
									(I)average exports of upland
			 cotton during the preceding 6 marketing years; or
									(II)cumulative exports of
			 upland cotton plus outstanding export sales for the marketing year in which the
			 quota is established.
									(B)Limited global import
			 quotaThe term limited global import quota means a
			 quantity of imports that is not subject to the over-quota tariff rate of a
			 tariff-rate quota.
							(C)SupplyThe
			 term supply means, using the latest official data of the
			 Department of Agriculture—
								(i)the carry-over of upland
			 cotton at the beginning of the marketing year (adjusted to 480-pound bales) in
			 which the quota is established;
								(ii)production of the
			 current crop; and
								(iii)imports to the latest
			 date available during the marketing year.
								(2)ProgramThe
			 President shall carry out an import quota program that provides that whenever
			 the Secretary determines and announces that the average price of the base
			 quality of upland cotton, as determined by the Secretary, in the designated
			 spot markets for a month exceeded 130 percent of the average price of the
			 quality of cotton in the markets for the preceding 36 months, notwithstanding
			 any other provision of law, there shall immediately be in effect a limited
			 global import quota subject to the following conditions:
							(A)QuantityThe quantity of the quota shall be equal to
			 21 days of domestic mill consumption of upland cotton at the seasonally
			 adjusted average rate of the most recent 3 months for which official data of
			 the Department of Agriculture are available or, in the absence of sufficient
			 data, as estimated by the Secretary.
							(B)Quantity if prior
			 quotaIf a quota has been established under this subsection
			 during the preceding 12 months, the quantity of the quota next established
			 under this subsection shall be the smaller of 21 days of domestic mill
			 consumption calculated under subparagraph (A) or the quantity required to
			 increase the supply to 130 percent of the demand.
							(C)Preferential tariff
			 treatmentThe quantity under a limited global import quota shall
			 be considered to be an in-quota quantity for purposes of—
								(i)section 213(d) of the
			 Caribbean Basin Economic Recovery Act (19 U.S.C. 2703(d));
								(ii)section 204 of the
			 Andean Trade Preference Act (19 U.S.C. 3203);
								(iii)section 503(d) of the
			 Trade Act of 1974 (19 U.S.C. 2463(d)); and
								(iv)General Note 3(a)(iv) to
			 the Harmonized Tariff Schedule.
								(D)Quota entry
			 periodWhen a quota is established under this subsection, cotton
			 may be entered under the quota during the 90-day period beginning on the date
			 the quota is established by the Secretary.
							(3)No
			 overlapNotwithstanding paragraph (2), a quota period may not be
			 established that overlaps an existing quota period or a special quota period
			 established under subsection (a).
						(c)Economic adjustment
			 assistance to users of upland cotton
						(1)In
			 generalSubject to paragraph (2), the Secretary shall, on a
			 monthly basis, make economic adjustment assistance available to domestic users
			 of upland cotton in the form of payments for all documented use of that upland
			 cotton during the previous monthly period regardless of the origin of the
			 upland cotton.
						(2)Value of
			 assistanceEffective beginning on August 1, 2012, the value of
			 the assistance provided under paragraph (1) shall be 3 cents per pound.
						(3)Allowable
			 purposesEconomic adjustment assistance under this subsection
			 shall be made available only to domestic users of upland cotton that certify
			 that the assistance shall be used only to acquire, construct, install,
			 modernize, develop, convert, or expand land, plant, buildings, equipment,
			 facilities, or machinery.
						(4)Review or
			 auditThe Secretary may conduct such review or audit of the
			 records of a domestic user under this subsection as the Secretary determines
			 necessary to carry out this subsection.
						(5)Improper use of
			 assistanceIf the Secretary determines, after a review or audit
			 of the records of the domestic user, that economic adjustment assistance under
			 this subsection was not used for the purposes specified in paragraph (3), the
			 domestic user shall be—
							(A)liable for the repayment
			 of the assistance to the Secretary, plus interest, as determined by the
			 Secretary; and
							(B)ineligible to receive
			 assistance under this subsection for a period of 1 year following the
			 determination of the Secretary.
							1208.Special competitive
			 provisions for extra long staple cotton
					(a)Competitiveness
			 programNotwithstanding any other provision of law, during the
			 period beginning on the date of enactment of this Act through July 31, 2018,
			 the Secretary shall carry out a program—
						(1)to maintain and expand
			 the domestic use of extra long staple cotton produced in the United
			 States;
						(2)to increase exports of
			 extra long staple cotton produced in the United States; and
						(3)to ensure that extra long
			 staple cotton produced in the United States remains competitive in world
			 markets.
						(b)Payments under program;
			 triggerUnder the program, the Secretary shall make payments
			 available under this section whenever—
						(1)for a consecutive 4-week
			 period, the world market price for the lowest priced competing growth of extra
			 long staple cotton (adjusted to United States quality and location and for
			 other factors affecting the competitiveness of such cotton), as determined by
			 the Secretary, is below the prevailing United States price for a competing
			 growth of extra long staple cotton; and
						(2)the lowest priced
			 competing growth of extra long staple cotton (adjusted to United States quality
			 and location and for other factors affecting the competitiveness of such
			 cotton), as determined by the Secretary, is less than 134 percent of the loan
			 rate for extra long staple cotton.
						(c)Eligible
			 recipientsThe Secretary shall make payments available under this
			 section to domestic users of extra long staple cotton produced in the United
			 States and exporters of extra long staple cotton produced in the United States
			 that enter into an agreement with the Commodity Credit Corporation to
			 participate in the program under this section.
					(d)Payment
			 amountPayments under this section shall be based on the amount
			 of the difference in the prices referred to in subsection (b)(1) during the
			 fourth week of the consecutive 4-week period multiplied by the amount of
			 documented purchases by domestic users and sales for export by exporters made
			 in the week following such a consecutive 4-week period.
					1209.Availability of
			 recourse loans for high moisture feed grains and seed cotton
					(a)High moisture feed
			 grains
						(1)Definition of high
			 moisture stateIn this subsection, the term high moisture
			 state means corn or grain sorghum having a moisture content in excess of
			 Commodity Credit Corporation standards for marketing assistance loans made by
			 the Secretary under section 1201.
						(2)Recourse loans
			 availableFor each of the 2013 through 2017 crops of corn and
			 grain sorghum, the Secretary shall make available recourse loans, as determined
			 by the Secretary, to producers on a farm that—
							(A)normally harvest all or a
			 portion of their crop of corn or grain sorghum in a high moisture state;
							(B)present—
								(i)certified scale tickets
			 from an inspected, certified commercial scale, including a licensed warehouse,
			 feedlot, feed mill, distillery, or other similar entity approved by the
			 Secretary, pursuant to regulations issued by the Secretary; or
								(ii)field or other physical
			 measurements of the standing or stored crop in regions of the United States, as
			 determined by the Secretary, that do not have certified commercial scales from
			 which certified scale tickets may be obtained within reasonable proximity of
			 harvest operation;
								(C)certify that the
			 producers on the farm were the owners of the feed grain at the time of delivery
			 to, and that the quantity to be placed under loan under this subsection was in
			 fact harvested on the farm and delivered to, a feedlot, feed mill, or
			 commercial or on-farm high-moisture storage facility, or to a facility
			 maintained by the users of corn and grain sorghum in a high moisture state;
			 and
							(D)comply with deadlines
			 established by the Secretary for harvesting the corn or grain sorghum and
			 submit applications for loans under this subsection within deadlines
			 established by the Secretary.
							(3)Eligibility of acquired
			 feed grainsA loan under this subsection shall be made on a
			 quantity of corn or grain sorghum of the same crop acquired by the producer
			 equivalent to a quantity determined by multiplying—
							(A)the acreage of the corn
			 or grain sorghum in a high moisture state harvested on the farm of the
			 producer; by
							(B)the lower of the farm
			 program payment yield used to make payments under subtitle A or the actual
			 yield on a field, as determined by the Secretary, that is similar to the field
			 from which the corn or grain sorghum was obtained.
							(b)Recourse loans
			 available for seed cottonFor each of the 2013 through 2017 crops
			 of upland cotton and extra long staple cotton, the Secretary shall make
			 available recourse seed cotton loans, as determined by the Secretary, on any
			 production.
					(c)Repayment
			 ratesRepayment of a recourse loan made under this section shall
			 be at the loan rate established for the commodity by the Secretary, plus
			 interest (determined in accordance with section 163 of the Federal Agriculture
			 Improvement and Reform Act of 1996 (7 U.S.C. 7283)).
					1210.Adjustments of
			 loans
					(a)Adjustment
			 authoritySubject to subsection (e), the Secretary may make
			 appropriate adjustments in the loan rates for any loan commodity (other than
			 cotton) for differences in grade, type, quality, location, and other
			 factors.
					(b)Manner of
			 adjustmentThe adjustments under subsection (a) shall, to the
			 maximum extent practicable, be made in such a manner that the average loan
			 level for the commodity will, on the basis of the anticipated incidence of the
			 factors, be equal to the level of support determined in accordance with this
			 subtitle and subtitle C.
					(c)Adjustment on county
			 basis
						(1)In
			 generalThe Secretary may establish loan rates for a crop for
			 producers in individual counties in a manner that results in the lowest loan
			 rate being 95 percent of the national average loan rate, if those loan rates do
			 not result in an increase in outlays.
						(2)ProhibitionAdjustments
			 under this subsection shall not result in an increase in the national average
			 loan rate for any year.
						(d)Adjustment in loan rate
			 for cotton
						(1)In
			 generalThe Secretary may make appropriate adjustments in the
			 loan rate for cotton for differences in quality factors.
						(2)Types of
			 adjustmentsLoan rate
			 adjustments under paragraph (1) may include—
							(A)the use of non-spot
			 market price data, in addition to spot market price data, that would enhance
			 the accuracy of the price information used in determining quality adjustments
			 under this subsection;
							(B)adjustments in the
			 premiums or discounts associated with upland cotton with a staple length of 33
			 or above due to micronaire with the goal of eliminating any unnecessary
			 artificial splits in the calculations of the premiums or discounts; and
							(C)such other adjustments as
			 the Secretary determines appropriate, after consultations conducted in
			 accordance with paragraph (3).
							(3)Consultation with
			 private sector
							(A)Prior to
			 revisionIn making adjustments to the loan rate for cotton
			 (including any review of the adjustments) as provided in this subsection, the
			 Secretary shall consult with representatives of the United States cotton
			 industry.
							(B)Inapplicability of
			 Federal Advisory Committee ActThe Federal Advisory Committee Act
			 (5 U.S.C. App.) shall not apply to consultations under this subsection.
							(4)Review of
			 adjustmentsThe Secretary may
			 review the operation of the upland cotton quality adjustments implemented
			 pursuant to this subsection and may make further adjustments to the
			 administration of the loan program for upland cotton, by revoking or revising
			 any adjustment taken under paragraph (2).
						(e)RiceThe
			 Secretary shall not make adjustments in the loan rates for long grain rice and
			 medium grain rice, except for differences in grade and quality (including
			 milling yields).
					CSugar
				1301.Sugar
			 program
					(a)Continuation of current
			 program and loan rates
						(1)SugarcaneSection
			 156(a)(5) of the Federal Agriculture Improvement and Reform Act of 1996 (7
			 U.S.C. 7272(a)(5)) is amended by striking the 2012 crop year and
			 inserting each of the 2012 through 2017 crop years.
						(2)Sugar
			 beetsSection 156(b)(2) of the Federal Agriculture Improvement
			 and Reform Act of 1996 (7 U.S.C. 7272(b)(2)) is amended by striking
			 2012 and inserting 2017.
						(3)Effective
			 periodSection 156(i) of the Federal Agriculture Improvement and
			 Reform Act of 1996 (7 U.S.C. 7272(i)) is amended by striking
			 2012 and inserting 2017.
						(b)Flexible marketing
			 allotments for sugar
						(1)Sugar
			 estimatesSection 359b(a)(1) of the Agricultural Adjustment Act
			 of 1938 (7 U.S.C. 1359bb(a)(1)) is amended by striking 2012 and
			 inserting 2017.
						(2)Effective
			 periodSection 359l(a) of the Agricultural Adjustment Act of 1938
			 (7 U.S.C. 1359ll(a)) is amended by striking 2012 and inserting
			 2017.
						DDairy
				IDairy producer margin
			 protection and dairy market stabilization programs
					1401.DefinitionsIn this part:
						(1)Actual dairy producer
			 marginThe term actual dairy producer margin means
			 the difference between the all-milk price and the average feed cost, as
			 calculated under section 1402.
						(2)All-milk
			 priceThe term all-milk price means the average
			 price received, per hundredweight of milk, by dairy producers for all milk sold
			 to plants and dealers in the United States, as determined by the
			 Secretary.
						(3)Annual production
			 historyThe term annual production history means the
			 production history determined for a participating dairy producer under section
			 1413(b) whenever the dairy producer purchases supplemental margin
			 protection.
						(4)Average feed
			 costThe term average feed cost means the average
			 cost of feed used by a dairy operation to produce a hundredweight of milk,
			 determined under section 1402 using the sum of the following:
							(A)The product determined by
			 multiplying 1.0728 by the price of corn per bushel.
							(B)The product determined by
			 multiplying 0.00735 by the price of soybean meal per ton.
							(C)The product determined by
			 multiplying 0.0137 by the price of alfalfa hay per ton.
							(5)Basic production
			 historyThe term basic production history means the
			 production history determined for a participating dairy producer under section
			 1413(a) for provision of basic margin protection.
						(6)Consecutive two-month
			 periodThe term consecutive two-month period refers
			 to the two-month period consisting of the months of January and February, March
			 and April, May and June, July and August, September and October, or November
			 and December, respectively.
						(7)Dairy producer
							(A)In
			 generalSubject to subparagraph (B), the term dairy
			 producer means an individual or entity that directly or indirectly (as
			 determined by the Secretary)—
								(i)shares in the risk of
			 producing milk; and
								(ii)makes contributions
			 (including land, labor, management, equipment, or capital) to the dairy
			 operation of the individual or entity that are at least commensurate with the
			 share of the individual or entity of the proceeds of the operation.
								(B)Additional ownership
			 structuresThe Secretary shall determine additional ownership
			 structures to be covered by the definition of dairy producer.
							(8)Handler
							(A)In
			 generalThe term handler means the initial
			 individual or entity making payment to a dairy producer for milk produced in
			 the United States and marketed for commercial use.
							(B)Producer-handlerThe
			 term includes a producer-handler when the producer satisfies the
			 definition in subparagraph (A).
							(9)Margin protection
			 programThe term margin protection program means the
			 dairy producer margin protection program required by subpart A.
						(10)Participating dairy
			 producerThe term participating dairy producer means
			 a dairy producer that—
							(A)signs up under section
			 1412 to participate in the margin protection program under subpart A;
			 and
							(B)as a result, also
			 participates in the stabilization program under subpart B.
							(11)Stabilization
			 programThe term stabilization program means the
			 dairy market stabilization program required by subpart B for all participating
			 dairy producers.
						(12)Stabilization program
			 baseThe term stabilization program base, with
			 respect to a participating dairy producer, means the stabilization program base
			 calculated for the producer under section 1431(b).
						(13)United
			 StatesThe term United States, in a geographical
			 sense, means the 50 States, the District of Columbia, American Samoa, Guam, the
			 Commonwealth of the Northern Mariana Islands, the Commonwealth of Puerto Rico,
			 the Virgin Islands of the United States, and any other territory or possession
			 of the United States.
						1402.Calculation of
			 average feed cost and actual dairy producer margins
						(a)Calculation of average
			 feed costThe Secretary shall calculate the national average feed
			 cost for each month using the following data:
							(1)The price of corn for a
			 month shall be the price received during that month by farmers in the United
			 States for corn, as reported in the monthly Agricultural Prices report by the
			 Secretary.
							(2)The price of soybean meal for a month shall
			 be the central Illinois price for soybean meal, as reported in the Market
			 News-Monthly Soybean Meal Price Report by the Secretary.
							(3)The price of alfalfa hay for a month shall
			 be the price received during that month by farmers in the United States for
			 alfalfa hay, as reported in the monthly Agricultural Prices report by the
			 Secretary.
							(b)Calculation of actual
			 dairy producer margins
							(1)Margin protection
			 programFor use in the margin protection program under subpart A,
			 the Secretary shall calculate the actual dairy producer margin for each
			 consecutive two-month period by subtracting—
								(A)the average feed cost for
			 that consecutive two-month period, determined in accordance with subsection
			 (a); from
								(B)the all-milk price for
			 that consecutive two-month period.
								(2)Stabilization
			 programFor use in the stabilization program under subpart B, the
			 Secretary shall calculate each month the actual dairy producer margin for the
			 preceding month by subtracting—
								(A)the average feed cost for
			 that preceding month, determined in accordance with subsection (a); from
								(B)the all-milk price for
			 that preceding month.
								(3)Time for
			 calculationsThe calculations
			 required by paragraphs (1) and (2) shall be made as soon as practicable each
			 month using the full month price of the applicable reference month, but in no
			 case shall the calculation be made later than the last business day of the
			 month.
							ADairy producer margin
			 protection program
						1411.Establishment of
			 dairy producer margin protection programThe Secretary shall establish and administer
			 a dairy producer margin protection program for the purpose of protecting dairy
			 producer income by paying participating dairy producers—
							(1)basic margin protection
			 payments when actual dairy producer margins are less than the threshold levels
			 for such payments; and
							(2)supplemental margin
			 protection payments if purchased by a participating dairy producer.
							1412.Participation of
			 dairy producers in margin protection program
							(a)EligibilityAll dairy producers in the United States
			 are eligible to participate in the margin protection program, except that a
			 dairy producer must sign up with the Secretary before the producer may
			 receive—
								(1)basic margin protection
			 payments under section 1414; and
								(2)if the dairy producer purchases
			 supplemental margin protection under section 1415, supplemental margin
			 protection payments under such section.
								(b)Sign-up
			 process
								(1)In
			 GeneralThe Secretary shall
			 allow all interested dairy producers to sign up to participate in the margin
			 protection program. The Secretary shall specify the manner and form by which a
			 dairy producer must sign up to participate in the margin protection
			 program.
								(2)Treatment of
			 Multi-Producer OperationsIf a dairy operation consists of more
			 than one dairy producer, all of the dairy producers of the operation shall be
			 treated as a single dairy producer for purposes of—
									(A)registration to receive
			 basic margin protection and purchase supplemental margin protection;
									(B)payment of the
			 administrative fee under subsection (e) and producer premiums under section
			 1415; and
									(C)participation in the
			 stabilization program under subpart B.
									(3)Treatment of Producers
			 with Multiple Dairy OperationsIf a dairy producer operates two
			 or more dairy operations, each dairy operation of the producer shall require a
			 separate registration to receive basic margin protection and purchase
			 supplemental margin protection. Only those dairy operations so registered shall
			 be subject to the stabilization program.
								(c)Time for sign
			 up
								(1)Existing Dairy
			 ProducersDuring the one-year
			 period beginning on the date of the initiation of the sign-up period for the
			 margin protection program, a dairy producer that is actively engaged in a dairy
			 operation as of such date may sign up with the Secretary—
									(A)to receive basic margin
			 protection; and
									(B)if the producer elects,
			 to purchase supplemental margin protection.
									(2)New
			 EntrantsA dairy producer
			 that has no existing interest in a dairy operation as of the date of the
			 initiation of the sign-up period for the margin protection program, but that,
			 after such date, establishes a new dairy operation, may sign up with the
			 Secretary during the one year period beginning on the date on which the dairy
			 operation first markets milk commercially—
									(A)to receive basic margin
			 protection; and
									(B)if the producer elects,
			 to purchase supplemental margin protection.
									(d)Retroactivity
			 provision
								(1)Notice of availability
			 of retroactive protectionNot
			 later than 30 days after the effective date of this subtitle, the Secretary
			 shall publish a notice in the Federal Register to inform dairy producers of the
			 availability of retroactive basic margin protection and retroactive
			 supplemental margin protection, subject to the condition that interested
			 producers must file a notice of intent (in such form and manner as the
			 Secretary specifies in the Federal Register notice)—
									(A)to participate in the
			 margin protection program and receive basic margin protection; and
									(B)at the election of the
			 producer under paragraph (3), to also obtain supplemental margin
			 protection.
									(2)Retroactive basic
			 margin protection
									(A)AvailabilityIf a dairy producer files a notice of
			 intent under paragraph (1) to participate in the margin protection program
			 before the initiation of the sign-up period for the margin protection program
			 and subsequently signs up for the margin protection program, the producer shall
			 receive basic margin protection retroactive to the effective date of this
			 subtitle.
									(B)DurationRetroactive basic margin protection under
			 this paragraph for a dairy producer shall apply from the effective date of this
			 subtitle until the date on which the producer signs up for the margin
			 protection program.
									(3)Retroactive
			 supplemental margin protection
									(A)AvailabilitySubject to subparagraphs (B) and (C), if a
			 dairy producer files a notice of intent under paragraph (1) to participate in
			 the margin protection program and obtain supplemental margin protection and
			 subsequently signs up for the margin protection program, the producer shall
			 receive supplemental margin protection, in addition to the basic margin
			 protection under paragraph (2), retroactive to the effective date of this
			 subtitle.
									(B)Deadline for
			 submissionA notice of intent
			 to obtain retroactive supplemental margin protection must be filed with the
			 Secretary no later than the earlier of the following:
										(i)150 days after the date on which the
			 Secretary publishes the notice in the Federal Register required by paragraph
			 (1).
										(ii)The date on which the
			 Secretary initiates the sign up period for the margin protection
			 program.
										(C)Election of coverage
			 level and percentage of coverageTo be sufficient to obtain retroactive
			 supplemental margin protection, the notice of intent to participate filed by a
			 dairy producer must specify—
										(i)a selected coverage level
			 that is higher, in any increment of $0.50, than the payment threshold for basic
			 margin protection specified in section 1414(b), but not to exceed $6.00;
			 and
										(ii)the percentage of
			 coverage, subject to limits imposed in section 1415(c).
										(D)DurationThe coverage level and percentage specified
			 in the notice of intent to participate filed by a dairy producer shall apply
			 from the effective date of this subtitle until the later of the
			 following:
										(i)October 1, 2013.
										(ii)The date on which the
			 Secretary initiates the sign-up period for the margin protection
			 program.
										(4)Notice of intent and
			 obligation to participate in margin protection programIn no way does filing a notice of intent
			 under this subsection obligate a dairy producer to sign up for the margin
			 protection program once the program rules are final, but if a producer does
			 file a notice of intent and subsequently signs up for the margin protection
			 program, that dairy producer is obligated to pay fees and premiums for any
			 retroactive basic margin protection or retroactive supplemental margin
			 protection selected in the notice of intent.
								(e)Administrative
			 fee
								(1)Administrative fee
			 requiredA dairy producer
			 shall pay an administrative fee under this subsection to sign up to participate
			 in the margin protection program. The participating dairy producer shall pay
			 the administrative fee annually thereafter to continue to participate in the
			 margin protection program.
								(2)Fee
			 amountThe administrative fee
			 for a participating dairy producer for a calendar year is based on the pounds
			 of milk (in millions) marketed by the dairy producer in the previous calendar
			 year, as follows:
									
										
											
												Pounds Marketed (in millions)Admin. Fee
												
											
											
												less than 1$100
												
												1 to 10 $250
												
												more than 10 to 40$500
												
												more than 40$1000
												
											
										
									
								(3)Deposit of
			 FeesAll administrative fees
			 collected under this subsection shall be credited to the fund or account used
			 to cover the costs incurred to administer the margin protection program and the
			 stabilization program and shall be available to the Secretary, without further
			 appropriation and until expended, for use or transfer as provided in paragraph
			 (4).
								(4)Use of
			 FeesThe Secretary shall use
			 administrative fees collected under this subsection—
									(A)to cover administrative
			 costs of the margin protection program and stabilization program; and
									(B)to the extent funds remain available after
			 operation of subparagraphs (A), to cover costs of the Department of Agriculture
			 relating to reporting of dairy market news and to carry out section 273 of the
			 Agricultural Marketing Act of 1946 (7 U.S.C. 1637b).
									(f)ReconstitutionThe Secretary shall prohibit a dairy
			 producer from reconstituting a dairy operation for the sole purpose of the
			 dairy producer—
								(1)receiving basic margin
			 protection;
								(2)purchasing supplemental
			 margin protection; or
								(3)avoiding participation in
			 the stabilization program.
								(g)Priority
			 considerationA dairy
			 operation that participates in the margin protection program shall be eligible
			 to participate in the livestock gross margin for dairy program under the
			 Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) only after operations that
			 are not participating in the production margin protection program are
			 enrolled.
							1413.Production history of
			 participating dairy producers
							(a)Production history for
			 basic margin protection
								(1)Determination
			 requiredFor purposes of
			 providing basic margin protection, the Secretary shall determine the basic
			 production history of the dairy operation of each participating dairy producer
			 in the margin protection program.
								(2)CalculationExcept as provided in paragraph (3), the
			 basic production history of a participating dairy producer for basic margin
			 protection is equal to the highest annual milk marketings of the dairy producer
			 during any one of the three calendar years immediately preceding the calendar
			 year in which the dairy producer first signed up to participate in the margin
			 protection program.
								(3)Election by new
			 producersIf a participating
			 dairy producer has been in operation for less than a year, the dairy producer
			 shall elect one of the following methods for the Secretary to determine the
			 basic production history of the dairy producer:
									(A)The volume of the actual
			 milk marketings for the months the dairy producer has been in operation
			 extrapolated to a yearly amount.
									(B)An estimate of the actual
			 milk marketings of the dairy producer based on the herd size of the producer
			 relative to the national rolling herd average data published by the
			 Secretary.
									(4)No change in production
			 history for basic margin protectionOnce the basic production history of a
			 participating dairy producer is determined under paragraph (2) or (3), the
			 basic production history shall not be subsequently changed for purposes of
			 determining the amount of any basic margin protection payments for the dairy
			 producer made under section 1414.
								(b)Annual production
			 history for supplemental margin protection
								(1)Determination
			 requiredFor purposes of
			 providing supplemental margin protection for a participating dairy producer
			 that purchases supplemental margin protection for a year under section 1415,
			 the Secretary shall determine the annual production history of the dairy
			 operation of the dairy producer under paragraph (2).
								(2)CalculationThe annual production history of a
			 participating dairy producer for a year is equal to the actual milk marketings
			 of the dairy producer during the preceding calendar year.
								(3)New
			 producersSubsection (a)(3)
			 shall apply with respect to determining the annual production history of a
			 participating dairy producer that has been in operation for less than a
			 year.
								(c)Required
			 informationA participating
			 dairy producer shall provide all information that the Secretary may require in
			 order to establish—
								(1)the basic production history of the dairy
			 operation of the dairy producer under subsection (a); and
								(2)the production history of the dairy
			 operation of the dairy producer whenever the producer purchases supplemental
			 margin protection under section 1415.
								(d)Transfer of production
			 histories
								(1)Transfer by sale or
			 leaseIn promulgating the
			 rules to initiate the margin protection program, the Secretary shall specify
			 the conditions under which and the manner by which the production history of a
			 dairy operation may be transferred by sale or lease.
								(2)Coverage level
									(A)Basic margin
			 protectionA purchaser or
			 lessee to whom the Secretary transfers a basic production history under this
			 subsection shall not obtain a different level of basic margin protection than
			 the basic margin protection coverage held by the seller or lessor from whom the
			 transfer was obtained.
									(B)Supplemental margin
			 protectionA purchaser or
			 lessee to whom the Secretary transfers an annual production history under this
			 subsection shall not obtain a different level of supplemental margin protection
			 coverage than the supplemental margin protection coverage in effect for the
			 seller or lessor from whom the transfer was obtained for the calendar year in
			 which the transfer was made.
									(e)Movement and transfer
			 of production history
								(1)Movement and transfer
			 authorizedSubject to
			 paragraph (2), if a dairy producer moves from one location to another location,
			 the dairy producer may maintain the basic production history and annual
			 production history associated with the operation.
								(2)Notification
			 requirementA dairy producer shall notify the Secretary of any
			 move of a dairy operation under paragraph (1).
								(3)Subsequent occupation
			 of vacated locationA party
			 subsequently occupying a dairy operation location vacated as described in
			 paragraph (1) shall have no interest in the basic production history or annual
			 production history previously associated with the operation at such
			 location.
								1414.Basic margin
			 protection
							(a)EligibilityAll participating dairy producers are
			 eligible to receive basic margin protection under the margin protection
			 program.
							(b)Payment
			 thresholdParticipating dairy
			 producers shall receive a basic margin protection payment whenever the average
			 actual dairy producer margin for a consecutive two-month period is less than
			 $4.00 per hundredweight of milk.
							(c)Basic margin protection
			 payment
								(1)Payment
			 requiredThe Secretary shall
			 make a basic margin protection payment to each participating dairy producer
			 whenever such a payment is required by subsection (b).
								(2)Amount of
			 paymentThe basic margin
			 protection payment for the dairy operation of a participating dairy producer
			 for a consecutive two-month period shall be determined as follows:
									(A)The Secretary shall calculate the
			 difference between the average actual dairy producer margin for the consecutive
			 two-month period and $4.00, except that, if the difference is more than $4.00,
			 the Secretary shall use $4.00.
									(B)The Secretary shall multiply the amount
			 under subparagraph (A) by the lesser of the following:
										(i)80 percent of the
			 production history of the dairy producer, divided by six.
										(ii)The actual amount of milk marketed by the
			 dairy operation of the dairy producer during the consecutive two-month
			 period.
										1415.Supplemental margin
			 protection
							(a)Election of
			 supplemental margin protectionSupplemental margin protection is available
			 only on an annual basis. A participating dairy producer may annually purchase
			 supplemental margin protection to protect, during the calendar year for which
			 purchased, a higher level of the income of a participating dairy producer than
			 the income level guaranteed by basic margin protection under section
			 1414.
							(b)Selection of payment
			 thresholdA participating
			 dairy producer purchasing supplemental margin protection for a year shall elect
			 a coverage level that is higher, in any increment of $0.50, than the payment
			 threshold for basic margin protection specified in section 1414(b), but not to
			 exceed $8.00.
							(c)Selection of coverage
			 percentageA participating
			 dairy producer purchasing supplemental margin protection for a year shall elect
			 a percentage of coverage equal to not more than 90 percent, nor less than 25
			 percent, of the annual production history of the dairy operation of the
			 participating dairy producer.
							(d)Producer Premiums for
			 supplemental margin protection
								(1)Premiums
			 requiredA participating
			 dairy producer that purchases supplemental margin protection shall pay an
			 annual premium equal to the product obtained by multiplying—
									(A)the percentage selected
			 by the dairy producer under subsection (c);
									(B)the annual production
			 history of the dairy producer; and
									(C)the premium per
			 hundredweight of milk, as specified in the applicable table under paragraph (2)
			 or (3).
									(2)Premium per
			 hundredweight for first 4 million pounds of productionFor the
			 first 4,000,000 pounds of milk marketings included in the annual production
			 history of a participating dairy producer, the premium per hundredweight
			 corresponding to each coverage level specified in the following table is as
			 follows:
									
										
											
												Coverage LevelPremium per Cwt.
												
											
											
												$4.50$0.01
												
												$5.00$0.025
												
												$5.50$0.04
												
												$6.00$0.065
												
												$6.50$0.09
												
												$7.00$0.434
												
												$7.50$0.590
												
												$8.00$0.922
												
											
										
									
								(3)Premium per
			 hundredweight for production in excess of 4 million poundsFor milk marketings in excess of 4,000,000
			 pounds included in the annual production history of a participating dairy
			 producer, the premium per hundredweight corresponding to each coverage level is
			 as follows:
									
										
											
												Coverage LevelPremium per Cwt.
												
											
											
												$4.50$0.015
												
												$5.00$0.036
												
												$5.50$0.081
												
												$6.00$0.155
												
												$6.50$0.230
												
												$7.00$0.434
												
												$7.50$0.590
												
												$8.00$0.922
												
											
										
									
								(4)Time for
			 paymentIn promulgating the
			 rules to initiate the margin protection program, the Secretary shall provide
			 more than one method by which a participating dairy producer that purchases
			 supplemental margin protection for a calendar year may pay the premium under
			 this subsection for that year that maximizes producer payment flexibility and
			 program integrity.
								(e)Producer’s Premium
			 Obligations
								(1)Pro-ration of premium
			 for new producersA dairy
			 producer described in section 1412(c)(2) that purchases supplemental margin
			 protection for a calendar year after the start of the calendar year shall pay a
			 pro-rated premium for that calendar year based on the portion of the calendar
			 year for which the producer purchases the coverage.
								(2)Legal
			 obligationA participating dairy producer that purchases
			 supplemental margin protection for a calendar year shall be legally obligated
			 to pay the applicable premium for that calendar year, except that, if the dairy
			 producer retires, the producer may request that Secretary cancel the
			 supplemental margin protection if the producer has terminated the dairy
			 operation entirely and certifies under oath that the producer will not be
			 actively engaged in any dairy operation for at least the next seven
			 years.
								(f)Supplemental Payment
			 thresholdA participating
			 dairy producer with supplemental margin protection shall receive a supplemental
			 margin protection payment whenever the average actual dairy producer margin for
			 a consecutive two-month period is less than the coverage level threshold
			 selected by the dairy producer under subsection (b).
							(g)Supplemental margin
			 protection payments
								(1)In
			 generalThe supplemental
			 margin protection payment for a participating dairy producer is in addition to
			 the basic margin protection payment.
								(2)Amount of
			 paymentThe supplemental
			 margin protection payment for the dairy operation of a participating dairy
			 producer shall be determined as follows:
									(A)The Secretary shall calculate the
			 difference between the coverage level threshold selected by the dairy producer
			 under subsection (b) and the greater of—
										(i)the average actual dairy
			 producer margin for the consecutive two-month period; or
										(ii)$4.00.
										(B)The amount determined under subparagraph
			 (A) shall be multiplied by the percentage selected by the participating dairy
			 producer under subsection (c) and by the lesser of the following:
										(i)The annual production history of the dairy
			 operation of the dairy producer, divided by six.
										(ii)The actual amount of milk marketed by the
			 dairy operation of the dairy producer during the consecutive two-month
			 period.
										1416.Effect of failure to
			 pay administrative fees or premiums
							(a)Loss of
			 benefitsA participating
			 dairy producer that fails to pay the required administrative fee under section
			 1412 or is in arrears on premium payments for supplemental margin protection
			 under section 1415—
								(1)remains legally obligated to pay the
			 administrative fee or premiums, as the case may be; and
								(2)may not receive basic margin protection
			 payments or supplemental margin protection payments until the fees or premiums
			 are fully paid.
								(b)EnforcementThe Secretary may take such action as
			 necessary to collect administrative fees and premium payments for supplemental
			 margin protection.
							BDairy Market
			 Stabilization Program
						1431.Establishment of
			 dairy market stabilization program
							(a)Program required;
			 purposeThe Secretary shall
			 establish and administer a dairy market stabilization program applicable to
			 participating dairy producers for the purpose of assisting in balancing the
			 supply of milk with demand when dairy producers are experiencing low or
			 negative operating margins.
							(b)Election of
			 stabilization program base calculation method
								(1)ElectionWhen a dairy producer signs up under
			 section 1412 to participate in the margin protection program, the dairy
			 producer shall inform the Secretary of the method by which the stabilization
			 program base for the dairy producer for fiscal year 2013 will be calculated
			 under paragraph (3).
								(2)Change in calculation
			 methodA participating dairy producer may change the
			 stabilization program base calculation method to be used for a calendar year by
			 notifying the Secretary of the change not later than a date determined by the
			 Secretary.
								(3)Calculation
			 methodsA participating dairy producer may elect either of the
			 following methods for calculation of the stabilization program base for the
			 producer:
									(A)The volume of the average
			 monthly milk marketings of the dairy producer for the three months immediately
			 preceding the announcement by the Secretary that the stabilization program will
			 become effective.
									(B)The volume of the monthly milk marketings
			 of the dairy producer for the same month in the preceding year as the month for
			 which the Secretary has announced the stabilization program will become
			 effective.
									1432.Threshold for
			 implementation and reduction in dairy producer payments
							(a)When stabilization
			 program requiredExcept as
			 provided in subsection (b), the Secretary shall announce that the stabilization
			 program is in effect and order reduced payments for any participating dairy
			 producer that exceeds the applicable percentage of the producer’s stabilization
			 program base whenever—
								(1)the actual dairy producer margin has been
			 $6.00 or less per hundredweight of milk for each of the immediately preceding
			 two months; or
								(2)the actual dairy producer margin has been
			 $4.00 or less per hundredweight of milk for the immediately preceding
			 month.
								(b)ExceptionThe Secretary shall not make the
			 announcement under subsection (a) to implement the stabilization program or
			 order reduced payments if any of the conditions described in section 1436(b)
			 have been met during the two months immediately preceding the month in which
			 the announcement under subsection (a) would otherwise be made by the Secretary
			 in the absence of this exception.
							(c)Effective date for
			 implementation of payment reductionsReductions in dairy producer
			 payments shall commence beginning on the first day of the month immediately
			 following the date of the announcement by the Secretary under subsection
			 (a).
							1433.Producer milk
			 marketing information
							(a)Collection of milk
			 marketing dataThe Secretary
			 shall establish, by regulation, a process to collect from participating dairy
			 producers and handlers such information that the Secretary considers necessary
			 for each month during which the stabilization program is in effect.
							(b)Reduce regulatory
			 burdenWhen implementing the process under subsection (a), the
			 Secretary shall minimize the regulatory burden on dairy producers and
			 handlers.
							1434.Calculation and
			 collection of reduced dairy producer payments
							(a)Reduced producer
			 payments requiredDuring any
			 month in which payment reductions are in effect under the stabilization
			 program, each handler shall reduce payments to each participating dairy
			 producer from whom the handler receives milk.
							(b)Reductions based on
			 actual dairy producer margin
								(1)Reduction requirement
			 1Unless the reduction
			 required by paragraph (2) or (3) applies, when the actual dairy producer margin
			 has been $6.00 or less per hundredweight of milk for two consecutive months,
			 the handler shall make payments to a participating dairy producer for a month
			 based on the greater of the following:
									(A)98 percent of the
			 stabilization program base of the dairy producer.
									(B)94 percent of the
			 marketings of milk for the month by the producer.
									(2)Reduction requirement
			 2Unless the reduction
			 required by paragraph (3) applies, when the actual dairy producer margin has
			 been $5.00 or less per hundredweight of milk for two consecutive months, the
			 handler shall make payments to a participating dairy producer for a month based
			 on the greater of the following:
									(A)97 percent of the stabilization program
			 base of the dairy producer.
									(B)93 percent of the marketings of milk for
			 the month by the producer.
									(3)Reduction requirement
			 3When the actual dairy
			 producer margin has been $4.00 or less for any one month, the handler shall
			 make payments to a participating dairy producer for a month based on the
			 greater of the following:
									(A)96 percent of the stabilization program
			 base of the dairy producer.
									(B)92 percent of the marketings of milk for
			 the month by the producer.
									(c)Continuation of
			 reductionsThe largest level of payment reduction required under
			 paragraph (1), (2), or (3) of subsection (b) shall be continued for each month
			 until the Secretary suspends the stabilization program and terminates payment
			 reductions in accordance with section 1436.
							(d)Payment reduction
			 exceptionNotwithstanding any
			 preceding subsection of this section, a handler shall make no payment
			 reductions for a dairy producer for a month if the producer’s milk marketings
			 for the month are equal to or less than the percentage of the stabilization
			 program base applicable to the producer under paragraph (1), (2), or (3) of
			 subsection (b).
							1435.Remitting monies to
			 the Secretary and use of monies
							(a)Remitting
			 moniesAs soon as practicable
			 after the end of each month during which payment reductions are in effect under
			 the stabilization program, each handler shall remit to the Secretary an amount
			 equal to the amount by which payments to participating dairy producers are
			 reduced by the handler under section 1434.
							(b)Deposit of
			 moniesAll monies received
			 under subsection (a) shall be available to the Secretary, without further
			 appropriation and until expended, for use or transfer as provided in subsection
			 (c).
							(c)Use of monies
								(1)Availability for
			 certain commodity donationsWithin three months of the receipt of
			 monies under subsection (a), the Secretary shall obligate the monies for the
			 purpose of—
									(A)purchasing dairy products for donation to
			 food banks and other programs that the Secretary determines appropriate;
			 and
									(B)expanding consumption and
			 building demand for dairy products.
									(2)No duplication of
			 effortThe Secretary shall
			 ensure that expenditures under paragraph (1) are compatible with, and do not
			 duplicate, programs supported by the dairy research and promotion activities
			 conducted under the Dairy Production Stabilization Act of 1983 (7 U.S.C. 4501
			 et seq.).
								(3)AccountingThe
			 Secretary shall keep an accurate account of all monies obligated under
			 paragraph (1).
								(d)Annual
			 ReportNot later than December 31 of each year that the
			 stabilization program is in effect, the Secretary shall submit to the Committee
			 on Agriculture of the House of Representatives and the Committee on
			 Agriculture, Nutrition, and Forestry of the Senate a report that provides an
			 accurate accounting of—
								(1)the monies received by
			 the Secretary during the preceding fiscal year under subsection (a); and
								(2)all expenditures made by
			 the Secretary under subsection (b) during the preceding fiscal year.
								(e)EnforcementIf a participating dairy producer or
			 handler fails to remit or collect the amounts by which payments to
			 participating dairy producers are reduced under section 1434, the producer or
			 handler responsible for the failure shall be liable to the Secretary for the
			 amount that should have been remitted or collected, plus interest. In addition
			 to the enforcement authorities available under section 1437, the Secretary may
			 enforce this subsection in the courts of the United States.
							1436.Suspension of
			 reduced payment requirement
							(a)Determination of
			 pricesFor purposes of this
			 section:
								(1)The price in the United States for cheddar
			 cheese and nonfat dry milk shall be determined by the Secretary.
								(2)The world price of
			 cheddar cheese and skim milk powder shall be determined by the
			 Secretary.
								(b)Initial suspension
			 thresholdsThe Secretary
			 shall announce that the stabilization program shall be suspended whenever the
			 Secretary determines that—
								(1)the actual dairy producer margin is greater
			 than $6.00 per hundredweight of milk for two consecutive months;
								(2)the dairy producer margin is equal to or
			 less than $6.00 (but greater than $5.00) for two consecutive months, and during
			 the same two consecutive months—
									(A)the price in the United
			 States for cheddar cheese is equal to or greater than the world price of
			 cheddar cheese; or
									(B)the price in the United
			 States for nonfat dry milk is equal to or greater than the world price of skim
			 milk powder;
									(3)the dairy producer margin
			 is equal to or less than $5.00 (but greater than $4.00) for two consecutive
			 months, and during the same two consecutive months—
									(A)the price in the United
			 States for cheddar cheese is more than 5 percent above the world price of
			 cheddar cheese; or
									(B)the price in the United
			 States for nonfat dry milk is more than 5 percent above the world price of skim
			 milk powder; or
									(4)the dairy producer margin
			 is equal to or less than $4.00 for two consecutive months, and during the same
			 two consecutive months—
									(A)the price in the United
			 States for cheddar cheese is more than 7 percent above the world price of
			 cheddar cheese; or
									(B)the price in the United
			 States for nonfat dry milk is more than 7 percent above the world price of skim
			 milk powder.
									(c)Enhanced suspension
			 thresholdsIf the
			 stabilization program is not suspended pursuant to subsection (b) for six
			 consecutive months or more, the stabilization program shall be suspended
			 whenever the Secretary determines that—
								(1)the actual dairy producer
			 margin is greater than $6.00 per hundredweight of milk for two consecutive
			 months;
								(2)the dairy producer margin
			 is equal to or less than $6.00 (but greater than $5.00) for two consecutive
			 months, and during the same two consecutive months—
									(A)the price in the United
			 States for cheddar cheese is not less than 97 percent of the world price of
			 cheddar cheese; or
									(B)the price in the United
			 States for non-fat dry milk is not less than 97 percent of the world price of
			 skim milk powder;
									(3)the dairy producer margin
			 is equal to or less than $5.00 (but greater than $4.00) for two consecutive
			 months, and during the same two consecutive months—
									(A)the price in the United
			 States for cheddar cheese is more than 3 percent above the world price of
			 cheddar cheese; or
									(B)the price in the United
			 States for non fat dry milk is more than 3 percent above the world price of
			 skim milk powder; or
									(4)the dairy producer margin
			 is equal to or less than $4.00 for two consecutive months, and during the same
			 two consecutive months—
									(A)the price in the United
			 States for cheddar cheese is more than 6 percent above the world price of
			 cheddar cheese; or
									(B)the price in the United
			 States for non fat dry milk is more than 6 percent above the world price of
			 skim milk powder.
									(d)Implementation by
			 handlersEffective on the day
			 after the date of the announcement by the Secretary under subsection (b) or (c)
			 of the suspension of the stabilization program, the handler shall cease
			 reducing payments to participating dairy producers under the stabilization
			 program.
							(e)Condition on resumption
			 of stabilization programUpon
			 the announcement by the Secretary under subsection (b) or (c) that the
			 stabilization program has been suspended, the stabilization program may not be
			 implemented again until, at the earliest—
								(1)two months have passed,
			 beginning on the first day of the month immediately following the announcement
			 by the Secretary; and
								(2)the conditions of section
			 1432(a) are again met.
								1437.Enforcement
							(a)Unlawful
			 actIt shall be unlawful and
			 a violation of the this subpart for any person subject to the stabilization
			 program to willfully fail or refuse to provide, or delay the timely reporting
			 of, accurate information and remittance of funds to the Secretary in accordance
			 with this subpart.
							(b)OrderAfter
			 providing notice and opportunity for a hearing to an affected person, the
			 Secretary may issue an order against any person to cease and desist from
			 continuing any violation of this subpart.
							(c)AppealAn
			 order of the Secretary under subsection (b) shall be final and conclusive
			 unless an affected person files an appeal of the order of the Secretary in
			 United States district court not later than 30 days after the date of the
			 issuance of the order. A finding of the Secretary in the order shall be set
			 aside only if the finding is not supported by substantial evidence.
							(d)Noncompliance with
			 orderIf a person subject to this subpart fails to obey an order
			 issued under subsection (b) after the order has become final and unappealable,
			 or after the appropriate United States district court has entered a final
			 judgment in favor of the Secretary, the United States may apply to the
			 appropriate United States district court for enforcement of the order. If the
			 court determines that the order was lawfully made and duly served and that the
			 person violated the order, the court shall enforce the order.
							1438.Audit
			 requirements
							(a)Audits of producer and
			 handler compliance
								(1)Audits
			 authorizedIf determined by
			 the Secretary to be necessary to ensure compliance by participating dairy
			 producers and handlers with the stabilization program, the Secretary may
			 conduct periodic audits of participating dairy producers and handlers.
								(2)Sample of dairy
			 producersAny audit conducted under this subsection shall
			 include, at a minimum, investigation of a statistically valid and random sample
			 of participating dairy producers.
								(b)Submission of
			 resultsThe Secretary shall
			 submit the results of any audit conducted under subsection (a) to the Committee
			 on Agriculture of the House of Representatives and the Committee on
			 Agriculture, Nutrition, and Forestry of the Senate and include such
			 recommendations as the Secretary considers appropriate regarding the
			 stabilization program.
							CCommodity Credit
			 Corporation
						1451.Use of Commodity
			 Credit CorporationThe
			 Secretary shall use the funds, facilities, and the authorities of the Commodity
			 Credit Corporation to carry out this part.
						DInitiation and
			 duration
						1461.Rulemaking
							(a)ProcedureThe promulgation of regulations for the
			 initiation of the margin protection program and the stabilization program, and
			 for administration of such programs, shall be made without regard to—
								(1)chapter 35 of title 44,
			 United States Code (commonly known as the Paperwork Reduction Act);
								(2)the Statement of Policy
			 of the Secretary of Agriculture effective July 24, 1971 (36 Fed. Reg. 13804),
			 relating to notices of proposed rulemaking and public participation in
			 rulemaking; and
								(3)the notice and comment
			 provisions of section 553 of title 5, United States Code.
								(b)Congressional review of
			 agency rulemakingIn carrying out subsection (a), the Secretary
			 shall use the authority provided under section 808 of title 5, United States
			 Code.
							1462.DurationThe margin protection program and the
			 stabilization program shall end on December 31, 2017.
						IIRepeal or
			 reauthorization of other dairy-related provisions
					1481.Repeal of dairy
			 product price support and milk income loss contract programs
						(a)Repeal of dairy product
			 price support programSection 1501 of the Food, Conservation, and
			 Energy Act of 2008 (7 U.S.C. 8771) is repealed.
						(b)Repeal of milk income
			 loss contract programSection 1506 of the Food, Conservation, and
			 Energy Act of 2008 (7 U.S.C. 8773) is repealed.
						1482.Repeal of dairy
			 export incentive program
						(a)RepealSection 153 of the Food Security Act of
			 1985 (15 U.S.C. 713a–14) is repealed.
						(b)Conforming
			 amendmentsSection 902(2) of the Trade Sanctions Reform and
			 Export Enhancement Act of 2000 (22 U.S.C. 7201(2)) is amended—
							(1)by striking subparagraph
			 (D); and
							(2)by redesignating
			 subparagraphs (E) and (F) as subparagraphs (D) and (E), respectively.
							1483.Extension of dairy
			 forward pricing programSection 1502(e) of the Food, Conservation,
			 and Energy Act of 2008 (7 U.S.C. 8772(e)) is amended—
						(1)in paragraph (1), by
			 striking 2012 and inserting 2017; and
						(2)in paragraph (2), by
			 striking 2015 and inserting 2020.
						1484.Extension of dairy
			 indemnity programSection 3 of
			 Public Law 90–484 (7 U.S.C. 450l) is amended by striking 2012
			 and inserting 2017.
					1485.Extension of dairy
			 promotion and research programSection 113(e)(2) of the Dairy Production
			 Stabilization Act of 1983 (7 U.S.C. 4504(e)(2)) is amended by striking
			 2012 and inserting 2017.
					1486.Repeal of Federal
			 Milk Marketing Order Review CommissionSection 1509 of the Food, Conservation, and
			 Energy Act of 2008 (Public Law 110–246; 122 Stat. 1726) is repealed.
					IIIEffective date
					1491.Effective
			 dateThis subtitle and the
			 amendments made by this subtitle shall take effect on October 1, 2012.
					ESupplemental Agricultural
			 Disaster Assistance Programs
				1501.Supplemental
			 agricultural disaster assistance
					(a)DefinitionsIn
			 this section:
						(1)Eligible producer on a
			 farm
							(A)In
			 generalThe term eligible producer on a farm means
			 an individual or entity described in subparagraph (B) that, as determined by
			 the Secretary, assumes the production and market risks associated with the
			 agricultural production of crops or livestock.
							(B)DescriptionAn
			 individual or entity referred to in subparagraph (A) is—
								(i)a citizen of the United
			 States;
								(ii)a resident alien;
								(iii)a partnership of
			 citizens of the United States; or
								(iv)a corporation, limited
			 liability corporation, or other farm organizational structure organized under
			 State law.
								(2)Farm-raised
			 fishThe term farm-raised fish means any aquatic
			 species that is propagated and reared in a controlled environment.
						(3)LivestockThe
			 term livestock includes—
							(A)cattle (including dairy
			 cattle);
							(B)bison;
							(C)poultry;
							(D)sheep;
							(E)swine;
							(F)horses; and
							(G)other livestock, as
			 determined by the Secretary.
							(4)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
						(b)Livestock indemnity
			 payments
						(1)PaymentsFor each of the fiscal years 2012 through
			 2017, the Secretary shall use such sums as are necessary of the funds of the
			 Commodity Credit Corporation to make livestock indemnity payments to eligible
			 producers on farms that have incurred livestock death losses in excess of the
			 normal mortality, as determined by the Secretary, due to—
							(A)attacks by animals reintroduced into the
			 wild by the Federal Government or protected by Federal law, including wolves
			 and avian predators; or
							(B)adverse weather, as
			 determined by the Secretary, during the calendar year, including losses due to
			 hurricanes, floods, blizzards, disease, wildfires, extreme heat, and extreme
			 cold.
							(2)Payment
			 ratesIndemnity payments to an eligible producer on a farm under
			 paragraph (1) shall be made at a rate of 75 percent of the market value of the
			 applicable livestock on the day before the date of death of the livestock, as
			 determined by the Secretary.
						(3)Special rule for
			 payments made due to diseaseThe Secretary shall ensure that
			 payments made to an eligible producer under paragraph (1) are not made for the
			 same livestock losses for which compensation is provided pursuant to section
			 10407(d) of the Animal Health Protection Act (7 U.S.C. 8306(d)).
						(c)Livestock forage
			 disaster program
						(1)DefinitionsIn
			 this subsection:
							(A)Covered
			 livestock
								(i)In
			 generalExcept as provided in clause (ii), the term
			 covered livestock means livestock of an eligible livestock
			 producer that, during the 60 days prior to the beginning date of a qualifying
			 drought or fire condition, as determined by the Secretary, the eligible
			 livestock producer—
									(I)owned;
									(II)leased;
									(III)purchased;
									(IV)entered into a contract
			 to purchase;
									(V)is a contract grower;
			 or
									(VI)sold or otherwise
			 disposed of due to qualifying drought conditions during—
										(aa)the current production
			 year; or
										(bb)subject to paragraph
			 (3)(B)(ii), 1 or both of the 2 production years immediately preceding the
			 current production year.
										(ii)ExclusionThe
			 term covered livestock does not include livestock that were or
			 would have been in a feedlot, on the beginning date of the qualifying drought
			 or fire condition, as a part of the normal business operation of the eligible
			 livestock producer, as determined by the Secretary.
								(B)Drought
			 monitorThe term drought monitor means a system
			 for classifying drought severity according to a range of abnormally dry to
			 exceptional drought, as defined by the Secretary.
							(C)Eligible livestock
			 producer
								(i)In
			 generalThe term eligible livestock producer means
			 an eligible producer on a farm that—
									(I)is an owner, cash or
			 share lessee, or contract grower of covered livestock that provides the
			 pastureland or grazing land, including cash-leased pastureland or grazing land,
			 for the livestock;
									(II)provides the pastureland
			 or grazing land for covered livestock, including cash-leased pastureland or
			 grazing land that is physically located in a county affected by drought;
									(III)certifies grazing loss;
			 and
									(IV)meets all other
			 eligibility requirements established under this subsection.
									(ii)ExclusionThe
			 term eligible livestock producer does not include an owner, cash
			 or share lessee, or contract grower of livestock that rents or leases
			 pastureland or grazing land owned by another person on a rate-of-gain
			 basis.
								(D)Normal carrying
			 capacityThe term normal carrying capacity, with
			 respect to each type of grazing land or pastureland in a county, means the
			 normal carrying capacity, as determined under paragraph (3)(D)(i), that would
			 be expected from the grazing land or pastureland for livestock during the
			 normal grazing period, in the absence of a drought or fire that diminishes the
			 production of the grazing land or pastureland.
							(E)Normal grazing
			 periodThe term normal grazing period, with
			 respect to a county, means the normal grazing period during the calendar year
			 for the county, as determined under paragraph (3)(D)(i).
							(2)ProgramFor each of the fiscal years 2012 through
			 2017, the Secretary shall use such sums as are necessary of the funds of the
			 Commodity Credit Corporation to provide compensation for losses to eligible
			 livestock producers due to grazing losses for covered livestock due to—
							(A)a drought condition, as
			 described in paragraph (3); or
							(B)fire, as described in
			 paragraph (4).
							(3)Assistance for losses
			 due to drought conditions
							(A)Eligible
			 losses
								(i)In
			 generalAn eligible livestock producer may receive assistance
			 under this subsection only for grazing losses for covered livestock that occur
			 on land that—
									(I)is native or improved
			 pastureland with permanent vegetative cover; or
									(II)is planted to a crop
			 planted specifically for the purpose of providing grazing for covered
			 livestock.
									(ii)ExclusionsAn
			 eligible livestock producer may not receive assistance under this subsection
			 for grazing losses that occur on land used for haying or grazing under the
			 conservation reserve program established under subchapter B of chapter 1 of
			 subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3831 et
			 seq.).
								(B)Monthly payment
			 rate
								(i)In
			 generalExcept as provided in clause (ii), the payment rate for
			 assistance under this paragraph for 1 month shall, in the case of drought, be
			 equal to 60 percent of the lesser of—
									(I)the monthly feed cost for
			 all covered livestock owned or leased by the eligible livestock producer, as
			 determined under subparagraph (C); or
									(II)the monthly feed cost
			 calculated by using the normal carrying capacity of the eligible grazing land
			 of the eligible livestock producer.
									(ii)Partial
			 compensationIn the case of an eligible livestock producer that
			 sold or otherwise disposed of covered livestock due to drought conditions in 1
			 or both of the 2 production years immediately preceding the current production
			 year, as determined by the Secretary, the payment rate shall be 80 percent of
			 the payment rate otherwise calculated in accordance with clause (i).
								(C)Monthly feed
			 cost
								(i)In
			 generalThe monthly feed cost shall equal the product obtained by
			 multiplying—
									(I)30 days;
									(II)a payment quantity that
			 is equal to the feed grain equivalent, as determined under clause (ii);
			 and
									(III)a payment rate that is
			 equal to the corn price per pound, as determined under clause (iii).
									(ii)Feed grain
			 equivalentFor purposes of clause (i)(II), the feed grain
			 equivalent shall equal—
									(I)in the case of an adult
			 beef cow, 15.7 pounds of corn per day; or
									(II)in the case of any other
			 type of weight of livestock, an amount determined by the Secretary that
			 represents the average number of pounds of corn per day necessary to feed the
			 livestock.
									(iii)Corn price per
			 poundFor purposes of clause (i)(III), the corn price per pound
			 shall equal the quotient obtained by dividing—
									(I)the higher of—
										(aa)the national average
			 corn price per bushel for the 12-month period immediately preceding March 1 of
			 the year for which the disaster assistance is calculated; or
										(bb)the national average
			 corn price per bushel for the 24-month period immediately preceding that March
			 1; by
										(II)56.
									(D)Normal grazing period
			 and drought monitor intensity
								(i)Fsa county committee
			 determinations
									(I)In
			 generalThe Secretary shall determine the normal carrying
			 capacity and normal grazing period for each type of grazing land or pastureland
			 in the county served by the applicable committee.
									(II)ChangesNo
			 change to the normal carrying capacity or normal grazing period established for
			 a county under subclause (I) shall be made unless the change is requested by
			 the appropriate State and county Farm Service Agency committees.
									(ii)Drought
			 intensity
									(I)D2An
			 eligible livestock producer that owns or leases grazing land or pastureland
			 that is physically located in a county that is rated by the U.S. Drought
			 Monitor as having a D2 (severe drought) intensity in any area of the county for
			 at least 8 consecutive weeks during the normal grazing period for the county,
			 as determined by the Secretary, shall be eligible to receive assistance under
			 this paragraph in an amount equal to 1 monthly payment using the monthly
			 payment rate determined under subparagraph (B).
									(II)D3An
			 eligible livestock producer that owns or leases grazing land or pastureland
			 that is physically located in a county that is rated by the U.S. Drought
			 Monitor as having at least a D3 (extreme drought) intensity in any area of the
			 county at any time during the normal grazing period for the county, as
			 determined by the Secretary, shall be eligible to receive assistance under this
			 paragraph—
										(aa)in an amount equal to 2
			 monthly payments using the monthly payment rate determined under subparagraph
			 (B); or
										(bb)if the county is rated
			 as having a D3 (extreme drought) intensity in any area of the county for at
			 least 4 weeks during the normal grazing period for the county, or is rated as
			 having a D4 (exceptional drought) intensity in any area of the county at any
			 time during the normal grazing period, in an amount equal to 3 monthly payments
			 using the monthly payment rate determined under subparagraph (B).
										(4)Assistance for losses
			 due to fire on public managed land
							(A)In
			 generalAn eligible livestock producer may receive assistance
			 under this paragraph only if—
								(i)the grazing losses occur
			 on rangeland that is managed by a Federal agency; and
								(ii)the eligible livestock
			 producer is prohibited by the Federal agency from grazing the normal permitted
			 livestock on the managed rangeland due to a fire.
								(B)Payment
			 rateThe payment rate for assistance under this paragraph shall
			 be equal to 50 percent of the monthly feed cost for the total number of
			 livestock covered by the Federal lease of the eligible livestock producer, as
			 determined under paragraph (3)(C).
							(C)Payment
			 duration
								(i)In
			 generalSubject to clause (ii), an eligible livestock producer
			 shall be eligible to receive assistance under this paragraph for the
			 period—
									(I)beginning on the date on
			 which the Federal agency excludes the eligible livestock producer from using
			 the managed rangeland for grazing; and
									(II)ending on the last day
			 of the Federal lease of the eligible livestock producer.
									(ii)LimitationAn
			 eligible livestock producer may only receive assistance under this paragraph
			 for losses that occur on not more than 180 days per year.
								(5)No duplicative
			 paymentsAn eligible
			 livestock producer may elect to receive assistance for grazing or pasture feed
			 losses due to drought conditions under paragraph (3) or fire under paragraph
			 (4), but not both for the same loss, as determined by the Secretary.
						(d)Emergency assistance
			 for livestock, honey bees, and farm-raised fish
						(1)In
			 generalFor each of the
			 fiscal years 2012 through 2017, the Secretary shall use not more than
			 $20,000,000 of the funds of the Commodity Credit Corporation to provide
			 emergency relief to eligible producers of livestock, honey bees, and
			 farm-raised fish to aid in the reduction of losses due to disease (including
			 cattle tick fever), adverse weather, or other conditions, such as blizzards and
			 wildfires, as determined by the Secretary, that are not covered under
			 subsection (b) or (c).
						(2)Use of
			 fundsFunds made available under this subsection shall be used to
			 reduce losses caused by feed or water shortages, disease, or other factors as
			 determined by the Secretary.
						(3)Availability of
			 fundsAny funds made available under this subsection shall remain
			 available until expended.
						(e)Tree assistance
			 program
						(1)DefinitionsIn
			 this subsection:
							(A)Eligible
			 orchardistThe term eligible orchardist means a
			 person that produces annual crops from trees for commercial purposes.
							(B)Natural
			 disasterThe term natural disaster means plant
			 disease, insect infestation, drought, fire, freeze, flood, earthquake,
			 lightning, or other occurrence, as determined by the Secretary.
							(C)Nursery tree
			 growerThe term nursery tree grower means a person
			 who produces nursery, ornamental, fruit, nut, or Christmas trees for commercial
			 sale, as determined by the Secretary.
							(D)TreeThe
			 term tree includes a tree, bush, and vine.
							(2)Eligibility
							(A)LossSubject to subparagraph (B), for each of
			 the fiscal years 2012 through 2017, the Secretary shall use such sums as are
			 necessary of the funds of the Commodity Credit Corporation to provide
			 assistance—
								(i)under paragraph (3) to
			 eligible orchardists and nursery tree growers that planted trees for commercial
			 purposes but lost the trees as a result of a natural disaster, as determined by
			 the Secretary; and
								(ii)under paragraph (3)(B)
			 to eligible orchardists and nursery tree growers that have a production history
			 for commercial purposes on planted or existing trees but lost the trees as a
			 result of a natural disaster, as determined by the Secretary.
								(B)LimitationAn
			 eligible orchardist or nursery tree grower shall qualify for assistance under
			 subparagraph (A) only if the tree mortality of the eligible orchardist or
			 nursery tree grower, as a result of damaging weather or related condition,
			 exceeds 15 percent (adjusted for normal mortality).
							(3)AssistanceSubject
			 to paragraph (4), the assistance provided by the Secretary to eligible
			 orchardists and nursery tree growers for losses described in paragraph (2)
			 shall consist of—
							(A)(i)reimbursement of 65
			 percent of the cost of replanting trees lost due to a natural disaster, as
			 determined by the Secretary, in excess of 15 percent mortality (adjusted for
			 normal mortality); or
								(ii)at the option of the
			 Secretary, sufficient seedlings to reestablish a stand; and
								(B)reimbursement of 50
			 percent of the cost of pruning, removal, and other costs incurred by an
			 eligible orchardist or nursery tree grower to salvage existing trees or, in the
			 case of tree mortality, to prepare the land to replant trees as a result of
			 damage or tree mortality due to a natural disaster, as determined by the
			 Secretary, in excess of 15 percent damage or mortality (adjusted for normal
			 tree damage and mortality).
							(4)Limitations on
			 assistance
							(A)Definitions of legal
			 entity and personIn this paragraph, the terms legal
			 entity and person have the meaning given those terms in
			 section 1001(a) of the Food Security Act of 1985 (7 U.S.C. 1308(a)).
							(B)AmountThe
			 total amount of payments received, directly or indirectly, by a person or legal
			 entity (excluding a joint venture or general partnership) under this subsection
			 may not exceed $125,000 for any crop year, or an equivalent value in tree
			 seedlings.
							(C)AcresThe
			 total quantity of acres planted to trees or tree seedlings for which a person
			 or legal entity shall be entitled to receive payments under this subsection may
			 not exceed 500 acres.
							(f)Payment
			 limitations
						(1)Definitions of legal
			 entity and personIn this subsection, the terms legal
			 entity and person have the meaning given those terms in
			 section 1001(a) of the Food Security Act of 1985 (7 U.S.C. 1308(a).
						(2)AmountThe
			 total amount of disaster assistance payments received, directly or indirectly,
			 by a person or legal entity (excluding a joint venture or general partnership)
			 under this section (excluding payments received under subsection (e)) may not
			 exceed $125,000 for any crop year.
						(3)Direct
			 attributionSubsections (e) and (f) of section 1001 of the Food
			 Security Act of 1985 (7 U.S.C. 1308) or any successor provisions relating to
			 direct attribution shall apply with respect to assistance provided under this
			 section.
						FAdministration
				1601.Administration
			 generally
					(a)Use of Commodity Credit
			 CorporationThe Secretary of Agriculture shall use the funds,
			 facilities, and authorities of the Commodity Credit Corporation to carry out
			 this title.
					(b)Determinations by
			 SecretaryA determination made by the Secretary under this title
			 shall be final and conclusive.
					(c)Regulations
						(1)In
			 generalExcept as otherwise provided in this subsection, not
			 later than 90 days after the date of enactment of this Act, the Secretary and
			 the Commodity Credit Corporation, as appropriate, shall promulgate such
			 regulations as are necessary to implement this title and the amendments made by
			 this title.
						(2)ProcedureThe
			 promulgation of the regulations and administration of this title and the
			 amendments made by this title and sections 11003 and 11016 of this Act shall be
			 made without regard to—
							(A)the notice and comment
			 provisions of section 553 of title 5, United States Code;
							(B)chapter 35 of title 44,
			 United States Code (commonly known as the Paperwork Reduction
			 Act); and
							(C)the Statement of Policy
			 of the Secretary of Agriculture effective July 24, 1971 (36 Fed. Reg. 13804),
			 relating to notices of proposed rulemaking and public participation in
			 rulemaking.
							(3)Congressional review of
			 agency rulemakingIn carrying out this subsection, the Secretary
			 shall use the authority provided under section 808 of title 5, United States
			 Code.
						(d)Adjustment Authority
			 Related to Trade Agreements Compliance
						(1)Required determination;
			 adjustmentIf the Secretary determines that expenditures under
			 this title that are subject to the total allowable domestic support levels
			 under the Uruguay Round Agreements (as defined in section 2 of the Uruguay
			 Round Agreements Act (19 U.S.C. 3501)) will exceed the allowable levels for any
			 applicable reporting period, the Secretary shall, to the maximum extent
			 practicable, make adjustments in the amount of the expenditures during that
			 period to ensure that the expenditures do not exceed the allowable
			 levels.
						(2)Congressional
			 notificationBefore making any adjustment under paragraph (1),
			 the Secretary shall submit to the Committee on Agriculture of the House of
			 Representatives and the Committee on Agriculture, Nutrition, and Forestry of
			 the Senate a report describing the determination made under that paragraph and
			 the extent of the adjustment to be made.
						1602.Suspension of
			 permanent price support authority
					(a)Agricultural Adjustment
			 Act of 1938The following provisions of the Agricultural
			 Adjustment Act of 1938 shall not be applicable to the 2013 through 2017 crops
			 of covered commodities (as defined in section 1104), cotton, and sugar and
			 shall not be applicable to milk during the period beginning on the date of
			 enactment of this Act through December 31, 2017:
						(1)Parts II through V of
			 subtitle B of title III (7 U.S.C. 1326 et seq.).
						(2)In the case of upland
			 cotton, section 377 (7 U.S.C. 1377).
						(3)Subtitle D of title III
			 (7 U.S.C. 1379a et seq.).
						(4)Title IV (7 U.S.C. 1401
			 et seq.).
						(b)Agricultural Act of
			 1949The following provisions of the Agricultural Act of 1949
			 shall not be applicable to the 2013 through 2017 crops of covered commodities
			 (as defined in section 1104), cotton, and sugar and shall not be applicable to
			 milk during the period beginning on the date of enactment of this Act and
			 through December 31, 2017:
						(1)Section 101 (7 U.S.C.
			 1441).
						(2)Section 103(a) (7 U.S.C.
			 1444(a)).
						(3)Section 105 (7 U.S.C.
			 1444b).
						(4)Section 107 (7 U.S.C.
			 1445a).
						(5)Section 110 (7 U.S.C.
			 1445e).
						(6)Section 112 (7 U.S.C.
			 1445g).
						(7)Section 115 (7 U.S.C.
			 1445k).
						(8)Section 201 (7 U.S.C.
			 1446).
						(9)Title III (7 U.S.C. 1447
			 et seq.).
						(10)Title IV (7 U.S.C. 1421
			 et seq.), other than sections 404, 412, and 416 (7 U.S.C. 1424, 1429, and
			 1431).
						(11)Title V (7 U.S.C. 1461
			 et seq.).
						(12)Title VI (7 U.S.C. 1471
			 et seq.).
						(c)Suspension of certain
			 quota provisionsThe joint resolution entitled A joint
			 resolution relating to corn and wheat marketing quotas under the Agricultural
			 Adjustment Act of 1938, as amended, approved May 26, 1941 (7 U.S.C.
			 1330, 1340), shall not be applicable to the crops of wheat planted for harvest
			 in the calendar years 2013 through 2017.
					1603.Payment
			 limitations
					(a)In
			 generalSection 1001 of the Food Security Act of 1985 (7 U.S.C.
			 1308) is amended by striking subsections (b) and (c) and inserting the
			 following:
						
							(b)Limitation on payments
				for covered commodities (other than peanuts)The total amount of
				payments received, directly or indirectly, by a person or legal entity (except
				a joint venture or general partnership) for any crop year under subtitle A of
				title I of the Federal Agriculture Reform and
				Risk Management Act of 2012 for 1 or more covered commodities
				(other than peanuts) may not exceed $125,000.
							(c)Limitation on payments
				for peanutsThe total amount of payments received, directly or
				indirectly, by a person or legal entity (except a joint venture or general
				partnership) for any crop year under subtitle A of title I of the
				Federal Agriculture Reform and Risk
				Management Act of 2012 for peanuts may not exceed
				$125,000.
							.
					(b)Conforming
			 amendments
						(1)Section 1001(f) of the
			 Food Security Act of 1985 (7 U.S.C. 1308(f)) is amended by striking or
			 title XII each place it appears in paragraphs (5)(A) and (6)(A) and
			 inserting , title I of the Federal
			 Agriculture Reform and Risk Management Act of 2012, or title
			 XII.
						(2)Section 1001C(a) of the
			 Food Security Act of 1985 (7 U.S.C. 1308–3(a)) is amended by inserting
			 title I of the Federal Agriculture
			 Reform and Risk Management Act of 2012, after
			 2008,.
						(c)ApplicationThe
			 amendments made by this section shall apply beginning with the 2013 crop
			 year.
					1604.Adjusted gross income
			 limitation
					(a)Limitations and covered
			 benefitsSection 1001D(b) of
			 the Food Security Act of 1985 (7 U.S.C. 1308–3a(b)) is amended—
						(1)in the subsection
			 heading, by striking Limitations and inserting
			 Limitations on Commodity
			 and Conservation Programs;
						(2)by striking paragraphs
			 (1) and (2) and inserting the following new paragraphs:
							
								(1)LimitationNotwithstanding any other provision of law,
				a person or legal entity shall not be eligible to receive any benefit described
				in paragraph (2) during a crop, fiscal, or program year, as appropriate, if the
				average adjusted gross income of the person or legal entity exceeds
				$950,000.
								(2)Covered
				benefitsParagraph (1)
				applies with respect to a payment or benefit under section 1107, subtitle B or
				E of title I, or title II of the Federal
				Agriculture Reform and Risk Management Act of 2012, title II of
				the Farm Security and Rural Investment Act of 2002, title II of the Food,
				Conservation, and Energy Act of 2008, title XII of the Food Security Act of
				1985, section 524(b) of the Federal Crop Insurance Act (7 U.S.C. 1524(b)), or
				section 196 of the Federal Agriculture Improvement and Reform Act of 1996 (7
				U.S.C.
				7333).
								.
						(b)Elimination of unused
			 definitionsParagraph (1) of
			 section 1001D(a) of the Food Security Act of 1985 (7 U.S.C. 1308–3a(a)) is
			 amended to read as follows:
						
							(1)Average adjusted gross
				incomeIn this section, the
				term average adjusted gross income, with respect to a person or
				legal entity, means the average of the adjusted gross income or comparable
				measure of the person or legal entity over the 3 taxable years preceding the
				most immediately preceding complete taxable year, as determined by the
				Secretary.
							.
					(c)Income
			 determinationSection 1001D of the Food Security Act of 1985 (7
			 U.S.C. 1308–3a) is amended—
						(1)by striking subsection
			 (c); and
						(2)by redesignating
			 subsections (d), (e), and (f) as subsections (c), (d), and (e),
			 respectively.
						(d)Conforming
			 amendmentsSection 1001D of
			 the Food Security Act of 1985 (7 U.S.C. 1308–3a) is amended—
						(1)in subsection
			 (a)(2)—
							(A)by striking
			 subparagraph (A) or (B) of; and
							(B)by striking , the
			 average adjusted gross farm income, and the average adjusted gross nonfarm
			 income;
							(2)in subsection (a)(3), by striking ,
			 average adjusted gross farm income, and average adjusted gross nonfarm
			 income both places it appears;
						(3)in subsection (c) (as
			 redesignated by subsection (c)(2) of this section)—
							(A)in paragraph (1), by striking ,
			 average adjusted gross farm income, and average adjusted gross nonfarm
			 income both places it appears; and
							(B)in paragraph (2), by
			 striking paragraphs (1)(C) and (2)(B) of subsection (b) and
			 inserting subsection (b)(2); and
							(4)in subsection (d) (as
			 redesignated by subsection (c)(2) of this section)—
							(A)by striking paragraphs (1)(C) and
			 (2)(B) of subsection (b) and inserting subsection
			 (b)(2); and
							(B)by striking , average adjusted gross
			 farm income, or average adjusted gross nonfarm income.
							(e)Effective
			 periodSubsection (e) of
			 section 1001D of the Food Security Act of 1985 (7 U.S.C. 1308–3a), as
			 redesignated by subsection (c)(2) of this section, is amended by striking
			 2009 through 2012 and inserting 2013 through
			 2017.
					(f)Limitation on
			 applicabilitySection 1001(d)
			 of the Food Security Act of 1985 (7 U.S.C. 1308) is amended by inserting before
			 the period at the end the following: or title I of the
			 Federal Agriculture Reform and Risk
			 Management Act of 2012.
					(g)TransitionSection 1001D of the Food Security Act of
			 1985 (7 U.S.C. 1308-3a), as in effect on the day before the date of the
			 enactment of this Act, shall apply with respect to the 2012 crop, fiscal, or
			 program year, as appropriate, for each program described in paragraphs (1)(C)
			 and (2)(B) of subsection (b) of that section (as so in effect on that
			 day).
					1605.Geographically
			 disadvantaged farmers and ranchersSection 1621(d) of the Food, Conservation,
			 and Energy Act of 2008 (7 U.S.C. 8792(d)) is amended by striking
			 2012 and inserting 2017.
				1606.Personal liability of
			 producers for deficienciesSection 164 of the Federal Agriculture
			 Improvement and Reform Act of 1996 (7 U.S.C. 7284) is amended by striking
			 and title I of the Food, Conservation, and Energy Act of 2008
			 each place it appears and inserting title I of the Food, Conservation,
			 and Energy Act of 2008 (7 U.S.C. 8702 et seq.), and title I of the
			 Federal Agriculture Reform and Risk
			 Management Act of 2012.
				1607.Prevention of
			 deceased individuals receiving payments under farm commodity programs
					(a)ReconciliationAt
			 least twice each year, the Secretary shall reconcile social security numbers of
			 all individuals who receive payments under this title, whether directly or
			 indirectly, with the Commissioner of Social Security to determined if the
			 individuals are alive.
					(b)PreclusionThe
			 Secretary shall preclude the issuance of payments to, and on behalf of,
			 deceased individuals that were not eligible for payments.
					1608.Technical
			 corrections
					(a)Missing
			 punctuationSection 359f(c)(1)(B) of the Agricultural Adjustment
			 Act of 1938 (7 U.S.C. 1359ff(c)(1)(B)) is amended by adding a period at the
			 end.
					(b)Erroneous cross
			 reference
						(1)AmendmentSection 1603(g) of the Food, Conservation,
			 and Energy Act of 2008 (Public Law 110–246; 122 Stat. 1739) is amended in
			 paragraphs (2) through (6) and the amendments made by those paragraphs by
			 striking 1703(a) each place it appears and inserting
			 1603(a).
						(2)Effective
			 dateThis subsection and the amendments made by this subsection
			 take effect as if included in the Food, Conservation, and Energy Act of 2008
			 (Public Law 110–246; 122 Stat. 1651).
						(c)Continued applicability
			 of appropriations general provisionSection 767 of division A of
			 Public Law 108–7 (7 U.S.C. 7911 note; 117 Stat. 48) is amended—
						(1)in subsection (a)—
							(A)by striking
			 sections 1101 and 1102 of Public Law 107–171 and inserting
			 subtitle A of title I of the Federal
			 Agriculture Reform and Risk Management Act of 2012;
			 and
							(B)by striking such
			 section 1102 and inserting such subtitle; and
							(2)by striking subsection
			 (b) and inserting the following new subsection:
							
								(b)This section, as amended by section 1608(c)
				of the Federal Agriculture Reform and Risk
				Management Act of 2012, shall take effect beginning with the 2013
				crop
				year.
								.
						1609.Assignment of
			 payments
					(a)In
			 generalThe provisions of section 8(g) of the Soil Conservation
			 and Domestic Allotment Act (16 U.S.C. 590h(g)), relating to assignment of
			 payments, shall apply to payments made under this title.
					(b)NoticeThe
			 producer making the assignment, or the assignee, shall provide the Secretary
			 with notice, in such manner as the Secretary may require, of any assignment
			 made under this section.
					1610.Tracking of
			 benefitsAs soon as
			 practicable after the date of enactment of this Act, the Secretary may track
			 the benefits provided, directly or indirectly, to individuals and entities
			 under titles I and II and the amendments made by those titles.
				1611.Signature
			 authority
					(a)In
			 generalIn carrying out this title and title II and amendments
			 made by those titles, if the Secretary approves a document, the Secretary shall
			 not subsequently determine the document is inadequate or invalid because of the
			 lack of authority of any person signing the document on behalf of the applicant
			 or any other individual, entity, general partnership, or joint venture, or the
			 documents relied upon were determined inadequate or invalid, unless the person
			 signing the program document knowingly and willfully falsified the evidence of
			 signature authority or a signature.
					(b)Affirmation
						(1)In
			 generalNothing in this section prohibits the Secretary from
			 asking a proper party to affirm any document that otherwise would be considered
			 approved under subsection (a).
						(2)No retroactive
			 effectA denial of benefits based on a lack of affirmation under
			 paragraph (1) shall not be retroactive with respect to third-party producers
			 who were not the subject of the erroneous representation of authority, if the
			 third-party producers—
							(A)relied on the prior
			 approval by the Secretary of the documents in good faith; and
							(B)substantively complied
			 with all program requirements.
							1612.Implementation
					(a)StreamliningIn
			 implementing this title, the Secretary shall, to the maximum extent
			 practicable—
						(1)seek to reduce
			 administrative burdens and costs to producers by streamlining and reducing
			 paperwork, forms, and other administrative requirements;
						(2)improve coordination,
			 information sharing, and administrative work with the Risk Management Agency
			 and the Natural Resources Conservation Service; and
						(3)take advantage of new
			 technologies to enhance efficiency and effectiveness of program delivery to
			 producers.
						(b)Maintenance of base
			 acres and payment yields
						(1)In
			 generalThe Secretary shall maintain through September 30, 2017,
			 for each covered commodity and upland cotton, base acres and payment yields on
			 a farm established under—
							(A)(i)in the case of covered
			 commodities and upland cotton, sections 1101 and 1102 of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 7911, 7912); and
								(ii)in the case of peanuts,
			 section 1302 of that Act (7 U.S.C. 7952); and
								(B)(i)in the case of covered commodities and
			 upland cotton, sections 1101 and 1102 of the Food, Conservation, and Energy Act
			 of 2008 (7 U.S.C. 8711, 8712); and
								(ii)in the case of peanuts,
			 section 1302 of that Act (7 U.S.C. 8752).
								(2) Special rule for long
			 grain and medium grain rice
							(A)In
			 generalThe Secretary shall maintain separate base acres for long
			 grain rice and medium grain rice.
							(B)LimitationIn
			 carrying out this paragraph, the Secretary shall use the same total base acres
			 and payment yields established with respect to rice under sections 1108 of the
			 Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8718), as in effect on the
			 day before the date of enactment of this Act, subject to any adjustment under
			 section 1105.
							(c)ImplementationThe
			 Secretary shall make available to the Farm Service Agency to carry out this
			 title $100,000,000.
					IIConservation
			AConservation Reserve
			 Program
				2001.Extension and
			 enrollment requirements of conservation reserve program
					(a)ExtensionSection 1231(a) of the Food Security Act of
			 1985 (16 U.S.C. 3831(a)) is amended by striking 2012 and
			 inserting 2017.
					(b)Eligible
			 landSection 1231(b) of the
			 Food Security Act of 1985 (16 U.S.C. 3831(b)) is amended—
						(1)in paragraph (1)(B), by
			 striking the date of enactment of the Food, Conservation, and Energy Act
			 of 2008 and inserting the date of the enactment of the Federal
			 Agriculture Reform and Risk Management Act of 2012;
						(2)by striking paragraph (2)
			 and redesignating paragraph (3) as paragraph (2);
						(3)by inserting before
			 paragraph (4) the following new paragraph:
							
								(3)grasslands that—
									(A)contain forbs or
				shrubland (including improved rangeland and pastureland) for which grazing is
				the predominant use;
									(B)are located in an area
				historically dominated by grasslands; and
									(C)could provide habitat for
				animal and plant populations of significant ecological value if the land is
				retained in its current use or restored to a natural
				condition;
									;
						(4)in paragraph (4)(C), by
			 striking filterstrips devoted to trees or shrubs and inserting
			 filterstrips or riparian buffers devoted to trees, shrubs, or
			 grasses; and
						(5)by striking paragraph (5)
			 and inserting the following new paragraph:
							
								(5)the portion of land in a field not enrolled
				in the conservation reserve in a case in which—
									(A)more than 50 percent of
				the land in the field is enrolled as a buffer or filterstrip, or more than 75
				percent of the land in the field is enrolled as a conservation practice other
				than as a buffer or filterstrip; and
									(B)the remainder of the
				field is—
										(i)infeasible to farm;
				and
										(ii)enrolled at regular
				rental
				rates.
										.
						(c)Planting Status of
			 Certain LandSection 1231(c)
			 of the Food Security Act of 1985 (16 U.S.C. 3831(c)) is amended by striking
			 if and all that follows through the period at the end and
			 inserting if, during the crop year, the land was devoted to a conserving
			 use..
					(d)EnrollmentSubsection (d) of section 1231 of the Food
			 Security Act of 1985 (16 U.S.C. 3831) is amended to read as follows:
						
							(d)Enrollment
								(1)Maximum acreage
				enrolledThe Secretary may
				maintain in the conservation reserve at any one time during—
									(A)fiscal year 2012, no more than 32,000,000
				acres;
									(B)fiscal year 2013, no more
				than 29,000,000 acres;
									(C)fiscal year 2014, no more
				than 26,000,000 acres;
									(D)fiscal year 2015, no more
				than 26,000,000 acres;
									(E)fiscal year 2016, no more
				than 25,500,000 acres; and
									(F)fiscal year 2017, no more
				than 25,000,000 acres.
									(2)Grasslands
									(A)LimitationFor purposes of applying the limitations in
				paragraph (1), no more than 2,000,000 acres of the land described in subsection
				(b)(3) may be enrolled in the program at any one time during the 2013 through
				2017 fiscal years.
									(B)PriorityIn
				enrolling acres under subparagraph (A), the Secretary may give priority to land
				with expiring conservation reserve program contracts.
									(C)Method of
				enrollmentIn enrolling acres
				under subparagraph (A), the Secretary shall make the program available to
				owners or operators of eligible land on a continuous enrollment basis with one
				or more ranking
				periods.
									.
					(e)Duration of
			 contractSection 1231(e) of
			 the Food Security Act of 1985 (16 U.S.C. 3831(e)) is amended by striking
			 paragraphs (2) and (3) and inserting the following new paragraph:
						
							(2)Special rule for
				certain landIn the case of
				land devoted to hardwood trees, shelterbelts, windbreaks, or wildlife corridors
				under a contract entered into under this subchapter, the owner or operator of
				the land may, within the limitations prescribed under paragraph (1), specify
				the duration of the
				contract.
							.
					(f)Conservation priority
			 areasSection 1231(f) of the
			 Food Security Act of 1985 (16 U.S.C. 3831(f)) is amended—
						(1)in paragraph (1), by
			 striking watershed areas of the Chesapeake Bay Region, the Great Lakes
			 Region, the Long Island Sound Region, and other;
						(2)in paragraph (2), by
			 striking watersheds.—Watersheds and inserting
			 areas.—Areas; and
						(3)in paragraph (3), by
			 striking a watershed’s designation— and all that follows through
			 the period at the end and inserting an area’s designation if the
			 Secretary finds that the area no longer contains actual and significant adverse
			 water quality or habitat impacts related to agricultural production
			 activities..
						2002.Farmable wetland
			 program
					(a)ExtensionSection 1231B(a)(1) of the Food Security
			 Act of 1985 (16 U.S.C. 3831b(a)(1)) is amended—
						(1)by striking
			 2012 and inserting 2017; and
						(2)by striking a
			 program and inserting a farmable wetland program.
						(b)Eligible
			 acreageSection 1231B(b)(1)(B) of the Food Security Act of 1985
			 (16 U.S.C. 3831b(b)(1)(B)) is amended by striking flow from a row crop
			 agriculture drainage system and inserting surface and subsurface
			 flow from row crop agricultural production.
					(c)Acreage
			 limitationSection
			 1231B(c)(1)(B) of the Food Security Act of 1985 (16 U.S.C. 3831b(c)(1)(B)) is
			 amended by striking 1,000,000 and inserting
			 750,000.
					(d)Clerical
			 amendmentThe heading of section 1231B of the Food Security Act
			 of 1985 (16 U.S.C. 3831b) is amended to read as follows: Farmable wetland
			 program.
					2003.Duties of owners and
			 operators
					(a)Limitation on
			 harvesting, grazing, or commercial use of forageSection 1232(a)(8) of the Food Security Act
			 of 1985 (16 U.S.C. 3832(a)(8)) is amended by striking except
			 that and all that follows through the semicolon at the end of the
			 paragraph and inserting except as provided in subsection (b) or (c) of
			 section 1233;.
					(b)Conservation plan
			 requirementsSubsection (b)
			 of section 1232 of the Food Security Act of 1985 (16 U.S.C. 3832) is amended to
			 read as follows:
						
							(b)Conservation
				plansThe plan referred to in
				subsection (a)(1) shall set forth—
								(1)the conservation measures
				and practices to be carried out by the owner or operator during the term of the
				contract; and
								(2)the commercial use, if
				any, to be permitted on the land during the
				term.
								.
					(c)Rental payment
			 reductionSection 1232 of the
			 Food Security Act of 1985 (16 U.S.C. 3832) is amended by striking subsection
			 (d).
					2004.Duties of the
			 SecretarySection 1233 of the
			 Food Security Act of 1985 (16 U.S.C. 3833) is amended to read as
			 follows:
					
						1233.Duties of the
				Secretary
							(a)Cost-share and rental
				paymentsIn return for a
				contract entered into by an owner or operator under the conservation reserve
				program, the Secretary shall—
								(1)share the cost of
				carrying out the conservation measures and practices set forth in the contract
				for which the Secretary determines that cost sharing is appropriate and in the
				public interest; and
								(2)for a period of years not
				in excess of the term of the contract, pay an annual rental payment in an
				amount necessary to compensate for—
									(A)the conversion of highly
				erodible cropland or other eligible lands normally devoted to the production of
				an agricultural commodity on a farm or ranch to a less intensive use;
									(B)the retirement of any base history that the
				owner or operator agrees to retire permanently; and
									(C)the development and
				management of grasslands for multiple natural resource conservation benefits,
				including to soil, water, air, and wildlife.
									(b)Specified activities
				permittedThe Secretary shall
				permit certain activities or commercial uses of land that is subject to a
				contract under the conservation reserve program in a manner that is consistent
				with a plan approved by the Secretary, as follows:
								(1)Harvesting, grazing, or
				other commercial use of the forage in response to a drought or other emergency
				created by a natural disaster, without any reduction in the rental rate.
								(2)Consistent with the conservation of soil,
				water quality, and wildlife habitat (including habitat during nesting seasons
				for birds in the area), and in exchange for a reduction of not less than 25
				percent in the annual rental rate for the acres covered by the authorized
				activity—
									(A)managed harvesting and
				other commercial use (including the managed harvesting of biomass), except that
				in permitting managed harvesting, the Secretary, in coordination with the State
				technical committee—
										(i)shall develop appropriate
				vegetation management requirements; and
										(ii)shall identify periods
				during which managed harvesting may be conducted, such that the frequency is
				not more than once every three years;
										(B)routine grazing or
				prescribed grazing for the control of invasive species, except that in
				permitting such routine grazing or prescribed grazing, the Secretary, in
				coordination with the State technical committee—
										(i)shall develop appropriate
				vegetation management requirements and stocking rates for the land that are
				suitable for continued routine grazing; and
										(ii)shall identify the
				periods during which routine grazing may be conducted, such that the frequency
				is not more than once every two years, taking into consideration regional
				differences such as—
											(I)climate, soil type, and
				natural resources;
											(II)the number of years that
				should be required between routine grazing activities; and
											(III)how often during a year
				in which routine grazing is permitted that routine grazing should be allowed to
				occur; and
											(C)the installation of wind
				turbines and associated access, except that in permitting the installation of
				wind turbines, the Secretary shall determine the number and location of wind
				turbines that may be installed, taking into account—
										(i)the location, size, and
				other physical characteristics of the land;
										(ii)the extent to which the
				land contains wildlife and wildlife habitat; and
										(iii)the purposes of the
				conservation reserve program under this subchapter.
										(3)The intermittent and
				seasonal use of vegetative buffer practices incidental to agricultural
				production on lands adjacent to the buffer such that the permitted use does not
				destroy the permanent vegetative cover.
								(c)Authorized activities
				on grasslandsFor eligible
				land described in section 1231(b)(3), the Secretary shall permit the following
				activities:
								(1)Common grazing practices,
				including maintenance and necessary cultural practices, on the land in a manner
				that is consistent with maintaining the viability of grassland, forb, and shrub
				species appropriate to that locality.
								(2)Haying, mowing, or
				harvesting for seed production, subject to appropriate restrictions during the
				nesting season for critical bird species in the area.
								(3)Fire presuppression,
				fire-related rehabilitation, and construction of fire breaks.
								(4)Grazing-related
				activities, such as fencing and livestock watering.
								(d)Resource conserving
				use
								(1)In
				generalBeginning on the date
				that is 1 year before the date of termination of a contract under the program,
				the Secretary shall allow an owner or operator to make conservation and land
				improvements that facilitate maintaining protection of enrolled land after
				expiration of the contract.
								(2)Conservation
				planThe Secretary shall require an owner or operator carrying
				out the activities described in paragraph (1) to develop and implement a
				conservation plan.
								(3)Re-enrollment
				prohibitedLand improved under paragraph (1) may not be
				re-enrolled in the conservation reserve program for 5 years after the date of
				termination of the
				contract.
								.
				2005.Payments
					(a)Trees, windbreaks,
			 shelterbelts, and wildlife corridorsSection 1234(b)(3)(A) of the Food Security
			 Act of 1985 (16 U.S.C. 3834(b)(3)(A)) is amended—
						(1)in clause (i), by
			 inserting and after the semicolon;
						(2)by striking clause (ii);
			 and
						(3)by redesignating clause
			 (iii) as clause (ii).
						(b)Annual rental
			 paymentsSection 1234(c) of
			 the Food Security Act of 1985 (16 U.S.C. 3834(c)) is amended—
						(1)in paragraph (1), by
			 inserting or other eligible lands after highly erodible
			 cropland both places it appears; and
						(2)by striking paragraph (2)
			 and inserting the following new paragraph:
							
								(2)Methods of
				Determination
									(A)In
				generalThe amounts payable
				to owners or operators in the form of rental payments under contracts entered
				into under this subchapter may be determined through—
										(i)the submission of bids
				for such contracts by owners and operators in such manner as the Secretary may
				prescribe; or
										(ii)such other means as the
				Secretary determines are appropriate.
										(B)GrasslandsIn
				the case of eligible land described in section 1231(b)(3), the Secretary shall
				make annual payments in an amount that is not more than 75 percent of the
				grazing value of the land covered by the
				contract.
									.
						(c)Payment
			 scheduleSubsection (d) of
			 section 1234 of the Food Security Act of 1985 (16 U.S.C. 3834) is amended to
			 read as follows:
						
							(d)Payment
				schedule
								(1)In
				generalExcept as otherwise
				provided in this section, payments under this subchapter shall be made in cash
				in such amount and on such time schedule as is agreed on and specified in the
				contract.
								(2)Advance
				paymentPayments under this
				subchapter may be made in advance of determination of
				performance.
								.
					(d)Payment
			 limitationSection 1234(f) of
			 the Food Security Act of 1985 (16 U.S.C. 3834(f)) is amended—
						(1)in paragraph (1), by
			 striking , including rental payments made in the form of in-kind
			 commodities,;
						(2)by striking paragraph
			 (3); and
						(3)by redesignating
			 paragraph (4) as paragraph (2).
						2006.Contract
			 requirements
					(a)Early termination by
			 owner or operatorSection
			 1235(e) of the Food Security Act of 1985 (16 U.S.C. 3835(e)) is amended—
						(1)in paragraph
			 (1)(A)—
							(A)by striking The
			 Secretary and inserting During fiscal year 2013, the
			 Secretary; and
							(B)by striking before
			 January 1, 1995,;
							(2)in paragraph (2), by
			 striking subparagraph (C) and inserting the following:
							
								(C)Land devoted to hardwood
				trees.
								(D)Wildlife habitat, duck
				nesting habitat, pollinator habitat, upland bird habitat buffer, wildlife food
				plots, State acres for wildlife enhancement, shallow water areas for wildlife,
				and rare and declining habitat.
								(E)Farmable wetland and
				restored wetland.
								(F)Land that contains
				diversions, erosion control structures, flood control structures, contour grass
				strips, living snow fences, salinity reducing vegetation, cross wind trap
				strips, and sediment retention structures.
								(G)Land located within a
				federally-designated wellhead protection area.
								(H)Land that is covered by
				an easement under the conservation reserve program.
								(I)Land located within an average width,
				according to the applicable Natural Resources Conservation Service field office
				technical guide, of a perennial stream or permanent water
				body.
								;
				and
						(3)in paragraph (3), by striking 60
			 days after the date on which the owner or operator submits the notice required
			 under paragraph (1)(C) and inserting upon approval by the
			 Secretary.
						(b)Transition option for
			 certain farmers or ranchersSection 1235(f) of the Food Security Act of
			 1985 (16 U.S.C. 3835(f)) is amended—
						(1)in paragraph (1)—
							(A)in the matter preceding
			 subparagraph (A), by striking Duties and all that follows through
			 a beginning farmer and inserting Transition to covered farmer or
			 rancher.—In the case of a contract modification approved in
			 order to facilitate the transfer of land subject to a contract from a retired
			 farmer or rancher to a beginning farmer;
							(B)in subparagraph (A)(i),
			 by inserting , including preparing to plant an agricultural crop
			 after improvements;
							(C)in subparagraph (D), by
			 striking the farmer or rancher and inserting the covered
			 farmer or rancher; and
							(D)in subparagraph (E), by
			 striking section 1001A(b)(3)(B) and inserting section
			 1001; and
							(2)in paragraph (2), by
			 striking requirement of section 1231(h)(4)(B) and inserting
			 option pursuant to section 1234(c)(2)(A)(ii).
						(c)Final year
			 contractSection 1235 of the Food Security Act of 1985 (16 U.S.C.
			 3835) is amended by adding at the end the following new subsections:
						
							(g)Final year of
				contractThe Secretary shall not consider an owner or operator to
				be in violation of a term or condition of the conservation reserve contract
				if—
								(1)during the year prior to
				expiration of the contract, the land is enrolled in the conservation
				stewardship program; and
								(2)the activity required
				under the conservation stewardship program pursuant to such enrollment is
				consistent with this subchapter.
								(h)Land enrolled in
				agricultural conservation easement programThe Secretary may
				terminate or modify a contract entered into under this subchapter if eligible
				land that is subject to such contract is transferred into the agricultural
				conservation easement program under subtitle
				H.
							.
					2007.Conversion of land
			 subject to contract to other conserving usesSection 1235A of the Food Security Act of
			 1985 (16 U.S.C. 3835a) is repealed.
				2008.Effective
			 date
					(a)In
			 generalThe amendments made
			 by this subtitle shall take effect on October 1, 2012, except the amendment
			 made by section 2001(d), which shall take effect on the date of the enactment
			 of this Act.
					(b)Effect on existing
			 contracts
						(1)In
			 generalExcept as provided in
			 paragraph (2), the amendments made by this subtitle shall not affect the
			 validity or terms of any contract entered into by the Secretary of Agriculture
			 under subchapter B of chapter 1 of subtitle D of title XII of the Food Security
			 Act of 1985 (16 U.S.C. 3831 et seq.) before October 1, 2012, or any payments
			 required to be made in connection with the contract.
						(2)Updating of existing
			 contractsThe Secretary shall
			 permit an owner or operator of land subject to a contract entered into under
			 subchapter B of chapter 1 of subtitle D of title XII of the Food Security Act
			 of 1985 (16 U.S.C. 3831 et seq.) before October 1, 2012, to update the contract
			 to reflect the activities and uses of land under contract permitted under the
			 terms and conditions of section 1233(b) of that Act (as amended by section
			 2004), as determined appropriate by the Secretary.
						BConservation Stewardship
			 Program
				2101.Conservation
			 stewardship program
					(a)Revision of current
			 programSubchapter B of
			 chapter 2 of subtitle D of title XII of the Food Security Act of 1985 (16
			 U.S.C. 3838d et seq.) is amended to read as follows:
						
							BConservation stewardship
				program
								1238D.DefinitionsIn this subchapter:
									(1)Agricultural
				operationThe term
				agricultural operation means all eligible land, whether or not
				contiguous, that is—
										(A)under the effective
				control of a producer at the time the producer enters into a contract under the
				program; and
										(B)operated with equipment,
				labor, management, and production or cultivation practices that are
				substantially separate from other agricultural operations, as determined by the
				Secretary.
										(2)Conservation
				activities
										(A)In
				generalThe term conservation activities means
				conservation systems, practices, or management measures.
										(B)InclusionsThe
				term conservation activities includes—
											(i)structural measures,
				vegetative measures, and land management measures, including agriculture
				drainage management systems, as determined by the Secretary; and
											(ii)planning needed to
				address a priority resource concern.
											(3)Conservation
				stewardship planThe term conservation stewardship
				plan means a plan that—
										(A)identifies and
				inventories priority resource concerns;
										(B)establishes benchmark
				data and conservation objectives;
										(C)describes conservation
				activities to be implemented, managed, or improved; and
										(D)includes a schedule and
				evaluation plan for the planning, installation, and management of the new and
				existing conservation activities.
										(4)Eligible land
										(A)In
				generalThe term eligible land means—
											(i)private or tribal land on
				which agricultural commodities, livestock, or forest-related products are
				produced; and
											(ii)lands associated with
				the land described in clause (i) on which priority resource concerns could be
				addressed through a contract under the program.
											(B)InclusionsThe
				term eligible land includes—
											(i)cropland;
											(ii)grassland;
											(iii)rangeland;
											(iv)pasture land;
											(v)nonindustrial private
				forest land; and
											(vi)other agricultural areas
				(including cropped woodland, marshes, and agricultural land used or capable of
				being used for the production of livestock), as determined by the
				Secretary.
											(5)Priority resource
				concernThe term priority resource concern means a
				natural resource concern or problem, as determined by the Secretary,
				that—
										(A)is identified at the
				national, State, or local level as a priority for a particular area of a
				State;
										(B)represents a significant
				concern in a State or region; and
										(C)is likely to be addressed
				successfully through the implementation of conservation activities under this
				program.
										(6)ProgramThe
				term program means the conservation stewardship program
				established by this subchapter.
									(7)Stewardship
				thresholdThe term stewardship threshold means the
				level of management required, as determined by the Secretary, to conserve and
				improve the quality and condition of a natural resource.
									1238E.Conservation
				stewardship program
									(a)Establishment and
				purposeDuring each of fiscal years 2013 through 2017, the
				Secretary shall carry out a conservation stewardship program to encourage
				producers to address priority resource concerns in a comprehensive
				manner—
										(1)by undertaking additional
				conservation activities; and
										(2)by improving,
				maintaining, and managing existing conservation activities.
										(b)Exclusions
										(1)Land enrolled in other
				conservation programsSubject to paragraph (2), the following
				land (even if covered by the definition of eligible land) is not eligible for
				enrollment in the program:
											(A)Land enrolled in the
				conservation reserve program, unless—
												(i)the conservation reserve contract will
				expire at the end of the fiscal year in which the land is to be enrolled in the
				program; and
												(ii)conservation reserve program payments for
				land enrolled in the program cease before the first program payment is made to
				the applicant under this subchapter.
												(B)Land enrolled in a
				wetland easement through the agricultural conservation easement program.
											(C)Land enrolled in the
				conservation security program.
											(2)Conversion to
				croplandEligible land used for crop production after October 1,
				2012, that had not been planted, considered to be planted, or devoted to crop
				production for at least 4 of the 6 years preceding that date shall not be the
				basis for any payment under the program, unless the land does not meet the
				requirement because—
											(A)the land had previously
				been enrolled in the conservation reserve program;
											(B)the land has been
				maintained using long-term crop rotation practices, as determined by the
				Secretary; or
											(C)the land is incidental
				land needed for efficient operation of the farm or ranch, as determined by the
				Secretary.
											1238F.Stewardship
				contracts
									(a)Submission of contract
				offersTo be eligible to participate in the conservation
				stewardship program, a producer shall submit to the Secretary a contract offer
				for the agricultural operation that—
										(1)demonstrates to the
				satisfaction of the Secretary that the producer, at the time of the contract
				offer, meets or exceeds the stewardship threshold for at least 2 priority
				resource concerns; and
										(2)would, at a minimum, meet
				or exceed the stewardship threshold for at least 1 additional priority resource
				concern by the end of the stewardship contract by—
											(A)installing and adopting
				additional conservation activities; and
											(B)improving, maintaining, and managing
				existing conservation activities across the entire agricultural operation in a
				manner that increases or extends the conservation benefits in place at the time
				the contract offer is accepted by the Secretary.
											(b)Evaluation of contract
				offers
										(1)Ranking of
				applicationsIn evaluating contract offers submitted under
				subsection (a), the Secretary shall rank applications based on—
											(A)the level of conservation
				treatment on all applicable priority resource concerns at the time of
				application;
											(B)the degree to which the
				proposed conservation activities effectively increase conservation
				performance;
											(C)the number of applicable
				priority resource concerns proposed to be treated to meet or exceed the
				stewardship threshold by the end of the contract;
											(D)the extent to which other
				priority resource concerns will be addressed to meet or exceed the stewardship
				threshold by the end of the contract period;
											(E)the extent to which the
				actual and anticipated conservation benefits from the contract are provided at
				the least cost relative to other similarly beneficial contract offers;
				and
											(F)the extent to which
				priority resource concerns will be addressed when transitioning from the
				conservation reserve program to agricultural production.
											(2)ProhibitionThe
				Secretary may not assign a higher priority to any application because the
				applicant is willing to accept a lower payment than the applicant would
				otherwise be eligible to receive.
										(3)Additional
				criteriaThe Secretary may develop and use such additional
				criteria that the Secretary determines are necessary to ensure that national,
				State, and local priority resource concerns are effectively addressed.
										(c)Entering into
				contractsAfter a determination that a producer is eligible for
				the program under subsection (a), and a determination that the contract offer
				ranks sufficiently high under the evaluation criteria under subsection (b), the
				Secretary shall enter into a conservation stewardship contract with the
				producer to enroll the eligible land to be covered by the contract.
									(d)Contract
				provisions
										(1)TermA
				conservation stewardship contract shall be for a term of 5 years.
										(2)Required
				provisionsThe conservation stewardship contract of a producer
				shall—
											(A)state the amount of the
				payment the Secretary agrees to make to the producer for each year of the
				conservation stewardship contract under section 1238G(d);
											(B)require the
				producer—
												(i)to implement a
				conservation stewardship plan that describes the program purposes to be
				achieved through 1 or more conservation activities;
												(ii)to maintain and supply
				information as required by the Secretary to determine compliance with the
				conservation stewardship plan and any other requirements of the program;
				and
												(iii)not to conduct any activities on the
				agricultural operation that would tend to defeat the purposes of the
				program;
												(C)permit all economic uses
				of the eligible land that—
												(i)maintain the agricultural
				nature of the land; and
												(ii)are consistent with the
				conservation purposes of the conservation stewardship contract;
												(D)include a provision to
				ensure that a producer shall not be considered in violation of the contract for
				failure to comply with the contract due to circumstances beyond the control of
				the producer, including a disaster or related condition, as determined by the
				Secretary;
											(E)include provisions
				requiring that upon the violation of a term or condition of the contract at any
				time the producer has control of the land—
												(i)if the Secretary
				determines that the violation warrants termination of the contract—
													(I)the producer shall
				forfeit all rights to receive payments under the contract; and
													(II)the producer shall refund all or a portion
				of the payments received by the producer under the contract, including any
				interest on the payments, as determined by the Secretary; or
													(ii)if the Secretary determines that the
				violation does not warrant termination of the contract, the producer shall
				refund or accept adjustments to the payments provided to the producer, as the
				Secretary determines to be appropriate;
												(F)include provisions in
				accordance with paragraphs (3) and (4) of this section; and
											(G)include any additional
				provisions the Secretary determines are necessary to carry out the
				program.
											(3)Change of interest in
				land subject to a contract
											(A)In
				generalAt the time of application, a producer shall have control
				of the eligible land to be enrolled in the program. Except as provided in
				subparagraph (B), a change in the interest of a producer in eligible land
				covered by a contract under the program shall result in the termination of the
				contract with regard to that land.
											(B)Transfer of duties and
				rightsSubparagraph (A) shall not apply if—
												(i)within a reasonable
				period of time (as determined by the Secretary) after the date of the change in
				the interest in eligible land covered by a contract under the program, the
				transferee of the land provides written notice to the Secretary that all duties
				and rights under the contract have been transferred to, and assumed by, the
				transferee for the portion of the land transferred;
												(ii)the transferee meets the
				eligibility requirements of the program; and
												(iii)the Secretary approves
				the transfer of all duties and rights under the contract.
												(4)Modification and
				termination of contracts
											(A)Voluntary modification
				or terminationThe Secretary may modify or terminate a contract
				with a producer if—
												(i)the producer agrees to
				the modification or termination; and
												(ii)the Secretary determines
				that the modification or termination is in the public interest.
												(B)Involuntary
				terminationThe Secretary may terminate a contract if the
				Secretary determines that the producer violated the contract.
											(5)RepaymentIf
				a contract is terminated, the Secretary may, consistent with the purposes of
				the program—
											(A)allow the producer to
				retain payments already received under the contract; or
											(B)require repayment, in
				whole or in part, of payments received and assess liquidated damages.
											(e)Contract
				renewalAt the end of the initial 5-year contract period, the
				Secretary may allow the producer to renew the contract for 1 additional 5-year
				period if the producer—
										(1)demonstrates compliance
				with the terms of the initial contract;
										(2)agrees to adopt and
				continue to integrate conservation activities across the entire agricultural
				operation, as determined by the Secretary; and
										(3)agrees, by the end of the contract
				period—
											(A)to meet the stewardship
				threshold of at least two additional priority resource concerns on the
				agricultural operation; or
											(B)to exceed the stewardship threshold of two
				existing priority resource concerns that are specified by the Secretary in the
				initial contract.
											1238G.Duties of the
				secretary
									(a)In
				generalTo achieve the conservation goals of a contract under the
				conservation stewardship program, the Secretary shall—
										(1)make the program
				available to eligible producers on a continuous enrollment basis with 1 or more
				ranking periods, one of which shall occur in the first quarter of each fiscal
				year;
										(2)identify not less than 5
				priority resource concerns in a particular watershed or other appropriate
				region or area within a State; and
										(3)establish a science-based
				stewardship threshold for each priority resource concern identified under
				paragraph (2).
										(b)Allocation to
				statesThe Secretary shall allocate acres to States for
				enrollment, based—
										(1)primarily on each State’s
				proportion of eligible land to the total acreage of eligible land in all
				States; and
										(2)also on consideration
				of—
											(A)the extent and magnitude
				of the conservation needs associated with agricultural production in each
				State;
											(B)the degree to which
				implementation of the program in the State is, or will be, effective in helping
				producers address those needs; and
											(C)other considerations to
				achieve equitable geographic distribution of funds, as determined by the
				Secretary.
											(c)Acreage enrollment
				limitationDuring the period beginning on October 1, 2012, and
				ending on September 30, 2021, the Secretary shall, to the maximum extent
				practicable—
										(1)enroll in the program an
				additional 9,000,000 acres for each fiscal year; and
										(2)manage the program to
				achieve a national average rate of $18 per acre, which shall include the costs
				of all financial assistance, technical assistance, and any other expenses
				associated with enrollment or participation in the program.
										(d)Conservation
				stewardship payments
										(1)Availability of
				paymentsThe Secretary shall provide annual payments under the
				program to compensate the producer for—
											(A)installing and adopting
				additional conservation activities; and
											(B)improving, maintaining,
				and managing conservation activities in place at the agricultural operation of
				the producer at the time the contract offer is accepted by the
				Secretary.
											(2)Payment
				amountThe amount of the conservation stewardship annual payment
				shall be determined by the Secretary and based, to the maximum extent
				practicable, on the following factors:
											(A)Costs incurred by the
				producer associated with planning, design, materials, installation, labor,
				management, maintenance, or training.
											(B)Income forgone by the
				producer.
											(C)Expected conservation
				benefits.
											(D)The extent to which
				priority resource concerns will be addressed through the installation and
				adoption of conservation activities on the agricultural operation.
											(E)The level of stewardship
				in place at the time of application and maintained over the term of the
				contract.
											(F)The degree to which the
				conservation activities will be integrated across the entire agricultural
				operation for all applicable priority resource concerns over the term of the
				contract.
											(G)Such other factors as
				determined appropriate by the Secretary.
											(3)ExclusionsA
				payment to a producer under this subsection shall not be provided for—
											(A)the design, construction,
				or maintenance of animal waste storage or treatment facilities or associated
				waste transport or transfer devices for animal feeding operations; or
											(B)conservation activities
				for which there is no cost incurred or income forgone to the producer.
											(4)Delivery of
				paymentsIn making payments under this subsection, the Secretary
				shall, to the extent practicable—
											(A)prorate conservation
				performance over the term of the contract so as to accommodate, to the extent
				practicable, producers earning equal annual payments in each fiscal year;
				and
											(B)make payments as soon as
				practicable after October 1 of each fiscal year for activities carried out in
				the previous fiscal year.
											(e)Supplemental payments
				for resource-conserving crop rotations
										(1)Availability of
				paymentsThe Secretary shall provide additional payments to
				producers that, in participating in the program, agree to adopt or improve
				resource-conserving crop rotations to achieve beneficial crop rotations as
				appropriate for the eligible land of the producers.
										(2)Beneficial crop
				rotationsThe Secretary shall determine whether a
				resource-conserving crop rotation is a beneficial crop rotation eligible for
				additional payments under paragraph (1) based on whether the
				resource-conserving crop rotation is designed to provide natural resource
				conservation and production benefits.
										(3)EligibilityTo
				be eligible to receive a payment described in paragraph (1), a producer shall
				agree to adopt and maintain beneficial resource-conserving crop rotations for
				the term of the contract.
										(4)Resource-conserving
				crop rotationIn this subsection, the term
				resource-conserving crop rotation means a crop rotation
				that—
											(A)includes at least 1
				resource conserving crop (as defined by the Secretary);
											(B)reduces erosion;
											(C)improves soil fertility
				and tilth;
											(D)interrupts pest cycles;
				and
											(E)in applicable areas,
				reduces depletion of soil moisture or otherwise reduces the need for
				irrigation.
											(f)Payment
				limitationsA person or legal entity may not receive, directly or
				indirectly, payments under the program that, in the aggregate, exceed $200,000
				under all contracts entered into during fiscal years 2013 through 2017,
				excluding funding arrangements with Indian tribes, regardless of the number of
				contracts entered into under the program by the person or legal entity.
									(g)Specialty crop and
				organic producersThe Secretary shall ensure that outreach and
				technical assistance are available, and program specifications are appropriate
				to enable specialty crop and organic producers to participate in the
				program.
									(h)Coordination with
				organic certificationThe Secretary shall establish a transparent
				means by which producers may initiate organic certification under the Organic
				Foods Production Act of 1990 (7 U.S.C. 6501 et seq.) while participating in a
				contract under the program.
									(i)RegulationsThe
				Secretary shall promulgate regulations that—
										(1)prescribe such other
				rules as the Secretary determines to be necessary to ensure a fair and
				reasonable application of the limitations established under subsection (f);
				and
										(2)otherwise enable the
				Secretary to carry out the
				program.
										.
					(b)Effective
			 dateThe amendment made by this section shall take effect on
			 October 1, 2012.
					(c)Effect on existing
			 contracts
						(1)In
			 generalThe amendment made by this section shall not affect the
			 validity or terms of any contract entered into by the Secretary of Agriculture
			 under subchapter B of chapter 2 of subtitle D of title XII of the Food Security
			 Act of 1985 (16 U.S.C. 3838d et seq.) before October 1, 2012, or any payments
			 required to be made in connection with the contract.
						(2)Conservation
			 stewardship programFunds
			 made available under section 1241(a)(4) of the Food Security Act of 1985 (16
			 U.S.C. 3841(a)(4)) (as amended by section 2601(a) of this title) may be used to
			 administer and make payments to program participants that enrolled into
			 contracts during any of fiscal years 2009 through 2012.
						CEnvironmental Quality
			 Incentives Program
				2201.PurposesSection 1240 of the Food Security Act of
			 1985 (16 U.S.C. 3839aa) is amended—
					(1)in paragraph (3)—
						(A)in subparagraph (A), by
			 striking and at the end;
						(B)by redesignating
			 subparagraph (B) as subparagraph (C) and, in such subparagraph, by inserting
			 and after the semicolon; and
						(C)by inserting after
			 subparagraph (A) the following new subparagraph:
							
								(B)developing and improving wildlife habitat;
				and
								;
						(2)in paragraph (4), by
			 striking ; and and inserting a period; and
					(3)by striking paragraph
			 (5).
					2202.Establishment and
			 administrationSection 1240B
			 of the Food Security Act of 1985 (16 U.S.C. 3839aa–2) is amended—
					(1)in subsection (a), by
			 striking 2014 and inserting 2017;
					(2)in subsection (b), by
			 striking paragraph (2) and inserting the following new paragraph:
						
							(2)TermA contract under the program shall have a
				term that does not exceed 10 years.
							;
				
					(3)in subsection (d)(4)—
						(A)in subparagraph (A), in the matter
			 preceding clause (i), by inserting , veteran farmer or rancher (as
			 defined in section 2501(e) of the Food, Agriculture, Conservation, and Trade
			 Act of 1990 (7 U.S.C. 2279(e))), before or a beginning farmer or
			 rancher; and
						(B)by striking subparagraph
			 (B) and inserting the following new subparagraph:
							
								(B)Advance
				payments
									(i)In
				generalNot more than 50
				percent of the amount determined under subparagraph (A) may be provided in
				advance for the purpose of purchasing materials or contracting.
									(ii)Return of
				fundsIf funds provided in
				advance are not expended during the 90-day period beginning on the date of
				receipt of the funds, the funds shall be returned within a reasonable time
				frame, as determined by the
				Secretary.
									;
						(4)by striking subsection (f) and inserting
			 the following new subsection:
						
							(f)Allocation of
				funding
								(1)LivestockFor each of fiscal years 2013 through 2017,
				at least 60 percent of the funds made available for payments under the program
				shall be targeted at practices relating to livestock production.
								(2)Wildlife
				habitatFor each of fiscal
				years 2013 through 2017, 5 percent of the funds made available for payments
				under the program shall be targeted at practices benefitting wildlife
				habitat.
								;
					(5)in subsection (g)—
						(A)in the subsection
			 heading, by striking Federally Recognized Native American Indian Tribes and Alaska
			 Native Corporations and inserting
			 Indian
			 Tribes;
						(B)by striking
			 federally recognized Native American Indian Tribes and Alaska Native
			 Corporations (including their affiliated membership organizations) and
			 inserting Indian tribes; and
						(C)by striking or
			 Native Corporation; and
						(6)by adding at the end the
			 following:
						
							(j)Wildlife habitat
				incentive practiceThe
				Secretary shall provide payments under the program for conservation practices
				that support the restoration, development, and improvement of wildlife habitat
				on eligible land, including—
								(1)upland wildlife
				habitat;
								(2)wetland wildlife
				habitat;
								(3)habitat for threatened
				and endangered species;
								(4)fish habitat;
								(5)habitat on pivot corners
				and other irregular areas of a field; and
								(6)other types of wildlife
				habitat, as determined appropriate by the
				Secretary.
								.
					2203.Evaluation of
			 applicationsSection 1240C(b)
			 of the Food Security Act of 1985 (16 U.S.C. 3839aa–3(b)) is amended—
					(1)in paragraph (1), by
			 striking environmental and inserting
			 conservation; and
					(2)in paragraph (3), by
			 striking purpose of the environmental quality incentives program
			 specified in section 1240(1) and inserting purposes of the
			 program.
					2204.Duties of
			 producersSection 1240D(2) of
			 the Food Security Act of 1985 (16 U.S.C. 3839aa–4(2)) is amended by striking
			 farm, ranch, or forest and inserting
			 enrolled.
				2205.Limitation on
			 paymentsSection 1240G of the
			 Food Security Act of 1985 (16 U.S.C. 3839aa–7) is amended to read as
			 follows:
					
						1240G.Limitation on
				paymentsA person or legal
				entity may not receive, directly or indirectly, cost share or incentive
				payments under this chapter that, in aggregate, exceed $450,000 for all
				contracts entered into under this chapter by the person or legal entity during
				the period of fiscal years 2013 through 2017, regardless of the number of
				contracts entered into under this chapter by the person or legal
				entity.
						.
				2206.Conservation
			 innovation grants and paymentsSection 1240H of the Food Security Act of
			 1985 (16 U.S.C. 3839aa–8) is amended—
					(1)in subsection
			 (a)(2)—
						(A)in subparagraph (C), by
			 striking ; and and inserting a semicolon;
						(B)in subparagraph (D), by
			 striking the period and inserting a semicolon; and
						(C)by adding at the end the
			 following new subparagraphs:
							
								(E)facilitate on-farm conservation research
				and demonstration activities; and
								(F)facilitate pilot testing of new
				technologies or innovative conservation
				practices.
								;
				and
						(2)by striking subsection
			 (b) and inserting the following new subsection:
						
							(b)ReportingNot later than December 31, 2013, and every
				two years thereafter, the Secretary shall submit to the Committee on
				Agriculture, Nutrition, and Forestry of the Senate and the Committee on
				Agriculture of the House of Representatives a report on the status of projects
				funded under this section, including—
								(1)funding awarded;
								(2)project results;
				and
								(3)incorporation of project
				findings, such as new technology and innovative approaches, into the
				conservation efforts implemented by the
				Secretary.
								.
				
					2207.Effective
			 date
					(a)In
			 generalThe amendments made by this subtitle shall take effect on
			 October 1, 2012.
					(b)Effect on existing
			 contractsThe amendments made
			 by this subtitle shall not affect the validity or terms of any contract entered
			 into by the Secretary of Agriculture under chapter 4 of subtitle D of title XII
			 of the Food Security Act of 1985 (16 U.S.C. 3839aa et seq.) before October 1,
			 2012, or any payments required to be made in connection with the
			 contract.
					DAgricultural Conservation
			 Easement Program
				2301.Agricultural
			 conservation easement program
					(a)EstablishmentTitle XII of the Food Security Act of 1985
			 is amended by adding at the end the following new subtitle:
						
							HAgricultural Conservation
				Easement Program
								1265.Establishment and
				purposes
									(a)EstablishmentThe
				Secretary shall establish an agricultural conservation easement program for the
				conservation of eligible land and natural resources through easements or other
				interests in land.
									(b)PurposesThe
				purposes of the program are to—
										(1)combine the purposes and coordinate the
				functions of the wetlands reserve program established under section 1237, the
				grassland reserve program established under section 1238N, and the farmland
				protection program established under section 1238I, as such sections were in
				effect on September 30, 2012;
										(2)restore, protect, and
				enhance wetlands on eligible land;
										(3)protect the agricultural
				use and related conservation values of eligible land by limiting
				nonagricultural uses of that land; and
										(4)protect grazing uses and
				related conservation values by restoring and conserving eligible land.
										1265A.DefinitionsIn this subtitle:
									(1)Agricultural land
				easementThe term agricultural land easement means
				an easement or other interest in eligible land that—
										(A)is conveyed for the
				purpose of protecting natural resources and the agricultural nature of the
				land; and
										(B)permits the landowner the
				right to continue agricultural production and related uses subject to an
				agricultural land easement plan, as approved by the Secretary.
										(2)Eligible
				entityThe term eligible entity means—
										(A)an agency of State or
				local government or an Indian tribe (including a farmland protection board or
				land resource council established under State law); or
										(B)an organization that
				is—
											(i)organized for, and at all
				times since the formation of the organization has been operated principally
				for, 1 or more of the conservation purposes specified in clause (i), (ii),
				(iii), or (iv) of section 170(h)(4)(A) of the Internal Revenue Code of
				1986;
											(ii)an organization
				described in section 501(c)(3) of that Code that is exempt from taxation under
				section 501(a) of that Code; or
											(iii)described in—
												(I)paragraph (1) or (2) of
				section 509(a) of that Code; or
												(II)section 509(a)(3) of
				that Code and is controlled by an organization described in section 509(a)(2)
				of that Code.
												(3)Eligible
				landThe term eligible land means private or tribal
				land that is—
										(A)in the case of an
				agricultural land easement, agricultural land, including land on a farm or
				ranch—
											(i)that is subject to a
				pending offer for purchase of an agricultural land easement from an eligible
				entity;
											(ii)that—
												(I)has prime, unique, or
				other productive soil;
												(II)contains historical or
				archaeological resources; or
												(III)the protection of which
				will further a State or local policy consistent with the purposes of the
				program; and
												(iii)that is—
												(I)cropland;
												(II)rangeland;
												(III)grassland or land that
				contains forbs, or shrubland for which grazing is the predominate use;
												(IV)pastureland; or
												(V)nonindustrial private forest land that
				contributes to the economic viability of an offered parcel or serves as a
				buffer to protect such land from development;
												(B)in the case of a wetland
				easement, a wetland or related area, including—
											(i)farmed or converted
				wetlands, together with adjacent land that is functionally dependent on that
				land, if the Secretary determines it—
												(I)is likely to be
				successfully restored in a cost effective manner; and
												(II)will maximize the
				wildlife benefits and wetland functions and values, as determined by the
				Secretary in consultation with the Secretary of the Interior at the local
				level;
												(ii)cropland or grassland
				that was used for agricultural production prior to flooding from the natural
				overflow of—
												(I)a closed basin lake and
				adjacent land that is functionally dependent upon it, if the State or other
				entity is willing to provide 50 percent share of the cost of an
				easement;
												(II)a pothole and adjacent
				land that is functionally dependent on it;
												(iii)farmed wetlands and
				adjoining lands that—
												(I)are enrolled in the
				conservation reserve program;
												(II)have the highest wetland
				functions and values, as determined by the Secretary; and
												(III)are likely to return to
				production after they leave the conservation reserve program;
												(iv)riparian areas that link
				wetlands that are protected by easements or some other device that achieves the
				same purpose as an easement; or
											(v)other wetlands of an
				owner that would not otherwise be eligible, if the Secretary determines that
				the inclusion of such wetlands in a wetland easement would significantly add to
				the functional value of the easement; or
											(C)in the case of either an
				agricultural land easement or wetland easement, other land that is incidental
				to land described in subparagraph (A) or (B), if the Secretary determines that
				it is necessary for the efficient administration of the easements under this
				program.
										(4)ProgramThe
				term program means the agricultural conservation easement program
				established by this subtitle.
									(5)Wetland
				easementThe term wetland easement means a reserved
				interest in eligible land that—
										(A)is defined and delineated
				in a deed; and
										(B)stipulates—
											(i)the rights, title, and
				interests in land conveyed to the Secretary; and
											(ii)the rights, title, and
				interests in land that are reserved to the landowner.
											1265B.Agricultural land
				easements
									(a)Availability of
				assistanceThe Secretary shall facilitate and provide funding
				for—
										(1)the purchase by eligible
				entities of agricultural land easements and other interests in eligible land;
				and
										(2)technical assistance to
				provide for the conservation of natural resources pursuant to an agricultural
				land easement plan.
										(b)Cost-share
				assistance
										(1)In
				generalThe Secretary shall protect the agricultural use,
				including grazing, and related conservation values of eligible land through
				cost-share assistance to eligible entities for purchasing agricultural land
				easements.
										(2)Scope of assistance
				available
											(A)Federal
				shareAn agreement described
				in paragraph (4) shall provide for a Federal share determined by the Secretary
				of an amount not to exceed 50 percent of the fair market value of the
				agricultural land easement or other interest in land, as determined by the
				Secretary using—
												(i)the Uniform Standards of
				Professional Appraisal Practice;
												(ii)an area-wide market
				analysis or survey; or
												(iii)another
				industry-approved method.
												(B)Non-federal
				share
												(i)In
				generalUnder the agreement, the eligible entity shall provide a
				share that is at least equivalent to that provided by the Secretary.
												(ii)Source of
				contributionAn eligible
				entity may include as part of its share a charitable donation or qualified
				conservation contribution (as defined by section 170(h) of the Internal Revenue
				Code of 1986) from the private landowner if the eligible entity contributes its
				own cash resources in an amount that is at least 50 percent of the amount
				contributed by the Secretary.
												(C)ExceptionIn the case of grassland of special
				environmental significance, as determined by the Secretary, the Secretary may
				provide an amount not to exceed 75 percent of the fair market value of the
				agricultural land easement.
											(3)Evaluation and ranking
				of applications
											(A)CriteriaThe
				Secretary shall establish evaluation and ranking criteria to maximize the
				benefit of Federal investment under the program.
											(B)ConsiderationsIn
				establishing the criteria, the Secretary shall emphasize support for—
												(i)protecting agricultural
				uses and related conservation values of the land; and
												(ii)maximizing the
				protection of areas devoted to agricultural use.
												(C)Bidding
				downIf the Secretary determines that 2 or more applications for
				cost-share assistance are comparable in achieving the purpose of the program,
				the Secretary shall not assign a higher priority to any of those applications
				solely on the basis of lesser cost to the program.
											(4)Agreements with
				eligible entities
											(A)In
				generalThe Secretary shall enter into agreements with eligible
				entities to stipulate the terms and conditions under which the eligible entity
				is permitted to use cost-share assistance provided under this section.
											(B)Length of
				agreementsAn agreement shall be for a term that is—
												(i)in the case of an
				eligible entity certified under the process described in paragraph (5), a
				minimum of five years; and
												(ii)for all other eligible
				entities, at least three, but not more than five years.
												(C)Minimum terms and
				conditionsAn eligible entity shall be authorized to use its own
				terms and conditions for agricultural land easements so long as the Secretary
				determines such terms and conditions—
												(i)are consistent with the
				purposes of the program;
												(ii)permit effective
				enforcement of the conservation purposes of such easements;
												(iii)include a right of
				enforcement for the Secretary, that may be used only if the terms of the
				easement are not enforced by the holder of the easement;
												(iv)subject the land in
				which an interest is purchased to an agricultural land easement plan
				that—
													(I)describes the activities
				which promote the long-term viability of the land to meet the purposes for
				which the easement was acquired;
													(II)requires the management of grasslands
				according to a grasslands management plan; and
													(III)includes a conservation
				plan, where appropriate, and requires, at the option of the Secretary, the
				conversion of highly erodible cropland to less intensive uses; and
													(v)include a limit on the
				impervious surfaces to be allowed that is consistent with the agricultural
				activities to be conducted.
												(D)Substitution of
				qualified projectsAn agreement shall allow, upon mutual
				agreement of the parties, substitution of qualified projects that are
				identified at the time of the proposed substitution.
											(E)Effect of
				violationIf a violation occurs of a term or condition of an
				agreement under this subsection—
												(i)the Secretary may
				terminate the agreement; and
												(ii)the Secretary may
				require the eligible entity to refund all or part of any payments received by
				the entity under the program, with interest on the payments as determined
				appropriate by the Secretary.
												(5)Certification of
				eligible entities
											(A)Certification
				processThe Secretary shall establish a process under which the
				Secretary may—
												(i)directly certify eligible
				entities that meet established criteria;
												(ii)enter into long-term
				agreements with certified eligible entities; and
												(iii)accept proposals for
				cost-share assistance for the purchase of agricultural land easements
				throughout the duration of such agreements.
												(B)Certification
				criteriaIn order to be certified, an eligible entity shall
				demonstrate to the Secretary that the entity will maintain, at a minimum, for
				the duration of the agreement—
												(i)a plan for administering
				easements that is consistent with the purpose of this subtitle;
												(ii)the capacity and
				resources to monitor and enforce agricultural land easements; and
												(iii)policies and procedures
				to ensure—
													(I)the long-term integrity
				of agricultural land easements on eligible land;
													(II)timely completion of
				acquisitions of such easements; and
													(III)timely and complete
				evaluation and reporting to the Secretary on the use of funds provided under
				the program.
													(C)Review and
				revision
												(i)ReviewThe
				Secretary shall conduct a review of eligible entities certified under
				subparagraph (A) every three years to ensure that such entities are meeting the
				criteria established under subparagraph (B).
												(ii)RevocationIf
				the Secretary finds that the certified eligible entity no longer meets the
				criteria established under subparagraph (B), the Secretary may—
													(I)allow the certified
				eligible entity a specified period of time, at a minimum 180 days, in which to
				take such actions as may be necessary to meet the criteria; and
													(II)revoke the certification
				of the eligible entity, if after the specified period of time, the certified
				eligible entity does not meet such criteria.
													(c)Method of
				enrollmentThe Secretary
				shall enroll eligible land under this section through the use of—
										(1)permanent easements;
				or
										(2)easements for the maximum
				duration allowed under applicable State laws.
										(d)Technical
				assistanceThe Secretary may
				provide technical assistance, if requested, to assist in—
										(1)compliance with the terms
				and conditions of easements; and
										(2)implementation of an
				agricultural land easement plan.
										1265C.Wetland
				easements
									(a)Availability of
				assistanceThe Secretary shall provide assistance to owners of
				eligible land to restore, protect, and enhance wetlands through—
										(1)wetland easements and
				related wetland easement plans; and
										(2)technical
				assistance.
										(b)Easements
										(1)Method of
				enrollmentThe Secretary
				shall enroll eligible land under this section through the use of—
											(A)30-year easements;
											(B)permanent
				easements;
											(C)easements for the maximum
				duration allowed under applicable State laws; or
											(D)as an option for Indian tribes only,
				30-year contracts (which shall be considered to be 30-year easements for the
				purposes of this subtitle).
											(2)Limitations
											(A)Ineligible
				landThe Secretary may not acquire easements on—
												(i)land established to trees
				under the conservation reserve program, except in cases where the Secretary
				determines it would further the purposes of the program; and
												(ii)farmed wetlands or
				converted wetlands where the conversion was not commenced prior to December 23,
				1985.
												(B)Changes in
				ownershipNo wetland easement
				shall be created on land that has changed ownership during the preceding
				24-month period unless—
												(i)the new ownership was
				acquired by will or succession as a result of the death of the previous
				owner;
												(ii)(I)the ownership change
				occurred because of foreclosure on the land; and
													(II)immediately before the
				foreclosure, the owner of the land exercises a right of redemption from the
				mortgage holder in accordance with State law; or
													(iii)the Secretary
				determines that the land was acquired under circumstances that give adequate
				assurances that such land was not acquired for the purposes of placing it in
				the program.
												(3)Evaluation and ranking
				of offers
											(A)CriteriaThe
				Secretary shall establish evaluation and ranking criteria to maximize the
				benefit of Federal investment under the program.
											(B)ConsiderationsWhen
				evaluating offers from landowners, the Secretary may consider—
												(i)the conservation benefits of obtaining a
				wetland easement, including the potential environmental benefits if the land
				was removed from agricultural production;
												(ii)the cost-effectiveness of each wetland
				easement, so as to maximize the environmental benefits per dollar
				expended;
												(iii)whether the landowner or another person is
				offering to contribute financially to the cost of the wetland easement to
				leverage Federal funds; and
												(iv)such other factors as
				the Secretary determines are necessary to carry out the purposes of the
				program.
												(C)PriorityThe Secretary shall place priority on
				acquiring wetland easements based on the value of the wetland easement for
				protecting and enhancing habitat for migratory birds and other wildlife.
											(4)AgreementTo
				be eligible to place eligible land into the program through a wetland easement,
				the owner of such land shall enter into an agreement with the Secretary
				to—
											(A)grant an easement on such
				land to the Secretary;
											(B)authorize the
				implementation of a wetland easement plan developed for the eligible land under
				subsection (f);
											(C)create and record an
				appropriate deed restriction in accordance with applicable State law to reflect
				the easement agreed to;
											(D)provide a written
				statement of consent to such easement signed by those holding a security
				interest in the land;
											(E)comply with the terms and
				conditions of the easement and any related agreements; and
											(F)permanently retire any
				existing base history for the land on which the easement has been
				obtained.
											(5)Terms and conditions of
				easement
											(A)In
				generalA wetland easement shall include terms and conditions
				that—
												(i)permit—
													(I)repairs, improvements,
				and inspections on the land that are necessary to maintain existing public
				drainage systems; and
													(II)owners to control public
				access on the easement areas while identifying access routes to be used for
				restoration activities and management and easement monitoring;
													(ii)prohibit—
													(I)the alteration of
				wildlife habitat and other natural features of such land, unless specifically
				authorized by the Secretary;
													(II)the spraying of such
				land with chemicals or the mowing of such land, except where such spraying or
				mowing is authorized by the Secretary or is necessary—
														(aa)to comply with Federal
				or State noxious weed control laws;
														(bb)to comply with a Federal
				or State emergency pest treatment program; or
														(cc)to meet habitat needs of
				specific wildlife species;
														(III)any activities to be
				carried out on the owner’s or successor’s land that is immediately adjacent to,
				and functionally related to, the land that is subject to the easement if such
				activities will alter, degrade, or otherwise diminish the functional value of
				the eligible land; and
													(IV)the adoption of any
				other practice that would tend to defeat the purposes of the program, as
				determined by the Secretary;
													(iii)provide for the
				efficient and effective establishment of wildlife functions and values;
				and
												(iv)include such additional
				provisions as the Secretary determines are desirable to carry out the program
				or facilitate the practical administration thereof.
												(B)ViolationOn the violation of the terms or conditions
				of a wetland easement, the wetland easement shall remain in force and the
				Secretary may require the owner to refund all or part of any payments received
				by the owner under the program, together with interest thereon as determined
				appropriate by the Secretary.
											(C)Compatible
				usesLand subject to a wetland easement may be used for
				compatible economic uses, including such activities as hunting and fishing,
				managed timber harvest, or periodic haying or grazing, if such use is
				specifically permitted by the wetland easement plan developed for the land
				under subsection (f) and is consistent with the long-term protection and
				enhancement of the wetland resources for which the easement was
				established.
											(D)Reservation of grazing
				rightsThe Secretary may
				include in the terms and conditions of a wetland easement a provision under
				which the owner reserves grazing rights if—
												(i)the Secretary determines
				that the reservation and use of the grazing rights—
													(I)is compatible with the
				land subject to the easement;
													(II)is consistent with the
				historical natural uses of the land and the long-term protection and
				enhancement goals for which the easement was established; and
													(III)complies with the
				wetland easement plan developed for the land under subsection (f); and
													(ii)the agreement provides
				for a commensurate reduction in the easement payment to account for the grazing
				value, as determined by the Secretary.
												(6)Compensation
											(A)Determination
												(i)Permanent
				easementsThe Secretary shall
				pay as compensation for a permanent wetland easement acquired under the program
				an amount necessary to encourage enrollment in the program, based on the lowest
				of—
													(I)the fair market value of
				the land, as determined by the Secretary, using the Uniform Standards of
				Professional Appraisal Practice or an area-wide market analysis or
				survey;
													(II)the amount corresponding
				to a geographical cap, as determined by the Secretary in regulations; or
													(III)the offer made by the
				landowner.
													(ii)30-year
				easementsCompensation for a
				30-year wetland easement shall be not less than 50 percent, but not more than
				75 percent, of the compensation that would be paid for a permanent wetland
				easement.
												(B)Form of
				paymentCompensation for a wetland easement shall be provided by
				the Secretary in the form of a cash payment, in an amount determined under
				subparagraph (A).
											(C)Payment
				schedule
												(i)Easements valued at
				$500,000 or lessFor wetland
				easements valued at $500,000 or less, the Secretary may provide easement
				payments in not more than 10 annual payments.
												(ii)Easements valued at
				more than $500,000For
				wetland easements valued at more than $500,000, the Secretary may provide
				easement payments in at least 5, but not more than 10 annual payments, except
				that, if the Secretary determines it would further the purposes of the program,
				the Secretary may make a lump sum payment for such an easement.
												(c)Easement
				restoration
										(1)In
				generalThe Secretary shall provide financial assistance to
				owners of eligible land to carry out the establishment of conservation measures
				and practices and protect wetland functions and values, including necessary
				maintenance activities, as set forth in a wetland easement plan developed for
				the eligible land under subsection (f).
										(2)PaymentsThe
				Secretary shall—
											(A)in the case of a permanent wetland
				easement, pay an amount that is not less than 75 percent, but not more than 100
				percent, of the eligible costs, as determined by the Secretary; and
											(B)in the case of a 30-year wetland easement,
				pay an amount that is not less than 50 percent, but not more than 75 percent,
				of the eligible costs, as determined by the Secretary.
											(d)Technical
				assistance
										(1)In
				generalThe Secretary shall
				assist owners in complying with the terms and conditions of wetland
				easements.
										(2)Contracts or
				agreementsThe Secretary may
				enter into 1 or more contracts with private entities or agreements with a
				State, non-governmental organization, or Indian tribe to carry out necessary
				restoration, enhancement, or maintenance of a wetland easement if the Secretary
				determines that the contract or agreement will advance the purposes of the
				program.
										(e)Wetland enhancement
				optionThe Secretary may enter into 1 or more agreements with a
				State (including a political subdivision or agency of a State), nongovernmental
				organization, or Indian tribe to carry out a special wetland enhancement option
				that the Secretary determines would advance the purposes of program.
									(f)Administration
										(1)Wetland easement
				planThe Secretary shall develop a wetland easement plan for
				eligible lands subject to a wetland easement, which shall include practices and
				activities necessary to restore, protect, enhance, and maintain the enrolled
				lands.
										(2)Delegation of easement
				administrationThe Secretary
				may delegate—
											(A)any of the easement
				management, monitoring, and enforcement responsibilities of the Secretary to
				other Federal or State agencies that have the appropriate authority, expertise,
				and resources necessary to carry out such delegated responsibilities;
				and
											(B)any of the easement management
				responsibilities of the Secretary to other conservation organizations if the
				Secretary determines the organization has the appropriate expertise and
				resources.
											(3)Payments
											(A)Timing of
				paymentsThe Secretary shall provide payment for obligations
				incurred by the Secretary under this section—
												(i)with respect to any
				easement restoration obligation under subsection (c), as soon as possible after
				the obligation is incurred; and
												(ii)with respect to any
				annual easement payment obligation incurred by the Secretary, as soon as
				possible after October 1 of each calendar year.
												(B)Payments to
				othersIf an owner who is entitled to a payment under this
				section dies, becomes incompetent, is otherwise unable to receive such payment,
				or is succeeded by another person or entity who renders or completes the
				required performance, the Secretary shall make such payment, in accordance with
				regulations prescribed by the Secretary and without regard to any other
				provision of law, in such manner as the Secretary determines is fair and
				reasonable in light of all of the circumstances.
											1265D.Administration
									(a)Ineligible
				landThe Secretary may not use program funds for the purposes of
				acquiring an easement on—
										(1)lands owned by an agency
				of the United States, other than land held in trust for Indian tribes;
										(2)lands owned in fee title
				by a State, including an agency or a subdivision of a State, or a unit of local
				government;
										(3)land subject to an
				easement or deed restriction which, as determined by the Secretary, provides
				similar protection as would be provided by enrollment in the program; or
										(4)lands where the purposes
				of the program would be undermined due to on-site or off-site conditions, such
				as risk of hazardous substances, proposed or existing rights of way,
				infrastructure development, or adjacent land uses.
										(b)PriorityIn
				evaluating applications under the program, the Secretary may give priority to
				land that is currently enrolled in the conservation reserve program in a
				contract that is set to expire within 1 year and—
										(1)in the case of an
				agricultural land easement, is grassland that would benefit from protection
				under a long-term easement; and
										(2)in the case of a wetland
				easement, is a wetland or related area with the highest functions and value and
				is likely to return to production after the land leaves the conservation
				reserve program.
										(c)Subordination,
				exchange, modification, and termination
										(1)In
				generalThe Secretary may subordinate, exchange, modify, or
				terminate any interest in land, or portion of such interest, administered by
				the Secretary, either directly or on behalf of the Commodity Credit Corporation
				under the program if the Secretary determines that—
											(A)it is in the Federal
				Government’s interest to subordinate, exchange, modify, or terminate the
				interest in land;
											(B)the subordination,
				exchange, modification, or termination action—
												(i)will address a compelling
				public need for which there is no practicable alternative; or
												(ii)such action will further
				the practical administration of the program; and
												(C)the subordination,
				exchange, modification, or termination action will result in comparable
				conservation value and equivalent or greater economic value to the United
				States.
											(2)ConsultationThe
				Secretary shall work with the owner, and eligible entity if applicable, to
				address any subordination, exchange, modification, or termination of the
				interest, or portion of such interest, in land.
										(3)NoticeAt
				least 90 days before taking any termination action described in paragraph (1),
				the Secretary shall provide written notice of such action to the Committee on
				Agriculture of the House of Representatives and the Committee on Agriculture,
				Nutrition, and Forestry of the Senate.
										(d)Land enrolled in
				conservation reserve programThe Secretary may terminate or
				modify a contract entered into under section 1231(a) if eligible land that is
				subject to such contract is transferred into the program.
									(e)Allocation of funds for
				agricultural land easementsOf the funds made available under section
				1241 to carry out the program for a fiscal year, the Secretary shall, to the
				extent practicable, use for agricultural land easements—
										(1)no less than 40 percent in each of fiscal
				years 2013 through 2016; and
										(2)no less than 50 percent in fiscal year
				2017.
										.
					(b)Compliance with certain
			 requirementsBefore an
			 eligible entity or owner of eligible land may receive assistance under subtitle
			 H of title XII of the Food Security Act of 1985, the eligible entity or person
			 shall agree, during the crop year for which the assistance is provided and in
			 exchange for the assistance—
						(1)to comply with applicable conservation
			 requirements under subtitle B of title XII of that Act (16 U.S.C. 3811 et
			 seq.); and
						(2)to comply with applicable wetland
			 protection requirements under subtitle C of title XII of that Act (16 U.S.C.
			 3821 et seq.).
						(c)Cross reference;
			 calculationSection 1244 of
			 the Food Security Act of 1985 (16 U.S.C. 3844) is amended—
						(1)in subsection (c)—
							(A)in paragraph (1)—
								(i)by inserting
			 and at the end of subparagraph (A);
								(ii)by striking
			 and at the end of subparagraph (B); and
								(iii)by striking
			 subparagraph (C);
								(B)by redesignating
			 paragraph (2) as paragraph (3); and
							(C)by inserting after
			 paragraph (1) the following new subparagraph:
								
									(2)the agricultural conservation easement
				program established under subtitle H;
				and
									;
				and
							(2)in subsection (f)—
							(A)in paragraph (1)—
								(i)in subparagraph (A), by
			 striking programs administered under subchapters B and C of chapter 1 of
			 subtitle D and inserting conservation reserve program
			 established under subchapter B of chapter 1 of subtitle D and wetland easements
			 under section 1265C; and
								(ii)in subparagraph (B), by striking an
			 easement acquired under subchapter C of chapter 1 of subtitle D and
			 inserting a wetland easement under section 1265C; and
								(B)by adding at the end the
			 following new paragraph:
								
									(5)CalculationIn calculating the percentages described in
				paragraph (1), the Secretary shall include any acreage that was included in
				calculations of percentages made under such paragraph, as in effect on
				September 30, 2012, and that remains enrolled when the calculation is made
				after that date under paragraph
				(1).
									.
							(d)Effective
			 dateThe amendments made by
			 this section shall take effect on October 1, 2012.
					ERegional Conservation
			 Partnership Program
				2401.Regional
			 conservation partnership program
					(a)In
			 generalTitle XII of the Food
			 Security Act of 1985 is amended by inserting after subtitle H, as added by
			 section 2301, the following new subtitle:
						
							IRegional Conservation
				Partnership Program
								1271.Establishment and
				purposes
									(a)EstablishmentThe
				Secretary shall establish a regional conservation partnership program to
				implement eligible activities on eligible land through—
										(1)partnership agreements
				with eligible partners; and
										(2)contracts with
				producers.
										(b)PurposesThe
				purposes of the program are as follows:
										(1)To use covered programs to accomplish
				purposes and functions similar to those of the following programs, as in effect
				on September 30, 2012:
											(A)The agricultural water
				enhancement program established under section 1240I.
											(B)The Chesapeake Bay
				watershed program established under section 1240Q.
											(C)The cooperative
				conservation partnership initiative established under section 1243.
											(D)The Great Lakes basin
				program for soil erosion and sediment control established under section
				1240P.
											(2)To further the conservation, restoration,
				and sustainable use of soil, water, wildlife, and related natural resources on
				eligible land on a regional or watershed scale.
										(3)To encourage eligible
				partners to cooperate with producers in—
											(A)meeting or avoiding the
				need for national, State, and local natural resource regulatory requirements
				related to production on eligible land; and
											(B)implementing projects
				that will result in the carrying out of eligible activities that affect
				multiple agricultural or nonindustrial private forest operations on a local,
				regional, State, or multi-State basis.
											1271A.DefinitionsIn this subtitle:
									(1)Covered
				programThe term covered program means the
				following:
										(A)The agricultural
				conservation easement program.
										(B)The environmental quality
				incentives program.
										(C)The conservation
				stewardship program.
										(2)Eligible
				activityThe term eligible activity means any of the
				following conservation activities:
										(A)Water quality or quantity
				conservation, restoration, or enhancement projects relating to surface water
				and groundwater resources, including—
											(i)the conversion of
				irrigated cropland to the production of less water-intensive agricultural
				commodities or dryland farming; or
											(ii)irrigation system
				improvement and irrigation efficiency enhancement.
											(B)Drought
				mitigation.
										(C)Flood prevention.
										(D)Water retention.
										(E)Air quality
				improvement.
										(F)Habitat conservation,
				restoration, and enhancement.
										(G)Erosion control and
				sediment reduction.
										(H)Other related activities
				that the Secretary determines will help achieve conservation benefits.
										(3)Eligible
				landThe term eligible land means land on which
				agricultural commodities, livestock, or forest-related products are produced,
				including—
										(A)cropland;
										(B)grassland;
										(C)rangeland;
										(D)pastureland;
										(E)nonindustrial private
				forest land; and
										(F)other land incidental to
				agricultural production (including wetlands and riparian buffers) on which
				significant natural resource issues could be addressed under the
				program.
										(4)Eligible
				partnerThe term eligible partner means any of the
				following:
										(A)An agricultural or
				silvicultural producer association or other group of producers.
										(B)A State or unit of local
				government.
										(C)An Indian tribe.
										(D)A farmer
				cooperative.
										(E)A water district, irrigation district,
				rural water district or association, or other organization with specific water
				delivery authority to producers on agricultural land.
										(F)An institution of higher
				education.
										(G)An organization with an established history
				of working cooperatively with producers on agricultural land, as determined by
				the Secretary, to address—
											(i)local conservation
				priorities related to agricultural production, wildlife habitat development, or
				nonindustrial private forest land management; or
											(ii)critical watershed-scale
				soil erosion, water quality, sediment reduction, or other natural resource
				issues.
											(5)Partnership
				agreementThe term partnership agreement means an
				agreement entered into under section 1271B between the Secretary and an
				eligible partner.
									(6)ProgramThe
				term program means the regional conservation partnership program
				established by this subtitle.
									1271B.Regional
				conservation partnerships
									(a)Partnership agreements
				authorizedThe Secretary may enter into a partnership agreement
				with an eligible partner to implement a project that will assist producers with
				installing and maintaining an eligible activity on eligible land.
									(b)LengthA
				partnership agreement shall be for a period not to exceed 5 years, except that
				the Secretary may extend the agreement one time for up to 12 months when an
				extension is necessary to meet the objectives of the program.
									(c)Duties of
				partners
										(1)In
				generalUnder a partnership agreement, the eligible partner
				shall—
											(A)define the scope of a
				project, including—
												(i)the eligible activities
				to be implemented;
												(ii)the potential
				agricultural or nonindustrial private forest land operations affected;
												(iii)the local, State,
				multi-State, or other geographic area covered; and
												(iv)the planning, outreach,
				implementation, and assessment to be conducted;
												(B)conduct outreach to
				producers for potential participation in the project;
											(C)at the request of a
				producer, act on behalf of a producer participating in the project in applying
				for assistance under section 1271C;
											(D)leverage financial or
				technical assistance provided by the Secretary with additional funds to help
				achieve the project objectives;
											(E)conduct an assessment of
				the project’s effects; and
											(F)at the conclusion of the
				project, report to the Secretary on its results and funds leveraged.
											(2)ContributionAn eligible partner shall provide a
				significant portion of the overall costs of the scope of the project that is
				the subject of the agreement entered into under subsection (a), as determined
				by the Secretary.
										(d)Applications
										(1)Competitive
				processThe Secretary shall conduct a competitive process to
				select applications for partnership agreements and may assess and rank
				applications with similar conservation purposes as a group.
										(2)Criteria
				usedIn carrying out the process described in paragraph (1), the
				Secretary shall make public the criteria used in evaluating
				applications.
										(3)ContentAn
				application to the Secretary shall include a description of—
											(A)the scope of the project,
				as described in subsection (c)(1)(A);
											(B)the plan for monitoring,
				evaluating, and reporting on progress made towards achieving the project’s
				objectives;
											(C)the program resources
				requested for the project, including the covered programs to be used and
				estimated funding needed from the Secretary;
											(D)eligible partners collaborating to achieve
				project objectives, including their roles, responsibilities, capabilities, and
				financial contribution; and
											(E)any other elements the
				Secretary considers necessary to adequately evaluate and competitively select
				applications for funding under the program.
											(4)Priority to certain
				applicationsThe Secretary may give a higher priority to
				applications that—
											(A)assist producers in meeting or avoiding the
				need for a natural resource regulatory requirement;
											(B)have a high percentage of
				eligible producers in the area to be covered by the agreement;
											(C)significantly leverage
				non-Federal financial and technical resources and coordinate with other local,
				State, or national efforts;
											(D)deliver high percentages of applied
				conservation to address conservation priorities or regional, State, or national
				conservation initiatives;
											(E)provide innovation in
				conservation methods and delivery, including outcome-based performance measures
				and methods; or
											(F)meet other factors that
				are important for achieving the purposes of the program, as determined by the
				Secretary.
											1271C.Assistance to
				producers
									(a)In
				generalThe Secretary shall enter into contracts with producers
				to provide financial and technical assistance to—
										(1)producers participating
				in a project with an eligible partner, as described in section 1271B; or
										(2)producers that fit within
				the scope of a project described in section 1271B or a critical conservation
				area designated under section 1271F, but who are seeking to implement an
				eligible activity on eligible land independent of a partner.
										(b)Terms and
				conditions
										(1)Consistency with
				program rulesExcept as provided in paragraph (2), the Secretary
				shall ensure that the terms and conditions of a contract under this section are
				consistent with the applicable rules of the covered programs to be used as part
				of the project, as described in the application under section
				1271B(d)(3)(C).
										(2)AdjustmentsExcept
				with respect to statutory program requirements governing appeals, payment
				limitations, and conservation compliance, the Secretary may adjust the
				discretionary program rules of a covered program—
											(A) to provide a simplified
				application and evaluation process; and
											(B)to better reflect unique
				local circumstances and purposes if the Secretary determines such adjustments
				are necessary to achieve the purposes of the program.
											(c)Payments
										(1)In
				generalIn accordance with statutory requirements of the covered
				programs involved, the Secretary may make payments to a producer in an amount
				determined by the Secretary to be necessary to achieve the purposes of the
				program.
										(2)Payments to producers
				in States with water quantity concernsThe Secretary may provide
				payments to producers participating in a project that addresses water quantity
				concerns for a period of five years in an amount sufficient to encourage
				conversion from irrigated farming to dryland farming.
										(3)Waiver
				authorityTo assist in the implementation of the program, the
				Secretary may waive the applicability of the limitation in section 1001D(b)(2)
				of this Act for participating producers if the Secretary determines that the
				waiver is necessary to fulfill the objectives of the program.
										1271D.Funding
									(a)Availability of
				fundsThe Secretary shall use
				$100,000,000 of the funds of the Commodity Credit Corporation for each of
				fiscal years 2013 through 2017 to carry out the program.
									(b)Duration of
				availabilityFunds made available under subsection (a) shall
				remain available until expended.
									(c)Additional funding and
				acres
										(1)In
				generalIn addition to the funds made available under subsection
				(a), the Secretary shall reserve 6 percent of the funds and acres made
				available for a covered program for each of fiscal years 2013 through 2017 in
				order to ensure additional resources are available to carry out this
				program.
										(2)Unused funds and
				acresAny funds or acres reserved under paragraph (1) for a
				fiscal year from a covered program that are not obligated under this program by
				April 1 of that fiscal year shall be returned for use under the covered
				program.
										(d)Allocation of
				fundingOf the funds and acres made available for the program
				under subsections (a) and (c), the Secretary shall allocate—
										(1)25 percent of the funds and acres to
				projects based on a State competitive process administered by the State
				Conservationist, with the advice of the State technical committee established
				under subtitle G;
										(2)50 percent of the funds
				and acres to projects based on a national competitive process to be established
				by the Secretary; and
										(3)25 percent of the funds and acres to
				projects for the critical conservation areas designated under section
				1271F.
										(e)Limitation on
				administrative expensesNone
				of the funds made available under the program may be used to pay for the
				administrative expenses of eligible partners.
									1271E.Administration
									(a)DisclosureIn
				addition to the criteria used in evaluating applications as described in
				section 1271B(d)(2), the Secretary shall make publicly available information on
				projects selected through the competitive process described in section
				1271B(d)(1).
									(b)ReportingNot
				later than December 31, 2013, and every two years thereafter, the Secretary
				shall submit to the Committee on Agriculture of the House of Representatives
				and the Committee on Agriculture, Nutrition, and Forestry of the Senate a
				report on the status of projects funded under the program, including—
										(1)the number and types of eligible partners
				and producers participating in the partnership agreements selected;
										(2)the number of producers
				receiving assistance; and
										(3)total funding committed
				to projects, including from Federal and non-Federal resources.
										1271F.Critical
				conservation areas
									(a)In
				generalIn administering
				funds under section 1271D(d)(3), the Secretary shall select applications for
				partnership agreements and producer contracts within critical conservation
				areas designated under this section.
									(b)Critical conservation
				area designations
										(1)PriorityIn designating critical conservation areas
				under this section, the Secretary shall give priority to geographical areas
				based on the degree to which the geographical area—
											(A)includes multiple States
				with significant agricultural production;
											(B)is covered by an existing
				regional, State, binational, or multistate agreement or plan that has
				established objectives, goals, and work plans and is adopted by a Federal,
				State, or regional authority;
											(C)would benefit from water
				quality improvement, including through reducing erosion, promoting sediment
				control, and addressing nutrient management activities affecting large bodies
				of water of regional, national, or international significance;
											(D)would benefit from water
				quantity improvement, including improvement relating to—
												(i)groundwater, surface
				water, aquifer, or other water sources; or
												(ii)a need to promote water
				retention and flood prevention; or
												(E)contains producers that need assistance in
				meeting or avoiding the need for a natural resource regulatory requirement that
				could have a negative economic impact on agricultural operations within the
				area.
											(2)LimitationThe
				Secretary may not designate more than 8 geographical areas as critical
				conservation areas under this section.
										(c)Administration
										(1)In
				generalExcept as provided in
				paragraph (2), the Secretary shall administer any partnership agreement or
				producer contract under this section in a manner that is consistent with the
				terms of the program.
										(2)Relationship to
				existing activityThe
				Secretary shall, to the maximum extent practicable, ensure that eligible
				activities carried out in critical conservation areas designated under this
				section complement and are consistent with other Federal and State programs and
				water quality and quantity strategies.
										(3)Additional
				authorityFor a critical
				conservation area described in subsection (b)(1)(D), the Secretary may use
				authorities under the Watershed Protection and Flood Prevention Act (16 U.S.C.
				1001 et seq.), other than section 14 of such Act (16 U.S.C. 1012), to carry out
				projects for the purposes of this
				section.
										.
					(b)Effective
			 dateThe amendment made by
			 this section shall take effect on October 1, 2012.
					FOther Conservation
			 Programs
				2501.Conservation of
			 private grazing landSection
			 1240M(e) of the Food Security Act of 1985 (16 U.S.C. 3839bb(e)) is amended by
			 striking 2012 and inserting 2017.
				2502.Grassroots source
			 water protection programSection 1240O(b) of the Food Security Act of
			 1985 (16 U.S.C. 3839bb–2) is amended to read as follows:
					
						(b)Funding
							(1)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this section $20,000,000 for each of
				fiscal years 2008 through 2017.
							(2)Availability of
				fundsIn addition to funds
				made available under paragraph (1), of the funds of the Commodity Credit
				Corporation, the Secretary shall use $5,000,000, to remain available until
				expended.
							.
				2503.Voluntary public
			 access and habitat incentive program
					(a)FundingSection 1240R(f) of the Food Security Act
			 of 1985 (16 U.S.C. 3839bb–5(f)) is amended by inserting before the period at
			 the end the following: and $30,000,000 for the period of fiscal years
			 2013 through 2017.
					(b)Report on program
			 effectivenessNot later than
			 two years after the date of the enactment of this Act, the Secretary of
			 Agriculture shall submit to the Committee on Agriculture of the House of
			 Representatives and the Committee on Agriculture, Nutrition, and Forestry of
			 the Senate a report evaluating the effectiveness of the voluntary public access
			 program established by section 1240R of the Food Security Act of 1985 (16
			 U.S.C. 3839bb–5), including—
						(1)identifying cooperating
			 agencies;
						(2)identifying the number of
			 land holdings and total acres enrolled by each State and tribal
			 government;
						(3)evaluating the extent of
			 improved access on eligible lands, improved wildlife habitat, and related
			 economic benefits; and
						(4)any other relevant
			 information and data relating to the program that would be helpful to such
			 Committees.
						2504.Agriculture
			 conservation experienced services program
					(a)FundingSubsection (c) of section 1252 of the Food
			 Security Act of 1985 (16 U.S.C. 3851) is amended to read as follows:
						
							(c)Funding
								(1)In
				generalThe Secretary may
				carry out the ACES program using funds made available to carry out each program
				under this title.
								(2)ExclusionFunds made available to carry out the
				conservation reserve program may not be used to carry out the ACES
				program.
								.
					(b)Effective
			 dateThe amendment made by
			 this section shall take effect on October 1, 2012.
					2505.Small watershed
			 rehabilitation program
					(a)Availability of
			 FundsSection 14(h)(1) of the
			 Watershed Protection and Flood Prevention Act (16 U.S.C. 1012(h)(1)) is
			 amended—
						(1)in subparagraph (E), by
			 striking ; and and inserting a semicolon;
						(2)in subparagraph (F), by
			 striking the period and inserting a semicolon;
						(3)in subparagraph (G), by striking the period
			 and inserting ; and; and
						(4)by adding at the end the
			 following new subparagraph:
							
								(H)$250,000,000 for fiscal year 2013, to
				remain available until
				expended.
								.
						(b)Authorization of
			 appropriationsSection
			 14(h)(2)(E) of the Watershed Protection and Flood Prevention Act (16 U.S.C.
			 1012(h)(2)(E)) is amended by striking 2012 and inserting
			 2017.
					2506.Agricultural
			 management assistance program
					(a)UsesSection 524(b)(2) of the Federal Crop
			 Insurance Act (7 U.S.C. 1524(b)(2)) is amended—
						(1)by striking subparagraph
			 (B) and redesignating subparagraphs (C) through (F) as subparagraphs (B)
			 through (E), respectively; and
						(2)in subparagraph (B) (as
			 so redesignated)—
							(A)in the matter preceding
			 clause (i), by striking or resource conservation practices;
			 and
							(B)by striking clause (i)
			 and redesignating clauses (ii) through (iv) as clauses (i) through (iii),
			 respectively.
							(b)Commodity Credit
			 Corporation
						(1)FundingSection
			 524(b)(4)(B) of the Federal Crop Insurance Act (7 U.S.C. 1524(b)(4)(B)) is
			 amended to read as follows:
							
								(B)FundingThe Commodity Credit Corporation shall make
				available to carry out this subsection not less than $10,000,000 for each
				fiscal
				year.
								.
						(2)Certain
			 usesSection 524(b)(4)(C) of
			 the Federal Crop Insurance Act (7 U.S.C. 1524(b)(4)(C)) is amended—
							(A)in clause (i)—
								(i)by striking
			 50 and inserting 30; and
								(ii)by striking (A),
			 (B), and (C) and inserting (A) and (B); and
								(B)in clause (iii), by
			 striking 40 and inserting 60.
							GFunding and
			 Administration
				2601.Funding
					(a)In
			 generalSubsection (a) of
			 section 1241 of the Food Security Act of 1985 (16 U.S.C. 3841) is amended to
			 read as follows:
						
							(a)Annual
				fundingFor each of fiscal
				years 2013 through 2017, the Secretary shall use the funds, facilities, and
				authorities of the Commodity Credit Corporation to carry out the following
				programs under this title (including the provision of technical
				assistance):
								(1)The conservation reserve program under
				subchapter B of chapter 1 of subtitle D, including, to the maximum extent
				practicable, $25,000,000 for the period of fiscal years 2013 through 2017 to
				carry out section 1235(f) to facilitate the transfer of land subject to
				contracts from retired or retiring owners and operators to beginning farmers or
				ranchers and socially disadvantaged farmers or ranchers.
								(2)The agriculture
				conservation easement program under subtitle H, using, to the maximum extent
				practicable—
									(A)$450,000,000 in fiscal
				year 2013;
									(B)$475,000,000 in fiscal
				year 2014;
									(C)$500,000,000 in fiscal
				year 2015;
									(D)$525,000,000 in fiscal
				year 2016; and
									(E)$266,000,000 in fiscal
				year 2017.
									(3)The conservation security
				program under subchapter A of chapter 2 of subtitle D, using such sums as are
				necessary to administer contracts entered into before September 30,
				2008.
								(4)The conservation
				stewardship program under subchapter B of chapter 2 of subtitle D.
								(5)The environmental quality
				incentives program under chapter 4 of subtitle D, using, to the maximum extent
				practicable, $1,750,000,000 for each of fiscal years 2013 through
				2017.
								.
					(b)Guaranteed availability
			 of fundsSection 1241 of the
			 Food Security Act of 1985 (16 U.S.C. 3841) is amended—
						(1)by redesignating
			 subsections (b) through (h) as subsections (c) through (i); respectively;
			 and
						(2)by inserting after
			 subsection (a) the following new subsection:
							
								(b)Availability of
				fundsAmounts made available
				by subsection (a) shall be used by the Secretary to carry out the programs
				specified in such subsection for fiscal years 2013 through 2017 and shall
				remain available until expended. Amounts made available for the programs
				specified in such subsection during a fiscal year through modifications,
				cancellations, terminations, and other related administrative actions and not
				obligated in that fiscal year shall remain available for obligation during
				subsequent fiscal years, but shall reduce the amount of additional funds made
				available in the subsequent fiscal year by an amount equal to the amount
				remaining
				unobligated.
								.
						(c)Effective
			 dateThe amendments made by
			 this section shall take effect on October 1, 2012.
					2602.Technical
			 assistance
					(a)In
			 generalSubsection (c) of
			 section 1241 of the Food Security Act of 1985 (16 U.S.C. 3841), as redesignated
			 by section 2601(b)(1) of this Act, is amended to read as follows:
						
							(c)Technical
				assistance
								(1)Availability of
				fundsCommodity Credit
				Corporation funds made available for a fiscal year for each of the programs
				specified in subsection (a)—
									(A)shall be available for
				the provision of technical assistance for the programs for which funds are made
				available as necessary to implement the programs effectively; and
									(B)shall not be available
				for the provision of technical assistance for conservation programs specified
				in subsection (a) other than the program for which the funds were made
				available.
									(2)ReportNot
				later than December 31, 2012, the Secretary shall submit (and update as
				necessary in subsequent years) to the Committee on Agriculture of the House of
				Representatives and the Committee on Agriculture, Nutrition, and Forestry of
				the Senate a report—
									(A)detailing the amount of
				technical assistance funds requested and apportioned in each program specified
				in subsection (a) during the preceding fiscal year; and
									(B)any other data relating
				to this subsection that would be helpful to such
				Committees.
									.
					(b)Effective
			 dateThe amendment made by
			 this section shall take effect on October 1, 2012.
					2603.Regional
			 equity
					(a)In
			 generalSection 1241 of the
			 Food Security Act of 1985 (16 U.S.C. 3841) is amended by striking subsection
			 (e) (as redesignated by section 2601(b)(1) of this Act) and inserting the
			 following:
						
							(e)Regional
				equity
								(1)Equitable
				distributionIn determining
				funding allocations each fiscal year, the Secretary shall, after considering
				available funding and program demand in each State, provide a distribution of
				funds for conservation programs under subtitle D (excluding the conservation
				reserve program under subchapter B of chapter 1), subtitle H (excluding wetland
				easements under section 1265C), and subtitle I to ensure equitable program
				participation proportional to historical funding allocations and usage by all
				States.
								(2)Minimum
				percentageIn determining the
				specific funding allocations under paragraph (1), the Secretary shall—
									(A)ensure that during the
				first quarter of each fiscal year each State has the opportunity to establish
				that the State can use an aggregate allocation amount of at least 0.6 percent
				of the funds made available for those conservation programs; and
									(B)for each State that can
				so establish, provide an aggregate amount of at least 0.6 percent of the funds
				made available for those conservation
				programs.
									.
					(b)Effective
			 dateThe amendment made by
			 this section shall take effect on October 1, 2012.
					2604.Reservation of funds
			 to provide assistance to certain farmers or ranchers for conservation
			 access
					(a)In
			 generalSubsection (h) of
			 section 1241 of the Food Security Act of 1985 (16 U.S.C. 3841) (as redesignated
			 by section 2601(b)(1)) is amended—
						(1)in paragraph (1) by
			 striking 2012 and inserting 2017; and
						(2)by adding at the end the
			 following new paragraph:
							
								(4)PreferenceIn providing assistance under paragraph
				(1), the Secretary shall give preference to a veteran farmer or rancher (as
				defined in section 2501(e) of the Food, Agriculture, Conservation, and Trade
				Act of 1990 (7 U.S.C. 2279(e))) that qualifies under subparagraph (A) or (B) of
				paragraph
				(1).
								.
						(b)Effective
			 dateThe amendments made by
			 this section shall take effect on October 1, 2012.
					2605.Annual report on
			 program enrollments and assistance
					(a)In
			 generalSubsection (i) (as
			 redesignated by section 2601(b)(1)) of section 1241 of the Food Security Act of
			 1985 (16 U.S.C. 3841) is amended—
						(1)in paragraph (1), by
			 striking wetlands reserve program and inserting
			 agricultural conservation easement program;
						(2)by striking paragraphs
			 (2) and (3) and redesignating paragraphs (4), (5), and (6) as paragraphs (2),
			 (3), and (4), respectively; and
						(3)in paragraph (3) (as so
			 redesignated)—
							(A)by striking
			 agricultural water enhancement program and inserting
			 regional conservation partnership program; and
							(B)by striking
			 1240I(g) and inserting 1271C(c)(3).
							(b)Effective
			 dateThe amendments made by
			 this section shall take effect on October 1, 2012.
					2606.Review of
			 conservation practice standardsSection 1242(h)(1)(A) of the Food Security
			 Act of 1985 (16 U.S.C. 3842(h)(1)(A)) is amended by striking the Food,
			 Conservation, and Energy Act of 2008 and inserting the Federal
			 Agriculture Reform and Risk Management Act of 2012.
				2607.Administrative
			 requirements applicable to all conservation programs
					(a)In
			 generalSection 1244 of the
			 Food Security Act of 1985 (16 U.S.C. 3844) is amended—
						(1)in subsection (a)(2), by
			 adding at the end the following new subparagraph:
							
								(E)Veteran farmers or ranchers (as defined in
				section 2501(e) of the Food, Agriculture, Conservation, and Trade Act of 1990
				(7 U.S.C.
				2279(e))).
								;
						(2)in subsection (d), by inserting , H,
			 and I before the period at the end;
						(3)in subsection (f)—
							(A)in paragraph (1)(B), by
			 striking country and inserting county; and
							(B)in paragraph (3), by
			 striking subsection (c)(2)(B) or (f)(4) and inserting
			 subsection (c)(2)(A)(ii) or (f)(2); and
							(4)by adding at the end the
			 following new subsections:
							
								(j)Improved administrative
				efficiency and effectivenessIn administrating a conservation program
				under this title, the Secretary shall, to the maximum extent
				practicable—
									(1)seek to reduce
				administrative burdens and costs to producers by streamlining conservation
				planning and program resources; and
									(2)take advantage of new
				technologies to enhance efficiency and effectiveness.
									(k)Relation to other
				paymentsAny payment received
				by an owner or operator under this title, including an easement payment or
				rental payment, shall be in addition to, and not affect, the total amount of
				payments that the owner or operator is otherwise eligible to receive under any
				of the following:
									(1)This Act.
									(2)The Agricultural Act of
				1949 (7 U.S.C. 1421 et seq.).
									(3)The Federal Agriculture Reform and Risk
				Management Act of 2012.
									(4)Any law that succeeds a
				law specified in paragraph (1), (2), or
				(3).
									.
						(b)Effective
			 dateThe amendments made by
			 this section shall take effect on October 1, 2012.
					2608.Standards for State
			 technical committeesSection
			 1261(b) of the Food Security Act of 1985 (16 U.S.C. 3861(b)) is amended by
			 striking Not later than 180 days after the date of enactment of the
			 Food, Conservation, and Energy Act of 2008, the Secretary shall develop
			 and inserting The Secretary shall review and update as
			 necessary.
				2609.Rulemaking
			 authoritySubtitle E of title
			 XII of the Food Security Act of 1985 (16 U.S.C. 3841 et seq.) is amended by
			 adding at the end the following new section:
					
						1246.Regulations
							(a)In
				generalThe Secretary shall
				promulgate such regulations as are necessary to implement programs under this
				title, including such regulations as the Secretary determines to be necessary
				to ensure a fair and reasonable application of the limitations established
				under section 1244(f).
							(b)Rulemaking
				procedureThe promulgation of
				regulations and administration of programs under this title—
								(1)shall be carried out
				without regard to—
									(A)the Statement of Policy
				of the Secretary effective July 24, 1971 (36 Fed. Reg. 13804), relating to
				notices of proposed rulemaking and public participation in rulemaking;
				and
									(B)chapter 35 of title 44,
				United States Code (commonly known as the Paperwork Reduction Act); and
									(2)shall be made as an
				interim rule effective on publication with an opportunity for notice and
				comment.
								(c)Congressional review of
				agency rulemakingIn promulgating regulations under this section,
				the Secretary shall use the authority provided under section 808 of title 5,
				United States
				Code.
							.
				HRepeal of Superseded
			 Program Authorities and Transitional Provisions; Technical Amendments
				2701.Comprehensive
			 conservation enhancement program
					(a)RepealSection 1230 of the Food Security Act of
			 1985 (16 U.S.C. 3830) is repealed.
					(b)Conforming
			 amendmentThe heading of chapter 1 of subtitle D of title XII of
			 the Food Security Act of 1985 (16 U.S.C. 3830 et seq.) is amended to read as
			 follows: Conservation
			 Reserve.
					2702.Emergency forestry
			 conservation reserve program
					(a)RepealSection 1231A of the Food Security Act of
			 1985 (16 U.S.C. 3831a) is repealed.
					(b)Transitional
			 provisions
						(1)Effect on existing
			 contractsThe amendment made
			 by this section shall not affect the validity or terms of any contract entered
			 into by the Secretary of Agriculture under section 1231A of the Food Security
			 Act of 1985 (16 U.S.C. 3831a) before October 1, 2012, or any payments required
			 to be made in connection with the contract.
						(2)FundingThe Secretary may use funds made available
			 to carry out the conservation reserve program under subchapter B of chapter 1
			 of subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3831 et
			 seq.) to continue to carry out contracts referred to in paragraph (1) using the
			 provisions of law and regulation applicable to such contracts as they existed
			 on September 30, 2012.
						(c)Effective
			 dateThe amendment made by
			 this section shall take effect on October 1, 2012.
					2703.Wetlands reserve
			 program
					(a)RepealSubchapter C of chapter 1 of subtitle D of
			 title XII of the Food Security Act of 1985 (16 U.S.C. 3837 et seq.) is
			 repealed.
					(b)Transitional
			 provisions
						(1)Effect on existing
			 contractsThe amendment made
			 by this section shall not affect the validity or terms of any contract entered
			 into by the Secretary of Agriculture under subchapter C of chapter 1 of
			 subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3837 et
			 seq.) before October 1, 2012, or any payments required to be made in connection
			 with the contract.
						(2)FundingThe Secretary may use funds made available
			 to carry out the agricultural conservation easement program under subtitle H of
			 title XII of the Food Security Act of 1985, as added by section 2301 of this
			 Act, to continue to carry out contracts referred to in paragraph (1) using the
			 provisions of law and regulation applicable to such contracts as they existed
			 on September 30, 2012.
						(c)Effective
			 dateThe amendment made by
			 this section shall take effect on October 1, 2012.
					2704.Farmland protection
			 program and farm viability program
					(a)RepealSubchapter C of chapter 2 of subtitle D of
			 title XII of the Food Security Act of 1985 (16 U.S.C. 3838h et seq.) is
			 repealed.
					(b)Conforming
			 amendmentThe heading of
			 chapter 2 of subtitle D of title XII of the Food Security Act of 1985 (16
			 U.S.C. 3838 et seq.) is amended by striking and Farmland
			 Protection.
					(c)Transitional
			 provisions
						(1)Effect on existing
			 contractsThe amendments made
			 by this section shall not affect the validity or terms of any contract entered
			 into by the Secretary of Agriculture under subchapter C of chapter 2 of
			 subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3838h et
			 seq.) before October 1, 2012, or any payments required to be made in connection
			 with the contract.
						(2)FundingThe Secretary may use funds made available
			 to carry out the agricultural conservation easement program under subtitle H of
			 title XII of the Food Security Act of 1985, as added by section 2301 of this
			 Act, to continue to carry out contracts referred to in paragraph (1) using the
			 provisions of law and regulation applicable to such contracts as they existed
			 on September 30, 2012.
						(d)Effective
			 dateThe amendments made by
			 this section shall take effect on October 1, 2012.
					2705.Grassland reserve
			 program
					(a)RepealSubchapter D of chapter 2 of subtitle D of
			 title XII of the Food Security Act of 1985 (16 U.S.C. 3838n et seq.) is
			 repealed.
					(b)Transitional
			 provisions
						(1)Effect on existing
			 contractsThe amendment made
			 by this section shall not affect the validity or terms of any contract entered
			 into by the Secretary of Agriculture under subchapter D of chapter 2 of
			 subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3838n et
			 seq.) before October 1, 2012, or any payments required to be made in connection
			 with the contract.
						(2)FundingThe Secretary may use funds made available
			 to carry out the agricultural conservation easement program under subtitle H of
			 title XII of the Food Security Act of 1985, as added by section 2301 of this
			 Act, to continue to carry out contracts referred to in paragraph (1) using the
			 provisions of law and regulation applicable to such contracts as they existed
			 on September 30, 2012.
						(c)Effective
			 dateThe amendment made by
			 this section shall take effect on October 1, 2012.
					2706.Agricultural water
			 enhancement program
					(a)RepealSection 1240I of the Food Security Act of
			 1985 (16 U.S.C. 3839aa–9) is repealed.
					(b)Transitional
			 provisions
						(1)Effect on existing
			 contractsThe amendment made
			 by this section shall not affect the validity or terms of any contract entered
			 into by the Secretary of Agriculture under section 1240I of the Food Security
			 Act of 1985 (16 U.S.C. 3839aa–9) before October 1, 2012, or any payments
			 required to be made in connection with the contract.
						(2)FundingThe Secretary may use funds made available
			 to carry out the regional conservation partnership program under subtitle I of
			 title XII of the Food Security Act of 1985, as added by section 2401 of this
			 Act, to continue to carry out contracts referred to in paragraph (1) using the
			 provisions of law and regulation applicable to such contracts as they existed
			 on September 30, 2012.
						(c)Effective
			 dateThe amendment made by
			 this section shall take effect on October 1, 2012.
					2707.Wildlife habitat
			 incentive program
					(a)RepealSection 1240N of the Food Security Act of
			 1985 (16 U.S.C. 3839bb–1) is repealed.
					(b)Transitional
			 provisions
						(1)Effect on existing
			 contractsThe amendment made
			 by this section shall not affect the validity or terms of any contract entered
			 into by the Secretary of Agriculture under section 1240N of the Food Security
			 Act of 1985 (16 U.S.C. 3839bb–1) before October 1, 2012, or any payments
			 required to be made in connection with the contract.
						(2)FundingThe Secretary may use funds made available
			 to carry out the environmental quality incentives program under chapter 4 of
			 subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3839aa et
			 seq.) to continue to carry out contracts referred to in paragraph (1) using the
			 provisions of law and regulation applicable to such contracts as they existed
			 on September 30, 2012.
						(c)Effective
			 dateThe amendment made by
			 this section shall take effect on October 1, 2012.
					2708.Great Lakes basin
			 program
					(a)RepealSection 1240P of the Food Security Act of
			 1985 (16 U.S.C. 3839bb–3) is repealed.
					(b)Effective
			 dateThe amendment made by
			 this section shall take effect on October 1, 2012.
					2709.Chesapeake Bay
			 watershed program
					(a)RepealSection 1240Q of the Food Security Act of
			 1985 (16 U.S.C. 3839bb–4) is repealed.
					(b)Transitional
			 provisions
						(1)Effect on existing
			 contractsThe amendment made
			 by this section shall not affect the validity or terms of any contract entered
			 into by the Secretary of Agriculture under section 1240Q of the Food Security
			 Act of 1985 (16 U.S.C. 3839bb–4) before October 1, 2012, or any payments
			 required to be made in connection with the contract.
						(2)FundingThe Secretary may use funds made available
			 to carry out the regional conservation partnership program under subtitle I of
			 title XII of the Food Security Act of 1985, as added by section 2401 of this
			 Act, to continue to carry out contracts referred to in paragraph (1) using the
			 provisions of law and regulation applicable to such contracts as they existed
			 on September 30, 2012.
						(c)Effective
			 dateThe amendment made by
			 this section shall take effect on October 1, 2012.
					2710.Cooperative
			 conservation partnership initiative
					(a)RepealSection 1243 of the Food Security Act of
			 1985 (16 U.S.C. 3843) is repealed.
					(b)Transitional
			 provisions
						(1)Effect on existing
			 contractsThe amendment made
			 by this section shall not affect the validity or terms of any contract entered
			 into by the Secretary of Agriculture under section 1243 of the Food Security
			 Act of 1985 (16 U.S.C. 3843) before October 1, 2012, or any payments required
			 to be made in connection with the contract.
						(2)FundingThe Secretary may use funds made available
			 to carry out the regional conservation partnership program under subtitle I of
			 title XII of the Food Security Act of 1985, as added by section 2401 of this
			 Act, to continue to carry out contracts referred to in paragraph (1) using the
			 provisions of law and regulation applicable to such contracts as they existed
			 on September 30, 2012.
						(c)Effective
			 dateThe amendment made by
			 this section shall take effect on October 1, 2012.
					2711.Environmental
			 easement programChapter 3 of
			 subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3839 et
			 seq.) is repealed.
				2712.Technical
			 amendments
					(a)DefinitionsSection 1201(a) of the Food Security Act of
			 1985 (16 U.S.C. 3801(a)) is amended in the matter preceding paragraph (1) by
			 striking E and inserting I.
					(b)Program
			 ineligibilitySection 1211(a)
			 of the Food Security Act of 1985 (16 U.S.C. 3811(a)) is amended by striking
			 predominate each place it appears and inserting
			 predominant.
					(c)Specialty crop
			 producersSection 1242(i) of
			 the Food Security Act of 1985 (16 U.S.C. 3842(i)) is amended in the header by
			 striking Speciality and inserting
			 Specialty.
					IIITrade
			AFood for Peace
			 Act
				3001.General
			 authoritySection 201 of the
			 Food for Peace Act (7 U.S.C. 1721) is amended—
					(1)in the matter preceding
			 paragraph (1), by inserting (to be implemented by the
			 Administrator) after under this title; and
					(2)by striking paragraph (7)
			 and the second sentence and inserting the following new paragraph:
						
							(7)build resilience to mitigate and prevent
				food crises and reduce the future need for emergency
				aid.
							.
					3002.Support for
			 organizations through which assistance is providedSection
			 202(e)(1) of the Food for Peace Act (7 U.S.C. 1722(e)(1)) is amended by
			 striking 13 percent and inserting 11
			 percent.
				3003.Food aid
			 qualitySection 202(h) of the
			 Food for Peace Act (7 U.S.C. 1722(h)) is amended—
					(1)in paragraph (1)—
						(A)in the matter preceding subparagraph
			 (A)—
							(i)by striking The
			 Administrator and inserting In consultation with the Secretary,
			 the Administrator; and
							(ii)by inserting to
			 establish a mechanism after this title;
							(B)by striking and at the end
			 of subparagraph (B); and
						(C)by striking subparagraph
			 (C) and inserting the following new paragraphs:
							
								(C)to evaluate, as necessary, the use of
				current and new agricultural commodities and products thereof in different
				program settings and for particular recipient groups, including the testing of
				prototypes;
								(D)to establish and
				implement appropriate protocols for quality assurance of food products procured
				by the Secretary for food aid programs; and
								(E)to periodically update
				program guidelines on the recommended use of agricultural commodities and food
				products in food aid programs to reflect findings from the implementation of
				this subsection and other relevant
				information.
								;
						(2)in paragraph (2), by
			 striking The Administrator and inserting In consultation
			 with the Secretary, the Administrator; and
					(3)in paragraph (3), by
			 striking fiscal years 2009 through 2011, not more than
			 $4,500,000 and inserting fiscal years 2013 through 2017, not
			 more than $1,000,000.
					3004.Minimum levels of
			 assistanceSection 204(a) of
			 the Food for Peace Act (7 U.S.C. 1724(a)) is amended—
					(1)in paragraph (1), by
			 striking 2012 and inserting 2017; and
					(2)in paragraph (2), by striking
			 2012 and inserting 2017.
					3005.Food Aid
			 Consultative Group
					(a)MembershipSection 205(b) of the Food for Peace Act (7
			 U.S.C. 1725(b)) is amended—
						(1)by striking
			 and at the end of paragraph (6);
						(2)by redesignating paragraph (7) as paragraph
			 (8); and
						(3)by inserting after
			 paragraph (6) the following new paragraph:
							
								(7)representatives from the United States
				agricultural processing sector involved in providing agricultural commodities
				for programs under this Act;
				and
								.
						(b)ConsultationSection 205(d) of the Food for Peace Act (7
			 U.S.C. 1725(d)) is amended—
						(1)by striking the first
			 sentence and inserting the following:
							
								(1)Consultation in advance
				of issuance of implementation regulations, handbooks, and
				guidelinesNot later than 45
				days before a proposed regulation, handbook, or guideline implementing this
				title, or a proposed significant revision to a regulation, handbook, or
				guideline implementing this title, becomes final, the Administrator shall
				provide the proposal to the Group for review and
				comment.
								;
				and
						(2)by adding at the end the
			 following new paragraph:
							
								(2)Consultation regarding
				food aid quality effortsThe
				Administrator shall seek input from and consult with the Group on the
				implementation of section
				202(h).
								.
						(c)ReauthorizationSection 205(f) of the Food for Peace Act (7
			 U.S.C. 1725(f)) is amended by striking 2012 and inserting
			 2017.
					3006.Oversight,
			 monitoring, and evaluation
					(a)Regulations and
			 guidanceSection 207(c) of
			 the Food for Peace Act (7 U.S.C. 1726a(c)) is amended—
						(1)in the subsection
			 heading, by inserting and
			 Guidance after Regulations;
						(2)in paragraph (1), by
			 adding at the end the following new sentence: Not later than 270 days
			 after the date of the enactment of the Federal Agriculture Reform and Risk Management Act of
			 2012, the Administrator shall issue all regulations and revisions
			 to agency guidance necessary to implement the amendments made to this title by
			 such Act.; and
						(3)in paragraph (2), by
			 inserting and guidance after develop
			 regulations.
						(b)FundingSection
			 207(f) of the Food for Peace Act (7 U.S.C. 1726a(f)) is amended—
						(1)in paragraph (2)—
							(A)by inserting
			 and at the end of subparagraph (D);
							(B)by striking ;
			 and at the end of subparagraph (E) and inserting the period; and
							(C)by striking subparagraph
			 (F);
							(2)by striking paragraphs
			 (3) and (4); and
						(3)by redesignating
			 paragraphs (5) and (6) as paragraphs (3) and (4), respectively; and
						(4)in paragraph (4) (as so
			 redesignated)—
							(A)in subparagraph (A), by
			 striking , except for paragraph (2)(F), for which only $2,500,000 shall
			 be made available during fiscal year 2009 and inserting and up
			 to $10,000,000 of such funds for each of fiscal years 2013 through
			 2017; and
							(B)in subparagraph (B)(i),
			 by striking 2012 and inserting 2017.
							(c)Implementation
			 reportsNot later than 270
			 days after the date of the enactment of this Act, the Administrator of the
			 Agency for International Development shall submit to the Committee on
			 Agriculture, Nutrition, and Forestry of the Senate and the Committees on
			 Agriculture and Foreign Affairs of the House of Representatives a report
			 describing—
						(1)the implementation of section 207(c) of the
			 Food for Peace Act (7 U.S.C. 1726a(c));
						(2)the surveys, studies, monitoring,
			 reporting, and audit requirements for programs conducted under title II of such
			 Act (7 U.S.C. 1721 et seq.) by an eligible organization that is a
			 nongovernmental organization (as such term is defined in section 402 of such
			 Act (7 U.S.C. 1732)); and
						(3)the surveys, studies, monitoring,
			 reporting, and audit requirements for such programs by an eligible organization
			 that is an intergovernmental organization, such as the World Food Program or
			 other multilateral organization.
						3007.Assistance for
			 stockpiling and rapid transportation, delivery, and distribution of
			 shelf-stable prepackaged foodsSection 208(f) of the Food for Peace Act (7
			 U.S.C. 1726b(f)) is amended by striking 2012 and inserting
			 2017.
				3008.General
			 provisions
					(a)Impact on Local Farmers
			 and EconomySection 403(b) of
			 the Food for Peace Act (7 U.S.C. 1733(b)) is amended by adding at the end the
			 following new sentence: The Secretary or the Administrator, as
			 appropriate, shall seek information, as part of the regular proposal and
			 submission process, from implementing agencies on the potential benefits to the
			 local economy of sales of agricultural commodities within the recipient
			 country..
					(b)Prevention of price
			 disruptionsSection 403(e) of
			 the Food for Peace Act (7 U.S.C. 1733(e)) is amended—
						(1)in paragraph (2), by striking
			 reasonable market price and inserting fair market
			 value; and
						(2)by adding at the end the
			 following new paragraph:
							
								(3)Coordination on
				assessmentsThe Secretary and
				the Administrator shall coordinate in assessments to carry out paragraph (1)
				and in the development of approaches to be used by implementing agencies for
				determining the fair market value described in paragraph
				(2).
								.
						(c)Report on use of
			 fundsSection 403 of the Food
			 for Peace Act (7 U.S.C. 1733) is amended by adding at the end the following new
			 subsection:
						
							(m)Report on use of
				fundsNot later than 180 days
				after the date of the enactment of the Federal Agriculture Reform and Risk Management Act of
				2012, and annually thereafter, the Administrator shall submit to
				Congress a report—
								(1)specifying the amount of funds (including
				funds for administrative costs, indirect cost recovery, and internal
				transportation, storage and handling, and associated distribution costs)
				provided to each eligible organization that received assistance under this Act
				in the previous fiscal year; and
								(2)describing how those
				funds were used by the eligible
				organization.
								.
					3009.Prepositioning of
			 agricultural commoditiesSection 407(c)(4) of the Food for Peace Act
			 (7 U.S.C. 1736a(c)(4)) is amended—
					(1)in subparagraph
			 (A)—
						(A)by striking
			 2012 and inserting 2017; and
						(B)by striking for each such fiscal
			 year not more than $10,000,000 of such funds and inserting for
			 each of fiscal years 2001 through 2012 not more than $10,000,000 of such funds
			 and for each of fiscal years 2013 through 2017 not more than $15,000,000 of
			 such funds; and
						(2)by striking subparagraph
			 (B) and inserting the following new subparagraph:
						
							(B)Additional
				prepositioning sitesThe
				Administrator may establish additional sites for prepositioning in foreign
				countries or change the location of current sites for prepositioning in foreign
				countries after conducting, and based on the results of, assessments of need,
				feasibility, and
				cost.
							.
					3010.Annual report
			 regarding food aid programs and activitiesSection 407(f)(1) of the Food for Peace Act
			 (7 U.S.C. 1736a(f)(1)) is amended—
					(1)in the paragraph heading,
			 by striking agricultural
			 trade and inserting food aid;
					(2)in subparagraph (B)(ii),
			 by inserting before the semicolon at the end the following: and the
			 intended beneficiaries of the project or activity; and
					(3)in subparagraph (B)(iii)—
						(A)by striking and at the end
			 of subclause (I);
						(B)by inserting and at the end
			 of subclause (II); and
						(C)by inserting after
			 subclause (II) the following new subclause:
							
								(III)the McGovern-Dole International Food for
				Education and Child Nutrition Program established by section 3107 of the Farm
				Security and Rural Investment Act of 2002 (7 U.S.C.
				1736o-1);
								.
						3011.Deadline for
			 agreements to finance sales or to provide other assistanceSection 408 of the Food for Peace Act (7
			 U.S.C. 1736b) is amended by striking 2012 and inserting
			 2017.
				3012.Authorization of
			 appropriations
					(a)Authorization of
			 appropriationsSection
			 412(a)(1) of the Food for Peace Act (7 U.S.C. 1736f(a)(1)) is amended by
			 striking for fiscal year 2008 and each fiscal year thereafter,
			 $2,500,000,000 and inserting $2,500,000,000 for each of fiscal
			 years 2008 through 2012 and $2,000,000,000 for each of fiscal years 2013
			 through 2017.
					(b)Minimum level of
			 nonemergency food assistanceParagraph (1) of section 412(e) of
			 the Food for Peace Act (7 U.S.C. 1736f(e)) is amended to read as
			 follows:
						
							(1)Funds and
				commoditiesFor each of
				fiscal years 2013 through 2017, of the amounts made available to carry out
				emergency and nonemergency food assistance programs under title II, not less
				than $400,000,000 shall be expended for nonemergency food assistance programs
				under such
				title.
							.
					3013.Micronutrient
			 fortification programs
					(a)Elimination of obsolete
			 reference to studySection
			 415(a)(2)(B) of the Food for Peace Act (7 U.S.C. 1736g–2(a)(2)(B)) is amended
			 by striking , using recommendations and all that follows through
			 quality enhancements.
					(b)ExtensionSection 415(c) of the Food for Peace Act (7
			 U.S.C. 1736g–2(c)) is amended by striking 2012 and inserting
			 2017.
					3014.John Ogonowski and
			 Doug Bereuter Farmer-to-Farmer ProgramSection 501 of the Food for Peace Act (7
			 U.S.C. 1737) is amended—
					(1)in subsection (d), in the
			 matter preceding paragraph (1), by inserting , and not less than the
			 greater of $15,000,000 or 0.5 percent of the amounts made available for each of
			 fiscal years 2013 through 2017, after 2012; and
					(2)in subsection (e)(1), by striking
			 2012 and inserting 2017.
					BAgricultural Trade Act of
			 1978
				3101.Funding for export
			 credit guarantee programSection 211(b) of the Agricultural Trade Act
			 of 1978 (7 U.S.C. 5641(b)) is amended by striking 2012 and
			 inserting 2017.
				3102.Funding for market
			 access programSection
			 211(c)(1)(A) of the Agricultural Trade Act of 1978 (7 U.S.C. 5641(c)(1)(A)) is
			 amended by striking 2012 and inserting
			 2017.
				3103.Foreign market
			 development cooperator programSection 703(a) of the Agricultural Trade Act
			 of 1978 (7 U.S.C. 5723(a)) is amended by striking 2012 and
			 inserting 2017.
				COther Agricultural Trade
			 Laws
				3201.Food for Progress
			 Act of 1985
					(a)ExtensionThe Food for Progress Act of 1985 (7 U.S.C.
			 1736o) is amended—
						(1)in subsection (f)(3), by striking
			 2012 and inserting 2017;
						(2)in subsection (g), by
			 striking 2012 and inserting 2017;
						(3)in subsection (k), by
			 striking 2012 and inserting 2017; and
						(4)in subsection (l)(1), by
			 striking 2012 and inserting 2017.
						(b)Repeal of completed
			 projectSubsection (f) of the
			 Food for Progress Act of 1985 (7 U.S.C. 1736o) is amended by striking paragraph
			 (6).
					3202.Bill Emerson
			 Humanitarian TrustSection 302
			 of the Bill Emerson Humanitarian Trust Act (7 U.S.C. 1736f–1) is
			 amended—
					(1)in subsection (b)(2)(B)(i), by striking
			 2012 both places it appears and inserting 2017;
			 and
					(2)in subsection (h), by striking
			 2012 both places it appears and inserting
			 2017.
					3203.Promotion of
			 agricultural exports to emerging markets
					(a)Direct credits or
			 export credit guaranteesSection 1542(a) of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (Public Law 101–624; 7 U.S.C. 5622 note) is
			 amended by striking 2012 and inserting
			 2017.
					(b)Development of
			 agricultural systemsSection
			 1542(d)(1)(A)(i) of the Food, Agriculture, Conservation, and Trade Act of 1990
			 (Public Law 101–624; 7 U.S.C. 5622 note) is amended by striking
			 2012 and inserting 2017.
					3204.McGovern-Dole
			 International Food for Education and Child Nutrition Program
					(a)ReauthorizationSection 3107(l)(2) of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 1736o–1(l)(2)) is amended by striking
			 2012 and inserting 2017.
					(b)Technical
			 correctionSection 3107(d) of
			 the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 1736o–1(d)) is
			 amended by striking to in the matter preceding paragraph
			 (1).
					3205.Technical
			 assistance for specialty crops
					(a)PurposeSection 3205(b) of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 5680(b)) is amended by striking
			 related barriers to trade and inserting technical
			 barriers to trade.
					(b)FundingSection 3205(e)(2) of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 5680(e)(2)) is amended—
						(1)by inserting
			 and at the end of subparagraph (C); and
						(2)by striking subparagraphs
			 (D) and (E) and inserting the following new subparagraph:
							
								(D)$9,000,000 for each of fiscal years 2011
				through
				2017.
								.
						3206.Global Crop
			 Diversity TrustSection
			 3202(c) of the Food, Conservation, and Energy Act of 2008 (Public Law 110–246;
			 22 U.S.C. 2220a note) is amended by striking section and all
			 that follows through the period and inserting the
			 following:
					
						section—(1)$60,000,000 for the period of fiscal years
				2008 through 2012; and
						(2)$50,000,000 for the
				period of fiscal years 2013 through
				2017.
						.
				3207.Under Secretary of
			 Agriculture for Foreign Agricultural Services
					(a)In
			 generalSubtitle B of the
			 Department of Agriculture Reorganization Act of 1994 is amended by inserting
			 after section 225 (7 U.S.C. 6931) the following new section:
						
							225A.Under Secretary of
				Agriculture for Foreign Agricultural Services
								(a)AuthorizationThe
				Secretary is authorized to establish in the Department the position of Under
				Secretary of Agriculture for Foreign Agricultural Services.
								(b)Confirmation
				requiredIf the Secretary establishes the position of Under
				Secretary of Agriculture for Foreign Agricultural Services under subsection
				(a), the Under Secretary shall be appointed by the President, by and with the
				advice and consent of the Senate.
								(c)Functions of under
				secretary
									(1)Principal
				functionsUpon establishment, the Secretary shall delegate to the
				Under Secretary of Agriculture for Foreign Agricultural Services those
				functions under the jurisdiction of the Department that are related to foreign
				agricultural services.
									(2)Additional
				functionsThe Under Secretary of Agriculture for Foreign
				Agricultural Services shall perform such other functions as may be required by
				law or prescribed by the Secretary.
									(d)SuccessionAny
				official who is serving as Under Secretary of Agriculture for Farm and Foreign
				Agricultural Services on the date of the enactment of this section and who was
				appointed by the President, by and with the advice and consent of the Senate,
				shall not be required to be reappointed under subsection (b) or section 225(b)
				to the successor position authorized under subsection (a) or section 225(a) if
				the Secretary establishes the position, and the official occupies the new
				position, with 180 days after the date of the enactment of this section (or
				such later date set by the Secretary if litigation delays rapid
				succession).
								.
					(b)Conforming
			 amendmentsSection 225 of the
			 Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6931) is
			 amended—
						(1)by striking Under Secretary of
			 Agriculture for Farm and Foreign Agricultural Services each place it
			 appears and inserting Under Secretary of Agriculture for Farm
			 Services; AND
						(2)in subsection (c)(1), by striking
			 and foreign agricultural.
						(c)Permanent
			 authoritySection 296(b) of the Department of Agriculture
			 Reorganization Act of 1994 (7 U.S.C. 7014(b)) is amended—
						(1)in paragraph (6)(C), by
			 striking or at the end;
						(2)in paragraph (7), by
			 striking the period at the end and inserting a semicolon; and
						(3)by adding at the end the
			 following new paragraph:
							
								(8)the authority of the Secretary to establish
				in the Department the position of Under Secretary of Agriculture for Foreign
				Agricultural Services in accordance with section
				225A;
								.
						IVNutrition
			ASupplemental nutrition
			 assistance program
				4001.Retailers
					(a)Definition of retail
			 food storeSection 3(p)(1)(A) of the Food and Nutrition Act of
			 2008 (7 U.S.C. 2012(p)(1)(A)) is amended by striking at least 2
			 and inserting at least 3.
					(b)Alternative benefit
			 deliverySection 7(f) of the Food and Nutrition Act of 2008 (7
			 U.S.C. 2016(f)) is amended—
						(1)by striking paragraph (2)
			 and inserting the following:
							
								(2)Imposition of
				costs
									(A)In
				generalExcept as provided in subparagraph (B), the Secretary
				shall require participating retailers (including restaurants participating in a
				State option restaurant program intended to serve the elderly, disabled, and
				homeless) to pay 100 percent of the costs of acquiring, and arrange for the
				implementation of, electronic benefit transfer point-of-sale equipment and
				supplies.
									(B)ExemptionsThe
				Secretary may exempt from subparagraph (A)—
										(i)farmers’ markets,
				military commissaries, nonprofit food buying cooperatives, and establishments,
				organizations, programs, or group living arrangements described in paragraphs
				(5), (7), and (8) of section 3(k); and
										(ii)establishments described
				in paragraphs (3), (4), and (9) of section 3(k), other than restaurants
				participating in a State option restaurant
				program.
										;
				and
						(2)by adding at the end the
			 following:
							
								(4)Termination of manual
				vouchers
									(A)In
				generalEffective beginning on the effective date of this
				paragraph, except as provided in subparagraph (B), no State shall issue manual
				vouchers to a household that receives supplemental nutrition assistance under
				this Act or allow retailers to accept manual vouchers as payment, unless the
				Secretary determines that the manual vouchers are necessary, such as in the
				event of an electronic benefit transfer system failure or a disaster
				situation.
									(B)ExemptionsThe
				Secretary may exempt categories of retailers or individual retailers from
				subparagraph (A) based on criteria established by the Secretary.
									(5)Unique identification
				number requiredIn an effort
				to enhance the antifraud protections of the program, the Secretary shall
				require all parties providing electronic benefit transfer services to provide
				for and maintain a unique terminal identification number information through
				the supplemental nutrition assistance program electronic benefit transfer
				transaction routing system. In developing the regulations implementing this
				paragraph, the Secretary shall consider existing commercial practices for other
				point-of-sale debit transactions. The Secretary shall issue proposed
				regulations implementing this paragraph not earlier than 2 years after the date
				of enactment of this
				paragraph.
								.
						(c)Electronic benefit
			 transfersSection 7(h)(3)(B) of the Food and Nutrition Act of
			 2008 (7 U.S.C. 2016(h)(3)(B)) is amended by striking is
			 operational— and all that follows through (ii) in the case of
			 other participating stores, and inserting is
			 operational.
					(d)Approval of retail food
			 stores and wholesale food concernsSection 9 of the Food and
			 Nutrition Act of 2008 (7 U.S.C. 2018) is amended—
						(1)in the 2d sentence of
			 subsection (a)(1) by striking ; and (C) and inserting ;
			 (C) whether the applicant is located in an area with significantly limited
			 access to food; and (D);
						(2)in subsection (b) by
			 adding at the end the following:
							
								(3)Retail food stores with
				significant sales of excluded items
									(A)In
				generalNo retail food store for which at least 45 percent of the
				total sales of the retail food store is from the sale of excluded items
				described in section 3(k)(1) may be authorized to accept and redeem benefits
				unless the Secretary determines that the participation of the retail food store
				is required for the effective and efficient operation of the supplemental
				nutrition assistance program.
									(B)ApplicationSubparagraph
				(A) shall be effective—
										(i)in the case of retail
				food stores applying to be authorized for the 1st time, beginning on the date
				that is 1 year after the effective date of this paragraph; and
										(ii)in the case of retail
				food stores participating in the program on the effective date of this
				paragraph, during periodic reauthorization in accordance with subsection
				(a)(2)(A).
										;
				and
						(3)by adding at the end the
			 following:
							
								(g)EBT service
				requirementAn approved retail food store shall provide adequate
				EBT service as described in section
				7(h)(3)(B).
								.
						4002.Enhancing services to
			 elderly and disabled supplemental nutrition assistance program
			 recipients
					(a)Enhancing services to
			 elderly and disabled program recipientsSection 3(p) of the Food
			 and Nutrition Act of 2008 (7 U.S.C. 2012(p)) is amended—
						(1)in paragraph (3) by
			 striking and at the end,
						(2)in paragraph (4) by
			 striking the period at the end and inserting ; and, and
						(3)by inserting after
			 paragraph (4) the following:
							
								(5)a governmental or private
				nonprofit food purchasing and delivery service that—
									(A)purchases food for, and
				delivers such food to, individuals who are—
										(i)unable to shop for food;
				and
										(ii)(I)not less than 60 years
				of age; or
											(II)physically or mentally
				handicapped or otherwise disabled;
											(B)clearly notifies the
				participating household at the time such household places a food order—
										(i)of any delivery fee
				associated with the food purchase and delivery provided to such household by
				such service; and
										(ii)that a delivery fee
				cannot be paid with benefits provided under supplemental nutrition assistance
				program; and
										(C)sells food purchased for
				such household at the price paid by such service for such food and without any
				additional cost
				markup.
									.
						(b)Implementation
						(1)Issuance of
			 rulesThe Secretary of
			 Agriculture shall issue regulations that—
							(A)establish criteria to
			 identify a food purchasing and delivery service referred to in section 3(p)(5)
			 of the Food and Nutrition Act of 2008 as amended by this Act, and
							(B)establish procedures to
			 ensure that such service—
								(i)does not charge more for
			 a food item than the price paid by the such service for such food item,
								(ii)offers food delivery
			 service at no or low cost to households under such Act,
								(iii)ensures that benefits
			 provided under the supplemental nutrition assistance program are used only to
			 purchase food, as defined in section 3 of such Act,
								(iv)limits the purchase of
			 food, and the delivery of such food, to households eligible to receive services
			 described in section 3(p)(5) of such Act as so amended,
								(v)has established adequate
			 safeguards against fraudulent activities, including unauthorized use of
			 electronic benefit cards issued under such Act, and
								(vi)such other requirements
			 as the Secretary deems to be appropriate.
								(2)LimitationBefore the issuance of rules under
			 paragraph (1) , the Secretary of Agriculture may not approve more than 20 food
			 purchasing and delivery services referred to in section 3(p)(5) of the Food and
			 Nutrition Act of 2008 as amended by this Act, to participate as retail food
			 stores under the supplemental nutrition assistance program.
						4003.Food distribution
			 program on Indian reservationsSection 4(b)(6)(F) of the Food and Nutrition
			 Act of 2008 (7 U.S.C. 2013(b)(6)(F)) is amended by striking 2012
			 and inserting 2017.
				4004.Updating program
			 eligibilitySection 5 of the
			 Food and Nutrition Act of 2008 (7 U.S.C. 2014) is amended—
					(1)in the 2d sentence of subsection (a) by
			 striking households in which each member receives benefits and
			 inserting households in which each member receives cash
			 assistance, and
					(2)in subsection (j) by striking or who
			 receives benefits under a State program and inserting or who
			 receives cash assistance under a State program.
					4005.Exclusion of medical
			 marijuana from excess medical expense deductionSection 5(e)(5) of the Food and Nutrition
			 Act of 2008 (7 U.S.C. 2014(e)(5)) is amended by adding at the end the
			 following:
					
						(C)Exclusion of medical
				marijuanaThe Secretary shall
				promulgate rules to ensure that medical marijuana is not treated as a medical
				expense for purposes of this
				paragraph.
						.
				4006.Standard utility
			 allowances based on the receipt of energy assistance payments
					(a)Standard utility
			 allowances in the supplemental nutrition assistance
			 programSection 5(e)(6)(C) of the Food and Nutrition Act of 2008
			 (7 U.S.C. 2014(e)(6)(C)) is amended—
						(1)in clause (i) by
			 inserting , subject to clause (iv) after
			 Secretary; and
						(2)in clause (iv)(I) by
			 striking the household still incurs and all that follows through
			 the end of the subclause and inserting the payment received by, or made
			 on behalf of, the household exceeds $10 or a higher amount annually, as
			 determined by the Secretary..
						(b)Conforming
			 amendmentSection 2605(f)(2)(A) of the Low-Income Home Energy
			 Assistance Act of 1981 (42 U.S.C. 8624(f)(2)(A)) is amended by inserting before
			 the semicolon at the end , except that, for purposes of the supplemental
			 nutrition assistance program established under the
			 Food and Nutrition Act of 2008 (7
			 U.S.C. 2011 et seq.), such payments or allowances exceed $10 or a higher amount
			 annually, as determined by the Secretary of Agriculture in accordance with
			 section 5(e)(6)(C)(iv)(I) of that Act (7 U.S.C.
			 2014(e)(6)(C)(iv)(I)).
					(c)Effective and
			 implementation date
						(1)In
			 generalExcept as provided in paragraph (2), this section and the
			 amendments made by this section shall take effect beginning on October 1, 2013,
			 for all certification periods beginning after that date.
						(2)State option to delay
			 implementation for current recipientsA State may, at the option
			 of the State, implement a policy that eliminates or minimizes the effect of the
			 amendments made by this section for households that receive a standard utility
			 allowance as of the date of enactment of this Act for not more than a 180-day
			 period beginning on the date on which the amendments made by this section would
			 otherwise affect the benefits received by a household.
						4007.Eligibility
			 disqualificationsSection
			 6(e)(3)(B) of Food and Nutrition Act of 2008 (7 U.S.C. 2015(e)(3)(B)) is
			 amended by striking section; and inserting the following:
					
						section, subject to the condition
				that the course or program of study—(i)is part of a program of
				career and technical education (as defined in section 3 of the Carl D. Perkins
				Career and Technical Education Act of 2006 (20 U.S.C. 2302)) that may be
				completed in not more than 4 years at an institution of higher education (as
				defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002));
				or
						(ii)is limited to remedial
				courses, basic adult education, literacy, or English as a second
				language;
						.
				4008.Ending supplemental
			 nutrition assistance program benefits for lottery or gambling winners
					(a)In
			 generalSection 6 of the Food and Nutrition Act of 2008 (7 U.S.C.
			 2015) is amended by adding at the end the following:
						
							(r)Ineligibility for
				benefits due to receipt of substantial lottery or gambling winnings
								(1)In
				generalAny household in which a member receives substantial
				lottery or gambling winnings, as determined by the Secretary, shall lose
				eligibility for benefits immediately upon receipt of the winnings.
								(2)Duration of
				ineligibilityA household described in paragraph (1) shall remain
				ineligible for participation until the household meets the allowable financial
				resources and income eligibility requirements under subsections (c), (d), (e),
				(f), (g), (i), (k), (l), (m), and (n) of section 5.
								(3)AgreementsAs
				determined by the Secretary, each State agency, to the maximum extent
				practicable, shall establish agreements with entities responsible for the
				regulation or sponsorship of gaming in the State to determine whether
				individuals participating in the supplemental nutrition assistance program have
				received substantial lottery or gambling
				winnings.
								.
					(b)Conforming
			 amendmentsSection 5(a) of the Food and Nutrition Act of 2008 (7
			 U.S.C. 2014(a)) is amended in the 2d sentence by striking sections 6(b),
			 6(d)(2), and 6(g) and inserting subsections (b), (d)(2), (g),
			 and (r) of section 6.
					4009.Improving security
			 of food assistanceSection
			 7(h)(8) of the Food and Nutrition Act of 2008 (7 U.S.C. 2016(h)(8)) is
			 amended—
					(1)in the heading by
			 striking card
			 fee and inserting of cards;
					(2)by striking A
			 State and inserting the following:
						
							(A)FeesA
				State
							;
				and
					(3)by adding after
			 subparagraph (A) (as so designated by paragraph (2)) the following:
						
							(B)Purposeful loss of
				cards
								(i)In
				generalSubject to terms and conditions established by the
				Secretary in accordance with clause (ii), if a household makes excessive
				requests for replacement of the electronic benefit transfer card of the
				household, the Secretary may require a State agency to decline to issue a
				replacement card to the household unless the household, upon request of the
				State agency, provides an explanation for the loss of the card.
								(ii)RequirementsThe
				terms and conditions established by the Secretary shall provide that—
									(I)the household be given
				the opportunity to provide the requested explanation and meet the requirements
				under this paragraph promptly;
									(II)after an excessive
				number of lost cards, the head of the household shall be required to review
				program rights and responsibilities with State agency personnel authorized to
				make determinations under section 5(a); and
									(III)any action taken,
				including actions required under section 6(b)(2), other than the withholding of
				the electronic benefit transfer card until an explanation described in
				subclause (I) is provided, shall be consistent with the due process protections
				under section 6(b) or 11(e)(10), as appropriate.
									(C)Protecting vulnerable
				personsIn implementing this paragraph, a State agency shall act
				to protect homeless persons, persons with disabilities, victims of crimes, and
				other vulnerable persons who lose electronic benefit transfer cards but are not
				intentionally committing fraud.
							(D)Effect on
				eligibilityWhile a State may decline to issue an electronic
				benefits transfer card until a household satisfies the requirements under this
				paragraph, nothing in this paragraph shall be considered a denial of, or
				limitation on, the eligibility for benefits under section
				5.
							.
					4010.Demonstration
			 projects on acceptance of benefits of mobile transactionsSection 7(h) of the Food and Nutrition Act
			 of 2008 (7 U.S.C. 2016(h)) is amended by adding at the end the
			 following:
					
						(14)Demonstration projects
				on acceptance of benefits of mobile transactions
							(A)In
				generalThe Secretary shall pilot the use of mobile technologies
				determined by the Secretary to be appropriate to test the feasibility and
				implications for program integrity, by allowing retail food stores, farmers
				markets, and other direct producer-to-consumer marketing outlets to accept
				benefits from recipients of supplemental nutrition assistance through mobile
				transactions.
							(B)Demonstration
				projectsTo be eligible to participate in a demonstration project
				under subsection (a), a retail food store, farmers market, or other direct
				producer-to-consumer marketing outlet shall submit to the Secretary for
				approval a plan that includes—
								(i)a description of the
				technology;
								(ii)the manner by which the
				retail food store, farmers market or other direct producer-to-consumer
				marketing outlet will provide proof of the transaction to households;
								(iii)the provision of data
				to the Secretary, consistent with requirements established by the Secretary, in
				a manner that allows the Secretary to evaluate the impact of the demonstration
				on participant access, ease of use, and program integrity; and
								(iv)such other criteria as
				the Secretary may require.
								(C)Date of
				completionThe demonstration projects under this paragraph shall
				be completed and final reports submitted to the Secretary by not later than
				July 1, 2015.
							(D)Report to
				congressThe Secretary shall submit a report to the Committee on
				Agriculture of the House of Representatives and the Committee on Agriculture,
				Nutrition, and Forestry of the Senate that includes a finding, based on the
				data provided under subparagraph (C) whether or not implementation in all
				States is in the best interest of the supplemental nutrition assistance
				program.
							.
				4011.Use of benefits for
			 purchase of community-supported agriculture shareSection 10 of the Food and Nutrition Act of
			 2008 (7 U.S.C. 2019) is amended in the 1st sentence by inserting
			 agricultural producers who market agricultural products directly to
			 consumers shall be authorized to redeem benefits for the initial cost of the
			 purchase of a community-supported agriculture share, after food
			 so purchased,.
				4012.Restaurant meals
			 program
					(a)In
			 generalSection 11(e) of the
			 Food and Nutrition Act of 2008 (7 U.S.C. 2020(e)) is amended—
						(1)in paragraph (22) by striking
			 and at the end;
						(2)in paragraph (23)(C) by striking the period
			 at the end and inserting ; and; and
						(3)by adding at the end the following:
							
								(24)if the State elects to carry out a program
				to contract with private establishments to offer meals at concessional prices,
				as described in paragraphs (3), (4), and (9) of section 3(k)—
									(A)the plans of the State agency for operating
				the program, including—
										(i)documentation of a need
				that eligible homeless, elderly, and disabled clients are underserved in a
				particular geographic area;
										(ii)the manner by which the
				State agency will limit participation to only those private establishments that
				the State determines necessary to meet the need identified in clause (i);
				and
										(iii)any other conditions
				the Secretary may prescribe, such as the level of security necessary to ensure
				that only eligible recipients participate in the program; and
										(B)a report by the State
				agency to the Secretary annually, the schedule of which shall be established by
				the Secretary, that includes—
										(i)the number of households
				and individual recipients authorized to participate in the program, including
				any information on whether the individual recipient is elderly, disabled, or
				homeless; and
										(ii)an assessment of whether
				the program is meeting an established need, as documented under subparagraph
				(A)(i).
										.
						(b)Approval of retail food
			 stores and wholesale food concernsSection 9 of the Food and
			 Nutrition Act of 2008 (7 U.S.C. 2018) is amended by adding at the end the
			 following:
						
							(h)Private
				establishments
								(1)In
				generalSubject to paragraph (2), no private establishment that
				contracts with a State agency to offer meals at concessional prices as
				described in paragraphs (3), (4), and (9) of section 3(k) may be authorized to
				accept and redeem benefits unless the Secretary determines that the
				participation of the private establishment is required to meet a documented
				need in accordance with section 11(e)(24).
								(2)Existing
				contracts
									(A)In
				generalIf, on the day before the effective date of this
				subsection, a State has entered into a contract with a private establishment
				described in paragraph (1) and the Secretary has not determined that the
				participation of the private establishment is necessary to meet a documented
				need in accordance with section 11(e)(24), the Secretary shall allow the
				operation of the private establishment to continue without that determination
				of need for a period not to exceed 180 days from the date on which the
				Secretary establishes determination criteria, by regulation, under section
				11(e)(24).
									(B)JustificationIf
				the Secretary determines to terminate a contract with a private establishment
				that is in effect on the effective date of this subsection, the Secretary shall
				provide justification to the State in which the private establishment is
				located for that termination.
									(3)Report to
				CongressNot later than 90 days after September 30, 2013, and 90
				days after the last day of each fiscal year thereafter, the Secretary shall
				report to the Committee on Agriculture of the House of Representatives and the
				Committee on Agriculture, Nutrition, and Forestry of the Senate on the
				effectiveness of a program under this subsection using any information received
				from States under section 11(e)(24) as well as any other information the
				Secretary may have relating to the manner in which benefits are
				used.
								.
					(c)Conforming
			 amendmentsSection 3(k) of the Food and Nutrition Act of 2008 (7
			 U.S.C. 2012(k)) is amended by inserting subject to section 9(h)
			 after concessional prices each place it appears.
					4013.State verification
			 optionSection 11(p) of the
			 Food and Nutrition Act of 2008 (7 U.S.C. 2020(p)) is amended to read as
			 follows:
					
						(p)State verification
				optionIn carrying out the
				supplemental nutrition assistance program, a State agency shall be required to
				use an income and eligibility, or an immigration status, verification system
				established under section 1137 of the Social Security Act (42 U.S.C. 1320b–7),
				in accordance with standards set by the
				Secretary.
						.
				4014.Repeal of grant
			 programSection 11(t) of the
			 Food and Nutrition Act of 2008 (7 U.S.C. 2020(t)) is repealed.
				4015.Data exchange
			 standardization for improved interoperability
					(a)Data Exchange
			 StandardizationSection 11 of
			 the Food and Nutrition Act of 2008 (7 U.S.C. 2020) is amended by adding at the
			 end the following:
						
							(v)Data exchange
				standardization for improved interoperability
								(1)Data exchange
				standards
									(A)DesignationThe
				Secretary, in consultation with an interagency work group which shall be
				established by the Office of Management and Budget, and considering State
				perspectives, shall, by rule, designate a data exchange standard for any
				category of information required to be reported under this Act.
									(B)Data exchange standards
				must be nonproprietary and interoperableThe data exchange
				standard designated under subparagraph (A) shall, to the extent practicable, be
				nonproprietary and interoperable.
									(C)Other
				requirementsIn designating data exchange standards under this
				subsection, the Secretary shall, to the extent practicable, incorporate—
										(i)interoperable standards
				developed and maintained by an international voluntary consensus standards
				body, as defined by the Office of Management and Budget, such as the
				International Organization for Standardization;
										(ii)interoperable standards
				developed and maintained by intergovernmental partnerships, such as the
				National Information Exchange Model; and
										(iii)interoperable standards
				developed and maintained by Federal entities with authority over contracting
				and financial assistance, such as the Federal Acquisition Regulatory
				Council.
										(2)Data exchange standards
				for reporting
									(A)DesignationThe
				Secretary, in consultation with an interagency work group established by the
				Office of Management and Budget, and considering State perspectives, shall, by
				rule, designate data exchange standards to govern the data reporting required
				under this part.
									(B)RequirementsThe
				data exchange standards required by subparagraph (A) shall, to the extent
				practicable—
										(i)incorporate a
				widely-accepted, nonproprietary, searchable, computer-readable format;
										(ii)be consistent with and
				implement applicable accounting principles; and
										(iii)be capable of being
				continually upgraded as necessary.
										(C)Incorporation of
				nonproprietary standardsIn designating reporting standards under
				this subsection, the Secretary shall, to the extent practicable, incorporate
				existing nonproprietary standards, such as the eXtensible Markup
				Language.
									.
					(b)Effective
			 Dates
						(1)Data exchange
			 standardsThe Secretary of Agriculture shall issue a proposed
			 rule under section 11(v)(1) of the Food and Nutrition Act of 2008 within 12
			 months after the effective date of this section, and shall issue a final rule
			 under such section after public comment, within 24 months after such effective
			 date.
						(2)Data reporting
			 standardsThe reporting standards required under section 11(v)(2)
			 of such Act shall become effective with respect to reports required in the
			 first reporting period, after the effective date of the final rule referred to
			 in paragraph (1) of this subsection, for which the authority for data
			 collection and reporting is established or renewed under the Paperwork
			 Reduction Act.
						4016.Repeal of bonus
			 programSection 16(d) of the
			 Food and Nutrition Act of 2008 (7 U.S.C. 2025(d)) is repealed.
				4017.Funding of employment
			 and training programsSection
			 16(h)(1)(A) of the Food and Nutrition Act of 2008 (7 U.S.C. 2025(h)(1)(A)) is
			 amended by striking $90,000,000 and inserting
			 $79,000,000.
				4018.Monitoring employment
			 and training program
					(a)Reporting
			 measuresSection 16(h)(5) of the Food and Nutrition Act of 2008
			 (7 U.S.C. 2025(h)(5)) is amended to read:
						
							(5)(A)In
				generalThe Secretary shall monitor the employment and training
				programs carried out by State agencies under section 6(d)(4) and assess their
				effectiveness in—
									(i)preparing members of
				households participating in the supplemental nutrition assistance program for
				employment, including the acquisition of basic skills necessary for employment;
				and
									(ii)increasing the numbers
				of household members who obtain and retain employment subsequent to their
				participation in such employment and training programs.
									(B)Reporting
				measuresThe Secretary, in consultation with the Secretary of
				Labor, shall develop reporting measures that identify improvements in the
				skills, training education or work experience of members of households
				participating in the supplemental nutrition assistance program. Measures shall
				be based on common measures of performance for federal workforce training
				programs, so long as they reflect the challenges facing the types of members of
				households participating in the supplemental nutrition assistance program who
				participate in a specific employment and training component. The Secretary
				shall require that each State employment and training plan submitted under
				section 11(3)(19) identify appropriate reporting measures for each of their
				proposed components that serve at least 100 people. Such measures may
				include:
									(i)the percentage and number
				of program participants who received employment and training services and are
				in unsubsidized employment subsequent to the receipt of those services;
									(ii)the percentage and
				number of program participants who obtain a recognized postsecondary
				credential, including a registered apprenticeship, or a regular secondary
				school diploma or its recognized equivalent, while participating in or within 1
				year after receiving employment and training services;
									(iii)the percentage and
				number of program participants who are in an education or training program that
				is intended to lead to a recognized postsecondary credential, including a
				registered apprenticeship or on-the-job training program, a regular secondary
				school diploma or its recognized equivalent, or unsubsidized employment;
									(iv)subject to the terms and
				conditions set by the Secretary, measures developed by each State agency to
				assess the skills acquisition of employment and training program participants
				that reflect the goals of their specific employment and training program
				components, which may include, but are not limited to—
										(I)the percentage and number
				of program participants who are meeting program requirements in each component
				of the State’s education and training program; and
										(II)the percentage and
				number of program participants who are gaining skills likely to lead to
				employment as measured through testing, quantitative or qualitative assessment
				or other method; and
										(v)other indicators as
				approved by the Secretary.
									(C)State
				reportEach State agency shall annually prepare and submit to the
				Secretary a report on the State’s employment and training program that includes
				the numbers of supplemental nutrition assistance program participants who have
				gained skills, training, work or experience that will increase their ability to
				obtain regular employment using measures identified in subparagraph (B).
								(D)Modifications to the
				state employment and training planSubject to the terms and
				conditions established by the Secretary, if the Secretary determines that the
				state agency’s performance with respect to employment and training outcomes is
				inadequate, the Secretary may require the State agency to make modifications to
				their employment and training plan to improve such outcomes.
								(E)Periodic
				evaluation
									(i)In
				generalSubject to terms and conditions established by the
				Secretary, not later than October 1, 2015, and not less frequently than once
				every 5 years thereafter, the Secretary shall conduct a study to review
				existing practice and research to identify employment and training program
				components and practices that—
										(I)effectively assist
				members of households participating in the supplemental nutrition assistance
				program in gaining skills, training, work, or experience that will increase
				their ability to obtain regular employment, and
										(II)are best integrated with
				statewide workforce development systems.
										(ii)Report to
				congressThe Secretary shall submit a report that describes the
				results of the study under clause (i) to the Committee on Agriculture in the
				House of Representatives, and the Committee on Agriculture, Nutrition and
				Forestry in the
				Senate.
									.
					(b)Effective
			 dateNotwithstanding section 4(c) of the Food and Nutrition Act
			 of 2008 (7 U.S.C. 2013(a)), the Secretary shall issue interim final regulations
			 implementing the amendment made by subsection (a) no later than 18 months after
			 the date of enactment of this Act. States shall include such reporting measures
			 in their employment and training plans for the 1st fiscal year thereafter that
			 begins no sooner than 6 months after the date that such regulations are
			 published.
					4019.Cooperation with
			 program research and evaluationSection 17 of the Food and Nutrition Act of
			 2008 (7 U.S.C. 2026) is amended by adding at the end the following:
					
						(l)Cooperation with
				program research and evaluationStates, State agencies, local
				agencies, institutions, facilities such as data consortiums, and contractors
				participating in programs authorized under this Act shall cooperate with
				officials and contractors acting on behalf of the Secretary in the conduct of
				evaluations and studies under this Act and shall submit information at such
				time and in such manner as the Secretary may
				require.
						.
				4020.Authorization of
			 appropriationsSection
			 18(a)(1) of the Food and Nutrition Act of 2008 (7 U.S.C. 2027(a)(1)) is amended
			 in the 1st sentence by striking 2012 and inserting
			 2017.
				4021.Limitation on use of
			 block grant to Puerto RicoSection 19(a)(2)(B) of the Food and
			 Nutrition Act of 2008 (7 U.S.C. 2028(a)(2)(B)) is amended by adding at the end
			 the following:
					
						(iii)Limitation on use of
				fundsNone of the funds made
				available to the Commonwealth of Puerto Rico under this subparagraph may be
				used to provide nutrition assistance in the form of cash
				benefits.
						.
				4022.Assistance for
			 community food projects
					(a)DefinitionSection 25(a)(1)(B)(i) of the Food and
			 Nutrition Act of 2008 (7 U.S.C. 2034(a)(1)(B)(i)) is amended—
						(1)in subclause (II) by
			 striking and at the end;
						(2)in subclause (III) by
			 striking or at the end and inserting and;
			 and
						(3)by adding at the end the
			 following:
							
								(IV)to provide incentives for the consumption
				of fruits and vegetables among low-income individuals;
				or
								.
						(b)Additional
			 fundingSection 25(b) of the
			 Food and Nutrition Act of 2008 (7 U.S.C. 2034) is amended by adding at the end
			 the following:
						
							(3)Funding
								(A)In
				generalOut of any funds in
				the Treasury not otherwise appropriated, the Secretary of the Treasury shall
				transfer to the Secretary to carry out this section not less than $10,000,000
				for fiscal year 2013 and each fiscal year thereafter. Of the amount made
				available under this subparagraph for each such fiscal year, $5,000,000 shall
				be available to carry out subsection (a)(1)(B)(I)(IV).
								(B)Receipt and
				acceptanceThe Secretary shall be entitled to receive, shall
				accept, and shall use to carry out this section, the funds transferred under
				subparagraph (A) without further appropriation.
								(C)Maintenance of
				fundingThe funding provided under subparagraph (A) shall
				supplement (and not supplant) other Federal funding made available to the
				Secretary to carry out this
				section.
								.
					4023.Emergency food
			 assistance
					(a)Purchase of
			 commoditiesSection 27(a) of the Food and Nutrition Act of 2008
			 (7 U.S.C. 2036(a)) is amended—
						(1)in paragraph (1) by
			 striking 2008 through 2012 and inserting 2012 through
			 2017; and
						(2)in paragraph (2)—
							(A)by striking subparagraphs
			 (A) and (B) and inserting the following:
								
									(A)for fiscal year 2012,
				$260,250,000;
									(B)for fiscal year 2013 the
				dollar amount of commodities specified in subparagraph (A) adjusted by the
				percentage by which the thrifty food plan has been adjusted under section
				3(u)(4) between June 30, 2011 and June 30, 2012, and subsequently increased by
				$20,000,000;
									;
							(B)in subparagraph
			 (C)—
								(i)by striking 2010
			 through 2012, the dollar amount of commodities specified in and
			 inserting 2014 through 2017, the total amount of commodities
			 under; and
								(ii)by striking
			 2008 and inserting 2012; and
								(iii)by striking the period at the end and
			 inserting:; and; and
								(C)by adding at the end the
			 following:
								
									(D)for fiscal year 2013 the dollar amount of
				commodities specified in subparagraph (B), and for each of the fiscal years
				2014 through 2017 the respective dollar amount of commodities specified in
				subparagraph (C), increased by
				$5,000,000.
									.
							(b)Emergency food program
			 infrastructure grantsSection
			 209(d) of the Emergency Food Assistance Act of 1983 (7 U.S.C. 7511a(d)) is
			 amended by striking 2012 and inserting
			 2017.
					4024.Nutrition
			 educationSection 28(b) of the
			 Food and Nutrition Act of 2008 (7 U.S.C. 2036a(b)) is amended by inserting
			 and physical activity after healthy food
			 choices.
				4025.Retailer
			 traffickingThe Food and
			 Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) is amended by adding at the end
			 the following:
					
						29.Retailer
				trafficking
							(a)PurposeThe
				purpose of this section is to provide the Department of Agriculture with
				additional resources to prevent trafficking in violation of this Act by
				strengthening recipient and retailer program integrity. Additional funds are
				provided to supplement the Department’s payment accuracy, and retailer and
				recipient integrity activities.
							(b)Funding
								(1)In
				generalOut of any funds in the Treasury not otherwise
				appropriated, the Secretary of the Treasury shall transfer to the Secretary to
				carry out this section not less than $5,000,000 for fiscal year 2013 and each
				fiscal year thereafter.
								(2)Receipt and
				acceptanceThe Secretary shall be entitled to receive, shall
				accept, and shall use to carry out this section the funds transferred under
				paragraph (1) without further appropriation.
								(3)Maintenance of
				fundingThe funding provided under paragraph (1) shall supplement
				(and not supplant) other Federal funding for programs carried out under this
				Act.
								.
				4026.Technical and
			 conforming amendments
					(a)Section 3 of the Food and
			 Nutrition Act of 2008 (7 U.S.C. 2012) is amended—
						(1)in subsection (g) by
			 striking coupon, the last place it appears and inserting
			 coupon;
						(2)in subsection (k)(7) by
			 striking or are and inserting and;
						(3)by striking subsection
			 (l);
						(4)by redesignating
			 subsections (m) through (t) as subsections (l) through (s), respectively;
			 and
						(5)by inserting after
			 subsection (s) (as so redesignated) the following:
							
								(t)Supplemental
				nutritional assistance program means the program operated pursuant to
				this
				Act.
								.
						(b)Section 4(a) of the Food
			 and Nutrition Act of 2008 (7 U.S.C. 2013(a)) is amended by striking
			 benefits the last place it appears and inserting
			 Benefits.
					(c)Section 5 of the Food and
			 Nutrition Act of 2008 (7 U.S.C. 2014) is amended—
						(1)in the last sentence of
			 subsection (i)(2)(D) by striking section 13(b)(2) and inserting
			 section 13(b); and
						(2)in subsection (k)(4)(A)
			 by striking paragraph (2)(H) and inserting paragraph
			 (2)(G).
						(d)Section 6(d)(4) of the
			 Food and Nutrition Act of 2008 (7 U.S.C. 2015(d)(4)) is amended—
						(1)in subparagraph (B)(vii)
			 by moving the left margin 2 ems to the left, and
						(2)in subparagraph(F)(iii)
			 by moving the left margin 4 ems to the left.
						(e)Section 7(h) of the Food
			 and Nutrition Act of 2008 (7 U.S.C. 2016(h)) is amended by redesignating the 2d
			 paragraph (12) as paragraph (13).
					(f)Section 9(a)(3) of the
			 Food and Nutrition Act of 2008 (7 U.S.C. 2018(a)) is amended by moving the left
			 margin 2 ems to the left.
					(g)Section 12 of the Food
			 and Nutrition Act of 2008 (7 U.S.C. 2021) is amended—
						(1)in subsection (b)(3)(C)
			 by striking civil money penalties and inserting civil
			 penalties; and
						(2)in subsection (g)(1) by
			 striking (7 U.S.C. 1786) and inserting (42 U.S.C.
			 1786).
						(h)Section 15(b)(1) of the
			 Food and Nutrition Act of 2008 (7 U.S.C. 2024(b)(1)) is amended in the 1st
			 sentence by striking an benefit and inserting a
			 benefit.
					(i)Section 16(a) of the Food
			 and Nutrition Act of 2008 (7 U.S.C. 2025(a)) is amended in the proviso
			 following paragraph (8) by striking , as amended..
					(j)Section 18(e) of the Food
			 and Nutrition Act of 2008 (7 U.S.C. 2027(e)) is amended in the 1st sentence by
			 striking sections 7(f) and inserting section
			 7(f).
					(k)Section 22(b)(10)(B)(i)
			 of the Food and Nutrition Act of 2008 (7 U.S.C. 2031(b)(10)(B)(i)) is amended
			 in the last sentence by striking Food benefits and inserting
			 Benefits.
					(l)Section 26(f)(3)(C) of
			 the Food and Nutrition Act of 2008 (7 U.S.C. 2035(f)(3)(C)) is amended by
			 striking subsection and inserting
			 subsections.
					(m)Section 27(a)(1) of the
			 Food and Nutrition Act of 2008 (7 U.S.C. 2036(a)(1)) is amended by striking
			 (Public Law 98–8; 7 U.S.C. 612c note) and inserting (7
			 U.S.C. 7515).
					(n)Section 509 of the Older
			 Americans Act of 1965 (42 U.S.C. 3056g) is amended in the section heading by
			 striking food stamp
			 programs and inserting supplemental nutrition assistance
			 program.
					(o)Section 4115(c)(2)(H) of
			 the Food, Conservation, and Energy Act of 2008 (Public Law 110–246; 122 Stat.
			 1871) is amended by striking 531 and inserting
			 454.
					(p)Section 3803(c)(2)(C)(vii) of title 31 of
			 the United States Code is amended by striking section 3(l) each
			 place it appears and inserting section 3(s).
					(q)Section 115 of the Personal Responsibility
			 and Work Opportunity Reconciliation Act of 1996 (Public Law 104–193) is
			 amended—
						(1)in subsection (a)(2) by
			 striking section 3(l) and inserting section
			 3(s);
						(2)in subsection (b)(2) by striking
			 section 3(l) and inserting section 3(s);
			 and
						(3)in subsection (e)(2) by striking
			 section 3(l) and inserting section 3(s).
						(r)The Agriculture and
			 Consumer Protection Act of 1973 (7 U.S.C. 612c) is amended—
						(1)in section 4(a) by
			 striking Food Stamp Act of 1977 and inserting Food and
			 Nutrition Act of 2008; and
						(2)in section 5—
							(A)in subsection (i)(1) by striking
			 Food Stamp Act of 1977 and inserting Food and Nutrition
			 Act of 2008; and
							(B)in subsection (l)(2)(B) by striking
			 Food Stamp Act of 1977 and inserting Food and Nutrition
			 Act of 2008.
							(s)The Social Security Act
			 (42 U.S.C. 301 et seq.) is amended—
						(1)in the heading of section
			 453(j)(10) by striking food stamp and inserting
			 supplemental nutrition
			 assistance;
						(2)in section 1137—
							(A)in subsection (a)(5)(B)
			 by striking food stamp and inserting supplemental
			 nutrition assistance; and
							(B)in subsection (b)(4) by
			 striking food stamp program under the Food Stamp Act of 1977 and
			 inserting supplemental nutrition assistance program under the Food and
			 Nutrition Act of 2008; and
							(3)in the heading of section
			 1631(n) by striking food stamp and inserting
			 supplemental
			 nutrition assistance.
						4027.Tolerance level for
			 excluding small errorsThe
			 Secretary shall set the tolerance level for excluding small errors for the
			 purposes of section 16(c) of the Food and Nutrition Act of 2008 (7 U.S.C.
			 2025(c))—
					(1)for fiscal year 2013 at
			 an amount no greater than $25; and
					(2)for each fiscal year thereafter, the amount
			 specified in paragraph (1) adjusted by the percentage by which the thrifty food
			 plan is adjusted under section 3(u)(4) of such Act between June 30, 2011, and
			 June 30 of the immediately preceding fiscal year.
					4028.Commonwealth of the
			 Northern Mariana Islands pilot program
					(a)Study
						(1)In
			 generalPrior to establishing the pilot program under subsection
			 (b), the Secretary shall conduct a study to be completed not later than 2 years
			 after the effective date of this section to assess—
							(A)the capabilities of the Commonwealth of the
			 Northern Mariana Islands to operate the supplemental nutrition assistance
			 program in the same manner in which the program is operated in the States (as
			 defined in section 3 of the Food and Nutrition Act (7 U.S.C. 2011 et seq));
			 and
							(B)alternative models of the
			 supplemental nutrition assistance program operation and benefit delivery that
			 best meet the nutrition assistance needs of the Commonwealth of the Northern
			 Mariana Islands.
							(2)ScopeThe
			 study conducted under paragraph (1)(A) will assess the capability of the
			 Commonwealth to fulfill the responsibilities of a State agency,
			 including—
							(A)extending and limiting
			 participation to eligible households, as prescribed by sections 5 and 6 of the
			 Act;
							(B)issuing benefits through
			 EBT cards, as prescribed by section 7 of the Act;
							(C)maintaining the integrity
			 of the program, including operation of a quality control system, as prescribed
			 by section 16(c) of the Act;
							(D)implementing work
			 requirements, including operating an employment and training program, as
			 prescribed by section 6(d) of the Act; and
							(E)paying a share of
			 administrative costs with non-Federal funds, as prescribed by section 16(a) of
			 the Act.
							(b)EstablishmentIf
			 the Secretary determines that a pilot program is feasible, the Secretary shall
			 establish a pilot program for the Commonwealth of the Northern Mariana Islands
			 to operate the supplemental nutrition assistance program in the same manner in
			 which the program is operated in the States.
					(c)ScopeThe
			 Secretary shall utilize the information obtained from the study conducted under
			 subsection (a) to establish the scope of the pilot program established under
			 subsection (b).
					(d)ReportNot
			 later than June 30, 2018, the Secretary shall submit to the Committee on
			 Agriculture of the House of Representatives and the Committee on Agriculture,
			 Nutrition, and Forestry of the Senate a report on the pilot program carried out
			 under this section, including an analysis of the feasibility of operating in
			 the Commonwealth of the Northern Mariana Islands the supplemental nutrition
			 assistance program as it is operated in the States.
					(e)Funding
						(1)StudyOf
			 the funds made available under section 18(a)(1) of the Food and Nutrition Act
			 of 2008, the Secretary may use not more than $1,000,000 in each of fiscal years
			 2013 and 2014 to conduct the study described in subsection (a).
						(2)Pilot
			 programOf the funds made available under section 18(a)(1) of the
			 Food and Nutrition Act of 2008, for the purposes of establishing and carrying
			 out the pilot program established under subsection (b) of this section,
			 including the Federal costs for providing technical assistance to the
			 Commonwealth, authorizing and monitoring retail food stores, and assessing
			 pilot operations, the Secretary may use not more than—
							(A)$13,500,000 in fiscal
			 year 2015; and
							(B)$8,500,000 in each of
			 fiscal years 2016 and 2017.
							4029.Annual State report
			 on verification of SNAP participation
					(a)Annual
			 reportNot later 1 year after
			 the date specified by the Secretary in the 180-period beginning on the date of
			 the enactment of this Act, and annually thereafter, each State agency that
			 carries out the supplemental nutrition assistance program shall submit to the
			 Secretary a report containing sufficient information for the Secretary to
			 determine whether the State agency has, for the then most recently concluded
			 fiscal year preceding such annual date, verified that households to which such
			 State agency provided such assistance in such fiscal year—
						(1)did not obtain benefits attributable to a
			 deceased individual; and
						(2)did not include an
			 individual who was simultaneously included in a household receiving such
			 assistance in another State.
						(b)Penalty for
			 noncomplianceFor any fiscal year for which a State agency fails
			 to comply with subsection (a), the Secretary shall reduce by 50 percent the
			 amount otherwise payable to such State agency under section 16(a) of the Food
			 and Nutrition Act of 2008 with respect to such fiscal year.
					BCommodity distribution
			 programs
				4101.Commodity
			 distribution programSection
			 4(a) of the Agriculture and Consumer Protection Act of 1973 (7 U.S.C. 612c
			 note; Public Law 93–86) is amended in the 1st sentence by striking
			 2012 and inserting 2017.
				4102.Commodity
			 supplemental food programSection 5 of the Agriculture and Consumer
			 Protection Act of 1973 (7 U.S.C. 612c note; Public Law 93–86) is
			 amended—
					(1)in paragraphs (1) and
			 (2)(B) of subsection (a) by striking 2012 each place it appears
			 and inserting 2017;
					(2)in the 1st sentence of
			 subsection (d)(2) by striking 2012 and inserting
			 2017;
					(3)by striking subsection
			 (g) and inserting the following:
						
							(g)EligibilityExcept
				as provided in subsection (m), the States shall only provide assistance under
				the commodity supplemental food program to low-income individuals aged 60 and
				older.
							;
				and
					(4)by adding at the end the
			 following:
						
							(m)Phase-outNotwithstanding
				any other provision of law, an individual who receives assistance under the
				commodity supplemental food program on the day before the effective date of
				this subsection shall continue to receive that assistance until the date on
				which the individual no longer qualifies for assistance under the eligibility
				criteria for the program in effect on the day before the effective date of this
				subsection.
							.
					4103.Distribution of
			 surplus commodities to special nutrition projectsSection 1114(a)(2)(A) of the Agriculture and
			 Food Act of 1981 (7 U.S.C. 1431e(2)(A)) is amended in the 1st sentence by
			 striking 2012 and inserting 2017.
				4104.Processing of
			 commodities
					(a)Section 17 of the
			 Commodity Distribution Reform Act and WIC Amendments of 1987 (7 U.S.C. 612c
			 note) is amended by—
						(1)striking the heading and
			 inserting Commodity
			 donations and processing; and
						(2)adding at the end the
			 following:
							
								(c)ProcessingFor
				any program included in subsection (b), the Secretary may, notwithstanding any
				other provision of State or Federal law relating to the procurement of goods
				and services—
									(1)retain title to
				commodities delivered to a processor, on behalf of a State (including a State
				distributing agency and a recipient agency), until such time as end products
				containing such commodities, or similar commodities as approved by the
				Secretary, are delivered to a State distributing agency or to a recipient
				agency; and
									(2)promulgate regulations to
				ensure accountability for commodities provided to a processor for processing
				into end products, and to facilitate processing of commodities into end
				products for use by recipient agencies. Such regulations may provide
				that—
										(A)a processor that receives
				commodities for processing into end products, or provides a service with
				respect to such commodities or end products, in accordance with its agreement
				with a State distributing agency or a recipient agency, provide to the
				Secretary a bond or other means of financial assurance to protect the value of
				such commodities; and
										(B)in the event a processor
				fails to deliver to a State distributing agency or a recipient agency an end
				product in conformance with the processing agreement entered into under this
				Act, the Secretary take action with respect to the bond or other means of
				financial assurance pursuant to regulations promulgated under this paragraph
				and distribute any proceeds obtained by the Secretary to one or more State
				distributing agencies and recipient agencies as determined appropriate by the
				Secretary.
										.
						(b)DefinitionsSection
			 18 of the Commodity Distribution Reform Act and WIC Amendments of 1987 (7
			 U.S.C. 612c note) is amended by striking paragraphs (1) and (2) and inserting
			 the following:
						
							(1)The term
				commodities means agricultural commodities and their products
				that are donated by the Secretary for use by recipient agencies.
							(2)The term end
				product means a food product that contains processed
				commodities.
							.
					(c)Technical and
			 conforming amendmentsSection 3 of the Commodity Distribution
			 Reform Act and WIC Amendments of 1987 (7 U.S.C. 612c note; Public Law 100–237)
			 is amended—
						(1)in subsection (a)—
							(A)in paragraph (2) by
			 striking subparagraph (B) and inserting the following:
								
									(B)the program established
				under section 4(b) of the Food and Nutrition Act of 2008 (7 U.S.C.
				2013(b));
									;
				and
							(B)in paragraph (3)(D) by
			 striking the Committee on Education and Labor and inserting
			 the Committee on Education and the Workforce;
							(2)in subsection
			 (b)(1)(A)(ii) by striking section 32 of the Agricultural Adjustment Act
			 (7 U.S.C. 601 et seq.) and inserting section 32 of the Act of
			 August 24, 1935 (7 U.S.C. 612c);
						(3)in subsection
			 (e)(1)(D)(iii) by striking subclause (II) and inserting the following:
							
								(II)the program established
				under section 4(b) of the Food and Nutrition Act of 2008 (7 U.S.C.
				2013(b));
								;
				and
						(4)in subsection (k) by
			 striking the Committee on Education and Labor and inserting
			 the Committee on Education and the Workforce.
						CMiscellaneous
				4201.Farmers’ market
			 nutrition programSection 4402
			 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 3007) is
			 amended—
					(1)in the section heading by
			 striking Seniors;
					(2)by amending subsection
			 (a) to read as follows:
						
							(a)Funding
								(1)In
				generalOf the funds of the Commodity Credit Corporation, the
				Secretary of Agriculture shall use to carry out and expand the farmers market
				nutrition program $20,600,000 for each of fiscal years 2013 through
				2017.
								(2)Additional
				fundingThere is authorized to be appropriated such sums as are
				necessary to carry out this subsection for each of fiscal years 2013 through
				2017.
								;
					(3)in subsection (b)—
						(A)in the matter preceding
			 paragraph (1), by striking seniors; and
						(B)in paragraph (1) by
			 inserting , and low-income families who are determined to be at
			 nutritional risk after low-income seniors;
						(4)in subsection (c) by
			 striking seniors;
					(5)in subsection (d) by
			 striking seniors;
					(6)in subsection (e) by
			 striking seniors;
					(7)by redesignating
			 subsections (c), (d), (e), and (f) as subsections (d), (e), (f), and (g),
			 respectively; and
					(8)by inserting after
			 subsection (b) the following:
						
							(c)State grants and other
				assistanceThe Secretary shall carry out the Program through
				grants and other assistance provided in accordance with agreements made with
				States, for implementation through State agencies and local agencies, that
				include provisions—
								(1)for the issuance of
				coupons or vouchers to participating individuals;
								(2)establishing an
				appropriate annual percentage limitation on the use of funds for administrative
				costs; and
								(3)specifying other terms
				and conditions as the Secretary deems appropriate to encourage expanding the
				participation of small scale farmers in Federal nutrition
				programs.
								.
					4202.Nutrition information
			 and awareness pilot programSection 4403 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 3171 note; Public Law 107–171) is
			 repealed.
				4203.Fresh fruit and
			 vegetable programSection 19
			 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769a) is
			 amended—
					(1)in the section heading,
			 by striking Fresh;
					(2)in subsection (a), by
			 striking fresh;
					(3)in subsection (b), by
			 striking fresh; and
					(4)in subsection (e), by
			 striking fresh.
					4204.Additional authority
			 for purchase of fresh fruits, vegetables, and other specialty food
			 cropsSection 10603 of the
			 Farm Security and Rural Investment Act of 2002 (7 U.S.C. 612c–4) is
			 amended—
					(1)in subsection (b), by
			 striking 2012 and inserting 2017;
					(2)by redesignating subsection (c) as
			 subsection (d); and
					(3)by inserting after subsection (b) the
			 following new subsection:
						
							(c)Pilot grant program for
				purchase of fresh fruits and vegetables
								(1)In
				generalUsing amounts made
				available to carry out subsection (b), the Secretary of Agriculture shall
				conduct a pilot program under which the Secretary will give not more than five
				participating States the option of receiving a grant in an amount equal to the
				value of the commodities that the participating State would otherwise receive
				under this section for each of fiscal years 2013 through 2017.
								(2)Use of grant
				fundsA participating State receiving a grant under this
				subsection may use the grant funds solely to purchase fresh fruits and
				vegetables for distribution to schools and service institutions in the State
				that participate in the food service programs under the Richard B. Russell
				National School Lunch Act (42 U.S.C. 1751 et seq.) and the Child Nutrition Act
				of 1966 (42 U.S.C. 1771 et seq.).
								(3)Selection of
				participating StatesThe Secretary shall select participating
				States from applications submitted by the States.
								(4)Reporting
				requirements
									(A)School and service
				institution requirementSchools and service institutions in a
				participating State shall keep records of purchases of fresh fruits and
				vegetables made using the grant funds and report such records to the
				State.
									(B)State
				requirementEach participating State shall submit to the
				Secretary a report on the success of the pilot program in the State, including
				information on—
										(i)the amount and value of each type of fresh
				fruit and vegetable purchased by the State; and
										(ii)the benefit provided by such purchases in
				conducting the school food service in the State, including meeting school meal
				requirements.
										.
					4205.Encouraging locally
			 and regionally grown and raised food
					(a)Commodity Purchase
			 StreamliningThe Secretary
			 may permit each school food authority with a low annual commodity entitlement
			 value, as determined by the Secretary, to elect to substitute locally and
			 regionally grown and raised food for the authority’s allotment, in whole or in
			 part, of commodity assistance for the school meal programs under the Richard B.
			 Russell National School Lunch Act (42 U.S.C. 1751 et seq.) and the Child
			 Nutrition Act of 1966 (42 U.S.C. 1771 et seq.), if—
						(1)the election is requested
			 by the school food authority;
						(2)the Secretary determines
			 that the election will reduce State and Federal administrative costs;
			 and
						(3)the election will provide
			 the school food authority with greater flexibility to purchase locally and
			 regionally grown and raised foods.
						(b)Farm-to-school
			 demonstration programs
						(1)In
			 generalThe Secretary may establish farm-to-school demonstration
			 programs under which school food authorities, agricultural producers producing
			 for local and regional markets, and other farm-to-school stakeholders will
			 collaborate with the Agriculture Marketing Service to, on a cost neutral basis,
			 source food for the school meal programs under the Richard B. Russell National
			 School Lunch Act (42 U.S.C. 1751 et seq.) and the Child Nutrition Act of 1966
			 (42 U.S.C. 1771 et seq.) from local farmers and ranchers in lieu of the
			 commodity assistance provided to the school food authorities for the school
			 meal programs.
						(2)Requirements
							(A)In
			 generalEach demonstration program carried out under this
			 subsection shall—
								(i)facilitate and increase
			 the purchase of unprocessed and minimally processed locally and regionally
			 grown and raised agricultural products to be served under the school meal
			 programs;
								(ii)test methods to improve
			 procurement, transportation, and meal preparation processes for the school meal
			 programs;
								(iii)assess whether
			 administrative costs can be saved through increased school authority
			 flexibility to source locally and regionally produced foods for the school meal
			 programs; and
								(iv)undertake rigorous
			 evaluation and share information about results of the demonstration program,
			 including cost savings, with the Secretary, other school food authorities,
			 agricultural producers producing for the local and regional market, and the
			 general public.
								(B)PlansIn
			 order to be selected to carry out a demonstration program under this
			 subsection, a school food authority shall submit to the Secretary a plan at
			 such time and in such manner as the Secretary may require, and containing
			 information with respect to the requirements described in clauses (i) through
			 (iv) of subparagraph (A).
							(3)Technical
			 assistanceThe Secretary
			 shall provide technical assistance to demonstration program participants to
			 assist such participants to acquire bids from potential vendors in a timely and
			 cost-effective manner.
						(4)LengthThe
			 Secretary shall determine the appropriate length of time for each demonstration
			 program under this subsection.
						(5)CoordinationThe
			 Secretary shall coordinate among relevant agencies of the Department of
			 Agriculture and non-governmental organizations with appropriate expertise to
			 facilitate the provision of training and technical assistance necessary to the
			 successful implementation of demonstration programs carried out under this
			 subsection.
						(6)NumberSubject
			 to the availability of funds to carry out this subsection, the Secretary of
			 Agriculture shall implement at least 10 demonstration programs under this
			 subsection.
						(7)Diversity and
			 balanceIn carrying out demonstration programs under this
			 subsection, the Secretary shall, to the maximum extent practicable,
			 ensure—
							(A)geographical
			 diversity;
							(B)at least half of the
			 demonstration programs are completed in collaboration with school food
			 authorities with small annual commodity entitlements, as determined by the
			 Secretary;
							(C)at least half of the
			 demonstration programs are completed in rural or tribal communities;
							(D)equitable treatment of
			 school food authorities with a high percentage of students eligible for free or
			 reduced price lunches, as determined by the Secretary; and
							(E)at least one of the demonstration programs
			 is completed on a military installation as defined in section 2687(e)(1) of
			 title 10, United States Code.
							VCredit
			AFarm ownership
			 loans
				5001.Eligibility for
			 farm ownership loans
					(a)In
			 generalSection 302(a) of the
			 Consolidated Farm and Rural Development Act (7 U.S.C. 1922(a)) is
			 amended—
						(1)by striking (a)
			 In
			 general.—The and inserting the following:
							
								(a)In general
									(1)Eligibility
				requirementsThe
									;
						(2)in the 1st sentence, by
			 inserting after limited liability companies the following:
			 , and such other legal entities as the Secretary deems
			 appropriate,;
						(3)in the 2nd sentence, by
			 redesignating clauses (1) through (4) as clauses (A) through (D),
			 respectively;
						(4)in each of the 2nd and
			 3rd sentences, by striking and limited liability companies each
			 place it appears and inserting limited liability companies, and such
			 other legal entities;
						(5)in the 3rd sentence, by
			 striking (3) and (4) and inserting
			 (C) and (D), respectively; and
						(6)by adding at the end the
			 following:
							
								(2)Special deeming
				rules
									(A)Eligibility of certain
				operating-only entitiesAn
				entity that is or will become only the operator of a family farm is deemed to
				meet the owner-operator requirements of paragraph (1) if the individuals that
				are the owners of the family farm own more than 50 percent (or such other
				percentage as the Secretary determines is appropriate) of the entity.
									(B)Eligibility of certain
				embedded entitiesAn entity
				that is an owner-operator described in paragraph (1), or an operator described
				in subparagraph (A) of this paragraph that is owned, in whole or in part, by
				other entities, is deemed to meet the direct ownership requirement imposed
				under paragraph (1) if at least 75 percent of the ownership interests of each
				embedded entity of such entity is owned directly or indirectly by the
				individuals that own the family
				farm.
									.
						(b)Direct farm ownership
			 experience requirementSection 302(b)(1) of such Act (7 U.S.C.
			 1922(b)(1)) is amended by inserting or has other acceptable experience
			 for a period of time, as determined by the Secretary, after 3
			 years.
					(c)Conforming
			 amendments
						(1)Section 304(c)(2) of such
			 Act (7 U.S.C. 1924(c)(2)) by striking paragraphs (1) and (2) of section
			 302(a) and inserting clauses (A) and (B) of section
			 302(a)(1).
						(2)Section 310D of such Act
			 (7 U.S.C. 1934) is amended—
							(A)by inserting after
			 partnership the following: , or such other legal entities
			 as the Secretary deems appropriate,; and
							(B)by striking or
			 partners each place it appears and inserting partners, or
			 owners.
							5002.Conservation loan and
			 loan guarantee program
					(a)EligibilitySection 304(c) of the Consolidated Farm and
			 Rural Development Act (7 U.S.C. 1924(c)) is amended by inserting after
			 limited liability companies the following: , or such
			 other legal entities as the Secretary deems appropriate,.
					(b)Limitation on loan
			 guarantee amountSection 304(e) of such Act (7 U.S.C. 1924(e)) is
			 amended by striking 75 percent and inserting 90
			 percent.
					(c)Extension of
			 programSection 304(h) of such Act (7 U.S.C. 1924(h)) is amended
			 by striking 2012 and inserting 2017.
					5003.Down payment loan
			 program
					(a)In
			 generalSection 310E(b)(1)(C)
			 of the Consolidated Farm and Rural Development Act (7 U.S.C. 1935(b)(1)(C)) is
			 amended by striking $500,000 and inserting
			 $667,000.
					(b)Technical
			 correctionSection 310E(b) of such Act (7 U.S.C. 1935(b)) is
			 amended by striking the 2nd paragraph (2).
					5004.Elimination of
			 mineral rights appraisal requirementSection 307 of the Consolidated Farm and
			 Rural Development Act (7 U.S.C. 1927) is amended by striking subsection (d) and
			 redesignating subsection (e) as subsection (d).
				BOperating loans
				5101.Eligibility for farm
			 operating loansSection 311(a)
			 of the Consolidated Farm and Rural Development Act (7 U.S.C. 1941(a)) is
			 amended—
					(1)by striking (a)
			 In
			 general.—The and inserting the following:
						
							(a)In general
								(1)Eligibility
				requirementsThe
								;
					(2)in the 1st sentence, by
			 inserting after limited liability companies the following:
			 , and such other legal entities as the Secretary deems
			 appropriate,;
					(3)in the 2nd sentence, by
			 redesignating clauses (1) through (4) as clauses (A) through (D),
			 respectively;
					(4)in each of the 2nd and
			 3rd sentences, by striking and limited liability companies each
			 place it appears and inserting limited liability companies, and such
			 other legal entities;
					(5)in the 3rd sentence, by
			 striking (3) and (4) and inserting
			 (C) and (D), respectively; and
					(6)by adding at the end the
			 following:
						
							(2)Special deeming
				ruleAn entity that is an
				operator described in paragraph (1) that is owned, in whole or in part, by
				other entities, is deemed to meet the direct ownership requirement imposed
				under paragraph (1) if at least 75 percent of the ownership interests of each
				embedded entity of such entity is owned directly or indirectly by the
				individuals that own the family
				farm.
							.
					5102.Elimination of
			 rural residency requirement for operating loans to youthSection 311(b)(1) of the Consolidated Farm
			 and Rural Development Act (7 U.S.C. 1941(b)(1)) is amended by striking
			 who are rural residents.
				5103.Authority to waive
			 personal liability for youth loans due to circumstances beyond borrower
			 controlSection 311(b) of the
			 Consolidated Farm and Rural Development Act (7 U.S.C. 1941(b)) is amended by
			 adding at the end the following:
					
						(5)The Secretary may, on a case by case basis,
				waive the personal liability of a borrower for a loan made under this
				subsection if any default on the loan was due to circumstances beyond the
				control of the
				borrower.
						.
				5104.Microloans
					(a)In
			 generalSection 313 of the Consolidated Farm and Rural
			 Development Act (7 U.S.C. 1943) is amended by adding at the end the
			 following:
						
							(c)Microloans
								(1)In
				generalSubject to paragraph (2), the Secretary may establish a
				program to make or guarantee microloans.
								(2)LimitationThe
				Secretary shall not make or guarantee a microloan under this subsection that
				exceeds $35,000 or that would cause the total principal indebtedness
				outstanding at any 1 time for microloans made under this chapter to any 1
				borrower to exceed $70,000.
								(3)ApplicationsTo
				the maximum extent practicable, the Secretary shall limit the administrative
				burdens and streamline the application and approval process for microloans
				under this subsection.
								(4)Cooperative lending
				projects
									(A)In
				generalSubject to subparagraph (B), the Secretary may contract
				with community-based and nongovernmental organizations, State entities, or
				other intermediaries, as the Secretary determines appropriate—
										(i)to make or guarantee a
				microloan under this subsection; and
										(ii)to provide business,
				financial, marketing, and credit management services to borrowers.
										(B)RequirementsBefore
				contracting with an entity described in subparagraph (A), the Secretary—
										(i)shall review and
				approve—
											(I)the loan loss reserve
				fund for microloans established by the entity; and
											(II)the underwriting
				standards for microloans of the entity; and
											(ii)establish such other
				requirements for contracting with the entity as the Secretary determines
				necessary.
										.
					(b)Exceptions for direct
			 loansSection 311(c)(2) of such Act (7 U.S.C. 1941(c)(2)) is
			 amended to read as follows:
						
							(2)ExceptionsIn
				this subsection, the term direct operating loan shall not
				include—
								(A)a loan made to a youth
				under subsection (b); or
								(B)a microloan made to a
				young beginning farmer or rancher or a military veteran farmer, as defined by
				the
				Secretary.
								.
					(c)Section 312(a) of such
			 Act (7 U.S.C. 1942(a)) is amended by inserting (including a microloan,
			 as defined by the Secretary) after A direct loan.
					(d)Section 316(a)(2) of such
			 Act (7 U.S.C. 1946(a)(2)) is amended by inserting a microloan to a
			 beginning farmer or rancher or military veteran farmer or after
			 The interest rate on.
					CEmergency loans
				5201.Eligibility for
			 emergency loansSection 321(a)
			 of the Consolidated Farm and Rural Development Act (7 U.S.C. 1961(a)) is
			 amended—
					(1)by striking owner-operators (in the
			 case of loans for a purpose under subtitle A) or operators (in the case of
			 loans for a purpose under subtitle B) each place it appears and
			 inserting (in the case of farm ownership loans in accordance with
			 subtitle A) owner-operators or operators, or (in the case of loans for a
			 purpose under subtitle B) operators;
					(2)by inserting after
			 limited liability companies the 1st place it appears the
			 following: , or such other legal entities as the Secretary deems
			 appropriate; and
					(3)by inserting after
			 limited liability companies the 2nd place it appears the
			 following: , or other legal entities;
					(4)by striking and
			 limited liability companies, and inserting limited liability
			 companies, and such other legal entities;
					(5)by striking
			 ownership and operator and inserting ownership or
			 operator; and
					(6)by adding at the end the
			 following: An entity that is an owner-operator or operator described in
			 this subsection is deemed to meet the direct ownership requirement imposed
			 under this subsection if at least 75 percent of the ownership interests of each
			 embedded entity of such entity is owned directly or indirectly by the
			 individuals that own the family farm..
					DAdministrative
			 provisions
				5301.Beginning farmer and
			 rancher individual development accounts pilot programSection 333B(h) of the Consolidated Farm and
			 Rural Development Act (7 U.S.C. 1983b(h)) is amended by striking
			 2012 and inserting 2017.
				5302.Eligible beginning
			 farmers and ranchers
					(a)Conforming amendments
			 relating to changes in eligibility rulesSection 343(a)(11) of
			 such Act (7 U.S.C. 1991(a)(11)) is amended—
						(1)by inserting after
			 joint operation, the 1st place it appears the following:
			 or such other legal entity as the Secretary deems
			 appropriate,;
						(2)by striking or
			 joint operators each place it appears and inserting joint
			 operators, or owners; and
						(3)by inserting after
			 joint operation, the 2nd and 3rd place it appears the following:
			 or such other legal entity,.
						(b)Modification of acreage
			 ownership limitationSection
			 343(a)(11)(F) of such Act (7 U.S.C. 1991(a)(11)(F)) is amended by striking
			 median acreage and inserting average
			 acreage.
					5303.Loan authorization
			 levelsSection 346(b)(1) of
			 the Consolidated Farm and Rural Development Act (7 U.S.C. 1994(b)(1)) is
			 amended in the matter preceding subparagraph (A) by striking
			 2012 and inserting 2017.
				5304.Priority for
			 participation loansSection
			 346(b)(2)(A)(i) of the Consolidated Farm and Rural Development Act (7 U.S.C.
			 1994(b)(2)(A)(i)) is amended by adding at the end the following:
					
						(III)PriorityIn order to maximize the number of
				borrowers served under this clause, the Secretary—
							(aa)shall give priority to
				applicants who apply under the down payment loan program under section 310E or
				joint financing arrangements under section 307(a)(3)(D); and
							(bb)may offer other
				financing options under this subtitle to applicants only if the Secretary
				determines that down payment or other participation loan options are not a
				viable approach for the
				applicants.
							.
				5305.Loan fund
			 set-asidesSection
			 346(b)(2)(A)(ii)(III) of the Consolidated Farm and Rural Development Act (7
			 U.S.C. 1994(b)(2)(A)(ii)(III)) is amended—
					(1)by striking
			 2012 and inserting 2017; and
					(2)by striking of the
			 total amount.
					5306.Conforming amendment
			 to borrower training provision, relating to eligibility changesSection 359(c)(2) of the Consolidated Farm
			 and Rural Development Act (7 U.S.C. 2006a(c)(2)) is amended by striking
			 section 302(a)(2) or 311(a)(2) and inserting section
			 302(a)(1)(B) or 311(a)(1)(B).
				EState agricultural
			 mediation programs
				5401.State agricultural
			 mediation programsSection 506
			 of the Agricultural Credit Act of 1987 (7 U.S.C. 5106) is amended by striking
			 2015 and inserting 2017.
				FLoans to purchasers of
			 highly fractionated land
				5501.Loans to purchasers
			 of highly fractionated landThe first section of Public Law 91–229 (25
			 U.S.C. 488) is amended in subsection (b)(1) by striking pursuant to
			 section 205(c) of the Indian Land Consolidation Act (25 U.S.C. 2204(c))
			 and inserting or to intermediaries in order to establish revolving loan
			 funds for the purchase of highly fractionated land.
				VIRural
			 development
			AConsolidated Farm and
			 Rural Development Act
				6001.Water, waste
			 disposal, and wastewater facility grantsSection 306(a)(2)(B)(vii) of the
			 Consolidated Farm and Rural Development Act (7 U.S.C. 1926(a)(2)(B)(vii)) by
			 striking $30,000,000 for each of fiscal years 2008 through 2012
			 and inserting $15,000,000 for each of fiscal years 2013 through
			 2017.
				6002.Rural business
			 opportunity grantsSection
			 306(a)(11)(D) of the Consolidated Farm and Rural Development Act (7 U.S.C.
			 1926(a)(11)(D)) is amended by striking $15,000,000 for each of fiscal
			 years 2008 through 2012 and inserting $15,000,000 for each of
			 fiscal years 2013 through 2017.
				6003.Elimination of
			 reservation of community facilities grant program fundsSection 306(a)(19) of the Consolidated Farm
			 and Rural Development Act (7 U.S.C. 1926(a)(19)) is amended by striking
			 subparagraph (C).
				6004.Rural water and
			 wastewater circuit rider programSection 306(a)(22) of the Consolidated Farm
			 and Rural Development Act (7 U.S.C. 1926(a)(22)) is amended to read as
			 follows:
					
						(22)Rural water and wastewater circuit rider
				program
							(A)In
				generalThe Secretary shall continue a national rural water and
				wastewater circuit rider program that—
								(i)is consistent with the
				activities and results of the program conducted before the date of enactment of
				this paragraph, as determined by the Secretary; and
								(ii)receives funding from
				the Secretary, acting through the Rural Utilities Service.
								(B)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this paragraph $20,000,000 for fiscal year 2013 and each fiscal year
				thereafter.
							.
				6005.Tribal college and
			 university essential community facilitiesSection 306(a)(25)(C) of the Consolidated
			 Farm and Rural Development Act (7 U.S.C. 1926(a)(25)(C)) is amended by striking
			 $10,000,000 for each of fiscal years 2008 through 2012 and
			 inserting $5,000,000 for each of fiscal years 2013 through
			 2017.
				6006.Emergency and
			 imminent community water assistance grant programSection 306A(i)(2) of the Consolidated Farm
			 and Rural Development Act (7 U.S.C. 1926a(i)(2)) is amended by striking
			 $35,000,000 for each of fiscal years 2008 through 2012 and
			 inserting $27,000,000 for each of fiscal years 2013 through
			 2017.
				6007.Grants to nonprofit organizations to
			 finance the construction, refurbishing, and servicing of individually-owned
			 household water well systems in rural areas for individuals with low or
			 moderate incomesSection
			 306E(d) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926e(d))
			 is amended by striking $10,000,000 for each of fiscal years 2008 through
			 2012 and inserting $5,000,000 for each of fiscal years 2013
			 through 2017.
				6008.Rural business and
			 industry loan program
					(a)Flexibility for the
			 business and loan programSection 310B(a)(2)(A) of the Consolidated
			 Farm and Rural Development Act (7 U.S.C. 1932(a)(2)(A)) is amended by inserting
			 including working capital after
			 employment.
					(b)Greater flexibility for
			 adequate collateral through accounts receivableSection
			 310B(g)(7) of such Act (7 U.S.C. 1932(g)(7)) is amended by adding at the end
			 the following: In the discretion of the Secretary, if the Secretary
			 determines that the action would not create or otherwise contribute to an
			 unreasonable risk of default or loss to the Federal Government, the Secretary
			 may take account receivables as security for the obligations entered into in
			 connection with loans and a borrower may use account receivables as collateral
			 to secure a loan made or guaranteed under this subsection..
					(c)RegulationsNot
			 later than 6 months after the date of the enactment of this Act, the Secretary
			 shall promulgate such regulations as are necessary to implement the amendments
			 made by this section.
					6009.Rural cooperative
			 development grantsSection
			 310B(e)(12) of the Consolidated Farm and Rural Development Act (7 U.S.C.
			 1932(e)(12)) is amended by striking $50,000,000 for each of fiscal years
			 2008 through 2012 and inserting $40,000,000 for each of fiscal
			 years 2013 through 2017.
				6010.Locally or regionally
			 produced agricultural food productsSection 310B(g)(9)(B)(v)(I) of the
			 Consolidated Farm and Rural Development Act (7 U.S.C. 1932(g)(9)(B)(v)(I)) is
			 amended—
					(1)by striking 2012 and
			 inserting 2017; and
					(2)by inserting and
			 not more than 7 percent after 5 percent.
					6011.Intermediary
			 relending program
					(a)In
			 generalSubtitle A of the
			 Consolidated Farm and Rural Development Act (7 U.S.C. 1922–1936a) is amended by
			 adding at the end the following:
						
							310H.Intermediary
				relending program
								(a)In
				generalThe Secretary shall
				make loans to the entities, for the purposes, and subject to the terms and
				conditions specified in the 1st, 2nd, and last sentences of section 623(a) of
				the Community Economic Development Act of 1981 (42 U.S.C. 9812(a)).
								(b)Limitations on
				authorization of appropriationsFor loans under subsection (a),
				there are authorized to be appropriated to the Secretary not more than
				$10,000,000 for each of fiscal years 2013 through
				2017.
								.
					(b)Conforming
			 amendmentsSection 1323(b)(2)
			 of the Food Security Act of 1985 (Public Law 99–198; 7 U.S.C. 1932 note) is
			 amended—
						(1)in subparagraph (A), by adding
			 and at the end;
						(2)in subparagraph (B), by
			 striking ; and and inserting a period; and
						(3)by striking subparagraph
			 (C).
						6012.Enhancing
			 public/private partnerships to support rural water and waste disposal
			 infrastructureSection 333 of
			 the Consolidated Farm and Rural Development Act (7 U.S.C. 1983) is
			 amended—
					(1)by striking
			 require;
					(2)in paragraph (1), by
			 inserting require after (1);
					(3)in paragraph (2), by
			 inserting , require after 314;
					(4)in paragraph (3), by
			 inserting require after loans,;
					(5)in paragraph (4)—
						(A)by inserting
			 require after (4); and
						(B)by striking
			 and after the semicolon;
						(6)in paragraph (5)—
						(A)by inserting
			 require after (5); and
						(B)by striking the period at
			 the end and inserting ; and; and
						(7)by adding at the end the
			 following:
						
							(6)with respect to water and
				waste disposal direct and guaranteed loans provided under section 306,
				encourage, to the maximum extent practicable, private or cooperative lenders to
				finance rural water and waste disposal facilities by—
								(A)maximizing the use of
				loan guarantees to finance eligible projects in rural communities where the
				population exceeds 5,500;
								(B)maximizing the use of
				direct loans to finance eligible projects in rural communities where the impact
				on rate payers will be material when compared to financing with a loan
				guarantee;
								(C)establishing and applying
				a materiality standard when determining the difference in impact on rate payers
				between a direct loan and a loan guarantee;
								(D)in the case of projects
				that require interim financing in excess of $500,000, requiring that such
				projects initially seek such financing from private or cooperative lenders;
				and
								(E)determining if an
				existing direct loan borrower can refinance with a private or cooperative
				lender, including with a loan guarantee, prior to providing a new direct
				loan.
								.
					6013.Simplified
			 applications
					(a)In
			 generalSection 333A of the
			 Consolidated Farm and Rural Development Act (7 U.S.C. 1983a) is amended by
			 adding at the end the following:
						
							(h)Simplified application
				formsExcept as provided in
				subsection (g)(2) of this section, the Secretary shall, to the maximum extent
				practicable, develop a simplified application process, including a single page
				application where possible, for grants and relending authorized under sections
				306, 306C, 306D, 306E, 310B(b), 310B(c), 310B(e), 310B(f), 310H, 379B, and
				379E.
							.
					(b)Report to the
			 CongressWithin 2 years after
			 the date of the enactment of this Act, the Secretary shall submit to the
			 Committee on Agriculture of the House of Representatives and the Committee on
			 Agriculture, Nutrition, and Forestry of the Senate a written report that
			 contains an evaluation of the implementation of the amendment made by
			 subsection (a).
					6014.Reauthorization of
			 State rural development councilsSection 378(h) of the Consolidated Farm and
			 Rural Development Act (7 U.S.C. 2008m(h)) is amended by striking
			 2012 and inserting 2017.
				6015.Grants for NOAA
			 weather radio transmittersSection 379B(d) of the Consolidated Farm and
			 Rural Development Act (7 U.S.C. 2008p(d)) is amended to read as follows:
					
						(d)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $1,000,000 for each of fiscal years 2013 through
				2017.
						.
				6016.Rural
			 microentrepreneur assistance programSection 379E(d)(2) of the Consolidated Farm
			 and Rural Development Act (7 U.S.C. 2008s(d)(2)) is amended by striking
			 $40,000,000 for each of fiscal years 2009 through 2012 and
			 inserting $20,000,000 for each of fiscal years 2013 through
			 2017.
				6017.Delta Regional
			 Authority
					(a)Authorization of
			 appropriationsSection 382M(a) of the Consolidated Farm and Rural
			 Development Act (7 U.S.C. 2009aa–12(a)) is amended by striking
			 $30,000,000 for each of fiscal years 2008 through 2012 and
			 inserting $12,000,000 for each of fiscal years 2013 through
			 2017.
					(b)Termination of
			 authoritySection 382N of such Act (7 U.S.C. 2009aa–13) is
			 amended by striking 2012 and inserting
			 2017.
					6018.Northern Great
			 Plains Regional Authority
					(a)Authorization of
			 appropriationsSection
			 383N(a) of the Consolidated Farm and Rural Development Act (7 U.S.C.
			 2009bb–12(a)) is amended by striking $30,000,000 for each of fiscal
			 years 2008 through 2012 and inserting $2,000,000 for each of
			 fiscal years 2013 through 2017.
					(b)Termination of
			 authoritySection 383O of such Act (7 U.S.C. 2009bb–13) is
			 amended by striking 2012 and inserting
			 2017.
					6019.Rural business
			 investment programSection
			 384S of the Consolidated Farm and Rural Development Act (7 U.S.C. 2009cc–18) is
			 amended by striking $50,000,000 for the period of fiscal years 2008
			 through 2012 and inserting $20,000,000 for each of fiscal years
			 2013 through 2017.
				BRural Electrification Act
			 of 1936
				6101.Relending for
			 certain purposes
					(a)In
			 generalThe Rural
			 Electrification Act of 1936 (7 U.S.C. 901 et seq.) is amended—
						(1)in section 2(a), by inserting
			 (including relending for this purpose as provided in section 4)
			 after efficiency;
						(2)in section 4(a), by inserting
			 (including relending to ultimate consumers for this purpose by borrowers
			 enumerated in the proviso in this section) after
			 efficiency; and
						(3)in section
			 313(b)(2)(B)—
							(A)by inserting (acting through the
			 Rural Utilities Service) after Secretary; and
							(B)by inserting
			 energy efficiency (including relending to ultimate consumers for this
			 purpose), after promoting.
							(b)Current
			 authorityThe authority
			 provided in this section is in addition to any other relending authority of the
			 Secretary under the Rural Electrification Act of 1936 (7 U.S.C. 901 et. seq.)
			 or any other law.
					(c)AdministrationThe Secretary (acting through the Rural
			 Utilities Service) shall continue to carry out section 313 of the Rural
			 Electrification Act of 1936 (7 U.S.C. 940c) in the same manner as on the day
			 before enactment of this Act until such time as any regulations necessary to
			 carry out the amendments made by this section are fully implemented.
					6102.Fees for certain loan
			 guaranteesThe Rural
			 Electrification Act of 1936 (7 U.S.C. 901 et seq.) is amended by inserting
			 after section 4 the following:
					
						5.Fees for certain loan
				guarantees
							(a)In
				generalFor electrification
				baseload generation loan guarantees, the Secretary shall, at the request of the
				borrower, charge an upfront fee to cover the costs of the loan
				guarantee.
							(b)FeeThe fee described in subsection (a) for a
				loan guarantee shall be equal to the costs of the loan guarantee (within the
				meaning of section 502(5)(C) of the Federal Credit Reform Act of 1990 (2 U.S.C.
				661a(5)(C))).
							(c)LimitationFunds received from a borrower to pay the
				fee described in this section shall not be derived from a loan or other debt
				obligation that is made or guaranteed by the Federal
				Government.
							.
				6103.Guarantees for bonds
			 and notes issued for electrification or telephone purposesSection 313A(f) of the Rural Electrification
			 Act of 1936 (7 U.S.C. 940c–1(f)) is amended by striking 2012 and
			 inserting 2017.
				6104.Expansion of 911
			 accessSection 315(d) of the
			 Rural Electrification Act of 1936 (7 U.S.C. 940e(d)) is amended by striking
			 2012 and inserting 2017.
				6105.Access to broadband
			 telecommunications services in rural areasSection 601 of the Rural Electrification Act
			 of 1936 (7 U.S.C. 950bb) is amended—
					(1)in subsection (c), by
			 striking paragraph (2) and inserting the following:
						
							(2)PrioritiesIn making or guaranteeing loans under
				paragraph (1), the Secretary shall give—
								(A)the highest priority to
				applicants that offer to provide broadband service to the greatest proportion
				of households that, prior to the provision of the broadband service, had no
				incumbent service provider; and
								(B)priority to applicants that offer in their
				applications to provide broadband service not predominantly for business
				service, but where at least 25 percent of customers in the proposed service
				territory are commercial
				interests.
								;
					(2)in subsection (d)—
						(A)in paragraph (5)—
							(i)by striking
			 and at the end of subparagraph (B);
							(ii)by striking the period
			 at the end of subparagraph (C) and inserting a semicolon; and
							(iii)by adding at the end
			 the following:
								
									(D)the amount and type of support requested;
				and
									(E)a list of the census
				block groups or tracts proposed to be so
				served.
									;
				and
							(B)by adding at the end the
			 following:
							
								(8)Additional
				processThe Secretary shall
				establish a process under which an incumbent service provider which, as of the
				date of the publication of notice under paragraph (5) with respect to an
				application submitted by the provider, is providing broadband service to a
				remote rural area, may (but shall not be required to) submit to the Secretary,
				not less than 15 and not more than 30 days after that date, information
				regarding the broadband services that the provider offers in the proposed
				service territory, so that the Secretary may assess whether the application
				meets the requirements of this section with respect to eligible
				projects.
								;
						(3)in subsection (e), by
			 adding at the end the following:
						
							(3)RequirementIn considering the technology needs of
				customers in a proposed service territory, the Secretary shall take into
				consideration the upgrade or replacement cost for the construction or
				acquisition of facilities and equipment in the
				territory.
							;
				and
					(4)in each of subsections (k)(1) and (l), by
			 striking 2012 and inserting 2017.
					CMiscellaneous
				6201.Distance learning
			 and telemedicine
					(a)Authorization of
			 appropriationsSection 2335A of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 950aaa–5) is amended by striking
			 $100,000,000 for each of fiscal years 2008 through 2012 and
			 inserting $65,000,000 for each of fiscal years 2013 through
			 2017.
					(b)Conforming
			 amendmentSection 1(b) of Public Law 102–551 (7 U.S.C. 950aaa
			 note) is amended by striking 2012 and inserting
			 2017.
					6202.Value-added
			 agricultural market development program grantsSection 231(b)(7) of the Agricultural Risk
			 Protection Act of 2000 (7 U.S.C. 1632a(b)(7)) is amended—
					(1)in subparagraph
			 (A)—
						(A)by striking
			 2008 and inserting 2012; and
						(B)by striking
			 $15,000,000 and inserting $50,000,000; and
						(2)in subparagraph (B), by
			 striking 2012 and inserting 2017.
					6203.Agriculture
			 innovation center demonstration programSection 6402(i) of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 1632b(i)) is amended by striking
			 $6,000,000 for each of fiscal years 2008 through 2012 and
			 inserting $1,000,000 for each of fiscal years 2013 through
			 2017.
				6204.Program
			 metrics
					(a)In
			 generalThe Secretary of
			 Agriculture shall collect data regarding economic activities created through
			 grants and loans, including any technical assistance provided as a component of
			 the grant or loan program, and measure the short and long term viability of
			 award recipients and any entities to whom those recipients provide assistance
			 using award funds under section 231 of the Agricultural Risk Protection Act of
			 2000 (7 U.S.C. 1621 note; Public Law 106–224), section 9007 of the Farm
			 Security and Rural Investment Act of 2002 (7 U.S.C. 8107), section 313(b)(2) of
			 the Rural Electrification Act of 1936 (7 U.S.C. 940c(b)(2)), or section
			 306(a)(11), 310B(c), 310B(e), 310B(g), 310H, or 379E, or subtitle E, of the
			 Consolidated Farm and Rural Development Act (7 U.S.C. 1926(a)(11), 1932(c),
			 1932(e), 1932(g), 2008s, or 2009 through 2009m).
					(b)DataThe
			 data collected under subsection (a) shall include information collected from
			 recipients both during the award period and after the period as determined by
			 the Secretary, but not less than 2 years after the award period ends.
					(c)ReportNot
			 later than 4 years after the date of enactment of this Act, and every 2 years
			 thereafter, the Secretary shall submit to the Committee on Agriculture of the
			 House of Representatives and the Committee on Agriculture, Nutrition, and
			 Forestry of the Senate a report that contains the data described in subsection
			 (a). The report shall include detailed information regarding—
						(1)actions taken by the
			 Secretary to utilize the data;
						(2)the number of jobs,
			 including self-employment and the value of salaries and wages;
						(3)how the provision of funds from the grant
			 or loan involved affected the local economy;
						(4)any benefit, such as an
			 increase in revenue or customer base; and
						(5)such other information as
			 the Secretary deems appropriate.
						6205.Study of rural
			 transportation issues
					(a)In
			 generalThe Secretary of
			 Agriculture and the Secretary of Transportation shall publish an updated
			 version of the study described in section 6206 of the Food, Conservation, and
			 Energy Act of 2008.
					(b)Report to
			 congressNot later than 1 year after the date of enactment of
			 this Act, the Secretary of Agriculture and the Secretary of Transportation
			 shall submit to the Congress the updated version of the study required by
			 subsection (a).
					6206.Agricultural
			 transportation policyThe
			 Secretary of Agriculture shall participate on behalf of the interests of
			 agriculture and rural America in all policy development proceedings or other
			 proceedings of the Surface Transportation Board that may establish freight rail
			 transportation policy affecting agriculture and rural America.
				6207.Certain Federal
			 actions not to be considered major for purposes of environmental
			 reviewIn the case of a loan,
			 loan guarantee, or grant program in the rural development mission area of the
			 Department of Agriculture, an action of the Secretary before, on, or after the
			 date of enactment of this Act that does not involve the provision by the
			 Department of Agriculture of Federal dollars or a Federal loan guarantee,
			 including—
					(1)the approval by the
			 Department of Agriculture of the decision of a borrower to commence a privately
			 funded activity;
					(2)a lien accommodation or
			 subordination;
					(3)a debt settlement or
			 restructuring; or
					(4)the restructuring of a
			 business entity by a borrower,
						shall not be considered a major Federal
			 action.VIIResearch, Extension,
			 and Related Matters
			ANational Agricultural
			 Research, Extension, and Teaching Policy Act of 1977
				7101.Option to not be
			 included as Hispanic-serving agricultural college or universitySection 1404(10)(A) of the National
			 Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C.
			 3103(10)(A)) is amended—
					(1)in the matter preceding
			 clause (i), by striking that;
					(2)in clause (i)—
						(A)by inserting
			 that before qualify; and
						(B)by striking
			 and at the end;
						(3)in clause (ii)—
						(A)by inserting
			 that before offer; and
						(B)by striking the period at
			 the end and inserting ; and; and
						(4)by adding at the end the
			 following new clause:
						
							(iii)with respect to which the Secretary has not
				received a statement of the declaration of the intent of a college or
				university to not be considered a Hispanic-serving agricultural college or
				university.
							.
					7102.National Agricultural
			 Research, Extension, Education, and Economics Advisory Board
					(a)Extension of
			 termination dateSection
			 1408(h) of the National Agricultural Research, Extension, and Teaching Policy
			 Act of 1977 (7 U.S.C. 3123(h)) is amended by striking 2012 and
			 inserting 2017.
					(b)Duties of National
			 Agricultural Research, Extension, Education, and Economics Advisory
			 BoardSection 1408(c) of the National Agricultural Research,
			 Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3123(c)) is
			 amended—
						(1)in paragraph (3), by
			 striking and at the end;
						(2)in paragraph (4)(C), by
			 striking the period at the end and inserting ; and; and
						(3)by adding at the end the
			 following new paragraph:
							
								(5)consult with industry groups on
				agricultural research, extension, education, and economics, and make
				recommendations to the Secretary based on that
				consultation.
								.
						7103.Specialty crop
			 committeeSection 1408A(c) of
			 the National Agricultural Research, Extension, and Teaching Policy Act of 1977
			 (7 U.S.C. 3123a(c)) is amended—
					(1)in paragraph (1), by
			 striking Measures and inserting Programs;
					(2)by striking paragraph
			 (2);
					(3)by redesignating
			 paragraphs (3), (4), and (5) as paragraphs (2), (3), and (4), respectively;
			 and
					(4)in paragraph (2) (as so
			 redesignated)—
						(A)in the matter preceding
			 subparagraph (A), by striking Programs that would and inserting
			 Research, extension, and teaching programs designed to improve
			 competitiveness in the specialty crop industry, including programs that
			 would;
						(B)in subparagraph (D), by
			 inserting including improving the quality and taste of processed
			 specialty crops before the semicolon; and
						(C)in subparagraph (G), by
			 inserting the remote sensing and the before
			 mechanization.
						7104.Veterinary services
			 grant programThe National
			 Agricultural Research, Extension, and Teaching Policy Act of 1977 is amended by
			 inserting after section 1415A (7 U.S.C. 3151a) the following new
			 section:
					
						1415B.Veterinary services
				grant program
							(a)DefinitionsIn
				this section:
								(1)Qualified
				entityThe term qualified entity means—
									(A)a for-profit or nonprofit
				entity located in the United States that, or an individual who, operates a
				veterinary clinic providing veterinary services—
										(i)in a rural area, as
				defined in section 343(a) of the Consolidated Farm and Rural Development Act (7
				U.S.C. 1991(a)); and
										(ii)in a veterinarian
				shortage situation;
										(B)a State, national,
				allied, or regional veterinary organization or specialty board recognized by
				the American Veterinary Medical Association;
									(C)a college or school of
				veterinary medicine accredited by the American Veterinary Medical
				Association;
									(D)a university research
				foundation or veterinary medical foundation;
									(E)a department of
				veterinary science or department of comparative medicine accredited by the
				Department of Education;
									(F)a State agricultural
				experiment station; or
									(G)a State, local, or tribal
				government agency.
									(2)Veterinarian shortage
				situationThe term veterinarian shortage situation
				means a veterinarian shortage situation as determined by the Secretary under
				section 1415A.
								(b)Establishment
								(1)Competitive
				grantsThe Secretary shall
				carry out a program to make competitive grants to qualified entities that carry
				out programs or activities described in paragraph (2) for the purpose of
				developing, implementing, and sustaining veterinary services.
								(2)Eligibility
				requirementsA qualified entity shall be eligible to receive a
				grant described in paragraph (1) if the entity carries out programs or
				activities that the Secretary determines will—
									(A)substantially relieve
				veterinarian shortage situations;
									(B)support or facilitate
				private veterinary practices engaged in public health activities; or
									(C)support or facilitate the
				practices of veterinarians who are providing or have completed providing
				services under an agreement entered into with the Secretary under section
				1415A(a)(2).
									(c)Award processes and
				preferences
								(1)Application,
				evaluation, and input processesIn administering the grant
				program established under this section, the Secretary shall—
									(A)use an appropriate
				application and evaluation process, as determined by the Secretary; and
									(B)seek the input of
				interested persons.
									(2)Coordination
				preferenceIn selecting recipients of grants to be used for any
				of the purposes described in subsection (d)(1), the Secretary shall give a
				preference to qualified entities that provide documentation of coordination
				with other qualified entities, with respect to any such purpose.
								(3)Consideration of
				available fundsIn selecting
				recipients of grants to be used for any of the purposes described in subsection
				(d), the Secretary shall take into consideration the amount of funds available
				for grants and the purposes for which the grant funds will be used.
								(4)Nature of
				grantsA grant awarded under this section shall be considered to
				be a competitive research, extension, or education grant.
								(d)Use of grants to
				relieve veterinarian shortage situations and support veterinary
				services
								(1)In
				generalExcept as provided in paragraph (2), a qualified entity
				may use funds provided by a grant awarded under this section to relieve
				veterinarian shortage situations and support veterinary services for any of the
				following purposes:
									(A)To promote recruitment
				(including for programs in secondary schools), placement, and retention of
				veterinarians, veterinary technicians, students of veterinary medicine, and
				students of veterinary technology.
									(B)To allow veterinary
				students, veterinary interns, externs, fellows, and residents, and veterinary
				technician students to cover expenses (other than the types of expenses
				described in section 1415A(c)(5)) to attend training programs in food safety or
				food animal medicine.
									(C)To establish or expand
				accredited veterinary education programs (including faculty recruitment and
				retention), veterinary residency and fellowship programs, or veterinary
				internship and externship programs carried out in coordination with accredited
				colleges of veterinary medicine.
									(D)To provide continuing
				education and extension, including veterinary telemedicine and other
				distance-based education, for veterinarians, veterinary technicians, and other
				health professionals needed to strengthen veterinary programs and enhance food
				safety.
									(E)To provide technical
				assistance for the preparation of applications submitted to the Secretary for
				designation as a veterinarian shortage situation under this section or section
				1415A.
									(2)Qualified entities
				operating veterinary clinicsA qualified entity described in
				subsection (a)(1)(A) may only use funds provided by a grant awarded under this
				section to establish or expand veterinary practices, including—
									(A)equipping veterinary
				offices;
									(B)sharing in the reasonable
				overhead costs of such veterinary practices, as determined by the Secretary;
				or
									(C)establishing mobile
				veterinary facilities in which a portion of the facilities will address
				education or extension needs.
									(e)Special requirements
				for certain grants
								(1)Terms of service
				requirements
									(A)In
				generalFunds provided through a grant made under this section to
				a qualified entity described in subsection (a)(1)(A) and used by such entity
				under subsection (d)(2) shall be subject to an agreement between the Secretary
				and such entity that includes a required term of service for such entity
				(including a qualified entity operating as an individual), as prospectively
				established by the Secretary.
									(B)ConsiderationsIn
				establishing a term of service under subparagraph (A), the Secretary shall
				consider only—
										(i)the amount of the grant
				awarded; and
										(ii)the specific purpose of
				the grant.
										(2)Breach
				remedies
									(A)In
				generalAn agreement under paragraph (1) shall provide remedies
				for any breach of the agreement by the qualified entity referred to in
				paragraph (1)(A), including repayment or partial repayment of the grant funds,
				with interest.
									(B)WaiverThe
				Secretary may grant a waiver of the repayment obligation for breach of contract
				if the Secretary determines that such qualified entity demonstrates extreme
				hardship or extreme need.
									(C)Treatment of amounts
				recoveredFunds recovered under this paragraph shall—
										(i)be credited to the
				account available to carry out this section; and
										(ii)remain available until
				expended without further appropriation.
										(f)Prohibition on use of
				grant funds for constructionExcept as provided in subsection
				(d)(2), funds made available for grants under this section may not be
				used—
								(1)to construct a new
				building or facility; or
								(2)to acquire, expand,
				remodel, or alter an existing building or facility, including site grading and
				improvement and architect fees.
								(g)RegulationsNot
				later than 1 year after the date of the enactment of this section, the
				Secretary shall promulgate regulations to carry out this section.
							(h)Authorization of
				appropriationsThere are authorized to be appropriated to the
				Secretary to carry out this section $10,000,000 for fiscal year 2013 and each
				fiscal year thereafter, to remain available until
				expended.
							.
				7105.Grants and
			 fellowships for food and agriculture sciences educationSection 1417(m) of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3152(m)) is
			 amended by striking section $60,000,000 and all that follows and
			 inserting the
			 following:
					
						section—(1)$60,000,000 for each of fiscal years 1990
				through 2012; and
						(2)$40,000,000 for each of
				fiscal years 2013 through
				2017.
						.
				7106.Policy research
			 centersSection 1419A of the
			 National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7
			 U.S.C. 3155) is amended—
					(1)in the section heading,
			 by inserting Agricultural
			 and food before policy;
					(2)in subsection (a), in the
			 matter preceding paragraph (1)—
						(A)by striking
			 Secretary may and inserting Secretary shall, acting
			 through the Office of the Chief Economist,;
						(B)by striking make
			 grants, competitive grants, and special research grants to, and enter into
			 cooperative agreements and other contracting instruments with,  and
			 inserting make competitive grants to or enter into cooperative
			 agreements with; and
						(C)by inserting with
			 a history of providing unbiased, nonpartisan economic analysis to
			 Congress after subsection (b);
						(3)in subsection (b), by
			 striking other research institutions and all that follows
			 through shall be eligible and inserting and other public
			 research institutions and organizations shall be eligible;
					(4)by redesignating
			 subsections (c) and (d) as subsections (d) and (e), respectively;
					(5)by inserting after
			 subsection (b), the following new subsection:
						
							(c)PreferenceIn awarding grants under this section, the
				Secretary shall give a preference to policy research centers that have
				extensive databases, models, and demonstrated experience in providing Congress
				with agricultural market projections, rural development analysis, agricultural
				policy analysis, and baseline projections at the farm, multiregional, national,
				and international levels.
							;
				and
					(6)by striking subsection
			 (e) (as redesignated by paragraph (4)) and inserting the following new
			 subsection:
						
							(e)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section—
								(1)such sums as are
				necessary for each of fiscal years 1996 through 2012; and
								(2)$5,000,000 for each of fiscal years 2013
				through
				2017.
								.
					7107.Repeal of human
			 nutrition intervention and health promotion research programSection 1424 of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3174) is
			 repealed.
				7108.Repeal of pilot
			 research program to combine medical and agricultural researchSection 1424A of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3174a) is
			 repealed.
				7109.Nutrition education
			 programSection 1425(f) of the
			 National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7
			 U.S.C. 3175(f)) is amended by striking 2012 and inserting
			 2017.
				7110.Continuing animal
			 health and disease research programsSection 1433 of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3195) is amended
			 by striking the section designation and heading and all that follows through
			 subsection (a) and inserting the following:
					
						1433.Appropriations for
				continuing animal health and disease research programs
							(a)Authorization of
				appropriations
								(1)In
				generalThere are authorized
				to be appropriated to support continuing animal health and disease research
				programs at eligible institutions—
									(A)$25,000,000 for each of fiscal years 1991
				through 2012; and
									(B)$15,000,000 for each of
				fiscal years 2013 through 2017.
									(2)Use of
				fundsFunds made available
				under this section shall be used—
									(A)to meet the expenses of
				conducting animal health and disease research, publishing and disseminating the
				results of such research, and contributing to the retirement of employees
				subject to the Act of March 4, 1940 (7 U.S.C. 331);
									(B)for administrative
				planning and direction; and
									(C)to purchase equipment and
				supplies necessary for conducting the research described in subparagraph
				(A).
									.
				7111.Repeal of
			 appropriations for research on national or regional problems
					(a)RepealSection 1434 of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3196) is
			 repealed.
					(b)Conforming
			 amendments
						(1)Matching
			 fundsSection 1438 of the National Agricultural Research,
			 Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3200) is amended in the
			 first sentence by striking , exclusive of the funds provided for
			 research on specific national or regional animal health and disease problems
			 under the provisions of section 1434 of this title,.
						(2)Authorization of
			 appropriations for existing and certain new agricultural research
			 programsSection 1463(c) of the National Agricultural Research,
			 Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3311(c)) is amended by
			 striking sections 1433 and 1434 and inserting section
			 1433.
						7112.Grants to upgrade
			 agricultural and food sciences facilities at 1890 land-grant colleges,
			 including Tuskegee UniversitySection 1447(b) of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3222b(b)) is
			 amended by striking 2012 and inserting
			 2017.
				7113.Grants to upgrade
			 agriculture and food science facilities and equipment at insular area
			 land-grant institutions
					(a)Supporting tropical and
			 subtropical agricultural research
						(1)In
			 generalSection 1447B(a) of the National Agricultural Research,
			 Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3222b–2(a)) is amended to
			 read as follows:
							
								(a)PurposeIt is the intent of Congress to assist the
				land-grant colleges and universities in the insular areas in efforts to—
									(1)acquire, alter, or repair
				facilities or relevant equipment necessary for conducting agricultural
				research; and
									(2)support tropical and
				subtropical agricultural research, including pest and disease
				research.
									.
						(2)Conforming
			 amendmentSection 1447B of
			 the National Agricultural Research, Extension, and Teaching Policy Act of 1977
			 (7 U.S.C. 3222b–2) is amended in the heading—
							(A)by inserting
			 and support tropical and
			 subtropical agricultural research after
			 equipment; and
							(B)by striking
			 institutions and inserting
			 colleges and
			 universities.
							(b)ExtensionSection 1447B(d) of the National
			 Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C.
			 3222b–2(d)) is amended by striking 2012 and inserting
			 2017.
					7114.Repeal of national
			 research and training virtual centersSection 1448 of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3222c) is
			 repealed.
				7115.Hispanic-serving
			 institutionsSection 1455(c)
			 of the National Agricultural Research, Extension, and Teaching Policy Act of
			 1977 (7 U.S.C. 3241(c)) is amended by striking 2012 and
			 inserting 2017.
				7116.Competitive grants
			 for international agricultural science and education programsSection 1459A(c) of the National
			 Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C.
			 3292b(c)) is amended to read as follows:
					
						(c)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section—
							(1)such sums as are
				necessary for each of fiscal years 1999 through 2012; and
							(2)$5,000,000 for each of
				fiscal years 2013 through
				2017.
							.
				7117.Repeal of research
			 equipment grantsSection 1462A
			 of the National Agricultural Research, Extension, and Teaching Policy Act of
			 1977 (7 U.S.C. 3310a) is repealed.
				7118.University
			 researchSection 1463 of the
			 National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7
			 U.S.C. 3311) is amended in both of subsections (a) and (b) by striking
			 2012 and inserting 2017.
				7119.Extension
			 serviceSection 1464 of the
			 National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7
			 U.S.C. 3312) is amended by striking 2012 and inserting
			 2017.
				7120.Auditing, reporting,
			 bookkeeping, and administrative requirementsSection 1469 of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3315) is
			 amended—
					(1)in subsection (a)—
						(A)in paragraph (2), by
			 adding and at the end;
						(B)by striking paragraph
			 (3); and
						(C)by redesignating
			 paragraph (4) as paragraph (3);
						(2)by redesignating
			 subsections (b), (c), and (d) as subsections (c), (d), and (e), respectively;
			 and
					(3)by inserting after
			 subsection (a) the following new subsection:
						
							(b)Administrative
				expenses
								(1)In
				generalExcept as provided in paragraph (2) and notwithstanding
				any other provision of law, the Secretary may retain not more than 4 percent of
				amounts made available for agricultural research, extension, and teaching
				assistance programs for the administration of those programs authorized under
				this Act or any other Act.
								(2)ExceptionsThe limitation on administrative expenses
				under paragraph (1) shall not apply to peer panel expenses under subsection (d)
				or any other provision of law related to the administration of agricultural
				research, extension, and teaching assistance programs that contains a
				limitation on administrative expenses that is less than the limitation under
				paragraph
				(1).
								.
					7121.Supplemental and
			 alternative crops
					(a)Authorization of
			 appropriations and terminationSection 1473D of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3319d) is
			 amended—
						(1)in subsection (a), by striking
			 2012 and inserting 2017; and
						(2)by adding at the end the
			 following new subsection:
							
								(e)There are authorized to be appropriated to
				carry out this section—
									(1)such sums as are
				necessary for fiscal year 2012; and
									(2)$1,000,000 for each of
				fiscal years 2013 through
				2017.
									.
						(b)Competitive
			 grantsSection 1473D(c)(1) of the National Agricultural Research,
			 Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3319d(c)(1)) is amended by
			 striking use such research funding, special or competitive grants, or
			 other means, as the Secretary determines, and inserting make
			 competitive grants.
					7122.Capacity building
			 grants for NLGCA institutionsSection 1473F(b) of the National
			 Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C.
			 3319i(b)) is amended by striking 2012 and inserting
			 2017.
				7123.Aquaculture
			 assistance programs
					(a)Competitive
			 grantsSection 1475(b) of the National Agricultural Research,
			 Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3322(b)) is amended in the
			 matter preceding paragraph (1), by inserting competitive before
			 grants.
					(b)Authorization of
			 appropriationsSection 1477
			 of the National Agricultural Research, Extension, and Teaching Policy Act of
			 1977 (7 U.S.C. 3324) is amended to read as follows:
						
							1477.Authorization of
				appropriations
								(a)In
				generalThere are authorized
				to be appropriated to carry out this subtitle—
									(1)$7,500,000 for each of
				fiscal years 1991 through 2012; and
									(2)$5,000,000 for each of
				fiscal years 2013 through 2017.
									(b)Prohibition on
				useFunds made available under this section may not be used to
				acquire or construct a
				building.
								.
					7124.Rangeland research
			 programsSection 1483(a) of
			 the National Agricultural Research, Extension, and Teaching Policy Act of 1977
			 (7 U.S.C. 3336(a)) is amended by striking subtitle and all that
			 follows and inserting the
			 following:
					
						subtitle—(1)$10,000,000 for each of fiscal years 1991
				through 2012; and
						(2)$2,000,000 for each of
				fiscal years 2013 through
				2017.
						.
				7125.Special authorization
			 for biosecurity planning and responseSection 1484(a) of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3351(a)) is
			 amended by striking response such sums as are necessary and all
			 that follows and inserting the
			 following:
					
						response—(1)such sums as are necessary for each of
				fiscal years 2002 through 2012; and
						(2)$10,000,000 for each of
				fiscal years 2013 through
				2017.
						.
				7126.Distance education
			 and resident instruction grants program for insular area institutions of higher
			 education
					(a)Distance education
			 grants for insular areas
						(1)Competitive
			 grantsSection 1490(a) of the National Agricultural Research,
			 Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3362(a)) is amended by
			 striking or noncompetitive.
						(2)Authorization of
			 appropriationsSection
			 1490(f) of the National Agricultural Research, Extension, and Teaching Policy
			 Act of 1977 (7 U.S.C. 3362(f)) is amended by striking section
			 and all that follows and inserting the
			 following:
							
								section—(1)such sums as are necessary for each of
				fiscal years 2002 through 2012; and
								(2)$2,000,000 for each of
				fiscal years 2013 through
				2017.
								.
						(b)Resident instruction
			 grants for insular areasSection 1491(c) of the National
			 Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C.
			 3363(c)) is amended by striking such sums as are necessary  and
			 all that follows and inserting the
			 following:
						
							to carry out this
			 section—(1)such sums as are necessary for each of
				fiscal years 2002 through 2012; and
							(2)$2,000,000 for each of
				fiscal years 2013 through
				2017.
							.
					7127.Matching funds
			 requirement
					(a)In
			 generalThe National
			 Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C.
			 3101 et seq.) is amended by adding at the end the following new
			 subtitle:
						
							PGeneral
				Provisions
								1492.Matching funds
				requirement
									(a)Matching funds
				requirementThe recipient of
				a competitive grant that is awarded by the Secretary under a covered law and
				that involves applied research or extension that is commodity-specific or
				State-specific shall provide funds, in-kind contributions, or a combination of
				both, from sources other than funds provided through such grant in an amount at
				least equal to the amount of such grant.
									(b)Waiver
				authorityThe Secretary may
				waive the matching funds requirement under subsection (a) with respect to a
				competitive grant that involves applied research or extension that the National
				Agricultural Research, Extension, Education, and Economics Advisory Board has
				determined is a national priority under section 1408(c).
									(c)DefinitionsIn
				this section:
										(1)Applied
				researchThe term applied research has the meaning
				given such term in section 251(f)(1)(B) of the Department of Agriculture
				Reorganization Act of 1994 (7 U.S.C. 6971(f)(1)(B)).
										(2)Covered
				lawThe term covered law means each of the following
				provisions of law:
											(A)This title.
											(B)Title XVI of the Food,
				Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5801 et
				seq.).
											(C)The Agricultural
				Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7601 et
				seq.).
											(D)Section 7405 of the Farm
				Security and Rural Investment Act of 2002 (7 U.S.C. 3319f).
											(E)Part III of subtitle E of
				title VII of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 3202 et
				seq.).
											(F)The Competitive, Special,
				and Facilities Research Grant Act (7 U.S.C.
				450i).
											.
					(b)Conforming
			 amendmentParagraph (9) of section 2(b) of the Competitive,
			 Special, and Facilities Research Grant Act (7 U.S.C. 450i(b)) is
			 amended—
						(1)by striking subparagraph
			 (B);
						(2)in the heading, by
			 inserting for equipment
			 grants after funds;
						(3)by striking
			 (A)
			 Equipment
			 grants.—; and
						(4)by redesignating clauses
			 (i) and (ii) as subparagraphs (A) and (B), respectively, and moving the margins
			 of such subparagraphs two ems to the left.
						(c)Application to
			 amendments
						(1)New
			 grantsSection 1492 of the
			 National Agricultural, Research, Extension, and Teaching Policy Act of 1977, as
			 added by subsection (a), shall apply with respect to grants described in such
			 section awarded after October 1, 2012, unless the provision of a covered law
			 under which such grants are awarded specifically exempts such grants from the
			 matching funds requirement under such section.
						(2)Existing
			 grantsA matching funds requirement in effect on or before
			 October 1, 2012, under a covered law shall continue to apply to a grant awarded
			 under such provision of law on or before that date.
						BFood, Agriculture,
			 Conservation, and Trade Act of 1990
				7201.Best utilization of
			 biological applicationsSection 1624 of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 5814) is amended in the first
			 sentence—
					(1)by striking
			 $40,000,000 for each fiscal year; and
					(2)by inserting
			 $40,000,000 for each of fiscal years 2012 through 2017 after
			 chapter.
					7202.Integrated management
			 systemsSection 1627(d) of the
			 Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5821(d)) is
			 amended to read as follows:
					
						(d)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section through the National Institute of Food and Agriculture
				$20,000,000 for each of fiscal years 2012 through
				2017.
						.
				7203.Sustainable
			 agriculture technology development and transfer programSection 1628(f) of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 5831(f)) is amended to read as
			 follows:
					
						(f)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section—
							(1)such sums as are
				necessary for fiscal year 2012; and
							(2)$5,000,000 for each of
				fiscal years 2013 through
				2017.
							.
				7204.National training
			 programSection 1629(i) of the
			 Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5832(i)) is
			 amended to read as follows:
					
						(i)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out the National Training Program $20,000,000 for each of fiscal years 2012
				through
				2017.
						.
				7205.National Genetics
			 Resources ProgramSection
			 1635(b) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C.
			 5844(b)) is amended—
					(1)by striking such
			 funds as may be necessary; and
					(2)by striking
			 subtitle and all that follows and inserting the
			 following:
						
							subtitle—(1)such sums as are necessary for each of
				fiscal years 1991 through 2012; and
							(2)$1,000,000 for each of
				fiscal years 2013 through
				2017.
							.
					7206.Repeal of National
			 Agricultural Weather Information SystemSubtitle D of title XVI of the Food,
			 Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5851 et seq.) is
			 repealed.
				7207.Repeal of rural
			 electronic commerce extension programSection 1670 of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 5923) is repealed.
				7208.Repeal of
			 agricultural genome initiativeSection 1671 of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 5924) is repealed.
				7209.High-priority
			 research and extension initiativesSection 1672 of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 5925) is amended—
					(1)in the first sentence of
			 subsection (a), by striking subsections (e) through (i) and
			 inserting subsections (e) through (g);
					(2)in subsection (b)(2), in
			 the first sentence, by striking subsections (e) through (i) and
			 inserting subsections (e) through (g);
					(3)in subsection (c)(2)—
						(A)in subparagraph (A), by striking
			 or at the end;
						(B)in subparagraph (B), by striking the period
			 at the end and inserting ; or; and
						(C)by adding at the end the following new
			 subparagraph:
							
								(C)the project involves a pest that has been
				designated as a pest of public health significance by the Environmental
				Protection Agency and the Centers for Disease Control and Prevention, as
				described in section 2(nn) of the Federal Insecticide, Fungicide, and
				Rodenticide Act (7 U.S.C.
				136(nn)).
								;
						(4)by striking subsections
			 (e), (f), and (i);
					(5)by redesignating subsections (g), (h), and
			 (j) as subsections (e), (f), and (h), respectively;
					(6)in subsection (e) (as
			 redesignated by paragraph (5))—
						(A)in the heading, by
			 inserting , bed bugs, and
			 other pests after termite; and
						(B)by inserting , bed
			 bugs, and other pests, including pests that the Secretary determines are a risk
			 to public health after termites each place it appears in
			 paragraphs (1), (2)(A), and (3);
						(7)in subsection (f) (as redesignated by
			 paragraph (5))—
						(A)by striking
			 2012 each place it appears in paragraphs (1)(B), (2)(B), and (3)
			 and inserting 2017; and
						(B)in paragraph (4)—
							(i)in subparagraph (A), by
			 inserting and honey bee health disorders after
			 collapse; and
							(ii)in subparagraph (B), by
			 inserting , including best management practices after
			 strategies;
							(8)by inserting after subsection (f) (as
			 redesignated by paragraph (5)), the following new subsection:
						
							(g)Bed bug
				control
								(1)Authorization and use
				of grantsThe Secretary, in
				consultation with a task force appointed under subsection (b)(2), shall award
				grants under this subsection for purposes of—
									(A)developing more efficacious methods of
				detecting, preventing, and managing bed bugs; and
									(B)conducting basic and applied bed bug
				biology research.
									(2)Grants
									(A)Requests for
				proposalsThe Secretary
				shall, not later than 180 days after the date of the enactment of this
				subsection and in consultation with the task force, publish a request for
				openly competitive grant proposals for research projects for the purposes
				described in paragraph (1).
									(B)Award of
				grantsNot later than 180
				days after the date of such publication, the Secretary shall—
										(i)evaluate the grant proposals referred to in
				subparagraph (A) in consultation with the task force; and
										(ii)award grants to entities that submitted
				grant proposals for research projects the Secretary determines are meritorious
				for the purposes described in paragraph (1).
										(C)Notification
				requirementThe Secretary
				shall notify the task force of any award made under subparagraph (B) not later
				than 30 days after awarding such grant.
									(3)Consultation and
				coordinationTo expedite the
				approval or registration under section 3, section 18, or section 24 of the
				Federal Insecticide, Fungicide and Rodenticide Act (7 U.S.C. 136a, 136p, and
				136v) of the methods identified or discovered through research projects funded
				under this subsection, the Secretary shall consult and coordinate with the
				Administrator of the Environmental Protection Agency regarding—
									(A)the awarding of grants under this
				subsection; and
									(B)the evaluation of the results of such
				research projects.
									;
				and
					(9)in subsection (h) (as redesignated by
			 paragraph (5)), by striking 2012 and inserting
			 2017.
					7210.Repeal of nutrient
			 management research and extension initiativeSection 1672A of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 5925a) is repealed.
				7211.Organic agriculture
			 research and extension initiativeSection 1672B of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 5925b) is amended—
					(1)by striking subsection (e) and inserting
			 the following new subsection:
						
							(e)Farm business
				management encouragedFollowing the completion of a peer review
				process for grant proposals received under this section, the Secretary shall
				provide a priority to grant proposals found in the review process to be
				scientifically meritorious using the same criteria the Secretary uses to give
				priority to grants under section
				1672D(b).
							;
				and
					(2)in subsection (f)—
						(A)in paragraph (1)—
							(i)in subparagraph (A), by
			 striking and at the end;
							(ii)in subparagraph (B), by
			 striking the period at the end and inserting ; and; and
							(iii)by adding at the end
			 the following new subparagraph:
								
									(C)$16,000,000 for each of fiscal years 2013
				through 2017.
									;
				and
							(B)in paragraph (2), by
			 striking 2012 and inserting 2017.
						7212.Repeal of
			 agricultural bioenergy feedstock and energy efficiency research and extension
			 initiative
					(a)RepealSection 1672C of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 5925e) is repealed.
					(b)Conforming
			 amendmentSection 251(f)(1)(D) of the Department of Agriculture
			 Reorganization Act of 1994 (7 U.S.C. 6971(f)(1)(D)) is amended—
						(1)by striking clause (xi);
			 and
						(2)by redesignating clauses
			 (xii) and (xiii) as clauses (xi) and (xii), respectively.
						7213.Farm business
			 managementSection 16f72D(d)
			 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C.
			 5925f(d)) is amended by striking such sums as are necessary to carry out
			 this section. and inserting the
			 following:
					
						to carry out this
			 section—(1)such sums as are necessary for fiscal year
				2012; and
						(2)$5,000,000 for each of
				fiscal years 2013 through
				2017.
						.
				7214.Regional centers of
			 excellenceThe Food,
			 Agriculture, Conservation, and Trade Act of 1990 is amended by inserting after
			 section 1672D (7 U.S.C. 5925f) the following new section:
					
						1673.Regional centers of
				excellence
							(a)Funding
				prioritiesThe Secretary
				shall prioritize regional centers of excellence established for specific
				agricultural commodities for the receipt of funding for any competitive
				research or extension program administered by the Secretary.
							(b)CompositionA
				regional center of excellence is composed of 1 or more of the eligible entities
				specified in section 2(b)(7) of the Competitive, Special, and Facilities
				Research Grant Act (7 U.S.C. 450i(b)(7)).
							(c)Criteria for regional
				centers of excellenceThe
				criteria for consideration to be recognized as a regional center of excellence
				shall include efforts—
								(1)to ensure coordination
				and cost effectiveness by reducing unnecessarily duplicative efforts regarding
				research, teaching, and extension;
								(2)to leverage available
				resources by using public/private partnerships among agricultural industry
				groups, institutions of higher education, and the Federal Government;
								(3)to implement teaching
				initiatives to increase awareness and effectively disseminate solutions to
				target audiences through extension activities;
								(4)to increase the economic
				returns to rural communities by identifying, attracting, and directing funds to
				high-priority agricultural issues; and
								(5)to improve teaching
				capacity and infrastructure at colleges and universities (including land-grant
				institutions, schools of forestry, schools of veterinary medicine, and NLGCA
				Institutions).
								.
				7215.Repeal of red meat
			 safety research centerSection
			 1676 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C.
			 5929) is repealed.
				7216.Assistive technology
			 program for farmers with disabilitiesSection 1680(c)(1) of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 5933(c)(1)) is amended—
					(1)by striking
			 is and inserting are; and
					(2)by striking
			 section and all that follows and inserting the
			 following:
						
							section—(A)$6,000,000 for each of fiscal years 1999
				through 2012; and
							(B)$3,000,000 for each of
				fiscal years 2013 through
				2017.
							.
					7217.National rural
			 information center clearinghouseSection 2381(e) of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 3125b(e)) is amended by striking
			 2012 and inserting 2017.
				CAgricultural Research,
			 Extension, and Education Reform Act of 1998
				7301.Relevance and merit
			 of agricultural research, extension, and education funded by the
			 DepartmentSection 103(a)(2)
			 of the Agricultural Research, Extension, and Education Reform Act of 1998 (7
			 U.S.C. 7613(a)(2)) is amended—
					(1)in the heading by striking
			 Merit review of
			 extension and inserting Relevance and merit review of research,
			 extension,;
					(2)in subparagraph
			 (A)—
						(A)by inserting
			 relevance and before merit; and
						(B)by striking
			 extension or education and inserting research, extension,
			 or education; and
						(3)in subparagraph (B), by
			 inserting on a continuous basis after
			 procedures.
					7302.Integrated research,
			 education, and extension competitive grants programSection 406(f) of the Agricultural Research,
			 Extension, and Education Reform Act of 1998 (7 U.S.C. 7626(f)) is amended by
			 striking 2012 and inserting 2017.
				7303.Repeal of coordinated
			 program of research, extension, and education to improve viability of small and
			 medium size dairy, livestock, and poultry operations
					(a)RepealSection 407 of the Agricultural Research,
			 Extension, and Education Reform Act of 1998 (7 U.S.C. 7627) is repealed.
					(b)Conforming
			 amendmentSection
			 251(f)(1)(D) of the Department of Agriculture Reorganization Act of 1994 (7
			 U.S.C. 6971(f)(1)(D)), as amended by section 7212(b), is further
			 amended—
						(1)by striking clause (xi)
			 (as redesignated by section 7212(b)); and
						(2)by redesignating clause
			 (xii) (as redesignated by section 7212(b)) as clause (xi).
						7304.Repeal of Bovine
			 Johne's disease control programSection 409 of the Agricultural Research,
			 Extension, and Education Reform Act of 1998 (7 U.S.C. 7629) is repealed.
				7305.Grants for youth
			 organizationsSection 410(d)
			 of the Agricultural Research, Extension, and Education Reform Act of 1998 (7
			 U.S.C. 7630(d)) is amended by striking section such sums as are
			 necessary and all that follows and inserting the
			 following:
					
						section—(1)such sums as are necessary for each of
				fiscal years 2008 through 2012; and
						(2)$3,000,000 for each of
				fiscal years 2013 through
				2017.
						.
				7306.Specialty crop
			 research initiativeSection
			 412 of the Agricultural Research, Extension, and Education Reform Act of 1998
			 (7 U.S.C. 7632) is amended—
					(1)in subsection (b)—
						(A)in paragraph (1), by
			 striking and genomics and inserting genomics, and other
			 methods; and
						(B)in paragraph (3), by
			 inserting handling and processing, after production
			 efficiency,;
						(2)by striking subsection
			 (d) and inserting the following new subsection:
						
							(d)Research
				projectsIn carrying out this
				section, the Secretary shall award competitive grants on the basis of—
								(1)an initial scientific peer review conducted
				by a panel of subject matter experts from Federal agencies, non-Federal
				entities, and the specialty crop industry; and
								(2)a final funding determination made by the
				Secretary based on a review and ranking for merit, relevance, and impact
				conducted by a panel of specialty crop industry representatives for the
				specific specialty crop.
								;
				and
					(3)in subsection (h)—
						(A)in paragraph (1)—
							(i)by striking
			 (1)
			 In
			 general.—Of the
			 funds and inserting the following:
								
									(1)Mandatory
				funding
										(A)In
				generalOf the funds
										;
				and
							(ii)by adding at the end the
			 following new subparagraph:
								
									(B)Subsequent
				fundingOf the funds of the
				Commodity Credit Corporation, the Secretary shall make available to carry out
				this section—
										(i)$25,000,000 for fiscal year 2013;
										(ii)$30,000,000 for each of fiscal years 2014
				and 2015;
										(iii)$65,000,000 for fiscal
				year 2016; and
										(iv)$50,000,000 for fiscal year 2017 and each
				fiscal year thereafter.
										;
				and
							(B)in paragraph (2), by striking
			 2012 and inserting 2017.
						7307.Food animal residue
			 avoidance database programSection 604(e) of the Agricultural Research,
			 Extension, and Education Reform Act of 1998 (7 U.S.C. 7642(e)) is amended by
			 striking 2012 and inserting 2017.
				7308.Repeal of national
			 swine research centerSection
			 612 of the Agricultural Research, Extension, and Education Reform Act of 1998
			 (Public Law 105–185; 112 Stat. 605) is repealed.
				7309.Office of pest
			 management policySection
			 614(f) of the Agricultural Research, Extension, and Education Reform Act of
			 1998 (7 U.S.C. 7653(f)) is amended—
					(1)by striking such sums as are
			 necessary; and
					(2)by striking
			 section and all that follows and inserting the
			 following:
						
							section—(1)such sums as are necessary for each of
				fiscal years 1999 through 2012; and
							(2)$3,000,000 for each of
				fiscal years 2013 through
				2017.
							.
					7310.Repeal of studies of
			 agricultural research, extension, and educationSubtitle C of title VI of the Agricultural
			 Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7671 et seq.)
			 is repealed.
				DOther Laws
				7401.Critical Agricultural
			 Materials ActSection 16(a) of
			 the Critical Agricultural Materials Act (7 U.S.C. 178n(a)) is amended—
					(1)by striking such sums as are
			 necessary; and
					(2)by striking
			 Act and all that follows and inserting the
			 following:
						
							Act—(1)such sums as are necessary for each of
				fiscal years 1991 through 2012; and
							(2)$2,000,000 for each of
				fiscal years 2013 through
				2017.
							.
					7402.Equity in Educational
			 Land-grant Status Act of 1994
					(a)Definition of 1994
			 institutionsSection 532 of the Equity in Educational Land-Grant
			 Status Act of 1994 (7 U.S.C. 301 note; Public Law 103–382) is amended—
						(1)in paragraph (8), by
			 striking Memorial;
						(2)in paragraph (26), by
			 striking Community;
						(3)by striking paragraphs
			 (5), (10), and (27);
						(4)by redesignating
			 paragraphs (1), (2), (3), (4), (6), (7), (8), (9), (11), (12), (13), (14),
			 (15), (16), (17), (18), (19), (20), (21), (22), (23), (24), (25), (26), (28),
			 (29), (30), (31), (32), (33), and (34) as paragraphs (2), (3), (4), (8), (9),
			 (10), (5), (11), (12), (13), (14), (16), (18), (19), (20), (21), (23), (24),
			 (25), (26), (33), (27), (28), (29), (30), (31), (32), (34), (35), (36), and
			 (15) respectively, and transferring the paragraphs so as to appear in numerical
			 order;
						(5)by inserting before
			 paragraph (2) (as so redesignated), the following new paragraph:
							
								(1)Aaniih Nakoda
				College.
								;
						(6)by inserting after
			 paragraph (5) (as so redesignated), the following new paragraphs:
							
								(6)College of the Muscogee Nation.
								(7)Comanche Nation
				College.
								;
						(7)by inserting after paragraph (16) (as so
			 redesignated) the following new paragraph:
							
								(17)Keweenaw Bay Ojibwa Community
				College.
								;
				and
						(8)by inserting after
			 paragraph (21) (as so redesignated) the following new paragraph:
							
								(22)Navajo Technical
				College.
								.
						(b)Endowment for 1994
			 institutionsSection 533(b)
			 of the Equity in Educational Land-Grant Status Act of 1994 (7 U.S.C. 301 note;
			 Public Law 103–382) is amended in the first sentence by striking
			 2012 and inserting 2017.
					(c)Institutional Capacity
			 Building GrantsSection 535
			 of the Equity in Educational Land-Grant Status Act of 1994 (7 U.S.C. 301 note;
			 Public Law 103–382) is amended by striking 2012 each place it
			 appears in subsections (b)(1) and (c) and inserting 2017.
					(d)Research
			 grants
						(1)Authorization of
			 appropriationsSection 536(c)
			 of the Equity in Educational Land-Grant Status Act of 1994 (7 U.S.C. 301 note;
			 Public Law 103–382) is amended in the first sentence by striking
			 2012 and inserting 2017.
						(2)Research grant
			 requirementsSection 536(b) of the Equity in Educational
			 Land-Grant Status Act of 1994 (7 U.S.C. 301 note; Public Law 103–382) is
			 amended by striking with at least 1 other land-grant college or
			 university and all that follows and inserting the
			 following:
							
								with—(1)the Agricultural Research Service of the
				Department of Agriculture; or
								(2)at least 1—
									(A)other land-grant college
				or university (exclusive of another 1994 Institution);
									(B)non-land-grant college of
				agriculture (as defined in section 1404 of the National Agricultural Research,
				Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103)); or
									(C)cooperating forestry
				school (as defined in that
				section).
									.
						7403.Research Facilities
			 ActSection 6(a) of the
			 Research Facilities Act (7 U.S.C. 390d(a)) is amended by striking
			 2012 and inserting 2017.
				7404.Repeal of carbon
			 cycle researchSection 221 of
			 the Agricultural Risk Protection Act of 2000 (7 U.S.C. 6711) is
			 repealed.
				7405.Competitive, Special,
			 and Facilities Research Grant Act
					(a)ExtensionSection 2(b)(11)(A) of the Competitive,
			 Special, and Facilities Research Grant Act (7 U.S.C. 450i(b)(11)(A)) is amended
			 in the matter preceding clause (i) by striking 2012 and
			 inserting 2017.
					(b)Priority
			 areasSection 2(b)(2) of the
			 Competitive, Special, and Facilities Research Grant Act (7 U.S.C. 450i(b)(2))
			 is amended—
						(1)in subparagraph
			 (A)—
							(A)in clause (vi), by
			 striking and at the end;
							(B)in clause (vii), by
			 striking the period at the end and inserting ; and; and
							(C)by adding at the end the
			 following new clause:
								
									(viii)plant-based foods that are major sources of
				nutrients of concern (as determined by the
				Secretary).
									;
				
							(2)in subparagraph
			 (B)—
							(A)in clause (vii), by
			 striking and at the end;
							(B)in clause (viii), by
			 striking the period at the end and inserting a semicolon; and
							(C)by adding at the end the
			 following new clauses:
								
									(ix)the research and development of
				surveillance methods, vaccines, vaccination delivery systems, or diagnostic
				tests for zoonotic diseases in wildlife reservoirs presenting a potential
				concern to public health or domestic livestock; and
									(x)the identification of animal drug needs and
				the generation and dissemination of data for safe and effective therapeutic
				applications of animal drugs for minor species and minor uses of such drugs in
				major species.
									;
				
							(3)in subparagraph
			 (C)—
							(A)in clause (ii), by
			 inserting before the semicolon , including the effects of plant-based
			 foods that are major sources of nutrients of concern on diet and
			 health;
							(B)in clause (iii), by inserting before the
			 semicolon , including plant-based foods that are major sources of
			 nutrients of concern;
							(C)in clause (iv), by inserting before the
			 semicolon , including postharvest practices conducted with respect to
			 plant-based foods that are major sources of nutrients of concern;
			 and
							(D)in clause (v), by
			 inserting before the period , including improving the functionality of
			 plant-based foods that are major sources of nutrients of
			 concern;
							(4)in subparagraph
			 (D)—
							(A)by redesignating clauses (iv), (v), and
			 (vi) as clauses (v), (vi), and (vii), respectively; and
							(B)by inserting after clause
			 (iii) the following new clause:
								
									(iv)the effectiveness of conservation practices
				and technologies designed to address nutrient losses and improve water
				quality;
									;
				and
							(5)in subparagraph
			 (F)—
							(A)in the matter preceding
			 clause (i), by inserting economics, after
			 trade,;
							(B)by redesignating clauses
			 (v) and (vi) as clauses (vi) and (vii), respectively; and
							(C)by inserting after clause
			 (iv) the following new clause:
								
									(v)the economic costs, benefits, and viability
				of producers adopting conservation practices and technologies designed to
				improve water
				quality;
									.
							(c)General
			 administrationSection
			 2(b)(4) of the Competitive, Special, and Facilities Research Grant Act (7
			 U.S.C. 450i(b)(4)) is amended—
						(1)in subparagraph (D), by
			 striking and at the end;
						(2)in subparagraph (E), by
			 striking the period at the end and inserting ; and; and
						(3)by adding at the end the
			 following new subparagraph:
							
								(F)establish procedures under which a
				commodity board established under a commodity promotion law (as such term is
				defined under section 501(a) of the Federal Agriculture Improvement and Reform
				Act of 1996 (7 U.S.C. 7401(a))) or a State commodity board (or other equivalent
				State entity) may directly submit to the Secretary proposals for requests for
				applications to specifically address particular issues related to the priority
				areas specified in paragraph
				(2).
								.
						(d)Special
			 considerationsSection
			 2(b)(6) of the Competitive, Special, and Facilities Research Grant Act (7
			 U.S.C. 450i(b)(6)) is amended—
						(1)in subparagraph (C), by
			 striking and at the end;
						(2)in subparagraph (D), by
			 striking the period at the end and inserting ; and; and
						(3)by adding at the end the
			 following new subparagraph:
							
								(E)to eligible entities to carry out the
				specific research proposals submitted under procedures established under
				paragraph
				(4)(F).
								.
						(e)Inter-Regional Research
			 Project Number 4Section 2(e)
			 of the Competitive, Special, and Facilities Research Grant Act (7 U.S.C.
			 450i(e)) is amended—
						(1)in paragraph (1)(A), by
			 striking minor use pesticides and inserting pesticides
			 for minor agricultural use and for use on specialty crops (as defined in
			 section 3 of the Specialty Crop Competitiveness Act of 2004 (7 U.S.C. 1621
			 note); and
						(2)in paragraph (4)—
							(A)in subparagraph (A), by
			 inserting and for use on specialty crops after minor
			 agricultural use;
							(B)in subparagraph (B), by
			 striking and at the end;
							(C)by redesignating
			 subparagraph (C) as subparagraph (G); and
							(D)by inserting after
			 subparagraph (B) the following new subparagraphs:
								
									(C)prioritize potential pest management
				technology for minor agricultural use and for use on specialty crops;
									(D)conduct research to
				develop the data necessary to facilitate pesticide registrations,
				reregistrations, and associated tolerances;
									(E)assist in removing trade barriers caused by
				residues of pesticides registered for minor agricultural use and for use on
				domestically grown specialty crops;
									(F)assist in the registration and
				reregistration of pest management technologies for minor agricultural use and
				for use on specialty crops;
				and
									.
							(f)Emphasis on sustainable
			 agricultureSection 2 of the
			 Competitive, Special, and Facilities Research Grant Act (7 U.S.C. 450i) is
			 amended by striking subsection (k).
					7406.Renewable Resources
			 Extension Act of 1978
					(a)Authorization of
			 appropriationsSection 6 of
			 the Renewable Resources Extension Act of 1978 (16 U.S.C. 1675) is amended in
			 the first sentence by striking 2012 and inserting
			 2017.
					(b)Termination
			 dateSection 8 of the
			 Renewable Resources Extension Act of 1978 (16 U.S.C. 1671 note; Public Law
			 95–306) is amended by striking 2012 and inserting
			 2017.
					7407.National Aquaculture
			 Act of 1980Section 10 of the National Aquaculture Act
			 of 1980 (16 U.S.C. 2809) is amended by striking 2012 each place
			 it appears and inserting 2017.
				7408.Repeal of use of
			 remote sensing dataSection
			 892 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C.
			 5935) is repealed.
				7409.Repeal of reports
			 under Farm Security and Rural Investment Act of
			 2002
					(a)Repeal of report on
			 producers and handlers for organic productsSection 7409 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 5925b note; Public Law 107–171) is
			 repealed.
					(b)Repeal of report on
			 genetically modified pest-protected plantsSection 7410 of the Farm Security and Rural
			 Investment Act of 2002 (Public Law 107–171; 116 Stat. 462) is repealed.
					(c)Repeal of study on
			 nutrient bankingSection 7411
			 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 5925a note;
			 Public Law 107–171) is repealed.
					7410.Beginning farmer and
			 rancher development programSection 7405 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 3319f) is amended—
					(1)in subsection (c)—
						(A)in paragraph (1), by
			 striking subparagraphs (A) through (R) and inserting the following new
			 subparagraphs:
							
								(A)basic livestock, forest
				management, and crop farming practices;
								(B)innovative farm, ranch,
				and private, nonindustrial forest land transfer strategies;
								(C)entrepreneurship and
				business training;
								(D)financial and risk management training
				(including the acquisition and management of agricultural credit);
								(E)natural resource
				management and planning;
								(F)diversification and
				marketing strategies;
								(G)curriculum
				development;
								(H)mentoring,
				apprenticeships, and internships;
								(I)resources and
				referral;
								(J)farm financial
				benchmarking;
								(K)assisting beginning
				farmers or ranchers in acquiring land from retiring farmers and
				ranchers;
								(L)agricultural
				rehabilitation and vocational training for veterans; and
								(M)other similar subject
				areas of use to beginning farmers or
				ranchers.
								;
				
						(B)in paragraph (7), by striking and
			 community-based organizations and inserting , community-based
			 organizations, and school-based agricultural educational
			 organizations;
						(C)by striking paragraph (8)
			 and inserting the following new paragraph:
							
								(8)Military veteran
				beginning farmers and ranchers
									(A)In
				generalNot less than 5 percent of the funds used to carry out
				this subsection for a fiscal year shall be used to support programs and
				services that address the needs of military veteran beginning farmers and
				ranchers.
									(B)Coordination
				permittedA recipient of a grant under this section using the
				grant as described in subparagraph (A) may coordinate with a recipient of a
				grant under section 1680 of the Food, Agriculture, Conservation, and Trade Act
				of 1990 (7 U.S.C. 5933) in addressing the needs of military veteran beginning
				farmers and ranchers with disabilities.
									;
				and
						(D)by adding at the end the
			 following new paragraph:
							
								(11)Limitation on indirect
				costsA recipient of a grant
				under this section may not use more than 10 percent of the funds provided by
				the grant for the indirect costs of carrying out the initiatives described in
				paragraph (1).
								;
				
						(2)in subsection
			 (h)(1)—
						(A)in subparagraph (A), by
			 striking and at the end;
						(B)in subparagraph (B), by
			 striking the period at the end and inserting ; and; and
						(C)by adding at the end the
			 following new subparagraph:
							
								(C)$10,000,000 for each of fiscal years 2013
				through 2017, to remain available until
				expended.
								;
				and
						(3)in subsection (h)(2), by
			 striking 2012 and inserting 2017.
					7411.Inclusion of Northern
			 Mariana Islands as a State under McIntire-Stennis Cooperative Forestry
			 ActSection 8 of Public Law
			 87–788 (commonly known as the McIntire-Stennis Cooperative Forestry Act; 16
			 U.S.C. 582a–7) is amended by striking and Guam and inserting
			 Guam, and the Commonwealth of the Northern Mariana
			 Islands.
				EFood, Conservation, and
			 Energy Act of 2008
				1Agricultural
			 Security
					7501.Agricultural
			 biosecurity communication centerSection 14112(c) of the Food, Conservation,
			 and Energy Act of 2008 (7 U.S.C. 8912(c)) is amended to read as follows:
						
							(c)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section—
								(1)such sums as are necessary for each of
				fiscal years 2008 through 2012; and
								(2)$2,000,000 for each of
				fiscal years 2013 through
				2017.
								.
					7502.Assistance to build
			 local capacity in agricultural biosecurity planning, preparation, and
			 responseSection 14113 of the
			 Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8913) is amended—
						(1)in subsection (a)(2)—
							(A)by striking such
			 sums as may be necessary; and
							(B)by striking
			 subsection and all that follows and inserting the
			 following:
								
									subsection—(1)such sums as are necessary for each of
				fiscal years 2008 through 2012; and
									(2)$15,000,000 for each of fiscal years 2013
				through 2017.
									;
				and
							(2)in subsection (b)(2), by
			 striking is authorized to be appropriated to carry out this
			 subsection and all that follows and inserting the
			 following:
							
								are authorized to be appropriated to
			 carry out this subsection—(1)$25,000,000 for each of fiscal years 2008
				through 2012; and
								(2)$15,000,000 for each of
				fiscal years 2013 through
				2017.
								.
						7503.Research and
			 development of agricultural countermeasuresSection 14121(b) of the Food, Conservation,
			 and Energy Act of 2008 (7 U.S.C. 8921(b)) is amended by striking is
			 authorized to be appropriated to carry out this section and all that
			 follows and inserting the following:
						
							are
			 authorized to be appropriated to carry out this
			 section—(1)$50,000,000 for each of fiscal years 2008
				through 2012; and
							(2)$15,000,000 for each of
				fiscal years 2013 through
				2017.
							.
					7504.Agricultural
			 biosecurity grant programSection 14122(e) of the Food, Conservation,
			 and Energy Act of 2008 (7 U.S.C. 8922(e)) is amended—
						(1)by striking sums as are
			 necessary; and
						(2)by striking
			 section and all that follows and inserting the
			 following:
							
								section—(1)such sums as are necessary for each of
				fiscal years 2008 through 2012, to remain available until expended; and
								(2)$5,000,000 for each of
				fiscal years 2013 through 2017, to remain available until
				expended.
								.
						2Miscellaneous
					7511.Enhanced use lease
			 authority pilot programSection 308 of the Federal Crop Insurance
			 Reform and Department of Agriculture Reorganization Act of 1994 (7 U.S.C.
			 3125a) is amended—
						(1)in subsection (b)(6)(A),
			 by striking 5 years and inserting 9 years;
			 and
						(2)in subsection (d)(2), by
			 striking 1, 3, and 5 years and inserting 5, 7, and 9
			 years.
						7512.Grazinglands research
			 laboratorySection 7502 of the
			 Food, Conservation, and Energy Act of 2008 (Public Law 110–246; 122 Stat. 2019)
			 is amended by striking 5-year period and inserting 9-year
			 period.
					7513.Budget submission and
			 fundingSection 7506 of the
			 Food, Conservation, and Energy Act of 2008 (7 U.S.C. 7614c) is amended—
						(1)by striking subsection
			 (a) and inserting the following new subsection:
							
								(a)DefinitionsIn this section:
									(1)Covered
				programThe term covered program means—
										(A)each research program
				carried out by the Agricultural Research Service or the Economic Research
				Service for which annual appropriations are requested in the annual budget
				submission of the President; and
										(B)each competitive program carried out by the
				National Institute of Food and Agriculture for which annual appropriations are
				requested in the annual budget submission of the President.
										(2)Request for
				awardsThe term request for awards means a funding
				announcement published by the National Institute of Food and Agriculture that
				provides detailed information on funding opportunities at the Institute,
				including the purpose, eligibility, restriction, focus areas, evaluation
				criteria, regulatory information, and instructions on how to apply for such
				opportunities.
									;
				and
						(2)by adding at the end the
			 following new subsections:
							
								(e)Additional Presidential
				budget submission requirement
									(1)In
				generalEach year, the
				President shall submit to Congress, together with the annual budget submission
				of the President, the information described in paragraph (2) for each funding
				request for a covered program.
									(2)Information
				describedThe information
				described in this paragraph includes—
										(A)baseline information, including with
				respect to each covered program—
											(i)the funding level for the
				program for the fiscal year preceding the year the annual budget submission of
				the President is submitted;
											(ii)the funding level requested in the annual
				budget submission of the President, including any increase or decrease in the
				funding level; and
											(iii)an explanation justifying any change from
				the funding level specified in clause (i) to the level specified in clause
				(ii);
											(B)with respect to each covered program that
				is carried out by the Economic Research Service or the Agricultural Research
				Service, the location and staff years of the program;
										(C)the proposed funding levels to be allocated
				to, and the expected publication date, scope, and allocation level for, each
				request for awards to be published under or associated with—
											(i)each priority area
				specified in section 2(b)(2) of the Competitive, Special, and Facilities
				Research Grant Act (7 U.S.C. 450i(b)(2));
											(ii)each research and
				extension project carried out under section 1621(a) of the Food, Agriculture,
				Conservation, and Trade Act of 1990 (7 U.S.C. 5811(a));
											(iii)each grant to be awarded under section
				1672B(a) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7
				U.S.C. 5925b(a));
											(iv)each grant awarded under
				section 412(d) of the Agricultural Research, Extension, and Education Reform
				Act of 1998 (7 U.S.C. 7632(d)); and
											(v)each grant awarded under
				7405(c)(1) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C.
				3319f(c)(1)); or
											(D)any other information the
				Secretary determines will increase congressional oversight with respect to
				covered programs.
										(3)ProhibitionUnless the President submits the
				information described in paragraph (2)(C) for a fiscal year, the President may
				not carry out any program during the fiscal year that is authorized
				under—
										(A)section 2(b) of the Competitive, Special,
				and Facilities Research Grant Act (7 U.S.C. 450i(b));
										(B)section 1621 of the Food, Agriculture,
				Conservation, and Trade Act of 1990 (7 U.S.C. 5811);
										(C)section 1672B of the Food, Agriculture,
				Conservation, and Trade Act of 1990 (7 U.S.C. 5925b);
										(D)section 412 of the Agricultural Research,
				Extension, and Education Reform Act of 1998 (7 U.S.C. 7632); or
										(E)section 7405 of the Farm Security and Rural
				Investment Act of 2002 (7 U.S.C. 3319f).
										(f)Report of the Secretary
				of AgricultureEach year on a date that is not later than the
				date on which the President submits the annual budget, the Secretary shall
				submit to Congress a report containing a description of the agricultural
				research, extension, and education activities carried out by the Federal
				Government during the fiscal year that immediately precedes the year for which
				the report is submitted, including—
									(1)a review of the extent to
				which those activities—
										(A)are duplicative or
				overlap within the Department of Agriculture; or
										(B)are similar to activities
				carried out by—
											(i)other Federal
				agencies;
											(ii)the States (including
				the District of Columbia, the Commonwealth of Puerto Rico and other territories
				or possessions of the United States);
											(iii)institutions of higher
				education (as defined in section 101 of the Higher Education Act of 1965 (20
				U.S.C. 1001)); or
											(iv)the private sector;
				and
											(2)for each report submitted
				under this section on or after January 1, 2013, a 5-year projection of national
				priorities with respect to agricultural research, extension, and education,
				taking into account domestic
				needs.
									.
						7514.Repeal of research
			 and education grants for the study of antibiotic-resistant
			 bacteriaSection 7521 of the
			 Food, Conservation, and Energy Act of 2008 (7 U.S.C. 3202) is repealed.
					7515.Repeal of farm and
			 ranch stress assistance networkSection 7522 of the Food, Conservation, and
			 Energy Act of 2008 (7 U.S.C. 5936) is repealed.
					7516.Repeal of seed
			 distributionSection 7523 of
			 the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 415–1) is
			 repealed.
					7517.Natural products
			 research programSection
			 7525(e) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 5937(e)) is
			 amended to read as follows:
						
							(e)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section $7,000,000 for each of fiscal years 2013 through
				2017.
							.
					7518.Sun grant
			 program
						(a)In
			 generalSection 7526 of the Food, Conservation, and Energy Act of
			 2008 (7 U.S.C. 8114) is amended—
							(1)in subsection (a)(4)(B), by striking
			 the Department of Energy and inserting other appropriate
			 Federal agencies (as determined by the Secretary);
							(2)in subsection
			 (c)(1)—
								(A)in subparagraph (B), by striking
			 multistate and all that follows through the period and inserting
			 integrated, multistate research, extension, and education programs on
			 technology development and technology implementation.;
								(B)by striking subparagraph
			 (C); and
								(C)by redesignating
			 subparagraph (D) as subparagraph (C);
								(3)in subsection (d)—
								(A)in paragraph (1)—
									(i)by striking in accordance with
			 paragraph (2);
									(ii)by striking
			 gasification and inserting bioproducts;
			 and
									(iii)by striking the
			 Department of Energy and inserting other appropriate Federal
			 agencies;
									(B)by striking paragraph
			 (2); and
								(C)by redesignating
			 paragraphs (3) and (4) as paragraphs (2) and (3), respectively; and
								(4)in subsection (g), by striking
			 2012 and inserting 2017.
							(b)Conforming
			 amendmentsSection 7526(f)(1)
			 of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8114(f)(1)) is
			 amended by striking subsection (c)(1)(D)(i) and inserting
			 subsection (c)(1)(C)(i).
						7519.Repeal of study and
			 report on food desertsSection
			 7527 of the Food, Conservation, and Energy Act of 2008 (Public Law 110–246; 122
			 Stat. 2039) is repealed.
					7520.Repeal of
			 agricultural and rural transportation research and educationSection 7529 of the Food, Conservation, and
			 Energy Act of 2008 (7 U.S.C. 5938) is repealed.
					7521.Conveyance of land
			 comprising Subtropical Horticulture Research Station
						(a)DefinitionsIn this section:
							(1)CountyThe
			 term County means Miami-Dade County in the State of
			 Florida.
							(2)PropertyThe
			 term Property means approximately 2 acres, more or less, of the
			 federally owned land comprising the Subtropical Horticulture Research Station
			 in the County, which—
								(A)has been mutually
			 delineated by the Secretary and the authorized representative of the County;
			 and
								(B)fronts on SW 67th Avenue
			 in Palmetto Bay, Florida.
								(3)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
							(b)Property
			 Conveyance
							(1)In
			 generalNot later than 120 days after the date on which the
			 County deposits the consideration under paragraph (2) and cost reimbursement
			 provided in this section with the Department of Agriculture, the Secretary
			 shall convey and quitclaim to the County, all rights, title, and interests of
			 the United States in the Property, subject to easements and rights of record
			 and such other reservations, terms, and conditions as the Secretary may
			 prescribe.
							(2)Consideration
								(A)In
			 generalAs consideration for
			 the conveyance of the Property, the County shall pay to the Secretary an amount
			 in cash equal to the market value of the property.
								(B)AppraisalTo
			 determine the market value of the Property, the Secretary shall have the
			 Property appraised for the highest and best use of the Property in conformity
			 with the Uniform Appraisal Standards for Federal Land Acquisitions developed by
			 the Interagency Land Acquisition Conference. The approved appraisal shall at
			 all times be the property of the United States.
								(3)CorrectionsWith
			 the agreement of the County, the Secretary may make minor corrections or
			 modifications to the legal description of the Property.
							(4)Costs
								(A)Transaction
			 costsExcept as provided in
			 subparagraph (C), the County shall, at closing for the conveyance of the
			 Property under this section, pay or reimburse the Secretary, as appropriate,
			 for the reasonable transaction and administrative personnel costs associated
			 with the conveyance authorized by this section, including the transaction costs
			 of appraisal, title, hazardous substances examination, and closing
			 costs.
								(B)Administrative
			 costsIn addition to transaction costs under subparagraph (A),
			 the County shall pay administrative costs in the liquidated amount of
			 $50,000.
								(C)Attorneys’
			 feesThe County and the Secretary shall each bear their own
			 attorneys’ fees.
								(5)SurveyThe
			 County shall, at its cost, survey the exterior boundaries of the Subtropical
			 Horticulture Research Station and the Property in accordance with Federal
			 survey standards and to the satisfaction of the Secretary, and shall provide to
			 the Secretary certified originals with signature and raised seal.
							(6)ReleaseThe
			 County, by a recordable instrument that the Secretary determines is
			 satisfactory, shall release the Department of Agriculture from the instrument
			 dated September 8, 2006, titled Unity of Title.
							(7)Security
			 fencingOn or before closing
			 for the conveyance of the Property under this section, the County shall, at its
			 cost, contract for the construction of a security fence located on the boundary
			 between the Property and the adjacent land administered by the Secretary. The
			 fence shall be of materials and standards approved in advance by the Secretary.
			 The Secretary may approve temporary security structures for use during
			 construction phases of the fence.
							(8)Other
			 termsThe Secretary and the County may otherwise effect the
			 purpose of this section on such additional terms as are mutually acceptable and
			 which are not inconsistent with the provisions of this section.
							(c)Receipts
							(1)In
			 generalThe Secretary shall
			 deposit all funds received from the conveyance authorized under this section,
			 including the market value consideration and the reimbursement for costs, into
			 the Treasury of the United States to be credited to the appropriation for the
			 Agricultural Research Service.
							(2)Use of
			 fundsNotwithstanding any limitation in applicable appropriation
			 Acts for the Department of Agriculture or the Agricultural Research Service,
			 all funds deposited into the Treasury pursuant to subsection (b) shall be
			 available to the Secretary until expended, without further appropriation, for
			 the operation, upkeep, and maintenance of the Subtropical Horticulture Research
			 Station.
							7522.Concessions, fees,
			 and voluntary services at National ArboretumSection 6 of the Act of March 4, 1927 (20
			 U.S.C. 196) is amended—
						(1)in subsection (a)(1), by
			 inserting or nonprofit organizations that support the purpose of the
			 National Arboretum after mission of the National
			 Arboretum; and
						(2)by adding at the end the
			 following new subsection:
							
								(d)Recognition of
				donorsA non-profit
				organization granted a concession under subsection (a)(1) may recognize donors
				if such recognition is approved in advance by the
				Secretary.
								.
						7523.Cotton Disease
			 Research ReportNot later than
			 180 days after the date of the enactment of this Act, the Secretary shall
			 submit to Congress a report on the fungus fusarium oxysporum f. sp. vasinfectum
			 race 4 (referred to in this section as FOV Race 4) and the
			 impact of such fungus on cotton, including—
						(1)an overview of the threat FOV Race 4 poses
			 to the cotton industry in the United States;
						(2)the status and progress of Federal research
			 initiatives to detect, contain, or eradicate FOV Race 4, including current FOV
			 Race 4-specific research projects; and
						(3)a comprehensive strategy to combat FOV Race
			 4 that establishes—
							(A)detection and identification goals;
							(B)containment goals;
							(C)eradication goals;
			 and
							(D)a plan to partner with
			 the cotton industry in the United States to maximize resources, information
			 sharing, and research responsiveness and effectiveness.
							7524.Miscellaneous
			 technical correctionsSections
			 7408 and 7409 of the Food, Conservation, and Energy Act of 2008 (Public Law
			 110–246; 122 Stat. 2013) are both amended by striking Title III of the
			 Department of Agriculture Reorganization Act of 1994 and inserting
			 Title III of the Federal Crop Insurance Reform and Department of
			 Agriculture Reorganization Act of 1994.
					VIIIForestry
			ARepeal of Certain
			 Forestry Programs
				8001.Forest land
			 enhancement program
					(a)RepealSection 4 of the Cooperative Forestry
			 Assistance Act of 1978 (16 U.S.C. 2103) is repealed.
					(b)Conforming
			 amendmentSection 8002 of the
			 Farm Security and Rural Investment Act of 2002 (Public Law 107–171; 16 U.S.C.
			 2103 note) is amended by striking subsection (a).
					(c)Effective
			 dateThe amendments made by
			 this section shall take effect on October 1, 2012.
					8002.Watershed forestry
			 assistance program
					(a)RepealSection 6 of the Cooperative Forestry
			 Assistance Act of 1978 (16 U.S.C. 2103b) is repealed.
					(b)Effective
			 dateThe amendment made by
			 this section shall take effect on October 1, 2012.
					8003.Expired cooperative
			 national forest products marketing programSection 18 of the Cooperative Forestry
			 Assistance Act of 1978 (16 U.S.C. 2112) is repealed.
				8004.Hispanic-serving
			 institution agricultural land national resources leadership program
					(a)RepealSection 8402 of the Food, Conservation, and
			 Energy Act of 2008 (16 U.S.C. 1649a) is repealed.
					(b)Effective
			 dateThe amendment made by
			 this section shall take effect on October 1, 2012.
					8005.Tribal watershed
			 forestry assistance program
					(a)RepealSection 303 of the Healthy Forests
			 Restoration Act of 2003 (16 U.S.C. 6542) is repealed.
					(b)Effective
			 dateThe amendment made by
			 this section shall take effect on October 1, 2012.
					8006.Separate Forest
			 Service decisionmaking and appeals processSection 322 of the Department of the
			 Interior and Related Agencies Appropriations Act, 1993 (Public Law 102–381; 16
			 U.S.C. 1612 note) is repealed. Section 428 of division E of the Consolidated
			 Appropriations Act, 2012 (Public Law 112–74; 125 Stat. 1046; 16 U.S.C. 6515
			 note) shall not apply to any project or activity implementing a land and
			 resource management plan developed under section 6 of the Forest and Rangeland
			 Renewable Resources Planning Act of 1974 (16 U.S.C. 1604) that is categorically
			 excluded from documentation in an environmental assessment or an environmental
			 impact statement under the National Environmental Policy Act of 1969 (42 U.S.C.
			 4321 et seq.).
				BReauthorization of
			 Cooperative Forestry Assistance Act of 1978 Programs
				8101.Forest Legacy
			 ProgramSubsection (m) of
			 section 7 of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2103c)
			 is amended to read as follows:
					
						(m)Authorization of
				appropriationsTo carry out
				this section, there are authorized to be appropriated—
							(1)such sums as are necessary for fiscal year
				2012; and
							(2)$55,000,000 for each of fiscal years 2013
				through
				2017.
							.
				8102.Community forest
			 and open space conservation programSubsection (g) of section 7A of the
			 Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2103d) is amended to
			 read as follows:
					
						(g)Authorization of
				appropriationsTo carry out
				this section, there are authorized to be appropriated—
							(1)such sums as are necessary for fiscal year
				2012; and
							(2)$1,500,000 for each of fiscal years 2013
				through
				2017.
							.
				CReauthorization of Other
			 Forestry-Related Laws
				8201.Rural
			 revitalization technologiesSection 2371(d)(2) of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 6601(d)(2)) is amended by
			 striking 2012 and inserting 2017.
				8202.Office of
			 International ForestrySubsection (d) of section 2405 of the Global
			 Climate Change Prevention Act of 1990 (7 U.S.C. 6704) is amended to read as
			 follows:
					
						(d)Authorization of
				appropriationsTo carry out
				this section, there are authorized to be appropriated—
							(1)such sums as are necessary for each of
				fiscal years 1996 through 2012; and
							(2)$6,000,000 for each of fiscal years 2013
				through
				2017.
							.
				8203.Change in funding
			 source for healthy forests reserve programSection 508 of the Healthy Forests
			 Restoration Act of 2003 (16 U.S.C. 6578) is amended—
					(1)in subsection (a), by
			 striking In
			 general and inserting Fiscal years 2009 through
			 2012;
					(2)by redesignating
			 subsection (b) as subsection (d); and
					(3)by inserting after subsection (a) the
			 following new subsections:
						
							(b)Fiscal years 2013
				through 2017There is
				authorized to be appropriated to the Secretary of Agriculture to carry out this
				section $9,750,000 for each of fiscal years 2013 through 2017.
							(c)Additional source of
				fundsIn addition to funds
				appropriated pursuant to the authorization of appropriations in subsection (b)
				for a fiscal year, the Secretary may use such amount of the funds appropriated
				for that fiscal year to carry out the Soil Conservation and Domestic Allotment
				Act (16 U.S.C. 590a et seq.) as the Secretary determines necessary to cover the
				cost of technical assistance, management, and enforcement responsibilities for
				land enrolled in the healthy forests reserve program pursuant to subsections
				(a) and (b) of section
				504.
							.
					8204.Stewardship end
			 result contracting project authoritySection 347(a) of the Department of the
			 Interior and Related Agencies Appropriations Act, 1999 (as contained in section
			 101(e) of division A of Public Law 105–277; 16 U.S.C. 2104 note) is amended by
			 striking 2013 and inserting 2017.
				DNational Forest Critical
			 Area Response
				8301.DefinitionsIn this title:
					(1)Critical
			 areaThe term critical area means an area of the
			 National Forest System designated by the Secretary under section 8302
					(2)National forest
			 systemThe term
			 National Forest System has the meaning given that term in
			 section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of
			 1974 (16 U.S.C. 1609(a)).
					(3)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
					8302.Designation of
			 critical areas
					(a)Designation
			 requirementsThe Secretary of
			 Agriculture shall designate critical areas within the National Forest System
			 for the purposes of addressing—
						(1)deteriorating forest
			 health conditions in existence as of the date of the enactment of this Act due
			 to insect infestation, drought, disease, or storm damage; and
						(2)the future risk of insect
			 infestations or disease outbreaks through preventative treatments.
						(b)Designation
			 methodIn considering
			 National Forest System land for designation as a critical area, the Secretary
			 shall use—
						(1)for purposes of
			 subsection (a)(1), the most recent annual forest health aerial surveys of
			 mortality and defoliation; and
						(2)for purposes of subsection (a)(2), the
			 National Insect and Disease Risk Map.
						(c)Time for initial
			 designationsThe first
			 critical areas shall be designated by the Secretary not later than 60 days
			 after the date of the enactment of this Act.
					(d)Duration of
			 designationThe designation of a critical area shall expire not
			 later than 10 years after the date of the designation.
					8303.Application of
			 expedited procedures and activities of the Healthy Forests Restoration Act of
			 2003 to critical areas
					(a)ApplicabilitySubject to subsections (b) through (e),
			 title I of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511 et seq.)
			 (including the environmental analysis requirements of section 104 of that Act
			 (16 U.S.C. 6514), the special administrative review process under section 105
			 of that Act (16 U.S.C. 6515), and the judicial review process under section 106
			 of that Act (16 U.S.C. 6516)), shall apply to all Forest Service projects and
			 activities carried out in a critical area.
					(b)Application of other
			 lawSection 322 of Public Law
			 102–381 (16 U.S.C. 1612 note; 106 Stat. 1419) shall not apply to projects
			 conducted in accordance with this section.
					(c)Required
			 modificationsIn applying
			 title I of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511 et seq.)
			 to Forest Service projects and activities in a critical area, the Secretary
			 shall make the following modifications:
						(1)The authority shall apply to the entire
			 critical area, including land that is outside of a wildland-urban interface
			 area or that does not satisfy any of the other eligibility criteria specified
			 in section 102(a) of that Act (16 U.S.C. 6512(a)).
						(2)All projects and activities of the Forest
			 Service, including necessary connected actions (as described in section
			 1508.25(a)(1) of title 40, Code of Federal Regulations (or a successor
			 regulation)), shall be considered to be authorized hazardous fuel reduction
			 projects for purposes of applying the title.
						(d)Smaller
			 projects
						(1)In
			 generalExcept as provided in paragraph (2), a project conducted
			 in a critical area in accordance with this section that comprises less than
			 10,000 acres shall be—
							(A)considered an action
			 categorically excluded from the requirements for an environmental assessment or
			 an environmental impact statement under section 1508.4 of title 40, Code of
			 Federal Regulations (or a successor regulation); and
							(B)exempt from the special administrative
			 review process under section 105 of the Healthy Forests Restoration Act of 2003
			 (16 U.S.C. 6515).
							(2)Exclusion of certain
			 areasParagraph (1) does not apply to—
							(A)a component of the
			 National Wilderness Preservation System;
							(B)any Federal land on
			 which, by Act of Congress or Presidential proclamation, the removal of
			 vegetation is restricted or prohibited;
							(C)a congressionally
			 designated wilderness study area; or
							(D)an area in which
			 activities under paragraph (1) would be inconsistent with the applicable land
			 and resource management plan.
							(e)Forest Management
			 PlansAll projects and
			 activities carried out in a critical area pursuant to this subtitle shall be
			 consistent with the land and resource management plan established under section
			 6 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16
			 U.S.C. 1604) for the unit of the National Forest System containing the critical
			 area.
					8304.Good neighbor
			 authority
					(a)DefinitionsIn
			 this section:
						(1)Eligible
			 StateThe term eligible State means a State that
			 contains National Forest System land.
						(2)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
						(3)State
			 foresterThe term State forester means the head of a
			 State agency with jurisdiction over State forestry programs in an eligible
			 State.
						(b)Cooperative agreements
			 and contracts
						(1)In
			 generalThe Secretary may enter into a cooperative agreement or
			 contract (including a sole source contract) with a State forester to authorize
			 the State forester to provide the forest, rangeland, and watershed restoration
			 and protection services described in paragraph (2) on National Forest System
			 land in the eligible State.
						(2)Authorized
			 servicesThe forest, rangeland, and watershed restoration and
			 protection services referred to in paragraph (1) include the conduct of—
							(A)activities to treat
			 insect infected trees;
							(B)activities to reduce
			 hazardous fuels; and
							(C)any other activities to
			 restore or improve forest, rangeland, and watershed health, including fish and
			 wildlife habitat.
							(3)State as
			 agentExcept as provided in paragraph (6), a cooperative
			 agreement or contract entered into under paragraph (1) may authorize the State
			 forester to serve as the agent for the Secretary in providing the restoration
			 and protection services authorized under that paragraph.
						(4)SubcontractsIn
			 accordance with applicable contract procedures for the eligible State, a State
			 forester may enter into subcontracts to provide the restoration and protection
			 services authorized under a cooperative agreement or contract entered into
			 under paragraph (1).
						(5)Timber
			 salesSubsections (d) and (g) of section 14 of the National
			 Forest Management Act of 1976 (16 U.S.C. 472a) shall not apply to services
			 performed under a cooperative agreement or contract entered into under
			 paragraph (1).
						(6)Retention of NEPA
			 responsibilitiesAny decision required to be made under the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) with respect
			 to any restoration and protection services to be provided under this section by
			 a State forester on National Forest System land shall not be delegated to a
			 State forester or any other officer or employee of the eligible State.
						(7)Applicable
			 lawThe restoration and protection services to be provided under
			 this section shall be carried out on a project-to-project basis under existing
			 authorities of the Forest Service.
						EMiscellaneous
			 Provisions
				8401.Revision of
			 strategic plan for forest inventory and analysis
					(a)Revision
			 requiredNot later than 180
			 days after the date of the enactment of this Act, the Secretary of Agriculture
			 shall revise the strategic plan for forest inventory and analysis initially
			 prepared pursuant to section 3(e) of the Forest and Rangeland Renewable
			 Resources Research Act of 1978 (16 U.S.C. 1642(e)) to address the requirements
			 imposed by subsection (b).
					(b)Elements of revised
			 strategic planIn revising
			 the strategic plan, the Secretary of Agriculture shall describe in detail the
			 organization, procedures, and funding needed to achieve each of the
			 following:
						(1)Complete the transition
			 to a fully annualized forest inventory program and include inventory and
			 analysis of interior Alaska.
						(2)Implement an annualized
			 inventory of trees in urban settings, including the status and trends of trees
			 and forests, and assessments of their ecosystem services, values, health, and
			 risk to pests and diseases.
						(3)Report information on
			 renewable biomass supplies and carbon stocks at the local, State, regional, and
			 national level, including by ownership type.
						(4)Engage State foresters and other users of
			 information from the forest inventory and analysis in reevaluating the list of
			 core data variables collected on forest inventory and analysis plots with an
			 emphasis on demonstrated need.
						(5)Improve the timeliness of
			 the timber product output program and accessibility of the annualized
			 information on that database.
						(6)Foster greater cooperation among the forest
			 inventory and analysis program, research station leaders, and State foresters
			 and other users of information from the forest inventory and analysis.
						(7)Promote availability of
			 and access to non-Federal resources to improve information analysis and
			 information management.
						(8)Collaborate with the Natural Resources
			 Conservation Service, National Aeronautics and Space Administration, National
			 Oceanic and Atmospheric Administration, and United States Geological Survey to
			 integrate remote sensing, spatial analysis techniques, and other new
			 technologies in the forest inventory and analysis program.
						(9)Understand and report on
			 changes in land cover and use.
						(10)Expand existing programs to promote
			 sustainable forest stewardship through increased understanding, in partnership
			 with other Federal agencies, of the over 10 million family forest owners, their
			 demographics, and the barriers to forest stewardship.
						(11)Implement procedures to
			 improve the statistical precision of estimates at the sub-State level.
						(c)Submission of revised
			 strategic planThe Secretary
			 of Agriculture shall submit the revised strategic plan to the Committee on
			 Agriculture of the House of Representatives and the Committee on Agriculture,
			 Nutrition, and Forestry of the Senate.
					8402.Forest Service
			 participation in ACES ProgramThe Secretary of Agriculture, acting through
			 the Chief of the Forest Service, may use funds derived from
			 conservation-related programs executed on National Forest System lands to
			 utilize the Agriculture Conservation Experienced Services Program established
			 pursuant to section 1252 of the Food Security Act of 1985 (16 U.S.C. 3851) to
			 provide technical services for conservation-related programs and authorities
			 carried out by the Secretary on National Forest System lands.
				IXEnergy
			9001.Definition of
			 renewable energy systemSection 9001 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 8101) is amended by—
				(1)striking paragraph (4) and inserting the
			 following:
					
						(4)Biobased
				product
							(A)In
				generalThe term biobased product means a product
				determined by the Secretary to be a commercial or industrial product (other
				than food or feed) that is—
								(i)composed, in whole or in
				significant part, of biological products, including renewable domestic
				agricultural materials and forestry materials; or
								(ii)an intermediate
				ingredient or feedstock.
								(B)InclusionThe
				term biobased product, with respect to forestry materials,
				includes forest products that meet biobased content requirements,
				notwithstanding the market share the product holds, the age of the product, or
				whether the market for the product is new or
				emerging.
							;
				(2)redesignating paragraphs
			 (9), (10), (11), (12), (13), and (14) as paragraphs (10), (11), (12), (13),
			 (14), and (16);
				(3)inserting after paragraph
			 (8), the following new paragraph:
					
						(9)Forest product
							(A)In
				generalThe term forest product means a product made
				from materials derived from the practice of forestry or the management of
				growing timber.
							(B)InclusionsThe
				term forest product includes—
								(i)pulp, paper, paperboard,
				pellets, and wood products; and
								(ii)any recycled products
				derived from forest materials.
								;
				and
				(4)inserting after paragraph
			 (14) (as so redesignated), the following new paragraph:
					
						(15)Renewable energy
				system
							(A)In
				generalSubject to subparagraph (B), the term renewable
				energy system means a system that—
								(i)produces usable energy
				from a renewable energy source; and
								(ii)may include distribution components
				necessary to move energy produced by such system to the initial point of
				sale.
								(B)LimitationA system described in subparagraph (A) may
				not include a mechanism for dispensing energy at
				retail.
							.
				9002.Biobased markets
			 programSection 9002(h) of the
			 Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8102(h)) is
			 amended—
				(1)in the heading of
			 paragraph (1), by inserting for fiscal years 2008 through
			 2012 after
			 funding;
				(2)in the heading of
			 paragraph (2), by inserting for fiscal years 2009 through
			 2012 after
			 funding; and
				(3)by adding at the end the
			 following new paragraph:
					
						(3)Fiscal years
				2013 through
				2017There are authorized to be appropriated to
				carry out this section $2,000,000 for each of fiscal years 2013 through
				2017.
						.
				9003.Biorefinery
			 Assistance
				(a)Program
			 adjustmentsSection 9003 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 8103) is amended—
					(1)in subsection (c), by
			 striking to eligible entities and all that follows through
			 guarantees for loans and inserting to eligible entities
			 guarantees for loans;
					(2)by striking subsection
			 (d);
					(3)by redesignating
			 subsections (e), (f), (g), and (h) as subsections (d), (e), (f), and (g),
			 respectively; and
					(4)in subsection (d) (as so
			 redesignated)—
						(A)by striking
			 subsection (c)(2) each place it appears and inserting
			 subsection (c); and
						(B)in paragraph (2)(C), by
			 striking subsection (h) and inserting subsection
			 (g).
						(b)FundingSection
			 9003(g) of the Farm Security and Rural Investment Act of 2002, as redesignated
			 by subsection (a)(3), is amended—
					(1)in the heading of
			 paragraph (1), by inserting for fiscal years 2009 and
			 2010 after
			 funding;
					(2)in the heading of
			 paragraph (2), by inserting for fiscal years 2009 through
			 2012 after
			 funding; and
					(3)by adding at the end the
			 following new paragraph:
						
							(3)Fiscal years
				2013 through
				2017There are authorized to be appropriated to
				carry out this section $75,000,000 for each of fiscal years 2013 through
				2017.
							.
					9004.Repeal of
			 repowering assistance program and transfer of remaining funds
				(a)RepealSubject to subsection (b), section 9004 of
			 the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8104) is
			 repealed.
				(b)Use of remaining
			 funding for Rural Energy for America ProgramFunds made available
			 pursuant to subsection (d) of such section 9004 that are unobligated on the day
			 before the date of the enactment of this section shall—
					(1)remain available until
			 expended;
					(2)be used by the Secretary
			 of Agriculture to carry out financial assistance for energy efficiency
			 improvements and renewable energy systems under section 9007(a)(2) of the Farm
			 Security and Rural Investment Act of 2002 (7 U.S.C. 8107(a)(2)); and
					(3)be in addition to any
			 other funds made available to carry out that program.
					9005.Bioenergy Program
			 for Advanced BiofuelsSection
			 9005(g) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C.
			 8105(c)) is amended—
				(1)in the heading of
			 paragraph (1), by inserting for fiscal years 2009 through
			 2012 after
			 funding;
				(2)in the heading of
			 paragraph (2), by inserting for fiscal years 2009 through
			 2012 after
			 funding;
				(3)by redesignating
			 paragraph (3) as paragraph (4); and
				(4)by inserting after
			 paragraph (2) the following new paragraph:
					
						(3)Fiscal years
				2013 through
				2017There are authorized to be appropriated to
				carry out this section $50,000,000 for each of fiscal years 2013 through
				2017.
						.
				9006.Biodiesel Fuel
			 Education ProgramSubsection
			 (d) of section 9006 of the Farm Security and Rural Investment Act of 2002 (7
			 U.S.C. 8106(d)) is amended to read as follows:
				
					(d)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section $2,000,000 for each of
				fiscal years 2013 through
				2017.
					.
			9007.Rural Energy for
			 America Program
				(a)Program
			 adjustments
					(1)Repeal of feasibility
			 studiesSection 9007(c) of the Farm Security and Rural Investment
			 Act of 2002 (7 U.S.C. 8107(c)) is amended by striking paragraph (3).
					(2)Tiered application
			 processSection 9007(c) of the Farm Security and Rural Investment
			 Act of 2002 (7 U.S.C. 8107(c)) is further amended by—
						(A)redesignating paragraph
			 (2) as paragraph (3); and
						(B)by inserting after
			 paragraph (1) the following new paragraph:
							
								(2)Tiered application
				processIn carrying out this
				subsection, the Secretary shall establish a three-tiered application,
				evaluation, and oversight process that varies based on the cost of the proposed
				project with the process most simplified for projects referred to in
				subparagraph (A), more comprehensive for projects referred to in subparagraph
				(B), and most comprehensive for projects referred to in subparagraph (C). The
				three tiers for such process shall be as follows:
									(A)Tier
				1Projects for which the cost of the project funded under this
				subsection is not more than $80,000.
									(B)Tier
				2Projects for which the cost of the project funded under this
				subsection is more than $80,000 but less than $200,000.
									(C)Tier
				3Projects for which the cost of the project funded under this
				subsection is $200,000 or
				more.
									.
						(b)FundingSection 9007(g) of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 8107(g)) is amended—
					(1)in the heading of
			 paragraph (1), by inserting for fiscal years 2009 through
			 2012 after
			 funding;
					(2)in the heading of
			 paragraph (2), by inserting for fiscal years 2009 through
			 2012 after
			 funding;
					(3)in the heading of
			 paragraph (3), by inserting for fiscal years 2009 through
			 2012 after
			 funding; and
					(4)by adding at the end the
			 following new paragraph:
						
							(4)Fiscal years
				2013 through
				2017There are authorized to be appropriated to
				carry out this section $45,000,000 for each of fiscal years 2013 through
				2017.
							.
					9008.Biomass Research
			 and DevelopmentSection
			 9008(h) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C.
			 8108(h)) is amended—
				(1)in the heading of
			 paragraph (1), by inserting for fiscal years 2009 through
			 2012 after
			 funding;
				(2)in the heading of
			 paragraph (2), by inserting for fiscal years 2009 through
			 2012 after
			 funding; and
				(3)by adding at the end the
			 following new paragraph:
					
						(3)Fiscal years
				2013 through
				2017There are authorized to be appropriated to
				carry out this section $20,000,000 for each of fiscal years 2013 through
				2017.
						.
				9009.Feedstock
			 Flexibility Program for Bioenergy ProducersSection 9010(b) of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 8110(b)) is amended—
				(1)in paragraph (1)(A), by
			 striking 2012 and inserting 2017; and
				(2)in paragraph (2)(A), by
			 striking 2012 and inserting 2017.
				9010.Biomass Crop
			 Assistance ProgramSection
			 9011 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8111) is
			 amended—
				(1)in subsection (a)—
					(A)by striking paragraph
			 (6); and
					(B)by redesignating
			 paragraphs (7) and (8) as paragraphs (6) and (7), respectively;
					(2)in subsection (b)—
					(A)by striking
			 Program to and all that follows through support the
			 establishment and inserting Program to support the
			 establishment;
					(B)by striking ; and and
			 inserting a period; and
					(C)by striking paragraph
			 (2);
					(3)in subsection (c)—
					(A)in paragraph
			 (2)(B)—
						(i)in clause (viii), by striking ;
			 and and inserting a semicolon;
						(ii)by redesignating clause
			 (ix) as clause (x); and
						(iii)by inserting after
			 clause (viii) the following new clause:
							
								(ix)existing project areas that have received
				funding under this section and the continuation of funding of such project
				areas to advance the maturity of such project areas;
				and
								;
				and
						(B)in paragraph
			 (5)(C)(ii)—
						(i)by striking subclause
			 (III); and
						(ii)by redesignating
			 subclauses (IV) and (V) as subclauses (III) and (IV), respectively;
						(4)by striking subsection
			 (d);
				(5)by redesignating
			 subsections (e) and (f) as subsections (d) and (e), respectively; and
				(6)in subsection (e) (as so
			 redesignated)—
					(A)by striking
			 (e)
			 Funding.—Of the funds and
			 inserting
						
							(e)
			 Funding.—(1)Fiscal years
				2008 through
				2012Of the
				funds
							;
				and
					(B)by adding at the end the
			 following new paragraph:
						
							(2)Fiscal years
				2013 through
				2017
								(A)In
				generalSubject to
				subparagraph (B), there are authorized to be appropriated to carry out this
				section $75,000,000 for each of fiscal years 2013 through 2017.
								(B)Multiyear
				contractsFor each multiyear contract entered into by the
				Secretary during a fiscal year under this section, the Secretary shall ensure
				that sufficient funds are obligated from the appropriation for that fiscal year
				to fully cover all payments required by the contract for all years of the
				contract.
								.
					9011.Community wood
			 energy programSection 9013(e)
			 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8113(e)) is
			 amended by striking carry out this section and all that follows
			 and inserting the following:
				
					carry out this
			 section—(1)$5,000,000 for each of fiscal years 2009
				through 2012; and
					(2)$2,000,000 for each of
				fiscal years 2013 through
				2017.
					.
			9012.Repeal of biofuels
			 infrastructure studySection
			 9002 of the Food, Conservation, and Energy Act of 2008 (Public Law 110–246; 122
			 Stat. 2095) is repealed.
			9013.Repeal of renewable
			 fertilizer studySection 9003
			 of the Food, Conservation, and Energy Act of 2008 (Public Law 110–246; 122
			 Stat. 2096) is repealed.
			XHorticulture
			10001.Specialty crops
			 market news allocationSection
			 10107(b) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 1622b(b))
			 is amended by striking 2012 and inserting
			 2017.
			10002.Repeal of grant
			 program to improve movement of specialty cropsSection 10403 of the Food, Conservation, and
			 Energy Act of 2008 (7 U.S.C. 1622c) is repealed.
			10003.Farmers market and
			 local food promotion programSection 6 of the Farmer-to-Consumer Direct
			 Marketing Act of 1976 (7 U.S.C. 3005) is amended—
				(1)in the section heading, by inserting
			 and Local
			 Food after Farmers’ Market;
				(2)in subsection (a)—
					(A)by inserting and
			 Local Food after Farmers’ Market;
					(B)by striking
			 farmers’ markets and to promote; and
					(C)by striking the period
			 and inserting and assist in the development of local food business
			 enterprises.;
					(3)in subsection (b), by
			 striking paragraph (1) and inserting the following new paragraph:
					
						(1)In
				generalThe purposes of the
				Program are to increase domestic consumption of, and consumer access to,
				locally and regionally produced agricultural products by assisting in the
				development, improvement, and expansion of—
							(A)domestic farmers’
				markets, roadside stands, community-supported agriculture programs, agritourism
				activities, and other direct producer-to-consumer market opportunities;
				and
							(B)local and regional food
				business enterprises that process, distribute, aggregate, and store locally or
				regionally produced food
				products.
							;
				(4)in subsection
			 (c)(1)—
					(A)by inserting or
			 other agricultural business entity after cooperative;
			 and
					(B)by inserting ,
			 including a community supported agriculture network or association
			 after association;
					(5)by redesignating
			 subsection (e) as subsection (g);
				(6)by inserting after
			 subsection (d) the following new subsections:
					
						(e)PriorityIn awarding grants under this section, the
				Secretary shall give priority to applications submitted by eligible entities
				that include proposals for projects that—
							(1)benefit underserved communities;
							(2)develop market opportunities for small and
				mid-sized farm and ranch operations; and
							(3)include a strategic plan to maximize the
				use of funds to build capacity for local and regional food systems in a
				community.
							(f)Funds requirements for
				eligible entities
							(1)Matching
				fundsAn entity receiving a grant under this section for a
				project to carry out a purpose described in subsection (b)(1)(B) shall provide
				matching funds in the form of cash or an in-kind contribution in an amount
				equal to 25 percent of the total cost of such project.
							(2)Limitation on use of
				fundsAn eligible entity may not use a grant or other assistance
				provided under this section for the purchase, construction, or rehabilitation
				of a building or structure.
							;
				and
				(7)in subsection (g) (as
			 redesignated by paragraph (5))—
					(A)in paragraph (1)—
						(i)in subparagraph (B), by
			 striking and at the end;
						(ii)in subparagraph (C), by
			 striking the period at the end and inserting ; and; and
						(iii)by adding at the end
			 the following new subparagraph:
							
								(D)$20,000,000 for each of fiscal years 2013
				through
				2017.
								;
						(B)by striking paragraphs
			 (2) and (4);
					(C)by redesignating
			 paragraph (3) as paragraph (5); and
					(D)by inserting after
			 paragraph (1) the following new paragraphs:
						
							(2)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section $10,000,000 for each of
				fiscal years 2013 through 2017.
							(3)Use of
				fundsOf the funds made available to carry out this section for a
				fiscal year, 50 percent of such funds shall be used for the purposes described
				in subparagraph (A) of subsection (b)(1) and 50 percent of such funds shall be
				used for the purposes described in subparagraph (B) of such subsection.
							(4)Limitation on
				administrative expensesNot
				more than 5 percent of the total amount made available to carry out this
				section for a fiscal year may be used for administrative
				expenses.
							.
					10004.Organic
			 agriculture
				(a)Organic production and
			 market data initiativesSection 7407(d) of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 5925c(d)) is amended—
					(1)by redesignating
			 paragraph (2) as paragraph (3);
					(2)by inserting after
			 paragraph (1) the following new paragraph:
						
							(2)Mandatory
				fundingIn addition to funds
				made available under paragraph (1), of the funds of the Commodity Credit
				Corporation, the Secretary shall use to carry out this section $5,000,000, to
				remain available until expended.
							;
				and
					(3)in paragraph (3) (as
			 redesignated by paragraph (1))—
						(A)by striking
			 paragraph (1) and inserting paragraphs (1) and
			 (2); and
						(B)by striking
			 2012 and inserting 2017.
						(b)Modernization and
			 technology upgrade for national organic programSection 2122 of the Organic Foods
			 Production Act of 1990 (7 U.S.C. 6521) is amended by adding at the end the
			 following new subsection:
					
						(c)Modernization and
				technology upgrade for national organic programThe Secretary shall modernize database and
				technology systems of the national organic
				program.
						.
				(c)Authorization of
			 appropriations for national organic programSection 2123 of the
			 Organic Foods Production Act of 1990 (7 U.S.C. 6522) is amended—
					(1)in subsection (b)—
						(A)in paragraph (5), by
			 striking and at the end;
						(B)by redesignating paragraph (6) as paragraph
			 (7); and
						(C)by inserting after paragraph (5) the
			 following new paragraph:
							
								(6)$11,000,000 for each of fiscal years 2013
				through 2017; and
								;
				and
						(2)by adding at the end the
			 following new subsection:
						
							(c)Modernization and
				technology upgrade for national organic programOf the funds of the Commodity Credit
				Corporation and in addition to any other funds made available to carry out
				section 2122(c), the Secretary shall use to carry out such section $5,000,000
				for fiscal year 2013, to remain available until
				expended.
							.
					(d)National organic
			 certification cost-share programSection 10606 of the Farm
			 Security and Rural Investment Act of 2002 (7 U.S.C. 6523) is repealed.
				10005.Investigations and
			 enforcement of the Organic Foods Production Act of
			 1990The Organic Foods Production Act of 1990 is
			 amended by inserting after section 2122 (7 U.S.C. 6521) the following new
			 section:
				
					2122A.Investigations and
				enforcement
						(a)Investigation
							(1)In
				generalThe Secretary may take such investigative actions as the
				Secretary considers to be necessary to carry out this title—
								(A)to verify the accuracy of
				any information reported or made available under this title; and
								(B)to determine, with regard
				to actions, practices, or information required under this title, whether a
				person covered by this title has committed a violation of any provision of this
				title.
								(2)Investigative
				powersThe Secretary may administer oaths and affirmations,
				subpoena witnesses, compel attendance of witnesses, take evidence, and require
				the production of any records required to be maintained under section 2112(d)
				or 2116(c) that are relevant to the investigation.
							(b)Unlawful
				ActIt shall be unlawful and a violation of this title for any
				person covered by this title—
							(1)to refuse to provide
				information required by the Secretary under this title; or
							(2)to violate—
								(A)a suspension or
				revocation of the organic certification of a producer or handler; or
								(B)a suspension or
				revocation of the accreditation of a certifying agent.
								(c)Enforcement
							(1)Suspension
								(A)In
				generalThe Secretary may,
				after notice and opportunity for an expedited administrative hearing, suspend
				the organic certification of a producer or handler, or accreditation of a
				certifying agent, if the Secretary has reason to believe that a person
				producing or handling an agricultural product, or a certifying agent, has
				violated or is violating any provision of this title. The decision to suspend a
				certification under this subparagraph by the Secretary may be appealed to a
				United States district court not later than 30 days after such decision is made
				and shall not take effect until judicial review of such decision is
				completed.
								(B)Continuation of
				suspension through appealIf the Secretary determines subsequent
				to an investigation that a violation of this title by a person covered by this
				title has occurred, the suspension shall remain in effect until the Secretary
				issues a revocation of the certification of the person or of the accreditation
				of the certifying agent, covered by this title, after an expedited
				administrative appeal under section 2121 has been completed.
								(2)RevocationAfter
				notice and opportunity for an administrative appeal under section 2121, if a
				violation of this title is determined to have occurred, the Secretary shall
				revoke the organic certification of the producer or handler, or the
				accreditation of the certifying agent.
							(d)Appeal
							(1)In
				generalA revocation of a certification or an accreditation under
				subsection (c)(2) shall be final and conclusive unless the affected person
				files an appeal of the revocation, if the affected person so elects, to a
				United States district court as provided in section 2121(b) not later than 30
				days after the date of the revocation under subsection (c)(2).
							(2)StandardA revocation of a certification or an
				accreditation under subsection (c)(2) shall be set aside only if the revocation
				of such certification or such accreditation is clearly erroneous.
							(e)Noncompliance
							(1)In
				generalIf a person covered by this title fails to obey a
				revocation of a certification or an accreditation under subsection (c)(2) after
				such revocation has become final and conclusive or after the appropriate United
				States district court has entered a final judgment in favor of the Secretary,
				the United States may apply to the appropriate United States district court for
				enforcement of such revocation.
							(2)EnforcementIf
				the court determines that the revocation was lawfully made and duly served and
				that the person violated the revocation, the court shall enforce the
				revocation.
							(3)Civil
				penaltyIf the court finds that the person violated the
				revocation of a certification or an accreditation under subsection (c)(2), the
				person shall be subject to one or more of the penalties provided in subsections
				(a) and (b) of section
				2120.
							.
			10006.Food safety
			 education initiativesSection
			 10105(c) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 7655a(c))
			 is amended by striking 2012 and inserting
			 2017.
			10007.Specialty crop block
			 grantsSection 101 of the
			 Specialty Crops Competitiveness Act of 2004 (7 U.S.C. 1621 note; Public Law
			 108–465) is amended—
				(1)in subsection (a)—
					(A)by striking
			 subsection (j) and inserting subsection (l);
			 and
					(B)by striking
			 2012 and inserting 2017;
					(2)by striking subsection
			 (b) and inserting the following new subsection:
					
						(b)Grants based on value
				and acreageSubject to
				subsection (c), for each State whose application for a grant for a fiscal year
				that is accepted by the Secretary under subsection (f), the amount of the grant
				for such fiscal year to the State under this section shall bear the same ratio
				to the total amount made available under subsection (l)(1) for such fiscal year
				as—
							(1)the average of the most
				recent available value of specialty crop production in the State and the
				acreage of specialty crop production in the State, as demonstrated in the most
				recent Census of Agriculture data; bears to
							(2)the average of the most
				recent available value of specialty crop production in all States and the
				acreage of specialty crop production in all States, as demonstrated in the most
				recent Census of Agriculture
				data.
							;
				(3)by redesignating
			 subsection (j) as subsection (l);
				(4)by inserting after
			 subsection (i) the following new subsections:
					
						(j)Multistate
				projectsNot later than 180
				days after the effective date of the Federal Agriculture Reform and Risk
				Management Act of 2012, the Secretary of Agriculture shall issue guidance for
				the purpose of making grants to multistate projects under this section for
				projects involving—
							(1)food safety;
							(2)plant pests and
				disease;
							(3)research;
							(4)crop-specific projects
				addressing common issues; and
							(5)any other area that
				furthers the purposes of this section, as determined by the Secretary.
							(k)Administration
							(1)DepartmentThe
				Secretary of Agriculture may not use more than 3 percent of the funds made
				available to carry out this section for a fiscal year for administrative
				expenses.
							(2)StatesA
				State receiving a grant under this section may not use more than 8 percent of
				the funds received under the grant for a fiscal year for administrative
				expenses.
							;
				and
				(5)in subsection (l) (as
			 redesignated by paragraph (3))—
					(A)by redesignating paragraphs (1), (2), and
			 (3) as subparagraphs (A), (B), and (C), respectively, and moving such
			 subparagraphs two ems to the right;
					(B)by striking Of the
			 funds and inserting the following:
						
							(1)In
				generalOf the
				funds
							;
					(C)in paragraph (1) (as so
			 designated)—
						(i)in subparagraph (B) (as
			 redesignated by subparagraph (A)), by striking and at the
			 end;
						(ii)in subparagraph (C) (as redesignated by
			 subparagraph (A)), by striking the period at the end and inserting ;
			 and; and
						(iii)by adding at the end
			 the following new subparagraph:
							
								(D)$70,000,000 for fiscal year 2013 and each
				fiscal year thereafter.
								;
				and
						(D)by adding at the end the
			 following new paragraph:
						
							(2)Multistate
				projectsOf the funds made
				available under paragraph (1), the Secretary may use to carry out subsection
				(j), to remain available until expended—
								(A)$1,000,000 for fiscal year 2013;
								(B)$2,000,000 for fiscal year 2014;
								(C)$3,000,000 for fiscal year 2015;
								(D)$4,000,000 for fiscal year 2016; and
								(E)$5,000,000 for fiscal year
				2017.
								.
					10008.Report on specialty
			 crop production by certain farmers
				(a)Report
			 requiredThe Secretary of
			 Agriculture shall, in consultation with interested persons, submit to the
			 Committee on Agriculture of the House of Representatives a report on specialty
			 crop production by small-holder, women, minority, and socially disadvantaged
			 producers (as defined in section 355(e) of the Consolidated Farm and Rural
			 Development Act (7 U.S.C. 2003(e))) throughout the United States,
			 including—
					(1)an assessment of—
						(A)the number of such
			 producers in the United States;
						(B)the economic and social
			 challenges such producers have in increasing production capacity and value;
			 and
						(C)the resources needed to
			 increase or add value to the production of such producers;
						(2)a list of the resources
			 available at the Department of Agriculture to provide assistance to such
			 producers;
					(3)an evaluation of private
			 sector resources and initiatives that could be used to increase production
			 capacity and value for the crops grown by such producers; and
					(4)an evaluation of how
			 geographic differences affect opportunities available to small-holder
			 producers.
					(b)Updates and
			 completionThe Secetary shall
			 submit the completed report required under subsection (a) not later than one
			 year after the date of the enactment of the Federal Agriculture Reform and Risk
			 Management Act of 2012. Beginning on such date of enactment, the Secretary
			 shall update the Committee on Agriculture of the House of Representatives every
			 90 days on the progress made toward completing the report.
				10009.Report on
			 honey
				(a)ReportNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Agriculture, in consultation with
			 persons affected by the potential establishment of a Federal standard for the
			 identity of honey, shall submit to the Commissioner of Food and Drugs a report
			 describing how an appropriate Federal standard for the identity of honey would
			 be in the interest of consumers, the honey industry, and United States
			 agriculture.
				(b)ConsiderationsIn
			 preparing the report required under subsection (a), the Secretary shall take
			 into consideration the March, 2006, Standard of Identity citizens petition
			 filed with the Food and Drug Administration, including any current industry
			 amendments or clarifications necessary to update such petition.
				10010.Bulk shipments of
			 apples to Canada
				(a)Bulk shipment of apples
			 to CanadaSection 4 of the
			 Export Apple Act (7 U.S.C. 584) is amended—
					(1)by striking Apples
			 in and inserting (a) Apples
			 in; and
					(2)by adding at the end the
			 following new subsection:
						
							(b)Apples may be shipped to
				Canada in bulk bins without complying with the provisions of this
				Act.
							.
					(b)Definition of bulk
			 binSection 9 of the Export Apple Act (7 U.S.C. 589) is amended
			 by adding at the end the following new paragraph:
					
						(5)The term bulk bin means a
				bin that contains a quantity of apples weighing more than 100
				pounds.
						.
				(c)RegulationsNot
			 later than 60 days after the date of the enactment of this Act, the Secretary
			 of Agriculture shall issue regulations to carry out the amendments made by this
			 section
				10011.Inclusion of olive
			 oil in import controls under the Agricultural Adjustment ActSection 8e(a) of the Agricultural Adjustment
			 Act (7 U.S.C. 608e–1(a)) is amended by inserting olive oil,
			 after olives (other than Spanish-style green olives),.
			10012.Petitions to
			 determine organism not a plant pest
				(a)Petition to determine
			 organism not a plant pestThe
			 Plant Protection Act is amended by inserting after section 411 (7 U.S.C. 7711)
			 the following new section:
					
						411A.Petition to determine
				organism not a plant pest
							(a)PetitionA person may petition the Secretary for a
				determination that an organism that is subject to regulation by the Secretary
				as a plant pest under this Act is not a plant pest for purposes of this
				Act.
							(b)Review of
				petition
								(1)Assessment and analysis
				requiredIn reviewing a petition submitted under subsection (a),
				the Secretary shall conduct the following with respect to an organism that is
				the subject of the petition:
									(A)Plant pest risk
				assessmentAn assessment of the likelihood that such organism is
				a plant pest.
									(B)Environmental
				analysisAn analysis of any
				likely adverse effects of such organism on the soil, water, air quality,
				non-target organisms, and listed threatened and endangered species and the
				critical habitat of such species for the environment in which such organism is
				likely to be grown or otherwise used under the conditions specified in such
				petition.
									(2)DeterminationThe
				Secretary shall issue a determination that an organism is not a plant pest for
				purposes of this Act if the Secretary determines, based on sound science and
				the plant pest risk assessment conducted under paragraph (1)(A), that an
				organism is not likely to be a plant pest.
								(3)Review period
									(A)Initial review
				periodNot later than one
				year after the date on which the Secretary determines that a petition submitted
				under subsection (a) is complete, the Secretary shall complete the plant pest
				risk assessment and the environmental analysis required under paragraph (1) and
				issue a determination with respect to such petition under paragraph (2).
									(B)ExtensionThe
				Secretary may extend the one-year review period referred to in subparagraph (A)
				for a petition for one additional period of not more than 180 days if the
				Secretary determines that additional review is necessary. The Secretary shall
				notify the person who submitted the petition, in writing, of the reasons for
				the extension and an estimate of the time period necessary to complete the
				review.
									(4)Effect of failure to
				meet time periodNotwithstanding any other provision of law,
				if after completing the plant pest risk assessment, but not the environmental
				analysis, required under paragraph (1), the Secretary finds that there is no
				reason to believe that an organism is a plant pest and does not grant or deny a
				petition submitted under subsection (a) with respect to such organism within
				the time period required under paragraph (3), such organism shall be deemed not
				to be a plant pest for purposes of this Act.
								(5)Effect on pesticide
				registrationIn the case of
				an organism containing a plant-incorporated protectant (as defined in section
				174.3 of title 40, Code of Federal Regulations, or any successor regulation)
				with respect to which an application for registration of the plant-incorporated
				protectant is pending under the Federal Insecticide, Fungicide, and Rodenticide
				Act (7 U.S.C. 136a et seq.), a determination made under paragraph (2) that an
				organism is not a plant pest or the deeming that an organism is not a plant
				pest under paragraph (4) shall not be effective until the registration of the
				plant-incorporated protectant contained in such organism is approved under the
				Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136a et seq.). If
				such registration is not approved, a determination made under paragraph (2)
				that an organism is not a plant pest or a deeming that an organism is not a
				plant pest under paragraph (4) shall not become effective.
								(6)Subsequent authority to
				regulateNotwithstanding a determination that an organism is not
				a plant pest under paragraph (2) or that such organism has been deemed not to
				be a plant pest under paragraph (4), the Secretary may issue a determination,
				based on information discovered after the date of such determination or the
				date on which the organism was so deemed and sound science, that an organism is
				a plant pest for purposes of this Act.
								(7)Public notice
									(A)NoticeThe Secretary shall publish notice in the
				Federal Register of—
										(i)the grant or denial of a
				petition submitted under subsection (a) with respect to an organism; or
										(ii)the deeming that such
				organism is not a plant pest under paragraph (4).
										(B)Risk assessments and
				environmental analysisThe Secretary shall provide to the person
				who submitted a petition under subsection (a), and make available to the
				public, the risk assessment and environmental analysis prepared under paragraph
				(1) with respect to such petition.
									(c)Applicability of
				environmental analysis conducted for petition to determine organism not a plant
				pest
								(1)Exclusive analysis
				performedNotwithstanding any
				other provision of law, the environmental analysis required under subsection
				(b)(1) and as specifically described in such subsection shall be the only
				analysis or procedure regarding the effects on the environment of an organism
				that is the subject of a petition submitted under subsection (a) required or
				authorized by law with respect to reviewing and taking action on such a
				petition.
								(2)Prohibition on use of
				funds for other analysesNo funds made available by any Act shall
				be obligated, expended, or used for any analysis or procedure regarding the
				effects on the environment of an organism conducted for purposes of this
				section other than the environmental analysis required under subsection
				(b)(1).
								(3)Prohibition on
				solicitation of funds for environmental analysisThe Secretary
				shall not require or solicit any financial assistance from a person submitting
				a petition under subsection (a) for any analysis or procedure regarding the
				effects on the environment of an organism or for any other analysis or
				procedure not specifically authorized by subsection (b)(1).
								(d)Use of data from
				permits for purposes of petition for a determination that an organism not a
				plant pestNotwithstanding any other provision of law, the
				Secretary shall use data collected under a permit issued by the Secretary under
				section 411(a) with respect to an organism, among other relevant data, for
				purposes of the review of a petition submitted under subsection (a) with
				respect to such
				organism.
							.
				(b)Authority of review for
			 and environmental analysis applicable to permitsSection 411 of
			 the Plant Protection Act (7 U.S.C. 7711) is amended—
					(1)by redesignating
			 subsections (c), (d), and (e) as subsections (e), (f), and (g), respectively;
			 and
					(2)by inserting after
			 subsection (b), the following new subsections:
						
							(c)Limitation on analyses
				and procedures for permitsNotwithstanding any other provision of law,
				the analyses or procedures required under the regulations issued by the
				Secretary under the Federal Plant Pest Act and continued in effect in
				accordance with section 438(c) shall be the only analyses or procedures
				required or authorized by law with respect to reviewing and taking action on an
				application for a permit submitted under subsection (a).
							(d)Environmental analysis
				applicable to certain permitsNotwithstanding any other provision of law,
				in reviewing an application for a permit submitted under subsection (a) that is
				not excluded from environmental review under regulations issued by the
				Secretary in effect on the date of the enactment of this subsection (or any
				successor regulations), the Secretary shall conduct an environmental analysis
				described in section 411A(b)(1)(B). Such analysis shall be the only
				environmental analysis or procedure required or authorized by law with respect
				to reviewing and taking action on such an
				application.
							.
					(c)Transitional
			 provisions
					(1)Completeness
						(A)Completeness of
			 petitionsNotwithstanding any
			 other provision of law, including section 411A of the Plant Protection Act (as
			 added by subsection (a)), if the Secretary of Agriculture determined that a
			 petition submitted before the date of the enactment of this section under
			 section 340.6 of title 7, Code of Federal Regulations, for a determination that
			 an organism is not a plant pest was complete before such date, the Secretary
			 shall consider such petition to be complete and maintain the status such
			 petition had in the process for the review of such petition on such date under
			 section 340.6 of title 7, Code of Federal Regulations.
						(B)Completeness of
			 applications for permitsNotwithstanding any other provision of law,
			 including subsection (c) of section 411 of the Plant Protection Act (7 U.S.C.
			 7711) (as amended by subsection (b)), if the Secretary of Agriculture
			 determined that an application for a permit submitted under subsection (a) of
			 such section (7 U.S.C. 7711) before the date of the enactment of this section
			 was complete before such date, the Secretary shall consider such application to
			 be complete and maintain the status such application had in the process for the
			 review of such application on such date under subsection (a) of such
			 section.
						(2)Use of environmental
			 analysis
						(A)Use of environmental
			 analysis for petitionsNotwithstanding any other provision of law,
			 the Secretary of Agriculture shall use any environmental analysis conducted for
			 purposes of a petition submitted under section 340.6 of title 7, Code of
			 Federal Regulations, before the date of the enactment of this section with
			 respect to an organism to the greatest extent possible to complete the
			 environmental analysis conducted under section 411A of the Plant Protection Act
			 (as added by subsection (a)) for purposes of a petition submitted under
			 subsection (a) of such section with respect to such organism.
						(B)Use of environmental
			 analysis for applications for permitsNotwithstanding any other provision of law,
			 the Secretary of Agriculture shall use any environmental analysis conducted for
			 purposes of an application for a permit submitted under subsection (a) of
			 section 411 of the Plant Protection Act (7 U.S.C. 7711) before the date of the
			 enactment of this section with respect to such organism to the greatest extent
			 possible to complete the environmental analysis conducted under subsection (d)
			 of such section (as amended by subsection (b)) with respect to such
			 organism.
						(3)Special consideration
			 for review of certain petitions
						(A)Pending petitions
			 without a completed plant pest risk assessmentNotwithstanding
			 section 411A(b)(3) of the Plant Protection Act (as added by subsection (a)),
			 the Secretary of Agriculture shall determine the length of the period for the
			 review of petitions submitted under section 340.6 of title 7, Code of Federal
			 Regulations, before the date of the enactment of this section for which a plant
			 pest risk assessment has not been completed on or before such date of
			 enactment.
						(B)Pending petitions with
			 a completed plant pest risk assessment
							(i)Deeming of certain
			 petitionsNotwithstanding any other provision of law, with
			 respect to each covered petition, if the Secretary finds that there is no
			 reason to believe that the organism that is the subject of such covered
			 petition is a plant pest and the Secretary does not grant or deny such covered
			 petition not later than 90 days after the date of the enactment of this
			 section, such organism shall be deemed not to be a plant pest for purposes of
			 the Plant Protection Act (7 U.S.C. 7701 et seq.).
							(ii)Covered petition
			 definedIn this subparagraph, the term covered
			 petition means a petition submitted before the date of the enactment of
			 this section under section 340.6 of title 7, Code of Federal Regulations, for a
			 determination that an organism is not a plant pest for which a plant pest risk
			 assessment and an environmental assessment have been published and a notice and
			 comment period on each assessment has been completed as of such date of
			 enactment.
							(4)RegulationsNot
			 later than 180 days after the date of the enactment of this section, the
			 Secretary of Agriculture shall issue such regulations as the Secretary
			 considers necessary to carry out the amendments made by this section.
					10013.Consolidation of
			 plant pest and disease management and disaster prevention programs
				(a)Relocation of
			 legislative language relating to national clean plant
			 networkSection 420 of the Plant Protection Act (7 U.S.C. 7721)
			 is amended—
					(1)by redesignating
			 subsection (e) as subsection (f); and
					(2)by inserting after
			 subsection (d) the following new subsection:
						
							(e)National clean plant
				network
								(1)In
				generalThe Secretary shall establish a program to be known as
				the National Clean Plant Network (referred to in this subsection
				as the Program).
								(2)RequirementsUnder
				the Program, the Secretary shall establish a network of clean plant centers for
				diagnostic and pathogen elimination services—
									(A)to produce clean
				propagative plant material; and
									(B)to maintain blocks of
				pathogen-tested plant material in sites located throughout the United
				States.
									(3)Availability of clean
				plant source materialClean plant source material produced or
				maintained under the Program may be made available to—
									(A)a State for a certified
				plant program of the State; and
									(B)private nurseries and
				producers.
									(4)Consultation and
				collaborationIn carrying out the Program, the Secretary
				shall—
									(A)consult with—
										(i)State departments of
				agriculture; and
										(ii)land-grant colleges and
				universities and NLGCA Institutions (as those terms are defined in section 1404
				of the National Agricultural Research, Extension, and Teaching Policy Act of
				1977 (7 U.S.C. 3103)); and
										(B)to the extent practicable
				and with input from the appropriate State officials and industry
				representatives, use existing Federal or State facilities to serve as clean
				plant
				centers.
									.
					(b)FundingSubsection (f) of section 420 of the Plant
			 Protection Act (7 U.S.C. 7721) (as so redesignated) is amended—
					(1)in paragraph (3), by
			 striking and at the end;
					(2)in paragraph (4), by
			 striking and each fiscal year thereafter. and inserting ;
			 and; and
					(3)by adding at the end the
			 following new paragraph:
						
							(5)$71,500,000 for fiscal year 2013 and each
				fiscal year
				thereafter.
							.
					(c)Repeal of existing
			 provisionSection 10202 of the Food, Conservation, and Energy Act
			 of 2008 (7 U.S.C. 7761) is repealed.
				(d)Clarification of use of
			 funds for technical assistanceSection 420 of the Plant
			 Protection Act (7 U.S.C. 7721) (as amended by subsection (a)) is amended by
			 adding at the end the following new subsection:
					
						(g)Relationship to other
				lawThe use of Commodity Credit Corporation funds under this
				section to provide technical assistance shall not be considered an allotment or
				fund transfer from the Commodity Credit Corporation for purposes of the limit
				on expenditures for technical assistance imposed by section 11 of the Commodity
				Credit Corporation Charter Act (15 U.S.C.
				714i).
						.
				10014.Authority for
			 regulation of plants
				(a)Regulation of plants
			 under Plant Protection ActSubject to subsection (b), any living stage
			 of a plant, including any nucleic acid or other genetic material as contained
			 in such plant, shall be exclusively subject to regulation under statutes under
			 which the Secretary of Agriculture is authorized to issue regulations with
			 respect to plants, including the Plant Protection Act (7 U.S.C. 7701 et
			 seq.).
				(b)Regulation of certain
			 pesticidal substances under Federal Insecticide, Fungicide, and Rodenticide
			 ActA pesticidal substance contained in a plant shall be subject
			 to regulation as a plant-incorporated protectant (as defined in section 174.3
			 of title 40, Code of Federal Regulations, or any successor regulation) under
			 the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136 et
			 seq.).
				(c)Requirements for
			 regulation of certain pesticidal substances under Federal Insecticide,
			 Fungicide, and Rodenticide ActThe regulations issued by the Administrator
			 of the Environmental Protection Agency with respect to plant-incorporated
			 protectants under the Federal Insecticide, Fungicide, and Rodenticide Act (7
			 U.S.C. 136 et seq.), including section 3(c)(1)(C) of such Act (7 U.S.C.
			 136a(c)(1)(C)), section 3(c)(2)(A) of such Act (7 U.S.C. 136a(c)(2)(A)),
			 section 7 of such Act (7 U.S.C. 136e), section 8 of such Act (7 U.S.C. 136f),
			 section 9 of such Act (7 U.S.C. 136g), and section 17 of such Act (7 U.S.C.
			 136o), shall—
					(1)be based on sound
			 science;
					(2)use the least burdensome
			 requirements; and
					(3)provide for exemptions
			 from the requirements otherwise applicable to pesticides that are not
			 plant-incorporated protectants.
					(d)DefinitionsIn this section:
					(1)PlantThe term plant has the
			 meaning given such term in section 403 of the Plant Protection Act (7 U.S.C.
			 7702).
					(2)Pesticidal
			 substanceThe term pesticidal substance means a
			 substance or a mixture of substances that—
						(A)is contained in any living stage of a plant
			 that—
							(i)as of the date of the
			 enactment of this subsection, is subject to part 340 of title 7, Code of
			 Federal Regulations; or
							(ii)has been determined not to be a plant pest
			 under section 411A(b)(2) or deemed not to be a plant pest under section
			 411A(b)(4); and
							(B)is intended for preventing, destroying,
			 repelling, or mitigating any pest.
						10015.Report to Congress
			 on regulation of biotechnologyNot later than one year after the date of
			 the enactment of this section, the Secretary, in consultation with the
			 Secretary of Health and Human Services and the Administrator of the
			 Environmental Protection Agency, shall submit to Congress a report on the
			 measures taken and proposed to be taken by the Secretaries and the
			 Administrator to provide for balanced and appropriate regulatory oversight of
			 agricultural biotechnology products, by—
				(1)reducing regulatory burdens on research
			 conducted by academic institutions, small businesses, and public entities in
			 developing lower-cost plant and animal sources of food, feed, fuel, and fiber
			 developed through biotechnology, with special emphasis on minor use crops,
			 orphan crops, and sources of protein;
				(2)identifying categories of
			 products developed through biotechnology for which a history of safe use has
			 been established and providing with respect to such products reduced data
			 requirements, expedited review periods, exemptions from regulation, and other
			 measures, as appropriate, based on sound science; and
				(3)developing and implementing a cohesive
			 national policy for the low-level presence of agronomic biotechnology material
			 in crops, including grain and other commodity crops, for food, feed, and
			 processing.
				10016.Pesticide
			 Registration Improvement
				(a)Maintenance
			 fees
					(1)FeesSection 4(i) of the Federal Insecticide,
			 Fungicide, and Rodenticide Act (7 U.S.C. 136a–1(i)) is amended—
						(A)in paragraph (5)—
							(i)in subparagraph (C), by
			 striking aggregate amount of and all that follows through the
			 end of the subparagraph and inserting aggregate amount of $27,800,000
			 for each of fiscal years 2013 through 2017.;
							(ii)in subparagraph
			 (D)—
								(I)in clause (i), by
			 striking shall be and all that follows through the semicolon and
			 inserting shall be $115,500 for each of fiscal years 2013 through
			 2017;; and
								(II)in clause (ii), by
			 striking shall be and all that follows through the period and
			 inserting shall be $184,800 for each of fiscal years 2013 through
			 2017.;
								(iii)in subparagraph
			 (E)(i)—
								(I)in subclause (I), by striking shall
			 be and all that follows through the semicolon and inserting
			 shall be $70,600 for each of fiscal years 2013 through 2017;;
			 and
								(II)in subclause (II), by
			 striking shall be and all that follows through the period and
			 inserting shall be $122,100 for each of fiscal years 2013 through
			 2017.;
								(iv)by redesignating
			 subparagraphs (F), (G), and (H) as subparagraphs (G), (H), and (I),
			 respectively;
							(v)by inserting after
			 subparagraph (E), the following new subparagraph:
								
									(F)Fee reduction for
				certain small businesses
										(i)WaiverExcept as provided in clause (ii), the
				Administrator shall waive 25 percent of the fee under this paragraph applicable
				to the first registration of any qualified small business entity under this
				paragraph.
										(ii)LimitationThe Administrator shall not grant a waiver
				under clause (i) to a qualified small business entity if the Administrator
				determines that the entity has been formed or manipulated primarily for the
				purpose of qualifying for the waiver.
										(iii)DefinitionFor purposes of this subparagraph, the term
				qualified small business entity means a corporation,
				partnership, or unincorporated business that—
											(I)has 500 or fewer
				employees;
											(II)during the 3-year period prior to the most
				recent maintenance fee billing cycle, had an average annual global gross
				revenue from all sources that did not exceed $10,000,000; and
											(III)holds not more than 5 pesticide
				registrations under this
				paragraph.
											;
							(vi)in subparagraph (G) (as
			 redesignated by clause (iv)), by striking paragraph (3) and
			 inserting this paragraph; and
							(vii)in subparagraph (I) (as
			 so redesignated), by striking 2012 and inserting
			 2017;
							(B)in paragraph (6)—
							(i)by striking
			 2014 and inserting 2019; and
							(ii)by striking
			 paragraphs (1) through (5) and inserting paragraph
			 (5);
							(C)by striking paragraphs
			 (1), (2), (3), (4), and (7); and
						(D)by redesignating
			 paragraphs (5) and (6) as paragraphs (1) and (2), respectively.
						(2)Extension of
			 prohibition on tolerance feesSection 408(m)(3) of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 346a(m)(3)) is amended by striking
			 September 30, 2012 and inserting September 30,
			 2017.
					(3)Reregistration and
			 expedited processing fund
						(A)Source and
			 useSection 4(k)(2)(A) of the
			 Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136a–1(k)(2)(A))
			 is amended—
							(i)by inserting , to
			 enhance the information systems capabilities to improve the tracking of
			 pesticide registration decisions,  after paragraph (3)
			 each place it appears; and
							(ii)in clause (i)—
								(I)by inserting
			 offset before the costs of reregistration;
			 and
								(II)by striking in
			 the same portion as appropriated funds.
								(B)Expedited processing of
			 similar applicationsSection
			 4(k)(3)(A) of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C.
			 136a–1(k)(3)(A)) is amended—
							(i)in the matter preceding
			 clause (i), by striking 2008 through 2012, between 1/8 and 1/7
			 and inserting 2013 through 2017, between 1/9 and 1/8; and
							(ii)in clause (i), by
			 striking new.
							(C)Enhancements of
			 information technology systems for improvement in review of pesticide
			 applicationsSection 4(k) of
			 the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136a–1(k)) is
			 amended—
							(i)by redesignating
			 paragraphs (4) and (5) as paragraphs (5) and (6), respectively;
							(ii)by inserting after
			 paragraph (3) the following new paragraph:
								
									(4)Enhancements of
				information technology systems for improvement in review of pesticide
				applications
										(A)In
				generalFor each of fiscal
				years 2013 through 2017, the Administrator shall use not more than $800,000 of
				the amounts made available to the Administrator in the Reregistration and
				Expedited Processing Fund for the activities described in subparagraph
				(B).
										(B)ActivitiesThe Administrator shall use amounts made
				available from such Fund to improve the information systems capabilities for
				the Office of Pesticide Programs to enhance tracking of pesticide registration
				decisions, which shall include—
											(i)the electronic tracking of—
												(I)registration submissions;
				and
												(II)the status of
				conditional registrations;
												(ii)enhancing the database for information
				regarding endangered species assessments for registration review;
											(iii)implementing the capability to
				electronically review labels submitted with registration actions; and
											(iv)acquiring and implementing the capability
				to electronically assess and evaluate confidential statements of formula
				submitted with registration actions.
											;
				and
							(iii)in the first sentence
			 of paragraph (6) (as redesignated by clause (i)), by striking to carry
			 out the goals established under subsection (l) and inserting for
			 the purposes described in paragraphs (2), (3), and (4) and to carry out the
			 goals established under subsection (l).
							(b)Pesticide Registration
			 Service Fees
					(1)Amount of
			 feesSection 33(b) of the
			 Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136w–8(b)) is
			 amended—
						(A)in paragraph (3)—
							(i)in subparagraph (A), by
			 striking Pesticide Registration Improvement Renewal Act and
			 inserting Federal Agriculture Reform
			 and Risk Management Act of 2012; and
							(ii)in subparagraph (B), by
			 striking S10409 and all that follows through the period and
			 inserting S___ through S___, dated ___.;
							(B)in paragraph (6)—
							(i)in subparagraph (A)—
								(I)by striking
			 October 1, 2008 and inserting October 1, 2013;
			 and
								(II)by striking
			 September 30, 2010 and inserting September 30,
			 2015; and
								(ii)in subparagraph
			 (B)—
								(I)by striking
			 October 1, 2010 and inserting October 1, 2015;
			 and
								(II)by striking
			 September 30, 2010 and inserting September 30,
			 2015; and
								(C)in paragraph
			 (8)(C)(ii)—
							(i)in subclause (I), by
			 striking or at the end;
							(ii)in subclause (II), by
			 striking the period at the end and inserting ; or; and
							(iii)by adding at the end
			 the following new subclause:
								
									(III)on the basis that the Administrator
				rejected the application under subsection
				(f)(4)(B).
									.
							(2)Pesticide registration
			 fundSection 33(c)(3)(B) of
			 the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C.
			 136w–8(c)(3)(B)) is amended—
						(A)in clause (i), by
			 striking 2008 through 2012 and inserting 2013 through
			 2017;
						(B)in clause (ii), by
			 striking grants and all that follows through the end of clause
			 (ii) and inserting grants, for each of fiscal years 2013 through 2017,
			 $500,000.; and
						(C)in clause (iii), by
			 striking 2008 through 2012 and inserting 2013 through
			 2017.
						(3)Assessment of
			 feesSection 33(d) of the
			 Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136w–8(d)) is
			 amended—
						(A)in paragraph (2), by
			 striking 2002 each place it appears and inserting
			 2012;
						(B)by striking paragraph
			 (4); and
						(C)by redesignating
			 paragraph (5) as paragraph (4).
						(4)Reforms to reduce
			 decision time review periodsSection 33(e) of the Federal Insecticide,
			 Fungicide, and Rodenticide Act (7 U.S.C. 136w–8(e)) is amended by striking
			 Pesticide Registration Improvement Act of 2003 and inserting
			 Federal Agriculture Reform and Risk
			 Management Act of 2012.
					(5)Decision time review
			 periodsSection 33(f) of the
			 Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136w–8(f)) is
			 amended—
						(A)in paragraph (1), by striking
			 Pesticide Registration Improvement Renewal Act and inserting
			 Federal Agriculture Reform and Risk
			 Management Act of 2012;
						(B)in paragraph (2), by striking
			 S10409 and all that follows through the period and inserting
			 S__ through S___, dated ___.; and
						(C)in paragraph (4)—
							(i)in subparagraph (A), by
			 inserting and fee before the period; and
							(ii)in subparagraph
			 (B)—
								(I)in the heading, by
			 striking Completeness
			 of application and inserting Initial content and preliminary technical
			 screenings;
								(II)in clause (i)—
									(aa)by striking Not
			 later and inserting the following:
										
											(I)Not
				later
											.
									(bb)by adding at the end the
			 following new subclause:
										
											(II)After conducting the initial content
				screening described in subclause (I) and in accordance with clause (iv), the
				Administrator shall conduct a preliminary technical screening—
												(aa)not later than 45 days after the date on
				which the decision time review period begins (for applications with decision
				time review periods of not more than 180 days); and
												(bb)not later than 90 days after the date on
				which the decision time review period begins (for applications with decision
				time review periods greater than 180
				days).
												;
				
									(III)in clause (ii) by
			 striking under clause (i) and all that follows through the
			 period and inserting at any time before the Administrator completes the
			 preliminary technical screening under clause (i)(II) that the application
			 failed the initial content or preliminary technical screening and the applicant
			 does not correct such failure before the date that is 10 business days after
			 the applicant receives a notification of the failure, the Administrator shall
			 reject the application. The Administrator shall make every effort to provide a
			 written notification of such rejection during the 10-day period that begins on
			 the date the Administrator completes the preliminary technical
			 screening.;
								(IV)in clause (iii)—
									(aa)in the heading, by
			 inserting initial
			 content before screening ;
									(bb)in the matter preceding
			 subclause (I), by inserting content after
			 initial; and
									(cc)in subclause (II), by
			 striking contains and inserting appears to
			 contain; and
									(V)by adding at the end the
			 following new clause:
									
										(iv)Requirements of
				preliminary technical screeningIn conducting a preliminary technical
				screening of an application, the Administrator shall determine if—
											(I)the application and the data and
				information submitted with such application are accurate and complete;
				and
											(II)the application, data, and information are
				consistent with the proposed labeling and any proposal for a tolerance or
				exemption from the requirement for a tolerance under section 408 of the Federal
				Food, Drug, and Cosmetic Act, and are such that, subject to full review under
				the standards of this Act, could result in the granting of the
				application.
											.
								(6)ReportsSection 33(k) of the Federal Insecticide,
			 Fungicide, and Rodenticide Act (7 U.S.C. 136w–8(k)) is amended—
						(A)in paragraph (1), by
			 striking March 1, 2014 and inserting March 1,
			 2017; and
						(B)in paragraph (2)—
							(i)in subparagraph
			 (A)—
								(I)in clause (vi), by
			 striking and at the end;
								(II)in clause (vii), by
			 inserting and at the end; and
								(III)by adding at the end
			 the following new clause:
									
										(viii)the number of extensions of decision time
				review periods agreed to under subsection (f)(5) along with a description of
				the reason that the Administrator was unable to make a decision within the
				initial decision time review
				period;
										;
								(ii)in subparagraph (E), by
			 striking and at the end;
							(iii)in subparagraph (F), by
			 striking the period and inserting a semicolon; and
							(iv)by adding at the end the
			 following new subparagraphs:
								
									(G)a review of the progress made
				toward—
										(i)carrying out section
				4(k)(4) and the amounts from the Reregistration and Expedited Processing Fund
				used for the purposes described in such section;
										(ii)implementing systems for
				the electronic tracking of registration submissions by December 31,
				2013;
										(iii)implementing a system
				for tracking the status of conditional registrations, including making
				non-confidential information related to such conditional registrations publicly
				available by December 31, 2013;
										(iv)implementing enhancements to the endangered
				species knowledge database, including making non-confidential information
				related to such database publicly available;
										(v)implementing the capability to
				electronically submit and review labels submitted with registration
				actions;
										(vi)acquiring and implementing the capability
				to electronically assess and evaluate confidential statements of formula
				submitted with registration actions by December 31, 2014; and
										(vii)facilitating public
				participation in certain registration actions and the registration review
				process by providing electronic notification to interested parties of additions
				to the public docket;
										(H)the number of applications rejected by the
				Administrator under the initial content and preliminary technical screening
				conducted under subsection (f)(4);
									(I)a review of the progress made in updating
				the Pesticide Incident Data System, including progress toward making the
				information contained in such System available to the public (as the
				Administrator determines is appropriate); and
									(J)an assessment of the public availability of
				summary pesticide usage
				data.
									.
							(7)Termination of
			 effectivenessSection 33(m)
			 of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136w–8(m))
			 is amended—
						(A)in paragraph (1), by
			 striking 2012 and inserting 2017; and
						(B)in paragraph (2)—
							(i)in subparagraph
			 (A)—
								(I)in the heading, by
			 striking 2013 and inserting 2018;
								(II)by striking
			 2013, and inserting 2018,; and
								(III)by striking September 30,
			 2012 and inserting September 30, 2017;
								(ii)in subparagraph
			 (B)—
								(I)in the heading by striking
			 2014 and inserting 2019;
								(II)by striking 2014, and
			 inserting 2019,; and
								(III)by striking September 30,
			 2012 and inserting September 30, 2017;
								(iii)in subparagraph
			 (C)—
								(I)in the heading by striking
			 2014 and inserting 2019; and
								(II)by striking September 30,
			 2014 and inserting September 30, 2019; and
								(iv)in subparagraph (D), by
			 striking 2012 each place it appears and inserting
			 2017.
							10017.Modification,
			 cancellation, or suspension on basis of a biological opinion
				(a)In
			 generalExcept in the case of
			 a voluntary request from a pesticide registrant to amend a registration under
			 section 3 of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C.
			 136a), a registration of a pesticide may be modified, canceled, or suspended on
			 the basis of the implementation of a Biological Opinion issued by the National
			 Marine Fisheries Service or the United States Fish and Wildlife Service prior
			 to the date of completion of the study referred to in subsection (b), or
			 January 1, 2014, whichever is earlier, only if—
					(1)the modification,
			 cancellation, or suspension is undertaken pursuant to section 6 of such Act (7
			 U.S.C. 136d); and
					(2)the Biological Opinion
			 complies with the recommendations contained in the study referred to in
			 subsection (b).
					(b)National Academy of
			 Sciences StudyThe study commissioned by the Administrator of the
			 Environmental Protection Agency on March 10, 2011, shall include, at a minimum,
			 each of the following:
					(1)A formal, independent,
			 and external peer review, consistent with Office of Management and Budget
			 policies, of each Biological Opinion described in subsection (a).
					(2)Assessment of economic
			 impacts of measures or alternatives recommended in each such Biological
			 Opinion.
					(3)An examination of the specific scientific
			 and procedural questions and issues pertaining to economic feasibility
			 contained in the June 23, 2011 letter sent to the Administrator (and other
			 Federal officials) by the Chairmen of the Committee on Agriculture, the
			 Committee on Natural Resources, and the Subcommittee on Interior, Environment,
			 and Related Agencies of the Committee on Appropriations, of the House of
			 Representatives.
					10018.Use and discharges
			 of authorized pesticides
				(a)Short
			 titleThis section may be cited as the Reducing Regulatory
			 Burdens Act of 2012.
				(b)Use of authorized
			 pesticidesSection 3(f) of the Federal Insecticide, Fungicide,
			 and Rodenticide Act (7 U.S.C. 136a(f)) is amended by adding at the end the
			 following:
					
						(5)Use of authorized
				pesticidesExcept as provided in section 402(s) of the Federal
				Water Pollution Control Act, the Administrator or a State may not require a
				permit under such Act for a discharge from a point source into navigable waters
				of a pesticide authorized for sale, distribution, or use under this Act, or the
				residue of such a pesticide, resulting from the application of such
				pesticide.
						.
				(c)Discharges of
			 pesticidesSection 402 of the Federal Water Pollution Control Act
			 (33 U.S.C. 1342) is amended by adding at the end the following:
					
						(s)Discharges of
				pesticides
							(1)No permit
				requirementExcept as provided in paragraph (2), a permit shall
				not be required by the Administrator or a State under this Act for a discharge
				from a point source into navigable waters of a pesticide authorized for sale,
				distribution, or use under the Federal Insecticide, Fungicide, and Rodenticide
				Act, or the residue of such a pesticide, resulting from the application of such
				pesticide.
							(2)ExceptionsParagraph
				(1) shall not apply to the following discharges of a pesticide or pesticide
				residue:
								(A)A discharge resulting
				from the application of a pesticide in violation of a provision of the Federal
				Insecticide, Fungicide, and Rodenticide Act that is relevant to protecting
				water quality, if—
									(i)the discharge would not
				have occurred but for the violation; or
									(ii)the amount of pesticide
				or pesticide residue in the discharge is greater than would have occurred
				without the violation.
									(B)Stormwater discharges
				subject to regulation under subsection (p).
								(C)The following discharges
				subject to regulation under this section:
									(i)Manufacturing or
				industrial effluent.
									(ii)Treatment works
				effluent.
									(iii)Discharges incidental
				to the normal operation of a vessel, including a discharge resulting from
				ballasting operations or vessel biofouling
				prevention.
									.
				10019.Inclusion of Bed
			 Bugs in Definition of Vector Organisms
				(a)DefinitionSection 2(oo) of the Federal Insecticide,
			 Fungicide, and Rodenticide Act (7 U.S.C. 136(oo)) is amended by inserting
			 bed bugs, after cockroaches,.
				(b)Efficacy Data for
			 Exempted PesticidesSection
			 25(b) of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C.
			 136w(b)) is amended by adding at the end the following new sentences:
			 Notwithstanding the exemption of a pesticide under this subsection, the
			 Administrator shall require the submission of efficacy data (and evaluate such
			 data) if the pesticide is labeled for or proposed to be labeled for the control
			 of a pest of public health significance. The Administrator shall not permit the
			 sale or distribution of any product that is marketed, distributed, or sold with
			 a claim that such product will control a public health pest if the efficacy
			 data submitted under this subsection does not support such
			 claim..
				10020.Effective
			 date
				(a)In
			 generalExcept as provided in
			 subsection (b), this title and the amendments made by this title take effect on
			 October 1, 2012.
				(b)ExceptionsThe following provisions of this title
			 shall take effect on the date of the enactment of this Act:
					(1)Section 10008.
					(2)Section 10009.
					(3)Section 10010.
					XICrop Insurance
			11001.Information
			 sharingSection 502(c) of the
			 Federal Crop Insurance Act (7 U.S.C. 1502(c)) is amended by adding at the end
			 the following new paragraph:
				
					(4)Information
						(A)RequestSubject
				to subparagraph (B), the Farm Service Agency shall, in a timely manner, provide
				to an agent or an approved insurance provider authorized by the producer any
				information (including Farm Service Agency Form 578s (or any successor form) or
				maps (or any corrections to those forms or maps) that may assist the agent or
				approved insurance provider in insuring the producer under a policy or plan of
				insurance under this subtitle.
						(B)PrivacyExcept
				as provided in subparagraph (C), an agent or approved insurance provider that
				receives the information of a producer pursuant to subparagraph (A) shall treat
				the information in accordance with paragraph (1).
						(C)SharingNothing
				in this section prohibits the sharing of the information of a producer pursuant
				to subparagraph (A) between the agent and the approved insurance provider of
				the
				producer.
						.
			11002.Publication of
			 information on violations of prohibition on premium adjustmentsSection 508(a)(9) of the Federal Crop
			 Insurance Act (7 U.S.C. 1508(a)(9)) is amended by adding at the end the
			 following new subparagraph:
				
					(C)Publication of
				violations
						(i)Publication
				requiredSubject to clause
				(ii), the Corporation shall publish in a timely manner on the website of the
				Risk Management Agency information regarding each violation of this paragraph,
				including any sanctions imposed in response to the violation, in sufficient
				detail so that the information may serve as effective guidance to approved
				insurance providers, agents, and producers.
						(ii)Protection of
				privacyIn providing
				information under clause (i) regarding violations of this paragraph, the
				Corporation shall redact the identity of the persons and entities committing
				the violations in order to protect their
				privacy.
						.
			11003.Supplemental
			 coverage option
				(a)Availability of
			 supplemental coverage optionParagraph (3) of section 508(c) of
			 the Federal Crop Insurance Act (7 U.S.C. 1508(c)) is amended to read as
			 follows:
					
						(3)Yield and loss basis
				optionsA producer shall have
				the option of purchasing additional coverage based on—
							(A)(i)an individual yield and
				loss basis; or
								(ii)an area yield and loss
				basis;
								(B)an individual yield and
				loss basis, supplemented with coverage based on an area yield and loss basis to
				cover a part of the deductible under the individual yield and loss policy, as
				described in paragraph (4)(C); or
							(C)a margin basis alone or in combination with
				the coverages available in subparagraph (A) or
				(B).
							.
				(b)Level of
			 coverageParagraph (4) of
			 section 508(c) of the Federal Crop Insurance Act (7 U.S.C. 1508(c)) is amended
			 to read as follows:
					
						(4)Level of
				coverage
							(A)Dollar denomination and
				percentage of yieldExcept as provided in subparagraph (C), the
				level of coverage—
								(i)shall be dollar
				denominated; and
								(ii)may be purchased at any
				level not to exceed 85 percent of the individual yield or 95 percent of the
				area yield (as determined by the Corporation).
								(B)InformationThe
				Corporation shall provide producers with information on catastrophic risk and
				additional coverage in terms of dollar coverage (within the allowable limits of
				coverage provided in this paragraph).
							(C)Supplemental coverage
				option
								(i)In
				generalNotwithstanding subparagraph (A), in the case of the
				supplemental coverage option described in paragraph (3)(B), the Corporation
				shall offer producers the opportunity to purchase coverage in combination with
				a policy or plan of insurance offered under this subtitle that would allow
				indemnities to be paid to a producer equal to a part of the deductible under
				the policy or plan of insurance—
									(I)at a county-wide level to the fullest
				extent practicable; or
									(II)in counties that lack sufficient data, on
				the basis of such larger geographical area as the Corporation determines to
				provide sufficient data for purposes of providing the coverage.
									(ii)TriggerCoverage
				offered under paragraph (3)(B) and clause (i) shall be triggered only if the
				losses in the area exceed 10 percent of normal levels (as determined by the
				Corporation).
								(iii)CoverageSubject to the trigger described in clause
				(ii), coverage offered under paragraph (3)(B) and clause (i) shall not exceed
				the difference between—
									(I)90 percent; and
									(II)the coverage level
				selected by the producer for the underlying policy or plan of insurance.
									(iv)Ineligible crops and
				acresCrops for which the
				producer has elected under section 1107(c)(1) of the
				Federal Agriculture Reform and Risk
				Management Act of 2012 to receive revenue loss coverage and acres
				that are enrolled in the stacked income protection plan under section 508B
				shall not be eligible for supplemental coverage under this subparagraph.
								(v)Calculation of
				premiumNotwithstanding
				subsection (d), the premium for coverage offered under paragraph (3)(B) and
				clause (i) shall—
									(I)be sufficient to cover
				anticipated losses and a reasonable reserve; and
									(II)include an amount for
				operating and administrative expenses established in accordance with subsection
				(k)(4)(F).
									.
				(c)Payment of portion of
			 premium by CorporationSection 508(e)(2) of the Federal Crop
			 Insurance Act (7 U.S.C. 1508(e)(2)) is amended by adding at the end the
			 following new subparagraph:
					
						(H)In the case of the
				supplemental coverage option authorized in subsection (c)(4)(C), the amount
				shall be equal to the sum of—
							(i)70 percent of the
				additional premium associated with the coverage; and
							(ii)the amount determined under subsection
				(c)(4)(C)(vi)(II), subject to subsection (k)(4)(F), for the coverage to cover
				operating and administrative
				expenses.
							.
				(d)Effective
			 dateThe Federal Crop Insurance Corporation shall begin to
			 provide additional coverage based on an individual yield and loss basis,
			 supplemented with coverage based on an area yield and loss basis, not later
			 than for the 2013 crop year.
				11004.Premium amounts for
			 catastrophic risk protectionSubparagraph (A) of section 508(d)(2) of the
			 Federal Crop Insurance Act (7 U.S.C. 1508(d)(2)) is amended to read as
			 follows:
				
					(A)In the case of catastrophic risk
				protection, the amount of the premium established by the Corporation for each
				crop for which catastrophic risk protection is available shall be reduced by
				the percentage equal to the difference between the average loss ratio for the
				crop and 100 percent, plus a reasonable
				reserve.
					.
			11005.Repeal of
			 performance-based discount
				(a)RepealSection 508(d) of the Federal Crop
			 Insurance Act (7 U.S.C. 1508(d)) is amended—
					(1)by striking paragraph (3); and
					(2)by redesignating paragraph (4) as paragraph
			 (3).
					(b)Conforming
			 amendmentSection
			 508(a)(9)(B) of the Federal Crop Insurance Act (7 U.S.C. 1508(a)(9)(B)) is
			 amended—
					(1)by inserting or at the end
			 of clause (i);
					(2)by striking clause (ii);
			 and
					(3)by redesignating clause
			 (iii) as clause (ii).
					11006.Permanent enterprise
			 unit subsidySubparagraph (A)
			 of section 508(e)(5) of the Federal Crop Insurance Act (7 U.S.C. 1508(e)(5)) is
			 amended to read as follows:
				
					(A)In
				generalThe Corporation may pay a portion of the premiums for
				plans or policies of insurance for which the insurable unit is defined on a
				whole farm or enterprise unit basis that is higher than would otherwise be paid
				in accordance with paragraph
				(2).
					.
			11007.Enterprise units for
			 irrigated and nonirrigated cropsSection 508(e)(5) of the Federal Crop
			 Insurance Act (7 U.S.C. 1508(e)(5)) is amended by adding at the end the
			 following new subparagraph:
				
					(D)Nonirrigated
				cropsBeginning with the 2013 crop year, the Corporation shall
				make available separate enterprise units for irrigated and nonirrigated acreage
				of crops in
				counties.
					.
			11008.Data
			 collectionSection 508(g)(2)
			 of the Federal Crop Insurance Act (7 U.S.C. 1508(g)(2)) is amended by adding at
			 the end the following new subparagraph:
				
					(E)Sources of yield
				dataTo determine yields under this paragraph, the
				Corporation—
						(i)shall use county data
				collected by the Risk Management Agency or the National Agricultural Statistics
				Service, or both; or
						(ii)if sufficient county
				data is not available, may use other data considered appropriate by the
				Secretary.
						.
			11009.Adjustment in actual
			 production history to establish insurable yieldsSection 508(g)(4)(B) of the Federal Crop
			 Insurance Act (7 U.S.C. 1508(g)(4)(B)) is amended by striking 60
			 each place it appears and inserting 70.
			11010.Submission and
			 review of policiesSection
			 508(h) of the Federal Crop Insurance Act (7 U.S.C. 1508(h)) is amended—
				(1)in paragraph (1)—
					(A)by redesignating subparagraphs (A) and (B)
			 as clauses (i) and (ii), respectively, and indenting appropriately;
					(B)by striking (1)
			 In general.—In
			 addition and inserting the following:
						
							(1)Authority to
				submit
								(A)In
				generalIn addition
								;
				and
					(C)by adding at the end the
			 following new subparagraph:
						
							(B)Review and submission
				by CorporationThe Corporation shall review any policy developed
				under section 522(c) or any pilot program developed under section 523 and
				submit the policy or program to the Board under this subsection if the
				Corporation, at the sole discretion of the Corporation, finds that the policy
				or program—
								(i)will likely result in a
				viable and marketable policy consistent with this subsection;
								(ii)would provide crop
				insurance coverage in a significantly improved form; and
								(iii)adequately protects the
				interests of producers.
								; and
				
					(2)in paragraph (3)—
					(A)by striking A
			 policy and inserting the following:
						
							(A)In
				generalA
				policy
							;
				and
					(B)by adding at the end the
			 following new subparagraph:
						
							(B)Specified review and
				approval prioritiesIn
				reviewing policies and other materials submitted to the Board under this
				subsection for approval, the Board—
								(i)shall make the development and approval of
				a revenue policy for peanut producers a priority so that a revenue policy is
				available to peanut producers in time for the 2013 crop year;
								(ii)shall make the
				development and approval of a downed rice policy and margin coverage policy for
				rice producers a priority so that each policy is available to rice producers in
				time for the 2013 crop year; and
								(iii)may approve a submission that is made
				pursuant to this subsection that would, beginning with the 2013 crop year,
				allow producers that purchase policies in accordance with subsection (e)(5)(A)
				to separate enterprise units by risk rating for acreage of crops in
				counties.
								.
					11011.Equitable relief for
			 specialty crop policiesSection 508(k)(8)(E) of the Federal Crop
			 Insurance Act of 1938 (7 U.S.C. 1508(k)(8)(E)) is amended by adding at the end
			 the following new clause:
				
					(iii)Equitable relief for
				specialty crop policies
						(I)In
				generalFor each of the 2011
				through 2015 reinsurance years, in addition to the total amount of funding for
				reimbursement of administrative and operating costs that is otherwise required
				to be made available in each such reinsurance year pursuant to an agreement
				entered into by the Corporation, the Corporation shall use $41,000,000 to
				provide additional reimbursement with respect to eligible insurance contracts
				for any agricultural commodity that is not eligible for a benefit under
				subtitles A, B or C of title I of the Federal
				Agriculture Reform and Risk Management Act of 2012.
						(II)TreatmentAdditional reimbursements made under this
				clause shall be included as part of the base level of administrative and
				operating expense reimbursement to which any limit on compensation to persons
				involved in the direct sale and service of any eligible crop insurance contract
				required under an agreement entered into by the Corporation is applied.
						(III)Rule of
				constructionNothing in this clause shall be construed as
				statutory assent to the limit described in subclause
				(II).
						.
			11012.Budget limitations
			 on renegotiation of the standard reinsurance agreementSection 508(k)(8) of the Federal Crop
			 Insurance Act of 1938 (7 U.S.C. 1508(k)(8)) is amended by adding at the end the
			 following new subparagraph:
				
					(F)Budget
						(i)In
				generalThe Board shall ensure that any Standard Reinsurance
				Agreement negotiated under subparagraph (A)(ii), as compared to the previous
				Standard Reinsurance Agreement—
							(I)to the maximum extent
				practicable, shall be budget neutral; and
							(II)in no event, may
				significantly depart from budget neutrality.
							(ii)Use of
				savingsTo the extent that
				any budget savings is realized in the renegotiation of a Standard Reinsurance
				Agreement under subparagraph (A)(ii), and the savings are determined not to be
				a significant departure from budget neutrality under clause (i), the savings
				shall be used to increase the obligations of the Corporation under subsections
				(e)(2) or (k)(4) or section
				523.
						.
			11013.Crop production on
			 native sod
				(a)Federal crop
			 insuranceSection 508(o) of the Federal Crop Insurance Act (7
			 U.S.C. 1508(o)) is amended—
					(1)in paragraph (1)(B), by
			 inserting , or the producer cannot substantiate that the ground has ever
			 been tilled, after tilled;
					(2)in paragraph (2)—
						(A)in the paragraph heading,
			 by striking Ineligibility
			 for and inserting Reduction in; and
						(B)in subparagraph (A), by
			 striking for benefits under— and all that follows through the
			 period at the end and
			 inserting
							
								for—(i)a portion of crop
				insurance premium subsidies under this subtitle in accordance with paragraph
				(3);
								(ii)benefits under section
				196 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C.
				7333); and
								(iii)payments described in subsection (b) or (c)
				of section 1001 of the Food Security Act of 1985 (7 U.S.C.
				1308).
								;
				and
						(3)by striking paragraph (3)
			 and inserting the following new paragraphs:
						
							(3)Administration
								(A)In
				generalDuring the first 4 crop years of planting on native sod
				acreage by a producer described in paragraph (2)—
									(i)paragraph (2) shall apply
				to 65 percent of the transitional yield of the producer; and
									(ii)the crop insurance
				premium subsidy provided for the producer under this subtitle shall be 50
				percentage points less than the premium subsidy that would otherwise
				apply.
									(B)Yield
				substitutionDuring the period native sod acreage is covered by
				this subsection, a producer may not substitute yields for the native sod
				acreage.
								(4)ApplicationThis subsection shall only apply to native
				sod in the Prairie Pothole National Priority
				Area.
							.
					(b)Noninsured crop
			 disaster assistanceSection 196(a)(4) of the Federal Agriculture
			 Improvement and Reform Act of 1996 (7 U.S.C. 7333(a)(4)) is amended—
					(1)in the paragraph heading,
			 by striking ineligibility and inserting
			 benefit
			 reduction;
					(2)in subparagraph (A)(ii),
			 by inserting , or the producer cannot substantiate that the ground has
			 ever been tilled, after tilled;
					(3)in subparagraph
			 (B)—
						(A)in the subparagraph
			 heading, by striking Ineligibility and inserting
			 Reduction
			 in; and
						(B)in clause (i), by
			 striking for benefits under— and all that follows through the
			 period at the end and
			 inserting
							
								for—(I)benefits under this
				section;
								(II)a portion of crop
				insurance premium subsidies under the Federal Crop Insurance Act (7 U.S.C. 1501
				et seq.) in accordance with subparagraph (C); and
								(III)payments described in
				subsection (b) or (c) of section 1001 of the Food Security Act of 1985 (7
				U.S.C. 1308).
								;
				and
						(4)by striking subparagraph
			 (C) and inserting the following new subparagraphs:
						
							(C)Administration
								(i)In
				generalDuring the first 4 crop years of planting on native sod
				acreage by a producer described in subparagraph (B)—
									(I)subparagraph (B) shall
				apply to 65 percent of the transitional yield of the producer; and
									(II)the crop insurance
				premium subsidy provided for the producer under the Federal Crop Insurance Act
				(7 U.S.C. 1501 et seq.) shall be 50 percentage points less than the premium
				subsidy that would otherwise apply.
									(ii)Yield
				substitutionDuring the period native sod acreage is covered by
				this paragraph, a producer may not substitute yields for the native sod
				acreage.
								(D)ApplicationThis paragraph shall only apply to native
				sod in the Prairie Pothole National Priority
				Area.
							.
					(c)Cropland
			 report
					(1)BaselineNot later than 180 days after the date of
			 enactment of this Act, the Secretary of Agriculture shall submit to the
			 Committee on Agriculture of the House of Representatives and the Committee on
			 Agriculture, Nutrition, and Forestry of the Senate a report that describes the
			 cropland acreage in each applicable county and State, and the change in
			 cropland acreage from the preceding year in each applicable county and State,
			 beginning with calendar year 2000 and including that information for the most
			 recent year for which that information is available.
					(2)Annual
			 updatesNot later than January 1, 2014, and each January 1
			 thereafter through January 1, 2017, the Secretary of Agriculture shall submit
			 to the Committee on Agriculture of the House of Representatives and the
			 Committee on Agriculture, Nutrition, and Forestry of the Senate a report that
			 describes—
						(A)the cropland acreage in each applicable
			 county and State as of the date of submission of the report; and
						(B)the change in cropland acreage from the
			 preceding year in each applicable county and State.
						11014.Coverage levels by
			 practiceSection 508 of the
			 Federal Crop Insurance Act of 1938 (7 U.S.C. 1508) is amended by adding at the
			 end the following new subsection:
				
					(p)Coverage levels by
				practiceBeginning with the
				2014 crop year, a producer that produces an agricultural commodity on both dry
				land and irrigated land may elect a different coverage level for each
				production
				practice.
					.
			11015.Beginning farmer and
			 rancher provisions
				(a)DefinitionSection
			 502(b) of the Federal Crop Insurance Act (7 U.S.C. 1502(b)) is amended—
					(1)by redesignating
			 paragraphs (3) through (9) as paragraphs (4) through (10), respectively;
			 and
					(2)by inserting after
			 paragraph (2) the following:
						
							(3)Beginning farmer or
				rancherThe term beginning farmer or rancher means a
				farmer or rancher who has not actively operated and managed a farm or ranch
				with a bona fide insurable interest in a crop or livestock as an
				owner-operator, landlord, tenant, or sharecropper for more than 5 crop years,
				as determined by the
				Secretary.
							.
					(b)Premium
			 adjustmentsSection 508 of the Federal Crop Insurance Act (7
			 U.S.C. 1508) is amended—
					(1)in subsection (b)(5)(E),
			 by inserting and beginning farmers or ranchers after
			 limited resource farmers;
					(2)in subsection (e), by
			 adding at the end the following new paragraph:
						
							(8)Premium for beginning
				farmers or ranchersNotwithstanding any other provision of this
				subsection regarding payment of a portion of premiums, a beginning farmer or
				rancher shall receive premium assistance that is 10 percentage points greater
				than premium assistance that would otherwise be available under paragraphs (2)
				(except for subparagraph (A) of that paragraph), (5), (6), and (7) for the
				applicable policy, plan of insurance, and coverage level selected by the
				beginning farmer or rancher.
							;
				and
					(3)in subsection (g)—
						(A)in paragraph
			 (2)(B)—
							(i)in clause (i), by
			 striking or at the end;
							(ii)in clause (ii)(III), by
			 striking the period at the end and inserting ; or; and
							(iii)by adding at the end
			 the following:
								
									(iii)if the producer is a
				beginning farmer or rancher who was previously involved in a farming or
				ranching operation, including involvement in the decisionmaking or physical
				involvement in the production of the crop or livestock on the farm, for any
				acreage obtained by the beginning farmer or rancher, a yield that is the higher
				of—
										(I)the actual production
				history of the previous producer of the crop or livestock on the acreage
				determined under subparagraph (A); or
										(II)a yield of the producer,
				as determined in clause (i).
										;
				and
							(B)in paragraph (4)(B)(ii)
			 (as amended by section 11009)—
							(i)by inserting
			 (I) after (ii);
							(ii)by striking the period
			 at the end and inserting ; or; and
							(iii)by adding at the end
			 the following:
								
									(II)in the case of beginning
				farmers or ranchers, replace each excluded yield with a yield equal to 80
				percent of the applicable transitional
				yield.
									.
							11016.Stacked income
			 protection plan for producers of upland cotton
				(a)Availability of Stacked
			 Income Protection Plan for Producers of Upland CottonThe Federal Crop Insurance Act is amended
			 by inserting after section 508A (7 U.S.C. 1508a) the following new
			 section:
					
						508B.Stacked income
				protection plan for producers of upland cotton
							(a)AvailabilityBeginning not later than the 2013 crop of
				upland cotton, the Corporation shall make available to producers of upland
				cotton an additional policy (to be known as the Stacked Income
				Protection Plan), which shall provide coverage consistent with the
				Group Risk Income Protection Plan (and the associated Harvest Revenue Option
				Endorsement) offered by the Corporation for the 2011 crop year.
							(b)Required
				termsThe Corporation may
				modify the Stacked Income Protection Plan on a program-wide basis, except that
				the Stacked Income Protection Plan shall comply with the following
				requirements:
								(1)Provide coverage for
				revenue loss of not less than 10 percent and not more than 30 percent of
				expected county revenue, specified in increments of 5 percent. The deductible
				is the minimum percent of revenue loss at which indemnities are triggered under
				the plan, not to be less than 10 percent of the expected county revenue.
								(2)Be offered to producers
				of upland cotton in all counties with upland cotton production—
									(A)at a county-wide level to
				the fullest extent practicable; or
									(B)in counties that lack
				sufficient data, on the basis of such larger geographical area as the
				Corporation determines to provide sufficient data for purposes of providing the
				coverage.
									(3)Be purchased in addition to any other
				individual or area coverage in effect on the producer’s acreage or as a
				stand-alone policy, except that if a producer has an individual or area
				coverage for the same acreage, the maximum coverage available under the Stacked
				Income Protection Plan shall not exceed the deductible for the individual or
				area coverage.
								(4)Establish coverage based
				on—
									(A)an expected price that is
				the higher of—
										(i)the expected price established under
				existing Group Risk Income Protection or area wide policy offered by the
				Corporation for the applicable county (or area) and crop year; or
										(ii)$0.6861 per pound; and
										(B)an expected county yield that is the higher
				of—
										(i)the expected county yield established for
				the existing area-wide plans offered by the Corporation for the applicable
				county (or area) and crop year (or, in geographic areas where area-wide plans
				are not offered, an expected yield determined in a manner consistent with those
				of area-wide plans); or
										(ii)the average of the applicable yield data
				for the county (or area) for the most recent 5 years, excluding the highest and
				lowest observations, from the Risk Management Agency or the National
				Agricultural Statistics Service (or both) or, if sufficient county data is not
				available, such other data considered appropriate by the Secretary.
										(5)Use a multiplier factor
				to establish maximum protection per acre (referred to as a protection
				factor) of not less than the higher of the level established on a
				program wide basis or 120 percent.
								(6)Pay an indemnity based on the amount that
				the expected county revenue exceeds the actual county revenue, as applied to
				the individual coverage of the producer. Indemnities under the Stacked Income
				Protection Plan shall not include or overlap the amount of the deductible
				selected under paragraph (1).
								(7)In all counties for which
				data are available, establish separate coverage levels for irrigated and
				non-irrigated practices.
								(c)ReinsuranceWhen the $0.6861 reference price is equal
				to or greater than the expected price established under the existing Group Risk
				Income Protection or area wide policy offered by the Corporation for the
				applicable county (or area) and crop year or the yield established under
				subsection (b)(4)(B) is used to establish the expected county yield, the
				Corporation shall reinsure at 100 percent that portion of the indemnity that is
				attributable to the difference between—
								(1)the $0.6861 reference price and the
				expected price established under the existing Group Risk Income Protection or
				area wide policy offered by the Corporation for the applicable county (or area)
				and crop year; and
								(2)the yield established
				under subsection (b)(4)(B).
								(d)PremiumNotwithstanding section 508(d), the premium
				for the Stacked Income Protection Plan shall—
								(1)be sufficient to cover anticipated losses
				and a reasonable reserve; and
								(2)include an amount for
				operating and administrative expenses established in accordance with section
				508(k)(4)(F).
								(e)Payment of portion by
				CorporationSubject to
				section 508(e)(4), the amount of premium paid by the Corporation for all
				qualifying coverage levels of the Stacked Income Protection Plan shall
				be—
								(1)80 percent of the amount
				of the premium established under subsection (d) for the coverage level
				selected; and
								(2)the amount determined under subsection
				(d)(2), subject to section 508(k)(4)(F), for the coverage to cover
				administrative and operating expenses.
								(f)Relation to other
				coveragesThe Stacked Income
				Protection Plan is in addition to all other coverages available to producers of
				upland
				cotton.
							.
				(b)Conforming
			 amendmentSection 508(k)(4)(F) of the Federal Crop Insurance Act
			 (7 U.S.C. 1508(k)(4)(F)) is amended by inserting or authorized under
			 subsection (c)(4)(C) or section 508B after of this
			 subparagraph.
				11017.Peanut revenue crop
			 insuranceThe Federal Crop
			 Insurance Act is amended by inserting after section 508B, as added by the
			 previous section, the following new section:
				
					508C.Peanut revenue crop
				insurance
						(a)In
				generalEffective beginning
				with the 2013 crop year, the Risk Management Agency and the Corporation shall
				make available to producers of peanuts a revenue crop insurance program for
				peanuts.
						(b)Effective
				priceSubject to subsection (c), for purposes of the revenue crop
				insurance program and the multiperil crop insurance program under this Act, the
				effective price for peanuts shall be equal to the Rotterdam price index for
				peanuts, as adjusted to reflect the farmer stock price of peanuts in the United
				States.
						(c)Adjustments
							(1)In
				generalThe effective price
				for peanuts established under subsection (b) may be adjusted by the Risk
				Management Agency and the Corporation to correct distortions.
							(2)AdministrationIf
				an adjustment is made under paragraph (1), the Risk Management Agency and the
				Corporation shall—
								(A)make the adjustment in an
				open and transparent manner; and
								(B)submit to the Committee
				on Agriculture of the House of Representatives and the Committee on
				Agriculture, Nutrition, and Forestry of the Senate a report that describes the
				reasons for the
				adjustment.
								.
			11018.Authority to correct
			 errorsSection 515(c) of the
			 Federal Crop Insurance Act (7 U.S.C. 1515(c)) is amended—
				(1)in the first sentence, by
			 striking The Secretary and inserting the following:
					
						(1)In
				generalThe Secretary
						;
				
				(2)in the second sentence,
			 by striking Beginning with and inserting the following:
					
						(2)FrequencyBeginning
				with
						;
				and
				(3)by adding at the end the
			 following new paragraph:
					
						(3)Corrections
							(A)In
				generalIn addition to the
				corrections permitted by the Corporation as of the date of enactment of the
				Federal Agriculture Reform and Risk
				Management Act of 2012, the Corporation shall allow an agent or
				an approved insurance provider, subject to subparagraph (B)—
								(i)within a reasonable
				amount of time following the applicable sales closing date, to correct
				unintentional errors in information that is provided by a producer for the
				purpose of obtaining coverage under any policy or plan of insurance made
				available under this subtitle to ensure that the eligibility information is
				correct;
								(ii)within a reasonable
				amount of time following—
									(I)the acreage reporting
				date, to correct unintentional errors in factual information that is provided
				by a producer after the sales closing date to reconcile the information with
				the information reported by the producer to the Farm Service Agency; or
									(II)the date of any
				subsequent correction of data by the Farm Service Agency made as a result of
				the verification of information; and
									(iii)at any time, to correct unintentional
				errors that were made by the Farm Service Agency or an agent or approved
				insurance provider in transmitting the information provided by the producer to
				the approved insurance provider or the Corporation.
								(B)LimitationIn accordance with the procedures of the
				Corporation, correction to the information described in clauses (i) and (ii) of
				subparagraph (A) may only be made if the corrections do not allow the
				producer—
								(i)to avoid ineligibility
				requirements for insurance;
								(ii)to obtain, enhance, or increase an
				insurance guarantee or indemnity, or avoid premium owed, if a cause of loss
				exists or has occurred before any correction has been made; or
								(iii)to avoid an obligation
				or requirement under any Federal or State law.
								(C)Exception to late
				filing sanctionsAny
				corrections made pursuant to this paragraph shall not be subject to any late
				filing sanctions authorized in the reinsurance agreement with the
				Corporation.
							.
				11019.ImplementationSection 515 of the Federal Crop Insurance
			 Act (7 U.S.C. 1515) is amended—
				(1)in subsection (j), by striking paragraph
			 (1) and inserting the following new paragraph:
					
						(1)Systems maintenance and
				upgrades
							(A)In
				generalThe Secretary shall maintain and upgrade the information
				management systems of the Corporation used in the administration and
				enforcement of this subtitle.
							(B)Requirement
								(i)In
				generalIn maintaining and upgrading the systems, the Secretary
				shall ensure that new hardware and software are compatible with the hardware
				and software used by other agencies of the Department to maximize data sharing
				and promote the purposes of this section.
								(ii)Acreage report
				streamlining initiative projectAs soon as practicable, the
				Secretary shall develop and implement an acreage report streamlining initiative
				project to allow producers to report acreage and other information directly to
				the Department.
								;
				and
				(2)in subsection (k), by
			 striking paragraph (1) and inserting the following new paragraph:
					
						(1)Information
				technology
							(A)In
				generalFor purposes of subsection (j)(1), the Corporation may
				use, from amounts made available from the insurance fund established under
				section 516(c), not more than—
								(i)(I)for fiscal year 2013,
				$25,000,000; and
									(II)for each of fiscal years
				2014 through 2017, $10,000,000; or
									(ii)if the Acreage Crop
				Reporting Streamlining Initiative (ACRSI) project is substantially completed by
				September 30, 2014, not more than $15,000,000 for each of the fiscal years 2014
				through 2017.
								(B)NotificationThe
				Secretary shall notify the Committee on Agriculture of the House of
				Representatives and the Committee on Agriculture, Nutrition, and Forestry of
				the Senate of the substantial completion of the Acreage Crop Reporting
				Streamlining Initiative (ACRSI) project not later than July 1,
				2014.
							.
				11020.Research and
			 development prioritiesSection
			 522(c)(6) of the Federal Crop Insurance Act (7 U.S.C. 1522(c)(6)) is amended by
			 striking a pasture, range, and forage program and inserting
			 policies that increase participation by producers of underserved
			 agricultural commodities, including sweet sorghum, biomass sorghum, rice,
			 peanuts, and sugarcane.
			11021.Additional research
			 and development contracting requirementsSection 522(c) of the Federal Crop Insurance
			 Act (7 U.S.C. 1522(c)) is amended—
				(1)in paragraph (10)—
					(A)in subparagraph (A), by
			 striking the Food, Conservation, and Energy Act of 2008 and
			 inserting the Federal Agriculture Reform and Risk Management Act of
			 2012;
					(B)in subparagraph (B)(iii),
			 by striking 2009 and inserting 2013; and
					(C)in subparagraph
			 (C)—
						(i)in clause (ii), by
			 striking 2010 and inserting 2013; and
						(ii)in clause (iii), by
			 striking Food, Conservation, and Energy Act of 2008 and
			 inserting the Federal Agriculture Reform and Risk Management Act of
			 2012;
						(2)by redesignating
			 paragraph (17) as paragraph (24); and
				(3)by inserting after
			 paragraph (16), the following new paragraphs:
					
						(17)Margin coverage for
				catfish
							(A)In
				generalThe Corporation shall
				offer to enter into a contract with a qualified entity to conduct research and
				development regarding a policy to insure producers against reduction in the
				margin between the market value of catfish and selected costs incurred in the
				production of catfish.
							(B)EligibilityEligibility
				for the policy described in subparagraph (A) shall be limited to freshwater
				species of catfish that are propagated and reared in controlled or selected
				environments.
							(C)ImplementationThe
				Board shall review the policy described in subparagraph (B) under subsection
				508(h) and approve the policy if the Board finds that the policy—
								(i)will likely result in a
				viable and marketable policy consistent with this subsection;
								(ii)would provide crop
				insurance coverage in a significantly improved form;
								(iii)adequately protects the
				interests of producers; and
								(iv)the proposed policy
				meets other requirements of this subtitle determined appropriate by the
				Board.
								(18)Biomass and sweet
				sorghum energy crop insurance policies
							(A)AuthorityThe Corporation shall offer to enter into 1
				or more contracts with qualified entities to carry out research and development
				regarding—
								(i)a policy to insure
				biomass sorghum that is grown expressly for the purpose of producing a
				feedstock for renewable biofuel, renewable electricity, or biobased products;
				and
								(ii)a policy to insure sweet
				sorghum that is grown for a purpose described in clause (i).
								(B)Research and
				developmentResearch and development with respect to each of the
				policies required in subparagraph (A) shall evaluate the effectiveness of risk
				management tools for the production of biomass sorghum or sweet sorghum,
				including policies and plans of insurance that—
								(i)are based on market
				prices and yields;
								(ii)to the extent that
				insufficient data exist to develop a policy based on market prices and yields,
				evaluate the policies and plans of insurance based on the use of weather
				indices, including excessive or inadequate rainfall, to protect the interest of
				crop producers; and
								(iii)provide protection for
				production or revenue losses, or both.
								(19)Study on swine
				catastrophic disease program
							(A)In
				generalThe Corporation shall
				contract with a qualified person to conduct a study to determine the
				feasibility of insuring swine producers for a catastrophic event.
							(B)ReportNot
				later than 1 year after the date of the enactment of this paragraph, the
				Corporation shall submit to the Committee on Agriculture of the House of
				Representatives and the Committee on Agriculture, Nutrition, and Forestry of
				the Senate a report that describes the results of the study conducted under
				subparagraph (A).
							(20)Whole farm diversified
				risk management insurance plan
							(A)In
				generalThe Corporation shall conduct activities or enter into
				contracts to carry out research and development to develop a whole farm risk
				management insurance plan, with a liability limitation of $1,000,000, that
				allows a diversified crop or livestock producer the option to qualify for an
				indemnity if actual gross farm revenue is below 85 percent of the average gross
				farm revenue or the expected gross farm revenue that can reasonably be expected
				of the producer, as determined by the Corporation.
							(B)Eligible
				producersThe Corporation shall permit producers (including
				direct-to-consumer marketers and producers servicing local and regional and
				farm identity-preserved markets) who produce multiple agricultural commodities,
				including specialty crops, industrial crops, livestock, and aquaculture
				products, to participate in the plan in lieu of any other plan under this
				subtitle.
							(C)DiversificationThe
				Corporation may provide diversification-based additional coverage payment
				rates, premium discounts, or other enhanced benefits in recognition of the risk
				management benefits of crop and livestock diversification strategies for
				producers that grow multiple crops or that may have income from the production
				of livestock that uses a crop grown on the farm.
							(D)Market
				readinessThe Corporation may include coverage for the value of
				any packing, packaging, or any other similar on-farm activity the Corporation
				determines to be the minimum required in order to remove the commodity from the
				field.
							(E)ReportNot
				later than 2 years after the date of enactment of this paragraph, the
				Corporation shall submit to the Committee on Agriculture of the House of
				Representatives and the Committee on Agriculture, Nutrition, and Forestry of
				the Senate a report that describes the results and feasibility of the research
				and development conducted under this paragraph, including an analysis of
				potential adverse market distortions.
							(21)Study of food safety
				insurance
							(A)In
				generalThe Corporation shall
				offer to enter into a contract with 1 or more qualified entities to conduct a
				study to determine whether offering policies that provide coverage for
				specialty crops from food safety and contamination issues would benefit
				agricultural producers.
							(B)SubjectThe
				study described in subparagraph (A) shall evaluate policies and plans of
				insurance coverage that provide protection for production or revenue impacted
				by food safety concerns including, at a minimum, government, retail, or
				national consumer group announcements of a health advisory, removal, or recall
				related to a contamination concern.
							(C)ReportNot
				later than 1 year after the date of enactment of this paragraph, the
				Corporation shall submit to the Committee on Agriculture of the House of
				Representatives and the Committee on Agriculture, Nutrition, and Forestry of
				the Senate a report that describes the results of the study conducted under
				subparagraph (A).
							(22)Study on poultry
				catastrophic disease program
							(A)In
				generalThe Corporation shall
				contract with a qualified person to conduct a study to determine the
				feasibility of insuring poultry producers for a catastrophic event.
							(B)ReportNot later than 1 year after the date of the
				enactment of this paragraph, the Corporation shall submit to the Committee on
				Agriculture of the House of Representatives and the Committee on Agriculture,
				Nutrition, and Forestry of the Senate a report that describes the results of
				the study conducted under subparagraph (A).
							(23)Poultry business
				interruption insurance policy
							(A)AuthorityThe Corporation shall offer to enter into a
				contract or cooperative agreement with a university or other legal entity to
				carry out research and development regarding a policy to insure the commercial
				production of poultry against business interruptions caused by integrator
				bankruptcy.
							(B)Research and
				developmentAs part of the research and development conducted
				pursuant to a contract or cooperative agreement entered into under subparagraph
				(A), the entity shall—
								(i)evaluate the market place for business
				interruption insurance that is available to poultry growers;
								(ii)determine what statutory authority would be
				necessary to implement a business interruption insurance through the
				Corporation;
								(iii)assess the feasibility of a policy or plan
				of insurance offered under this subtitle to insure against losses due to the
				bankruptcy of an business integrator; and
								(iv)analyze the costs to the
				Federal Government of a Federal business interruption insurance program for
				poultry growers.
								(C)DefinitionsIn this paragraph, the terms
				poultry and poultry grower have the meanings
				given those terms in section 2(a) of the Packers and Stockyards Act, 1921 (7
				U.S.C. 182(a)).
							(D)Deadline for contract
				or cooperative agreementNot
				later than six months after the date of the enactment of this paragraph, the
				Corporation shall enter into the contract or cooperative agreement required by
				subparagraph (A).
							(E)Deadline for completion
				of research and developmentNot later than one year after the date of
				the enactment of this paragraph, the Corporation shall submit to the Committee
				on Agriculture of the House of Representatives and the Committee on
				Agriculture, Nutrition, and Forestry of the Senate a report that describes the
				results of the research and development conducted pursuant to the contract or
				cooperative agreement entered into under subparagraph
				(A).
							.
				11022.Pilot
			 programsSection 523(a) of the
			 Federal Crop Insurance Act (7 U.S.C. 1523(a)) is amended—
				(1)in paragraph (1), by
			 inserting , at the sole discretion of the Corporation, after
			 may; and
				(2)by striking paragraph
			 (5).
				11023.Limitation on
			 expenditures for livestock pilot programsSection 523(b)(10) of the Federal Crop
			 Insurance Act (7 U.S.C. 1523(b)(10)) is amended—
				(1)in subparagraph (C), by
			 striking fiscal year 2004 and each subsequent fiscal year and
			 inserting each of fiscal years 2004 through 2012; and
				(2)by adding at the end the
			 following new subparagraph:
					
						(D)$50,000,000 for fiscal year 2013 and each
				subsequent fiscal
				year.
						.
				11024.Noninsured crop assistance
			 programSection 196 of the
			 Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333), as
			 amended by section 11013(b)) is further amended—
				(1)in subsection (a)—
					(A)by striking paragraph (1) and inserting the
			 following new paragraph:
						
							(1)In general
								(A)CoveragesIn the case of an eligible crop described
				in paragraph (2), the Secretary of Agriculture shall operate a noninsured crop
				disaster assistance program to provide coverages based on individual yields
				(other than for value-loss crops) equivalent to—
									(i)catastrophic risk protection available
				under section 508(b) of the Federal Crop Insurance Act (7 U.S.C. 1508(b));
				or
									(ii)additional coverage available under
				subsections (c) and (h) of section 508 of that Act (7 U.S.C. 1508) that does
				not exceed 65 percent.
									(B)AdministrationThe Secretary shall carry out this section
				through the Farm Service Agency (referred to in this section as the
				Agency).
								;
				and
					(B)in paragraph (2)(A)—
						(i)in clause (i), by striking
			 and after the semicolon at the end;
						(ii)by redesignating clause (ii) as clause
			 (iii); and
						(iii)by inserting after clause (i) the following
			 new clause:
							
								(ii)for which additional coverage under
				subsections (c) and (h) of section 508 of that Act (7 U.S.C. 1508) is not
				available; and
								;
				
						(2)in subsection (d), by striking The
			 Secretary and inserting Subject to subsection (l), the
			 Secretary; and
				(3)by adding at the end the following new
			 subsection:
					
						(l)Payment equivalent to additional
				coverage
							(1)In generalThe Secretary shall make available to a
				producer eligible for noninsured assistance under this section a payment
				equivalent to an indemnity for additional coverage under subsections (c) and
				(h) of section 508 of the Federal Crop Insurance Act (7 U.S.C. 1508) that does
				not exceed 65 percent of the established yield for the eligible crop on the
				farm, computed by multiplying—
								(A)the quantity that is not greater than 65
				percent of the established yield for the crop, as determined by the Secretary,
				specified in increments of 5 percent;
								(B)100 percent of the average market price for
				the crop, as determined by the Secretary; and
								(C)a payment rate for the type of crop, as
				determined by the Secretary, that reflects—
									(i)in the case of a crop that is produced with
				a significant and variable harvesting expense, the decreasing cost incurred in
				the production cycle for the crop that is, as applicable—
										(I)harvested;
										(II)planted but not harvested; or
										(III)prevented from being planted because of
				drought, flood, or other natural disaster, as determined by the Secretary;
				or
										(ii)in the case of a crop that is produced
				without a significant and variable harvesting expense, such rate as shall be
				determined by the Secretary.
									(2)PremiumTo be eligible to receive a payment under
				this subsection, a producer shall pay—
								(A)the service fee required by subsection (k);
				and
								(B)a premium for the applicable crop year that
				is equal to the product obtained by multiplying—
									(i)the number of acres
				devoted to the eligible crop;
									(ii)the established yield
				for the eligible crop, as determined by the Secretary under subsection
				(e);
									(iii)the coverage level
				elected by the producer;
									(iv)the average market
				price, as determined by the Secretary; and
									(v).0525.
									(3)Limited resource, beginning, and socially
				disadvantaged farmersThe
				additional coverage made available under this subsection shall be available to
				limited resource, beginning, and socially disadvantaged producers, as
				determined by the Secretary, in exchange for a premium that is 50 percent of
				the premium determined for a producer under paragraph (2).
							(4)Premium Payment and
				Application Deadline
								(A)Premium
				paymentA producer electing
				additional coverage under this subsection shall pay the premium amount owed for
				the additional coverage by September 30 of the crop year for which the
				additional coverage is purchased.
								(B)Application
				DeadlineThe latest date on which additional coverage under this
				subsection may be elected shall be the application closing date described in
				subsection (b)(1).
								(5)Effective
				dateAdditional coverage under this subsection shall be available
				beginning with the 2014
				crop.
							.workhome100now . com
				
				11025.Technical
			 amendments
				(a)Eligibility for
			 department programsSection
			 508(b) of the Federal Crop Insurance Act (7 U.S.C. 1508(b)) is amended—
					(1)by striking paragraph (7); and
					(2)by redesignating
			 paragraphs (8) through (11) as paragraphs (7) through (10),
			 respectively.
					(b)Exclusions to
			 assistance for losses due to drought conditions
					(1)In
			 generalSection 531(d)(3)(A) of the Federal Crop Insurance Act (7
			 U.S.C. 1531(d)(3)(A)) is amended—
						(A)by striking (A)
			 Eligible
			 losses.— and all that follows through An
			 eligible in clause (i) and inserting the following:
							
								(A)Eligible
				lossesAn eligible
								;
				
						(B)by striking clause (ii);
			 and
						(C)by redesignating
			 subclauses (I) and (II) as clauses (i) and (ii), respectively, and indenting
			 appropriately.
						(2)Conforming
			 amendmentSection 901(d)(3)(A) of the Trade Act of 1974 (19
			 U.S.C. 2497(d)(3)(A)) is amended—
						(A)by striking (A)
			 Eligible
			 losses.— and all that follows through An
			 eligible in clause (i) and inserting the following:
							
								(A)Eligible
				lossesAn eligible
								;
				
						(B)by striking clause (ii);
			 and
						(C)by redesignating
			 subclauses (I) and (II) as clauses (i) and (ii), respectively, and indenting
			 appropriately.
						XIIMiscellaneous
			ALivestock
				12101.National Sheep
			 Industry Improvement CenterSection 375(e)(6)(C) of the Consolidated
			 Farm and Rural Development Act (7 U.S.C. 2008j(e)(6)(C)) is amended by striking
			 2012 and inserting 2017.
				12102.Trichinae
			 certification programSection
			 10405(d)(1) of the Animal Health Protection Act (7 U.S.C. 8304(d)(1)) is
			 amended in subparagraphs (A) and (B) by striking 2012 each place
			 it appears and inserting 2017 .
				12103.National Aquatic
			 Animal Health PlanSection
			 11013(d) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8322(d))
			 is amended by striking 2012 and inserting
			 2017.
				12104.Report on
			 compliance with World Trade Organization decision regarding country of origin
			 labelingNot later than 90
			 days after the date of enactment of this Act, the Secretary of Agriculture
			 shall submit to the Committee on Agriculture, Nutrition, and Forestry of the
			 Senate and the Committee on Agriculture of the House of representatives a
			 report detailing the steps the Secretary will take so that the United States is
			 in compliance with the decision of the World Trade Organization in
			 United States – Certain Country of Origin Labeling (COOL)
			 Requirements (DS384, DS386).
				12105.Repeal of certain
			 regulations under the Packers and Stockyards Act,
			 1921
					(a)Repeal of certain
			 regulation requirementSection 11006 of the Food, Conservation,
			 and Energy Act of 2008 (Public Law 110–246; 122 Stat. 2120) is repealed.
					(b)Repeal of certain
			 existing regulationsThe following provisions of title 9, Code of
			 Federal Regulations, are repealed:
						(1)Subsections (n) and (o)
			 of section 201.2.
						(2)Subsection (a) of section
			 201.3.
						(3)Subsection (a) of section
			 201.215.
						(c)Prohibition on
			 enforcement of certain regulations or issuance of similar
			 regulationsNotwithstanding any other provision of law, the
			 Secretary of Agriculture shall not—
						(1)enforce the provisions of
			 title 9, Code of Federal Regulations, referred to in subsection (b);
						(2)finalize or implement section 201.2(l),
			 201.2(t), 201.2(u), 201.3(c), 201.210, 201.211, 201.213, and 201.214 of title
			 9, Code of Federal Regulations, as proposed to be added by the rule entitled
			 Implementation of Regulations Required Under Title XI of the Food,
			 Conservation and Energy Act of 2008; Conduct in Violation of the Act
			 (75 Fed. Reg. 35338 (June 22, 2010)); or
						(3)issue regulations or
			 adopt a policy similar to the provisions referred to in subsection (b) or in
			 paragraph (2).
						12106.Meat and poultry
			 processing reportNot later
			 than one year after the date of the enactment of this Act, the Secretary of
			 Agriculture, in consultation with States, processors, and producers, shall
			 submit to Congress a report describing—
					(1)additional steps that can
			 be taken to better meet the needs of small and very small meat and poultry
			 producers and processors that are subject to Federal or State inspection;
			 and
					(2)methods to create an
			 electronic submission option for the approval of meat labels and to provide
			 improved public access to information on the label approval process.
					BSocially disadvantaged
			 producers and limited resource producers
				12201.Outreach and
			 assistance for socially disadvantaged farmers and ranchers and veteran farmers
			 and ranchers
					(a)Outreach and assistance
			 for socially disadvantaged farmers and ranchers and veteran farmers and
			 ranchersSection 2501 of the Food, Agriculture, Conservation, and
			 Trade Act of 1990 (7 U.S.C. 2279) is amended—
						(1)in the section heading,
			 by inserting and veteran
			 farmers and ranchers after ranchers;
						(2)in subsection (a)—
							(A)in paragraph (1), by inserting and
			 veteran farmers or ranchers after ranchers;
							(B)in paragraph (2)(B)(i),
			 by inserting and veteran farmers or ranchers after
			 ranchers; and
							(C)in paragraph (4)—
								(i)in subparagraph
			 (A)—
									(I)in clause (i), by
			 striking and at the end;
									(II)in clause (ii), by
			 striking the period at the end and inserting ; and; and
									(III)by adding at the end
			 the following new clause:
										
											(iii)$10,000,000 for each of
				fiscal years 2013 through 2017.
											;
				and
									(ii)by adding at the end the
			 following new subparagraph:
									
										(D)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $20,000,000 for each of fiscal years 2013 through
				2017.
										;
								(3)in subsection (b)(2), by
			 inserting or veteran farmers and ranchers after socially
			 disadvantaged farmers and ranchers;
						(4)in subsection (c)—
							(A)in paragraph (1)(A), by
			 inserting veteran farmers or ranchers and before
			 members; and
							(B)in paragraph (2)(A), by
			 inserting veteran farmers or ranchers and before
			 members; and
							(5)in subsection (e)(5)(A)—
							(A)in clause (i), by
			 inserting and veteran farmers or ranchers after
			 ranchers; and
							(B)in clause (ii), by inserting and
			 veteran farmers or ranchers after ranchers.
							(b)Definition of veteran
			 farmer or rancherSection 2501(e) of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 2279(e)) is amended by adding at
			 the end the following new paragraph:
						
							(7)Veteran farmer or
				rancherThe term veteran farmer or rancher means a
				farmer or rancher who served in the active military, naval, or air service, and
				who was discharged or released from the service under conditions other than
				dishonorable.
							.
					12202.Office of Advocacy
			 and OutreachParagraph (3) of
			 section 226B(f) of the Department of Agriculture Reorganization Act of 1994 (7
			 U.S.C. 6934(f)) is amended to read as follows:
					
						(3)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this subsection—
							(A)such sums as are
				necessary for each of fiscal years 2009 through 2012; and
							(B)$2,000,000 for each of
				fiscal years 2013 through
				2017.
							.
				COther miscellaneous
			 provisions
				12301.Grants to improve
			 supply, stability, safety, and training of agricultural labor
			 forceSubsection (d) of
			 section 14204 of the Food, Conservation, and Energy Act of 2008 (7 U.S.C.
			 2008q–1) is amended to read as follows:
					
						(d)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section—
							(1)such sums as are
				necessary for each of fiscal years 2008 through 2012; and
							(2)$10,000,000 for each of
				fiscal years 2013 through
				2017.
							.
				12302.Evaluation required
			 for purposes of prohibition on closure or relocation of county offices for the
			 Farm Service Agency
					(a)Prohibition on closure
			 or relocation of offices with high workload volumeSection
			 14212 of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 6932a) is
			 amended by striking subsection (a) and inserting the following new
			 subsection:
						
							(a)Prohibition on closure
				or relocation of offices with high workload volumeThe
				Secretary of Agriculture may not close or relocate a county or field office of
				the Farm Service Agency in a State if the Secretary determines, after
				conducting the evaluation required under subsection (b)(1)(B), that the office
				has a high workload volume compared with other county offices in the
				State.
							.
					(b)Workload
			 evaluationSection
			 14212(b)(1) of such Act (7 U.S.C. 6932a(b)(1)) is amended—
						(1)by redesignating
			 subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and moving the
			 margins of such clauses two ems to the right;
						(2)by striking the
			 Farm Service Agency, to the maximum extent practicable and
			 inserting
							
								the Farm Service
			 Agency—(A)to the maximum extent
				practicable
								;
				
						(3)in clause (ii) (as redesignated by
			 paragraph (1))—
							(A)by inserting as of the date of the
			 enactment of this Act after employees; and
							(B)by striking the period at
			 the end and inserting ; and; and
							(4)by adding at the end the
			 following new subparagraph:
							
								(B)conduct and complete an evaluation of all
				workload assessments for Farm Service Agency county offices that were open and
				operational as of January 1, 2012, during the period that begins on a date that
				is not later than 180 days after the date of the enactment of the Federal
				Agriculture Reform and Risk Management Act of 2012 and ends on the date that is
				18 months after such date of
				enactment.
								.
						12303.Prohibition on
			 attending an animal fight or causing a minor to attend an animal
			 fightSection 26(a)(1) of the
			 Animal Welfare Act (7 U.S.C. 2156(a)(1)) is amended by striking the period and
			 inserting or to knowingly attend or knowingly cause a minor to attend an
			 animal fighting venture..
				12304.Program benefit
			 eligibility status for participants in high plains water studySection 2901 of the Food, Conservation, and
			 Energy Act of 2008 (Public Law 110–246; 122 Stat. 1818) is amended by striking
			 this Act or an amendment made by this Act and inserting
			 this Act, an amendment made by this Act, the Federal Agriculture Reform
			 and Risk Management Act of 2012, or an amendment made by the Federal
			 Agriculture Reform and Risk Management Act of 2012.
				12305.Office of Tribal
			 Relations
					(a)In
			 generalTitle III of the Department of Agriculture Reorganization
			 Act of 1994 is amended by adding after section 308 (7 U.S.C. 3125a note; Public
			 Law 103–354) the following new section:
						
							309.Office of Tribal
				RelationsThe Secretary shall
				establish in the Office of the Secretary an Office of Tribal Relations to
				advise the Secretary on policies related to Indian
				tribes.
							.
					(b)Conforming
			 amendmentSection 296(b) of the Department of Agriculture
			 Reorganization Act of 1994 (7 U.S.C. 7014(b)) is amended by inserting after
			 paragraph (8), as added by section 3207, the following new paragraph:
						
							(9)the authority of the
				Secretary to establish in the Office of the Secretary the Office of Tribal
				Relations in accordance with section 309;
				and
							.
					12306.Military Veterans
			 Agricultural Liaison
					(a)In
			 generalSubtitle A of the
			 Department of Agriculture Reorganization Act of 1994 is amended by inserting
			 after section 218 (7 U.S.C. 6918) the following new section:
						
							219.Military Veterans
				Agricultural Liaison
								(a)AuthorizationThe
				Secretary shall establish in the Department the position of Military Veterans
				Agricultural Liaison.
								(b)DutiesThe
				Military Veterans Agricultural Liaison shall—
									(1)provide information to
				returning veterans about, and connect returning veterans with, beginning farmer
				training and agricultural vocational and rehabilitation programs appropriate to
				the needs and interests of returning veterans, including assisting veterans in
				using Federal veterans educational benefits for purposes relating to beginning
				a farming or ranching career;
									(2)provide information to
				veterans concerning the availability of and eligibility requirements for
				participation in agricultural programs, with particular emphasis on beginning
				farmer and rancher programs;
									(3)serve as a resource for
				assisting veteran farmers and ranchers, and potential farmers and ranchers, in
				applying for participation in agricultural programs; and
									(4)advocate on behalf of
				veterans in interactions with employees of the
				Department.
									.
					(b)Conforming
			 amendmentSection 296(b) of
			 the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 7014(b)) is
			 amended by inserting after paragraph (9), as added by section 12305, the
			 following new paragraph:
						
							(10)the authority of the
				Secretary to establish in the Department the position of Military Veterans
				Agricultural Liaison in accordance with section
				219.
							.
					12307.Acer access and
			 development program
					(a)Grants
			 authorizedThe Secretary of
			 Agriculture may make grants to States, tribal governments, and research
			 institutions to support the efforts of such States, tribal governments, and
			 research institutions to promote the domestic maple syrup industry through the
			 following activities:
						(1)Promotion of research and education related
			 to maple syrup production.
						(2)Promotion of natural resource
			 sustainability in the maple syrup industry.
						(3)Market promotion for maple syrup and
			 maple-sap products.
						(4)Encouragement of owners and operators of
			 privately-held land containing species of trees in the genus Acer—
							(A)to initiate or expand maple-sugaring
			 activities on the land; or
							(B)to voluntarily make the land available,
			 including by lease or other means, for access by the public for maple-sugaring
			 activities.
							(b)ApplicationIn submitting an application for a grant
			 under this section, a State or tribal government shall include—
						(1)a description of the activities to be
			 supported using the grant funds;
						(2)a description of the benefits that the
			 State or tribal government intends to achieve as a result of engaging in such
			 activities; and
						(3)an estimate of the increase in
			 maple-sugaring activities or maple syrup production that the State or tribal
			 government anticipates will occur as a result of engaging in such
			 activities.
						(c)Rule of
			 constructionNothing in this
			 section shall be construed so as to preempt a State or tribal government law,
			 including a State or tribal government liability law.
					(d)Definition of
			 maple-sugaringIn this
			 section, the term maple-sugaring means the collection of sap
			 from any species of tree in the genus Acer for the purpose of boiling to
			 produce food.
					(e)RegulationsThe Secretary of Agriculture shall
			 promulgate such regulations as are necessary to carry out this section.
					(f)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this section $20,000,000 for each of
			 fiscal years 2013 through 2017.
					12308.Prohibition against
			 interference by State and local governments with production or manufacture of
			 items in other States
					(a)In
			 generalThe government of a
			 State or locality therein shall not impose a standard or condition on the
			 production or manufacture of any agricultural product sold or offered for sale
			 in interstate commerce if—
						(1)such production or
			 manufacture occurs in another State; and
						(2)the standard or condition
			 is in addition to the standards and conditions applicable to such production or
			 manufacture pursuant to—
							(A)Federal law; and
							(B)the laws of the State and
			 locality in which such production or manufacture occurs.
							(b)Agricultural product
			 definedIn this section, the
			 term agricultural product has the meaning given such term in
			 section 207 of the Agricultural Marketing Act of 1946 (7 U.S.C. 1626).
					12309.Increased protection
			 for agricultural interests in the Missouri River basin
					(a)FindingsCongress
			 finds the following:
						(1)Record runoff occurred in the Missouri
			 River basin during 2011 as a result of historic rainfall over portions of the
			 upper basin coupled with heavy plains and mountain snowpack.
						(2)Runoff above Sioux City,
			 Iowa, during the 5-month period of March through July totaled an estimated
			 48,400,000 acre-feet (referred to in this section as MAF). This
			 runoff volume was more than 20 percent greater than the design storm for the
			 Missouri River Mainstem Reservoir System (referred to in this section as
			 System), which was based on the 1881 runoff of 40.0 MAF during
			 the same 5-month period.
						(3)During the 2011 runoff
			 season, nearly 61,000,000 acre-feet of water entered the Missouri River system,
			 far surpassing the previous record of 49 MAF in runoff that was set during the
			 flood of 1997.
						(4)Given the incredible
			 amount of water entering the reservoir system, the summer months were spent
			 working to evacuate as much water from the reservoir system as possible,
			 ultimately leading to record high water releases from Gavins Point Dam of
			 160,000 cubic feet per second, a rate that more than doubled the previous
			 release record of 70,000 cubic feet per second set in 1997.
						(5)For nearly 4 months,
			 these extremely high releases from Gavins Point were maintained, resulting in
			 severe and sustained flooding, with much of western Iowa and eastern Nebraska
			 as well as portions of South Dakota, Kansas, and Missouri inundated by a
			 flooding river 3 to 5 feet deep, up to 11 miles wide, and flowing at a rate of
			 4 to miles per hour.
						(6)Thousands of homes and
			 businesses were damaged or destroyed and hundreds of millions of dollars in
			 damage was done to roads and other public infrastructure.
						(7)In addition to the homes,
			 businesses, and infrastructure impacted by the flooding, hundreds of thousands
			 of acres of cropland were affected.
						(8)The Department of
			 Agriculture has estimated that 400,000 to 500,000 acres of some of the most
			 productive crop land in the world was flooded in 2011.
						(9)Local Farm Services
			 Agency representatives have estimated that $82,100,000 was lost in 2011 alone
			 due to damaged or lost crops and unplanted acres.
						(10)Not only did the
			 flooding eliminate the crop, but it is highly unlikely that many farmers will
			 be able to put this land back into production at any point in the near
			 future.
						(11)Producers will have to
			 contend with large piles of sand, silt, and other debris that have been
			 deposited in their fields, meaning the impact of this flood will be felt in the
			 agricultural communities up and down the river for many, many years to
			 come.
						(12)Currently, the amount of
			 storage capacity in the reservoir system that is set aside for flood control is
			 based upon the vacated space required to control the 1881 flood, because prior
			 to the 2011 flood, the 1881 flood was seen as the high water
			 mark.
						(13)Given the historic
			 flooding that took place in 2011, it is clear that that year’s flooding now
			 represents a new high water mark, surpassing the flooding of
			 even the 1881 flood.
						(14)It is important that the
			 flood control related functions of the System management be adjusted to reflect
			 the reality of the 2011 flood as the new worst case scenario for
			 flooding along the Missouri River.
						(15)System management may begin to be adjusted
			 to account for the 2011 flood through a recalculation of the amount of storage
			 space within the System that is allocated to flood control, using the model not
			 of the 1881 flood, but of the greatest flood experienced—the flood of
			 2011.
						(16)As a result of the
			 flooding in 2011, many States received disaster declarations from the
			 Department of Agriculture to help farmers and producers recover from the damage
			 done by the high water.
						(17)Though helpful, even the
			 assistance provided by the Department of Agriculture will not provide many in
			 the agriculture community with the resources to put their land back into
			 production any time soon.
						(18)Without the protection
			 that will come from a fundamental change in the reservoir System’s flood
			 control storage allocations, farmers, producers, and other agricultural
			 interests who may be in a position to restart their operations will find it
			 difficult to justify doing so, given the fact that they will not be protected
			 from similar flooding in the future.
						(19)On behalf of Agribusiness in Hamburg, Iowa,
			 and its neighboring communities, the Secretary of Agriculture should use any
			 authority and all relationships the Secretary has with other Federal agencies
			 to ensure that the area and local agricultural economy are protected from
			 flooding.
						(b)Updated management of
			 the Missouri river to protect agricultural interestsIn order to
			 strengthen the agricultural economy, revitalize the rural communities, and
			 conserve the natural resources of the Missouri River basin, the Congress
			 directs the Secretary of Agriculture to take action to promote immediate
			 increased flood protection for farmers, producers, and other agricultural
			 interests in the Missouri River basin by working within his jurisdiction to
			 support efforts—
						(1)to recalculate the amount
			 of space within the System that is allocated to flood control storage using the
			 2011 flood as the model; and
						(2)to increase the River’s
			 channel capacity between the reservoirs and below Gavins Point.
						
	
		September 13, 2012
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
